Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 1 of 275




   EXHIBIT 1
                                                                        C/\
            Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 2 of 275




                      SUMMONS - FIRST AMENDED COMPLAINT
     Second Judicial District Court        Case Number:
     Bernalillo County, New Mexico         D-202-CV-2019-05386
     Court Address: 400-Lamas Blvd.NW
     Albuquerque, New Mexico 87102         Assigned Judge:
     Court Telephone No.: 505-841-8400      Carl J. Butkus
     City of Albuquerque                   Defendant:                  /
     v.                                    Endo Health Solutions, Inc.
     Teva Pharmaceuticals USA Inc., et al. c/o The Corporation Trust Company
                                           Corporation Trust Center
                                           1209 Orange St.
                                           Wilmington, DE 19801__________

                      TO THE ABOVE NAMED DEFENDANT(S): Take notice that
    1.       A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued
             this Summons.
    2.       You must respond to this lawsuit in writing. You must file your written response with
             the Court no later than thirty (30) days from the date you are served with this Summons.
             (The date you are considered served with the Summons is determined by Rule 1-004
             NMRA) The Court’s address is listed above.
    3.        You must file (in person or by mail) your written response with the Court. When you
             file your response, you must give or mail a copy to the person who signed the lawsuit.
    4.       If you do not respond in writing, the Court may enter judgment against you as requested
             in the lawsuit.
    5.       You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must
             request one in. writing and pay a jury fee.
    6.       If you need an interpreter, you must ask for one in writing.
    7.       You may wish to consult a lawyer. You may contact the State Bar of New Mexico for
             help finding a lawyer at www.nmbar.org: 1-800-876-6657; or 1-505-797-6066.

    Dated at                                        r''j'New Mexico, this     day of October, 2019. 10/31/2019

                     JAMES A. NOEL
                     CLERK OF THE DISTRICT COU RT
C   covnr      it/
                >    ^
     -1-       £ By: Cathy CruveOpeputy
                                                         Signatureof Attorney for Plaintiff
                                                         Patrick W. Sullivan
                                                         100 Gold Avenue SW, Suite 1
                                                         Albuquerque, NM 87102
                                                         (505)314-1414
                                                         (505)314-1419
                                                         pat@salazar-sullivanlaw.com

    THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO
    RULES OF CIVIL PROCEDURE FOR DISTRICT COURTS.
    Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 3 of 275




                                            RETURN 1

STATE OF NEW MEXICO )
                    )ss
COUNTY OF-----      )

I, being duly sworn, on oath, state that I am over the age of eighteen (18) years and not a party to
this lawsuit, and that I served this summons in                       county on the          day of
                            by delivering a copy of this summons, with a copy of complaint
attached, in the following manner:

(check one box and fill in appropriate blanks)

H    to the defendant                             (used when defendant accepts a copy of
summons and complaint or refuses to accept the summons and complaint)

[]     to the defendant by [mail] [courier service] as provided by Rule 1-004 NMRA (used
when service is by mail or commercial courier service).

After attempting to serve the summons and complaint on the defendant by personal service or by
mail or commercial courier service, by delivering a copy of this summons, with a copy of
complaint attached, in the following manner:

[]     to                             , a person over fifteen (15) years of age and residing at
the usual place of abode of defendant _________________ , (used when the defendant is not
presently at place of abode) and by mailing by first class mail to the defendant at
__________________ (insert defendant's last known mailing address) a copy of the summons
and complaint.

 []       to                            the person apparently in charge at the actual place of
 business or employment of the defendant and by mailing by first class mail to the defendant at
■ • - •________________ _ (insert defendant's business address) and by mailing the summons and
 complaint by first class mail to the defendant at                       (insert defendant's last
 known mailing address).

[]     to                               , an agent authorized to receive service of process for
defendant

[]     to                        , [parent] [guardian] [custodian] [conservator] [guardian ad
litem] of defendant              _____________ (used when defendant is a minor or an
incompetent person).




                                                2
        Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 4 of 275




    []      to                                  (iname of person), __________________________ ,
    (title of person authorized to receive service. Use this alternative when the defendant is a
    corporation or an association subject to a suit under a common name, a land grant board of
    trustees, the State ofNew Mexico or any political subdivision).

    ■Fees:


             Signature of person making service


             Title (if any)
                                                                                           2
    Subscribed and sworn to before me this          day of


    Judge, notary or other officer
    authorized to administer oaths

    Official title

                                               USE NOTE

             1.     Unless otherwise ordered by the court, this return is not to be filed with the court
    prior to service of the summons and complaint on the defendant.
            2.      If service is made by the sheriff or a deputy sheriff of a New Mexico county, the
    signature of the sheriff or deputy sheriff need not be notarized.

    [Adopted effective August 1, 1988; as amended by Supreme Court Order 05-8300-01, effective
    March 1, 2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme
    Court Order No. 12-8300-026, effective for all cases filed or pending on or after January 7, 2013;
    as amended by Supreme Court Order No. 13-8300-022, effective for all cases pending or filed on
■   or after December 31, 2013; as amended by Supreme Court Order No. 14-8300-017, effective for
    all cases pending or filed on or after December 31,2014.]




                                                     3
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 5 of 275

                                                                                                 FILED
                                                                         2nd JUDICIAL DISTRICT COURT
                                                                                      Bernalillo County
STATE OF NEW MEXICO                                                                   9/16/2019 3:19 PM
COUNTY OF BERNALILLO                                                                     James A. Noel
SECOND JUDICIAL DISTRICT COURT                                                  CLERK OF THE COURT
                                                                                           Dawna Jarvis
CTTY OF ALBUQUERQUE

       Plaintiff,
                                                            D-202-CV-2019-05386
V.


TEVA PHARMACEUTICALS USA, TNC.;
CEPHALON, TNC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MC.NEEL-JANS SEN PHARMACEUTICALS,
INC. n/k/a JANSSEN.PHARMACEUTICALS, INC.;
JAN'S SEN PHARMACEUT1CA, INC. n/k/a JANSSEN
PHARMACEUTICALS, TNC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.;
CARDINAL HEALTH INC.;
MALLINCKRODT LLC; MALLINCKRODT PLC
SPECGX LLC; MALL1NCKRODT BRAND
PHARMACEUTICALS, INC.; MCKESSON
CORPORATION; AMERISOURCEBERGEN DRUG
CORPORATION; WALGREENS BOOTS ALLIANCE
d/b/a WALGREEN CO.; WAL-MART STORES, INC.;
CVS HEALTH; MICHAEL L. GALLEGOS, ANDREI
MARCHENKO, CNP, B1TU SHETH, PA, LAURA LeBLANC,
NP, PETER PACHECO, PA, REBECCA DUCHON, PA,
MARCHELL WOODRUFF, PA, and JOHN AND
JANE DOE’S 1-20,

Defendants.

 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  AND DEMAND FOR J URY TRIAL

                           I.      PRELIMINARY STATEMENT

        I.     Plaintiff, the City of Albuquerque, New Mexico (the “City”), like many other

communities across the country, is struggling with an opioid crisis. Unlike the crack cocaine and

crystal methamphetamine epidemics that preceded it, this drug crisis began with a corporate

business plan. It started with a decision by manufacturers of opioid controlled substances to
    Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 6 of 275




promote opioids deceptively and illegally to significantly increase sales and generate billions of

dollars in revenue for the companies: Endo Pharmaceuticals Inc.; Endo Health Solutions Inc.;

Johnson & Johnson; Janssen Pharmaceuticals, Tnc ; Ortho-McNeil-Janssen Pharmaceuticals, Inc.

N/K/A Janssen Pharmaceuticals,          Inc.;    Janssen Pharmaceutica,    Inc.   N/K/A Janssen

Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Mallinckrodt pic;

Mallinckrodt Brand Pharmaceutical, Tnc.; Mallinckrodt LLC; and SpecGx LLC (collectively the

“Manufacturer Defendants”), all of whom, used misrepresentations regarding the risks and

benefits of opioids to enable-the widespread prescribing of opioids for common, chronic pain

conditions like low back pain, arthritis, and headaches. 1

       2.      In addition, the Manufacturer Defendants, along with McKesson Corporation,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Walgreens Boots Alliance d/b/a

Walgreen Co., Wal-Mart Stores, Tnc., and CVS Health, (collectively, “Distributor Defendants”)

failed to maintain effective controls, and to investigate, report, and take steps to terminate

suspicious orders (e.g., orders of unusual size, orders deviating substantially from a normal

pattern, and orders of unusual frequency).

       3.      Further, Walgreens Boots Alliance d/b/a Walgreen Co., Wal-Mart Stores, Inc.,

and CVS Health held special obligations under the law as registered retail pharmacies

(collectively the “Pharmacy Defendants”). On thousands of occasions, the Pharmacy Defendants

ignored unresolvable red flags and filled prescriptions outside the usual course of practice and

for other than a legitimate medical purpose, leading directly to the diversion of millions of pills

of highly abused opioid controlled substances.



       i
         Consistent with the commonly accepted medical usage, the term “chronic pain” as used
herein refers to non-cancer pain lasting three months or longer.

                                                  2
    Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 7 of 275




         4.    . The City brings this action to redress Defendants’ campaign of unfairly,

deceptively, and fraudulently marketing, promoting, and distributing opioids.

         5.      Manufacturer Defendants manufacture, market, and sell prescription opioid pain

medications, including the brand-name drugs OxyContin, Butrans, Hysingla ER, Actiq, Fentora,

Opana/Opana ER, Percodan, Percocet, Zydone, Subsys, Xartemis XR, Exalgo, Nucynta/Nucynta

ER, and Duragesic, and generic drugs such as oxycodone.

        6.       Distributor Defendants McKesson Corporation, AmerisourceBergen Drug

Corporation, Cardinal Health, Inc., Walgreens Boots Alliance d/b/a Walgreen Co., Wal-Mart

Stores, Tnc., and CVS Health distribute opioid medications, including the medications listed

above, to pharmacies, pain clinics and other dispensaries across the country and in and around

the City.

        7.       Pharmacy Defendants review prescriptions issued from licensed and DEA-

registered practitioners, such as physicians, and ultimately choose whether or not to fill the

issued prescription for the end-user customer. Pharmacy Defendants are the final line of defense

in preventing the diversion of opioid medications, such as those listed above, for improper use,

abuse, or illicit sale.

        8.       Prescription opioids are narcotics. They are derived from and possess properties

similar to opium and heroin, and they are regulated as controlled substances. Opioids can create

an addictive, euphoric high.     At higher doses, they can slow the user’s breathing, causing

potentially fatal respiratory depression. Most patients receiving more than a few weeks of opioid

therapy will experience severe and often prolonged withdrawal symptoms.        When using opioids

continuously, patients grow tolerant to their analgesic effects (i.e. to relief of pain) — requiring

progressively higher doses and increasing the risks of withdrawal, addiction, and overdose.
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 8 of 275




       9.      Because the medical community recognized these dangers, they originally used

opioids cautiously and sparingly, typically only for short-term acute pain — where brief use

limited the need for escalating doses and the risk of addiction — or for palliative (end-of-life)

care. Consequently, the market for prescription opioids was sharply constrained.

        10.    As Manufacturer Defendants developed new opioid controlled substances in the

mid-1990s, they knew that to expand their market and profits, they needed to change the

perception of opioids to permit and encourage the use of opioids long-term for widespread

chronic- conditions like back pain, migraines, and arthritis.       Teva, Janssen, Endo, and

Mallinckrodt began to promote opioids generally, and their own opioids in particular, as safe,

effective, and appropriate for even long-term use for routine pain conditions. As part of this

strategy, these Defendants misrepresented the risk of addiction for pain patients as modest,

manageable, and outweighed by the benefits of opioid use. From the day they made the opioids

to the day the medicines were consumed in our communities, including in and around the City,

the Manufacturer Defendants had control over the information that they chose to spread and

emphasize as part of their massive marketing campaign. By providing misleading information to

doctors about addiction being rare and opioids being safe even in high doses, then pressuring

doctors into prescribing more and more of their products by arguing, among other things, that

they fail to meet the standard of care if their patients continue to complain of pain, the

Manufacturer Defendants created a population of addicted patients, including in the City, who

sought opioids at never-before-seen rates.

       II.     On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers, distributors, pharmacies, and individual

defendants (together, “Defendants”), who failed to maintain effective controls over the



                                               4
    Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 9 of 275




distribution of prescription opioids and against diversion, and who instead have actively sought

to evade such controls and ignore red flags of potential diversion. Defendants have contributed

substantially to the opioid crisis by selling and distributing far greater quantities of prescription

opioids than they know could be necessary for legitimate medical uses, while failing to report or

take steps to halt suspicious orders when they were identified, thereby exacerbating the

oversupply of such drugs and fueling an illegal secondary market.

       12.     As many as 1 in 4 patients who receive prescription opioids long-term for chronic

pain in primary care settings struggle with addiction. In 2014, almost 2 million Americans were

addicted to prescription opioids and another 600,000 to heroin. From 1999 to 2015, more than

183,000 people died in the U.S. from overdoses related to prescription opioids. Overdose deaths

involving prescription opioids were five times higher in 2017 than in 1999.

        13.    As a direct and foreseeable result of Defendants’ conduct, cities and counties

across the nation, including the City, are now swept up in what the Centers for Disease Control

(“CDC”) has called a “public health epidemic” and what the U.S. Surgeon General has deemed

an “urgent health crisis.”" The increased volume of opioid prescribing correlates directly to

skyrocketing addiction, overdose and death; black markets for diverted prescriptions opioids; and

a concomitant rise in heroin and fentanyl abuse by individuals who can no longer legally acquire

or simply cannot afford prescription opioids.

       14.     This explosion in opioid use and the concurrent explosion in Defendants’ profits

have come at the expense of patients and have caused ongoing harm and damages to the City.

As the then CDC director concluded in 2016: “We know of no other medication routinely used


       2 CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr.
29, 2014), available at http://www,cdc,give.washington/testimony/2014/t20140429.htm; Vivek
H. Murthy, Letter from the Surgeon General, August 2016, available at http://tumthetiderx.org.

                                                 5
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 10 of 275




for a nonfatal condition that, kills patients so frequently.3

          15.    A substantial amount of the costs associated with opioid use and opioid abuse

disorder is borne by government entities. The necessary and costly responses to the opioid crisis

include the handling of emergency responses to overdoses, providing addiction treatment,

handling opioid-related investigations, arrests, adjudications, and incarceration, treating opioid-

addicted newborns in neonatal intensive care units, burying the dead, and placing thousands of

children in foster care, among others.

          16.    Defendants have not changed their ways or corrected their past misconduct but

instead are continuing to fuel the crisis. Within the next hour, five Americans will die from

opioid overdoses; two babies will be born addicted to opioids and begin to go through

withdrawal; and drug manufacturers and distributors will earn millions from the sale of opioids.

          Accordingly, the City brings this action to hold Defendants accountable for their conduct

          and to seek damages, abatement, and any other injunctive and equitable relief within this

          Court’s powers to redress and halt Defendants’ unfair, deceptive, and unlawful practices.

                                          H.       PARTIES

A.         Plaintiff

          17.    The City of Albuquerque, New Mexico is an incorporated municipality in New

Mexico with powers conferred upon it by, inter alia, Article 18 of the Municipal Code.

Pursuant to N.M. Stat. Ann. § 3-18-1, the City has the capacity to sue.

          18.    The City is located in Bernalillo County, New Mexico, and has a population of

83,776.     The City provides many services for its residents, including public health, public




       3 Thomas R. Frieden and Debra Houry, New England Journal of Medicine, “Reducing the
Risks of Relief—The CDC. Opioid-Prescribing Guideline” at 1503 (Apr. 21,2016).

                                                   6
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 11 of 275




assistance, law enforcement, emergency care, and services for families and children. For its

employees, the City also funds its own health insurance and workers’ compensation programs.

        19.    The City brings this action on its own behalf and in the public interest.

B.       Defendants

       i. Manufacturer Defendants

        20.    Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its

principal place of business in North Wales, Pennsylvania. Teva USA acquired Cephalon, Inc. in

October 201 I. Cephalon, Tnc. (“Cephalon”) is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. Teva USA and Cephalon work together closely to market and

sell Cephalon products in the United States, including in and around the City. Teva USA also

sells generic opioids throughout the United States and in and around the City. Tn August 2016.

Teva Pharmaceutical Industries Ltd., which is based in Israel and is Teva USA’s parent

company, acquired Allergan pic, including the generic opioid business that Allergan had

previously operated. These parties are collectively referred to herein as “Teva.”

        21.    Teva manufactures, promotes, sells, and distributes opioids such as Actiq, a

fentanyl lollipop, and Fentora, a dissolving pill, throughout the United States and in the City.

Actiq and Fentora have been approved by the U.S. Food and Drug Administration (“FDA”) only

for the “management of breakthrough cancer pain in patients 16 years of age and older who are

already receiving and who are tolerant to opioid therapy for their underlying persistent cancer

pain.” In 2008, Cephalon pleaded guilty to a criminal violation of the Federal Food, Drug and

Cosmetic Act for its misleading promotion of Actiq and two other drugs, Gabitril and Provigil,

and agreed to pay $425 million.

        22.    Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson &
                                                 7
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 12 of 275




Johnson (“J&J”), a New Jersey corporation with its principal place of business in New

Brunswick, New Jersey. Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. Janssen Pharmaceutica Inc., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

J&J is the only company that owns more than 10% of Janssen Pharmaceuticals' stock and

corresponds with the FDA regarding Janssen's products. Upon information and belief, J&J

controls the sale and development of Janssen Pharmaceuticals’ drugs and Janssen’s profits inure

to J&J's benefit.

        23.     J&J imposes a code of conduct on Janssen as a pharmaceutical subsidiary of J&J.

Documents posted on J&J’s and Janssen’s websites confirm J&J’s control of the development

and marketing of opioids by Janssen. One code of conduct on Janssen’s website “Ethical Code

for the Conduct of Research and Development,” names only J&J and does not mention Janssen

anywhere within the document.            The “Ethical Code for the Conduct of Research and

Development” posted on the Janssen website is J&J’s company-wide Ethical Code, which it

requires all of its subsidiaries to follow.

        24.     Similarly, the “Every Day Health Care Compliance Code of Conduct” posted on

Janssen’s website is a J&J company-wide document that describes Janssen as one of the

“pharmaceutical Companies of Johnson and Johnson” and as one of the “Johnson & Johnson

Pharmaceutical Affiliates.”        It governs how “[a]ll employees of Johnson & Johnson

Pharmaceutical Affiliates,” including those of Janssen, “market, sell, promote, research, develop,

inform and advertise Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen




                                                 8
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 13 of 275




officers, directors, employees, and sales associates must certify that they have “read, understood

and will abide by” the code. Thus, the code governs all forms of marketing at issue in this case.

       25.     J&J also asserts control over Janssen through its management team. According to

Janssen’s website, the “leadership team that guides Janssen” contains several J&J executives.5

       26.     J&J made payments to thousands of physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids. In addition, J&J made payments to front groups, discussed herein.

who perpetuated and disseminated Defendants’ misleading marketing messages regarding the

risks and benefits of opioids.6 Janssen and J&J are collectively referred to herein as “Janssen.”

       27.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and in and

around the City, including the opioid Duragesic. Before 2009, Duragesic accounted for at least

$1 billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the

opioids Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

       28.     Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of



        5 Members of Janssen’s “leadership team” include Joaquin Duato, Vice Chairman of the
Executive Committee, Johnson & Johnson; Paul Stoffels, M.D. Vice Chairman of the Executive
Committee, Chief Scientific Officer, Johnson & Johnson; Jennifer Taubert, Executive Vice
President, Worldwide Chairman, Pharmaceuticals, Johnson & Johnson; and, Scott White,
Company Group Chairman, North American Pharmaceuticals, Johnson & Johnson. See
https://www.janssen.com/about/our-leadership (last visited on April 24, 2019).
       6 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member’s Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial Ties
Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments from
Janssen include payments from Johnson & Johnson, Health Care Systems, Inc.”).

                                                 9
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 14 of 275




Endo Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania. These parties are collectively referred to as “Endo.”

       29.     Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the U S. and in and around the City.

Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana

ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of Endo’s

total revenue in 2012. Endo also manufactures and sells generic opioids such as oxycodone,

oxymorphone, hydromorphone, and hydrocodone products in the U.S. and in and around the

City, by itself and through its subsidiary, Qualitest Pharmaceuticals, Tnc. On July 6, 2017, in

response, to an FDA request that Endo voluntarily withdraw the product from the market, the

company announced that it would stop marketing and selling a reformulated version of Opana

ER that it had marketed as an abuse-deterrent.

       30.    Mallinckrodt, pic, is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt,

LLC is a limited liability company organized and existing under the laws of the State of

Delaware with its principal place of business in St. Louis, Missouri. Since June 28, 2013, it has

been a wholly owned subsidiary of Mallinckrodt, pic. Prior to June 28, 2013 Mallinckrodt, LLC,

was a wholly-owned subsidiary of Covidien pic. Mallinckrodt Brand Pharmaceuticals is a

Delaware Corporation which is wholly owned by Mallinckrodt pic. Defendant SpecGx, LLC, is

a Delaware limited liability company with its headquarters in Clayton, Missouri and is a wholly-

owned subsidiary of Mallinckrodt PLC.        SpecGX currently manufactures and sells certain

opioids which were previously manufactured by Mallinckrodt, LLC.               Mallinckrodt, pic,




                                                 10
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 15 of 275




Mallinckrodt, LLC, Mallinckrodt Brand Pharmaceuticals, and SpecGx, LLC., are referred to as

“Mallinckrodt.”

        31.     Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc. acquired the U S. rights to Exalgo. The FDA approved Exalgo for treatment of chronic pain

in 2012. Mallinckrodt further expanded its branded opioid portfolio in 2012 by purchasing

Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt developed Xartemis

XR, an extended-release combination of oxycodone and acetaminophen, which the FDA

approved in March 2014, and which Mallinckrodt has since discontinued.                    Mallinckrodt

promoted its branded opioid products with its own direct sales force.

        32.     While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. In 2015, Mallinckrodt estimated, based on IMS

Health data, that its generics claimed an approximately 23% market share of D£A Schedules 11

and IT! opioid and oral solid dose medications.7 In 2017, Mallinckrodt paid a $35 million fine to

the Department of Justice for its failure to report suspicious orders of its opioids. 8

        33.     Collectively, Teva, Janssen, Endo, and Mallinckrodt are referred to herein as

“Manufacturer Defendants.”

        in.     Distributor Defendants



        7
                https://www.sec.gov/Archives/edgar/data/1567892/000156789216000098/mnkl0-
k93016.htm.
        8
          See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35
Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay -record-3 5 -m i 11 i on -settl em ent-fai 1 ure-report-s uspi ci ous-orders.

                                                  VI
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 16 of 275




       34.     Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health

care services and products company,” and is the fifteenth largest company by revenue in the

U.S., with annual revenue of $121 billion in 2016. Cardinal distributes pharmaceutical drugs,

including opioids, throughout the country, including in the City. Cardinal is an Ohio corporation

and is headquartered in Dublin, Ohio. Based on Defendant Cardinal’s own estimates, one of

every six pharmaceutical products dispensed to United States patients travels through the

Cardinal Health network.

       35.     McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500

companies, ranking immediately after Apple and ExxonMobil, with annual revenue of $191

billion in 2016. McKesson is a wholesaler of pharmaceutical drugs that distributes opioids

throughout the country, including in and around the City.          McKesson is incorporated in

Delaware, with its principal place of business in San Francisco, California.

       36.     AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the country, including in the City.

AmerisourceBergen is the eleventh largest company by revenue in the United States, with annual

revenue of $147 billion in 2016. AmerisourceBergen’s principal place of business is located in

Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

       37.     Cardinal, McKesson and AmerisourceBergen are, at times, collectively referred to

herein as “The Big Three.”

       38.     Walgreens Boots Alliance d/b/a Walgreen Co. (“Walgreens”) includes a captive

distributor that supplies pharmaceutical drugs and opioids to Walgreens pharmacies in New

Mexico and throughout the country, including in Albuquerque. Walgreens is headquartered in

Deerfield, Illinois, and has distribution centers across the country which distribute medications,



                                                12
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 17 of 275




including opioids, to various states, including New Mexico. Walgreens is registered to do

business in New Mexico under the name Walgreen Co. At all times relevant to this Complaint,

Walgreens distributed prescription opioids throughout the United States and in Albuquerque.

According to its website, Walgreens operates 9,560 retail stores with pharmacies, including 71

retail locations in the state of New Mexico, thirty-three of which operate within Albuquerque.

        39.    Wal-Mart Stores, Tnc. ("Wal-Mart") is a Delaware corporation with its principal

place of business in Arkansas. At all relevant times, Wal-Mart has sold and continues to sell

prescription opioids at locations in and in close proximity to the City. At all times relevant to this

Complaint, Wal-Mart distributed prescription opioids throughout the United States and in the

City. According to its website, Wal-Mart operates 3,646 retail stores with pharmacies, including

121 retail locations in the state of New Mexico, ten of which operate within the City.

        40.    CVS Health ('‘CVS”) is a Delaware corporation with its principal place of

business in Rhode Island. During all relevant times, CVS Health has sold and continues to sell

prescription opioids in and in close proximity to the City. At all times relevant to this Complaint,

CVS distributed prescription opioids throughout the United States and in and around the City.

According to its website, CVS perates approximately 9,800 retail stores with pharmacies,

including 25 retail locations in the state of New Mexico, thirteen of which operate within the

City.

        41.    Cardinal, McKesson, AmerisourceBergen, Walgreens, Wal-Mart, and CVS are at

times collectively referred to herein as “Distributor Defendants.”

        42.    The Distributor Defendants dominate the wholesale distribution market, including

in the City. In order to increase their revenue, increase their profits, and grow their share of the

prescription painkiller market, each of the Distributor Defendants distributed, supplied, sold, and



                                                 13
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 18 of 275




placed into the stream of commerce prescription opioids, without fulfilling their fundamental

duty under New Mexico statutes and New Mexico common law, to detect, report, and refuse to

ship suspicious orders of opioids in order to prevent diversion of these dangerous drugs for non­

medical purposes. Each has been cited and fined by the DEA and/or DOJ for failing to maintain

effective controls against diversion. This unlawful conduct by the Distributor Defendants is a

substantial cause for the volume of prescription opioids plaguing the City.

       IV.     Pharmacy Defendants

       43.     Additionally, Walgreens, Wal-Mart, and CVS are registered retail pharmacies in

the state of New Mexico and are at times collectively referred to herein as “Pharmacy

Defendants.”

       44.     The Pharmacy Defendants represent 46.6 %, or nearly half of all prescription drug

sales in the United States. Tn order to avail themselves of rebate programs with pharmaceutical

distributors, and thus maximize their profits, the Pharmacy Defendants incentivized employees

with volume-based bonuses for filling prescriptions for opioid controlled substances. In lieu of

upholding their obligations under the law, Pharmacy Defendants instead consistently chose to

ignore unresolvable red flags of diversion, and thus filled prescriptions without ensuring the

prescription had been issued for a legitimate medical purpose in the course of usual medical

practice. The venue for this claim is proper in the Second Judicial District Court for Bernalillo

County.

                           Tn.      JURISDICTION AND VENUE




                                                14
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 19 of 275




        45.     Venue as to each Defendant is proper in this Court because each of the

Defendants carry on regular business in the City and/or the causes of action alleged in this

Complaint arose in the City.

        46.    This Court has subject matter jurisdiction over this action.

        47.    This Court has personal jurisdiction over Defendant Michael Gallegos because he

is a resident of the City and operates his medical practice within the City.

        48.    This Court has personal jurisdiction over Defendant Bitu Sheth, PA because she is

a resident of the City and operates her medical practice within the City.

       49.     This Court has personal jurisdiction over Defendant Laura LeBlanc, NP because

she is a resident of the City and operates her practice within the City.

        50.    This Court has personal jurisdiction over Defendant Peter Pacheco, PA because

he is a resident of the City and operates his practice within the City.

        51.    This Court has personal jurisdiction over Defendant Rebecca Duchon, PA

because she is a resident of the City and operates her medical practice within the City.

        52.    This Court has personal jurisdiction over Defendant Marchell Woodruff, PA

because she is a resident of the City and operates her medical practice within the City.

       53.     The City does not allege any federal cause of action, and to the extent that any

pleading allegedly can be interpreted as stating any claim arising under federal law, any and all

such federal claims are expressly disavowed. No federal question, substantial or otherwise,

arises from the City’s pleadings or is stated in said pleadings. Every claim and pleading by the

City in this case can be adjudicated without resolving any federal question; therefore, federal

questions are not raised and are certainly not necessarily resolved. Moreover, even assuming

there is a federal question, which is denied, no such federal question is substantial to the federal



                                                  15
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 20 of 275




system as a whole. See Gunn v. Minton, 568 U.S. 251 (2013). To the extent federal enforcement

actions are discussed in this complaint, these pleadings do not state any federal claim or raise any

federal question but rather are factual allegations showing Defendants’ mens rea and the course

of Defendants’ malfeasance as a factual matter. No federal question is substantial, is raised, or is

necessarily adjudicated here because New Mexico statutory and regulatory requirements mirror

federal duties with regard to controlled substances, and the City is exclusively relying on the

state statutes, the state regulations, and state common law rather than on any federal law,

regulation or standard. The City makes no claim, and expressly disavows any alleged claim,

against or directed to the United States or any agency thereof or any officer (or any person acting

under that officer) of the United States or any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office; including without limitation, the

City denies seeking, and expressly disavows, any recovery arising from McKesson Corporation’s

federal contract to supply prescription medication. See 28 U.S.C. § 1442. The statements in this

paragraph are controlling notwithstanding anything alleged to the contrary.

          IV.     ADDITIONAL ALLEGATIONS COMMON TO ALL COUNTS

       54.      Until the mid-1990s, opioids W'ere widely thought to be too addictive for use for

chronic pain conditions, which would require long-term use of the drugs at increasingly high

doses. For these conditions, the risks of addiction and other side effects outweighed any benefit

from the drugs. For the last two decades, Manufacturer Defendants have sought to successfully

turn that consensus on its head, primarily by covering up the risk of addiction and overstating the

benefits of using opioids long-term.

       55.      Through marketing that was as pervasive as it was deceptive. Manufacturer

Defendants convinced health care providers both that the risks of long-term opioid use were



                                                16
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 21 of 275




overblown and that the benefits, in reduced pain and improved function and quality of life, were

proven, undermining general warnings in labels and elsewhere. These themes were repeated by

sales representatives from other Manufacturer Defendants.

          56.   The Manufacturer Defendants blanketed the medical community with their

misleading and deceptive misinformation campaign to change the narrative regarding the

appropriate use of opioid medications and increase their profits. They enlisted trusted doctors,

professional associations, and patient groups to disseminate their misrepresentations overstating

the benefits of opioid use for chronic pain conditions and downplaying the risks of such use. As

discussed more fully below, these doctors and groups appeared to be independent, but were

funded and controlled by the Manufacturer Defendants to distort the public’s and medical

communities’ perception of the risks, benefits, efficacy, and superiority of opioids to treat

chronic pain.     Misleading and deceptive messages were disseminated through seminars,

physician Continuing Medical Education programs, speaker programs, websites, patient guides,

and “scientific” and other publications given to doctors and stacked in patient waiting rooms.

          57.   The result was that by the mid-2000s, the medical community had abandoned its

prior caution, and opioids were entrenched as an appropriate—and often the first—treatment for

chronic pain conditions. Manufacturer Defendants not only deceptively marketed opioids for

chronic pain conditions, but also targeted primary care physicians (along with nurse practitioners

and physician assistants), who were most likely to see patients with chronic pain conditions and

least likely to have the training and experience to evaluate Defendants’ misleading marketing

claims.

          58.   Manufacturer Defendants’ deceptive marketing created a cadre of doctors who

looked for pain and treated it with opioids, which created an even broader cohort of patients who



                                                17
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 22 of 275




expected and received opioids.      This laid the groundwork for today’s epidemic of opioid

addiction, injury, and death.

A.         Manufacturer Defendants Falsely Trivialized, Mischaracterized, And Failed To
        Disclose The Known, Serious Risk Of Addiction

        59.     Manufacturer Defendants, rely heavily on their sales representatives to convey

their marketing messages and materials to prescribers in targeted, in-person settings. These

visits frequently coincide with payments to the prescriber for “promotional speaking,” “food and

beverage,” “consulting,” “travel and lodging,” “honoraria,” and “education.” Upon information

and belief, all of the Manufacturer Defendants’ sales representatives visited prescribers in the

City.

        60.    To ensure that sales representatives delivered the desired messages to prescribers,

Manufacturer Defendants, directed and monitored their respective sales representatives through

detailed action plans, trainings, tests, scripts, role-plays, supervisor tag-alongs, and review of

representatives’ “call notes” from each visit. These Defendants likewise required their sales

representatives to use sales aids reviewed, approved, and supplied by the companies and forbade

them to use promotional materials not approved by the company’s marketing and compliance

departments.   They further ensured marketing consistency nationwide through national and

regional sales representative training. Thus, upon information and belief,10 their sales forces in

New Mexico and the City carried out national marketing strategies, delivering centrally scripted

messages and materials that were consistent across the country.

        61.    Manufacturer Defendants were aware of the strength of in-person marketing. The

effects of sales calls on prescribers’ behavior are well-documented in the literature. A 2017

       10 Unless otherwise noted, allegations based on “information and belief’ are based on the
uniformity of Defendants’ nationwide strategy and practices, which would reasonably be
expected to apply in Albuquerque in the same manner as elsewhere.

                                               18
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 23 of 275




study found that physicians ordered fewer promoted brand-name medications and prescribed

more cost-effective generic versions if they worked in hospitals that instituted rules about when

and how pharmaceutical sales representatives were allowed to detail prescribers.11 The changes

in prescribing behavior appeared strongest at hospitals that implemented the strictest detailing

policies and included enforcement measures. Another study involved the research of four

different practices which included visits by sales representatives, medical journal advertisements,

direct-to-consumer advertising, and pricing, and found that sales representatives have the

strongest effect on driving drug utilization.12 An additional study found that doctor meetings

with sales representatives are related to changes in doctor prescribing practices and requests by

physicians to add the drugs to hospitals’ formularies.13

       62.     Manufacturer Defendants also used “key opinion leaders” (“KOLs”) — experts in

the field who were especially influential because of their reputations and seeming objectivity —

to deliver paid talks and continuing medical education programs (“CMEs”) that provided

information about treating pain and the risks, benefits, and use of opioids. These KOLs received

substantial funding and research grants from these Defendants, and the CMEs were often

sponsored by Manufacturer Defendants—giving them considerable influence over the

messenger, the message, and the distribution of the program. Only doctors supportive of the

Defendants’ messages regarding the use and safety of opioids for chronic pain received these

funding and speaking opportunities, which were not only lucrative, but helped doctors build their


        11 Ian Larkin et at, Association Between Academic Medical Center Pharmaceutical
Detailing Policies and Physician Prescribing, 317 J. Am. Med. Ass'n 1785 (2017).
       12 Berdent ER, el ai, Information, Marketing and Pricing in the US Anliulcer Drug
Market, 85 AMER, ECON. Rev. 101 (1995).
      13 Wazana A., Physicians and the Pharmaceutical Industry: Is a Gift Ever Just a Gift?,
283 JAMA 378 (2000).

                                                19
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 24 of 275




reputations and bodies of work.       One leading KOL, Dr. Russell Portenoy, subsequently

acknowledged that he gave lectures on opioids that reflected “misinformation” and were “clearly

the wrong thing to do.”14

       63.     In addition to talks and CMEs, these ICOLs served on the boards of patient

advocacy groups and professional associations, such as the American Pain Foundation and the

American Pain Society, that were also able to exert greater influence because of their seeming

independence. Manufacturer Defendants exerted influence over these groups by providing major

funding directly to them, as well. These “front groups” for the opioid industry put out patient

education materials and treatment guidelines that supported the use of opioids for chronic pain

by overstating their benefits, and understating their risks. In many instances, Manufacturer

Defendants distributed these publications to prescribers or posted them on their websites.

       64.     The FDA does not regulate all of the conduct in which the Manufacturer

Defendants engaged. For example, drug labels do not address the use of opioids in treating

specific conditions such as lower back pain, headaches, or fibromyalgia, three conditions for

which opioids are ineffective, but for which, upon information and belief, the Manufacturer

Defendants marketed their drugs.      The FDA also does not regulate unbranded advertising.

Likewise, the FDA does not regulate the marketing messages or scripts relied on by

Manufacturer Defendants’ sales representatives or marketing funneled through third-parties.

Upon information and belief, all of the messages described below were disseminated to

prescribers and patients through sales representative visits, medical education programs,

marketing materials, websites, and other sources, including in and around the City.


        14 Catan, Thomas, and Perez Evan, “A Pain-Drug Champion Has Second Thoughts,” The
Wall        Street      Journal,      December        17,     2017,      available     at
https://www.wsj .com/articles/SB 10001424127887324478304578173342657044604.

                                                20
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 25 of 275




             l.      Minimizing or mischaracterizing the risk of addiction

       65.        To convince prescribers and patients that opioids should be widely prescribed for

long term use of chronic pain conditions and increase the market for and sales of opioids,

Manufacturer Defendants deceptively represented that the risk of abuse and addiction is modest

and manageable and limited to illegitimate patients, not those with genuine pain. This created

the dangerously misleading impressions that: (1) patients receiving opioid prescriptions for

chronic pain would not become addicted, (2) patients at greatest risk of addiction could be

identified, (3) all other patients could safely be prescribed opioids, and (4) even high-risk

patients could be prescribed opioids if closely managed.

       66.        Upon information and belief, sales representatives regularly omitted from their

sales conversations with prescribers in and around the City any discussion of the risk of

addiction from long-term use of opioids. These omissions rendered other arguably truthful

statements about opioids false and misleading, and they both reinforced and failed to correct

their prior misrepresentations regarding the risk of addiction.

       67.        Manufacturer Defendants also deceptively undermined evidence that opioids are

addictive by suggesting or stating that the risk of addiction is limited to specific, high-risk

patients. According to these Defendants, doctors can screen patients to identify those who are

likely to become addicted, and therefore could safely prescribe to everyone else. Manufacturer

Defendants discounted general concerns or warnings regarding addiction by reassuring doctors

that their patients would not become addicted. These assurances were false and unsafe, as

prescribers cannot accurately predict which patients are at higher risk of addiction.

       68.        In addition, upon information and belief, Manufacturer Defendants’ sales

representatives also failed to disclose to prescribers in and around the City the difficulty of

withdrawing from opioids. Discontinuing or delaying opioids can cause intense physical and
                                                 21
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 26 of 275




psychological effects, including anxiety, nausea, headaches, and delirium, among others. This

difficulty in terminating use is a material risk, which can leave many patients unwilling or unable

to give up opioids and heightens the risk of addiction.

       69.     Manufacturer Defendants falsely portrayed “true” addiction in its narrowest form.

       70.     Endo sponsored a website, Painknowledge.com, which claimed in 2009 that

“[p]eople who take opioids as prescribed usually do not become addicted.” Another Endo

website, PainAction.com, stated “Did you know? Most chronic pain patients do not become

addicted to the opioid medications that are prescribed for them.”

       71.     Endo distributed a pamphlet with the Endo logo entitled Living with Someone

with Chronic Pain, which stated that: “Most health care providers who treat people with pain

agree that most people do not develop an addiction problem.” A similar statement appeared on

the Endo website www.opana.com.

       72.     Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults (2009), which described as “myth”

the claim that opioids are addictive, and asserted as fact that “[m]any studies show that opioids

are rarely addictive when used properly for the management of chronic pain.”

       73.     Janssen currently runs a website, Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated.”

       74.     Until at least June 2007, Mallinckrodt gave education grants to pain-topics.org, a

now defunct website that proclaimed to be an organization “dedicated to offering contents that

are evidence-based, unbiased, non-commercial, and comply with the highest standards and

principles of accrediting and other oversight organizations.”16



       16https://web.archive. org/web/20070701065905/http://www.pain-
                                                22
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 27 of 275




         75.   Among its content, the website contained a handout titled Oxycodone Safety for

Patients, which advised doctors that “[pjatients’ fears of opioid addiction should be expelled.”17

The handout stated the following misleading information regarding the risk of addiction:
                                                             Jjl;X




     p                oayaxfon© causes physimf degemfeme. That is, ifyw sadta% stop
       the medieatiDe you may experience unoomlortable withdrawal symptoms, such:
       diarrhea, body aebos, waaimsss, msftossaess, anxiety, loss of appetife, and other
       ill feelings. These may take several days to develop,
     □ This is mi the same as addiction, a disease involving craving; for the drug, loss of
       control mm taking ft or compulsive use, and using It despite harm. Addiction to
       oxycodone m parsons: without a recent, history of alcohol or drug problems is mre.

This handout is still available to prescribes and patients today.

         76.   In 2010, according to a Mallinckrodt Policy Statement, Mallinckrodt launched the

C.A.R.E.S. (Collaborating and Acting Responsibly to Ensure Safety) Alliance, which it describes

as “a coalition of national patient safety, provider and drug diversion organizations that are

focused on reducing opioid pain medication abuse and increasing responsible prescribing

habits.” Mallinckrodt further states: “Through the C.A.R.E.S. Alliance website, prescribes and

pharmacists can access tools and resources to assist them in managing the risks of opioid pain

medications, and patients can find information designed to help them better manage their pain

and understand the responsible use of the medications they take.” By 2012, the C.A.R.E.S.

Alliance and Mallinckrodt were promoting a book titled Defeat Chronic Pain Now!. The false

claims and misrepresentations in this book include the following statements:

               a. “Only rarely does opioid medication cause a true addiction when prescribed
               appropriately to a chronic pain patient who does not have a prior history of
               addiction.”

topics. org: 80/contacts_aboutus/index. php.
        17   Lee    A.    Krai,   Commonsense      Oxycodone   Prescribing           &     Safely,
http://paincommunity.org/blog/wp-content/uploads/OxycodoneHandout.pdf.

                                                 23
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 28 of 275




               b. “[0]pioid medication may also significantly relieve many patients’ chronic
               pain. Over the past decade, lots of good scientific studies have shown that long-
               acting opioids can reduce the pain in some patients with low back pain,
               neuropathic pain, and arthritis pain.”

               c. “It is currently recommended that every chronic pain patient suffering from
               moderate to severe pain be viewed as a potential candidate for opioid therapy.”

               d. “When chronic pain patients take opioids to treat their pain, they rarely
               develop a true addiction and drug craving.”

               e. “[l]n our experience, the issue of tolerance is overblown.”

               f. “Only a minority of chronic pain patients who are taking long-term opioids
               develop tolerance.”

               g. “The bottom line: Only rarely does opioid medication cause a true addiction
               when prescribed appropriately to a chronic pain patient who does not have a prior
               history of addiction.”

               h. “Here are the facts. It is very uncommon for a person with chronic pain to
               become ‘addicted’ to narcotics If (1) he doesn’t have a prior history of any
               addiction and (2) he only takes the medication to treat pain.”

               i. “Studies have shown that many chronic pain patients can experience significant
               pain relief with tolerable side effects from opioid narcotic medication when taken
               daily and no addiction.”

This book is still available online.

       77.     Manufacturer Defendants’ efforts to trivialize the risk of addiction were, and

remain, at odds with the scientific evidence. Studies have shown that at least 8-12%, and as

many as 30-40%, of long-term users of opioids experience problems with addiction. Tn March

2016, the FDA emphasized the “known serious risk [] of .. . addiction” — “even at

recommended doses” — of all opioids.18 That same month, after a “systematic review of the

best available evidence” by a panel excluding experts with conflicts of interest, the CDC

       19
          FDA announces safety labeling changes and postmarket study requirements for
extended-release and long-acting opioid analgesics, FDA (Sep. 10, 2013); see also FDA
announces enhanced warnings for immediate-release opioid pain medications related to risks of
misuse,   abuse,    addiction,  overdose and death,          FDA (Mar.        22, 2016),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm49T739.htm.

                                                24
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 29 of 275




published the CDC Guideline for prescribing opioids for chronic pain. The CDC Guideline

noted that “[o]pioid pain medication use presents serious risks, including overdose and opioid

use disorder” (a diagnostic term for addiction).19 The CDC also emphasized that “continuing

opioid therapy for 3 months substantially increases risk for opioid use disorder. .,20 An additional

study showed that nearly 60% of patients who used opioids for 90 days continued to use opioids

five years later.

        78.      Furthermore, to the extent Defendants’ labels mentioned the risks of addiction or

abuse. Defendants’ misleading and deceptive marketing minimized and trivialized these risks.

reassuring physicians that they could prescribe opioids for long-term use because their patients

were unlikely to become addicted.

         li.        Manufacturer Defendants Falsely Described Addiction as Pseudoaddiction and
                    Dangerously Encouraged Doctors to Respond by Prescribing More Opioids

        79.     Manufacturer Defendants deceptively advised doctors to ignore signs of addiction

as the product of an unfounded condition it called pseudoaddiction. Pseudoaddiction was a

concept invented by Manufacturer Defendants to foster the misconception that signs of

addiction, including shopping for doctors willing to newly write or refill prescriptions for opioids

or seeking early refills, actually refected undertreated pain that should be addressed with more

opioids—the medical equivalent of fighting fire by adding fuel. By disseminating misleading

information regarding pseudoaddiction, Defendants acted with the sole purpose of increasing

their profits at the expense of patients.

        80.      The Federation of State Medical Boards (“FSMB”), a national organization

representing state medical boards, including the New Mexico Medical Board, finances opioid-


        19 CDC Guideline at 2.
        20 Id. at 21.

                                                25
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 30 of 275




and pain-specific programs through grants from Manufacturer Defendants. A 2004 version of

the FSMB Model Guidelines for the Use of Controlled Substances for the Treatment of Pain

(“FSMB Guidelines”), and the 2007 book adapted from them, Responsible Opioid Prescribing,

advanced the concept of “pseudoaddiction.”

       81.     The Manufacturer Defendants sponsored the publication of Responsible Opioid

Prescribing.   The FSMB website described the book as the “leading continuing medical

education (CME) activity for prescribers of opioid medications.” In all, more than 163,000

copies of Responsible Opioid Prescribing were distributed nationally, including, upon

information and belief, in and around the City.

       82.     Janssen sponsored, funded, and edited the Let's Talk Pain website, which in 2009

stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-

treated .... Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until May 2012.

       83.     Endo sponsored a National Initiative on Pain Control (“NLPC”) CME program in

2009 titled Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia, which

promoted pseudoaddiction by teaching that a patient’s aberrant behavior was the result of

untreated pain. Endo substantially controlled N1PC by funding N1PC projects; developing,

specifying, and reviewing content; and distributing NTPC materials.

       84.     Manufacturer Defendants also promoted the concept of pseudoaddiction through

Dr. Russell Portenoy, a leading KOL for the Manufacturer Defendants.          In doing so, he

popularized the concept and falsely claimed that pseudoaddiction is substantiated by scientific

evidence.




                                                  26
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 31 of 275




        85.     The FAQs section of pain-topics.org, a now-defunct website to which

JVlallinckrodt provided funding, also contained misleading information about pseudoaddiction.

Specifically, the website advised providers to “keep in mind” that signs of potential drug

diversion, rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the

website described as behavior that occurs in patients when pain is “undertreated” and includes

patients becoming “very focused on obtaining opioid medications and may be erroneously
                                on
perceived as "drug seeking.1” "

        86.     The 2016 CDC Guideline rejects the concept of pseudoaddiction. The Guideline

nowhere recommends that opioid doses be increased if a patient is not experiencing pain relief.

To the contrary, the Guideline explains that “[pjatients who do not experience clinically

meaningful pain relief early in treatment ... are unlikely to experience pain relief with longer-

term use,”23 and that physicians should “reassess [] pain and function within 1 month” in order to

decide whether to “minimize risks of long-term opioid use by discontinuing opioids” because the

patient is “not receiving a clear benefit.”24

          in.      Overstating the efficacy of screening tools

        87.     Manufacturer Defendants falsely instructed prescribers and patients that addiction

risk screening tools, patient contracts, urine drug screens, and similar strategies allow health care

providers to safely prescribe opioids to patients, including patients predisposed to addiction, and

failed to disclose the lack of evidence that these strategies will mitigate addiction risk. By using

screening tools, these Defendants advised that doctors could identify those who are likely to



        22https://web.archive, org/web/2007102615232 l/http://pain-
topics.org/faqs/indexl ,php#tolerance.
       23 CDC Guideline at 13.
       24 Id. at 25.

                                                 27
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 32 of 275




become addicted and could safely prescribe to everyone else. Thus, Manufacturer Defendants

undermined general concerns or warnings regarding addiction in drug labels and elsewhere by

reassuring doctors that, despite the general warnings about addiction, their patients would not

become addicted.

          88.   Such misrepresentations regarding safe opioid prescribing made health care

providers more comfortable prescribing opioids to their patients, and patients more comfortable

starting chronic opioid therapy. These misrepresentations were especially insidious because

Defendants aimed them at general practitioners and family doctors who lack the time and

expertise to closely manage higher-risk patients on opioids. Moreover, these misrepresentations

reassured doctors that opioid addiction was the result of other prescribers failing to rigorously

manage and weed out problem patients.

          89.   Upon information and belief, these Defendants conveyed these safe prescribing

messages through their in-person sales calls to doctors in and around the City.

          90.   Endo paid for a 2007 supplement in the Journal of Family Practice written by a

doctor who became a member of Endo’s speakers’ bureau in 2010. The supplement, entitled

Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized the effectiveness of

screening tools, claiming that patients at high risk of addiction could safely receive chronic

opioid therapy using a “maximally structured approach” involving toxicology screens and pill

counts.

          91.   A 2011 non-credit educational program sponsored by Endo, entitled Persistent

Pain in the Older Adult, claimed that withdrawal symptoms, which make it difficult for patients

to stop using opioids, can be avoided by tapering a patient’s opioid dose by 10%-20% for 10

days.


                                                28
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 33 of 275




        92.      Manufacturer Defendants’ efforts to convince doctors that they could confidently

prescribe to pain patients who did not intend to become addicted or abuse drugs were misleading.

As these Defendants knew or should have known, sales to patients who doctor-shop (or visit

multiple doctors to hide illicit use or overuse) constitute approximately only 1% of opioid

volume.

        93.      Further, the 2016 CDC Guideline confirms the falsity of Manufacturer

Defendants’ claims about the utility of patient screening and management strategies in managing

addiction risk. The Guideline notes that there are no studies assessing the effectiveness of risk

mitigation strategies — such as screening tools or patient contracts — “for improving outcomes

related to overdose, addiction, abuse, or misuse.” The CDC Guideline recognizes that available

risk screening tools “show insufficient accuracy for classification of patients as at low or high

risk for [opioid] abuse or misuse” and counsels that doctors “should not overestimate the ability

of these tools to rule out risks from long-term opioid therapy.” '

B.           Manufacturer Defendants Overstated the Benefits of Chronic Opioid Therapy
        While Failing to Disclose the Lack of Evidence Supporting Long-Term Use in Order
        to Increase their Profits

           i.        Mischaracterizing the benefits and evidence for long-term use

        94.      To convince prescribers and patients that opioids should be used to treat chronic

pain to increase the number of opioid prescriptions and their profits, Manufacturer Defendants

had to persuade the medical community of a significant upside to long-term opioid use.

Assessing existing evidence, the 2016 CDC Guideline found that there is “insufficient evidence

to determine the long-term benefits of opioid therapy for chronic pain. »26 In fact, the CDC found

that “[n]o evidence shows a long-term benefit of opioids in pain and function versus no opioids

        2' CDC Guideline at 28 (emphasis added).
        2(3 Id. at 10.

                                                  29
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 34 of 275




for chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

randomized trials < 6 weeks in duration)”27 and that other treatments w'ere more or equally

beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the lack of

evidence to support long-term opioid use. In 2013, the FDA stated that it was “not aware of

adequate and well-controlled studies of opioids use longer than 12 weeks.”28 The FDA also

determined that opioid use disorder and overdose risk are present when opioids are taken as

prescribed. As a result, the CDC recommends that opioids be used not in the first instance and

only after prescribers have exhausted alternative treatments.

       95.      Upon information and belief, Manufacturer Defendants touted the purported

benefits of long-term opioid use, while falsely and misleadingly suggesting that these benefits

were supported by scientific evidence.

       96.      Two prominent professional medical membership organizations, the American

Pain Society (“APS”) and the American Academy of Pain Medicine (“AAJPM”), each received

substantial funding from Manufacturer Defendants. Upon information and belief, Manufacturer

Defendants exercised considerable influence over their work on opioids. Both organizations

issued a consensus statement in 1997, The Use of Opioids for the Treatment of Chronic Pain,

which endorsed opioids to treat chronic pain and claimed that the risk that patients would

become addicted to opioids was low. KOL Dr. Portenoy was the sole consultant. The consensus

statement remained on AAPM’s website until 2011.           The statement was taken down from

AAPM’s website only after a doctor complained.




       27 Id. at 9.         •
      28 Letter from Janet Woodcock, M.D., Dir., Center for Drug Eval. and Research, to
Andrew Kolodny, M.D. (Sept. 10, 2013).

                                                30
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 35 of 275




        97.    AAPM and APS issued treatment guidelines in 2009 (“AAPM/APS Guidelines”)

which continued to recommend the use of opioids to treat chronic pain. Treatment guidelines,

like the AAPM/APS Guidelines, were particularly important to Manufacturer Defendants in

securing acceptance for chronic opioid therapy. They are relied upon by doctors, especially

general practitioners and family doctors who have no specific training in treating chronic pain,

but who frequently treat patients who suffer from chronic pain, such as the elderly. Eight of the

twenty-one panel members who drafted the AAPM/APS Guidelines received support from Teva,

nine from Janssen, and ten from Endo.

       98.     The AAPM/APS Guidelines promote opioids as “safe and effective” for treating

chronic pain. The panel made “strong recommendations” despite “low quality of evidence” and

concluded that the risk of addiction is manageable for patients, even with a prior history of drug

abuse. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State

University and founder of the Michigan Headache & Neurological Institute, resigned from the

panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Endo, Janssen, and Teva, made to the sponsoring organizations and

committee members.

       99.     Dr. Gilbert Fanciullo, a retired professor at Dartmouth College’s Geisel School of

Medicine who served on the AAPM/APS Guidelines panel, has since described them as

“skewed” by drug companies and “biased in many important respects,” including its high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

        100.   The AAPM/APS Guidelines are still available online, were reprinted in the

Journal ofPain, and have influenced not only treating physicians, but also the body of scientific



                                               31
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 36 of 275




evidence on opioids. According to Google Scholar, they have now been cited at least 1,647

times in academic literature.

        101.     Manufacturer Defendants also published misleading studies to enhance the

perception that opioids are effective long-term for chronic pain conditions, and pose little risk to

patients. One study asserts that OxyContin is safe and effective for the chronic pain condition

osteoarthritis. The study involved providing oxycodone for 30 days, and then randomizing

participants and providing a placebo, IR oxycodone with acetaminophen (like Percocet), or

OxyContin. Only 107 of the 167 patients w'ent on to the second phase of the study, and most

who withdrew left because of adverse events (nausea, vomiting, drowsiness, dizziness, or

headache) or ineffective treatment. Despite relating to a chronic condition, opioids were provided

only short-term. The authors even acknowledge that the “results... should be confirmed in trials

of longer duration to confirm the role of opioids in a chronic condition such as OA

[osteoarthritis].”29 Yet, the authors conclude that “[t]his clinical experience shows that opioids

were well tolerated with only rare incidence of addiction and that tolerance to the analgesic

effects was not a clinically significant problem when managing patients with opioids long-

term. ,,30 This statement is not supported by the data—a substantial number of patients dropped

out because of adverse effects, there was no reported data regarding addiction, and the study was

not long-term.




        29 Jacques R. Caldwell, el al., Treatment of Osteoarthritis Pain with Controlled Release
Oxycodone or Fixed Combination Oxycodone Phis Acetaminophen Added to Nonsteroidal
Antiinflammatory Drugs: A Double Blind, Randomized., Multicenter, Placebo Controlled Trial,
266.4 Journal of Rheumatology 862-869 (1999).
       30 Id.

                                                32
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 37 of 275




        102.    Teva deceptively marketed its opioids, Actiq and Fentora, for chronic pain

even though the FDA has expressly limited their use to the treatment of cancer pain in opioid-

tolerant individuals.

        103.   Both Actiq and Fentora are extremely powerful fentanyl-based opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA

expressly prohibited Teva from marketing Actiq for anything but cancer pain, and refused to

approve Fentora for the treatment of chronic pain because of the potential harm, including the

high risk of “serious and life-threatening adverse events” and abuse—which are greatest in non­

cancer patients. The FDA also issued a Public Health Advisory in 2007 emphasizing that

Fentora should only be used for cancer patients who are opioid-tolerant and should not be used

for any other conditions, such as migraines, post-operative pain, or pain due to injury.

        104.   Despite this, Teva conducted and continues to conduct a well-funded campaign to

promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

not approved, appropriate, or safe.     As part of this campaign, Teva used CMEs, speaker

programs, KOLs, journal supplements, and detailing31 by its sales representatives to give doctors

the false impression that Actiq and Fentora are safe and effective for treating non-cancer pain,

without disclosing the lack of evidence or the FDA’s rejection of their use for chronic pain.

        105.   For example: Teva paid to have a CME it sponsored, Opioid-Based Management

of Persistent and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009.

The CME instructed doctors that “clinically, broad classification of pain syndromes as either




       ^1
           Pharmaceutical detailing is a one-on-one marketing technique utilized by
pharmaceutical companies to educate a physician about a vendor's products in hopes that the
physician will prescribe the company’s products more often.

                                                33
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 38 of 275




cancer- or noncancer-related has limited utility” and recommended Actiq and Fentora for

patients with chronic pain. The CME is still available online.

          106.   Teva’s sales representatives set up hundreds of speaker programs for

doctors, including many non-oncologists, which promoted Actiq and Fentora for the treatment of

non-cancer pain.

          107.   Tn December 2011, Teva widely disseminated a journal supplement entitled

“Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal

Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology

News, Clinical Oncology News, and Pain Medicine News—three publications that are sent to

thousands of anesthesiologists and other medical professionals. The Special Report openly

promotes Fentora for “multiple causes of pain,” and not just cancer pain. The FDA does not

regulate or approve journal publications sponsored by drug manufacturers, such as the Special

Report.

          108.   Teva’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses.

          109.   On December 28, 2011, the FDA mandated a Risk Evaluation and Mitigation

Strategy (“REMS”) for the class of products to which Teva’s Actiq and Fentora belong:

Transmucosal Immediate Release Fentanyl (“TDRJ”).           The TIRF REMS programs include

mandatory patient and prescriber enrollment forms, as well as certification requirements for

prescribers. The forms are not totally comprehensive and do not, for instance, disclose that

addiction can develop when prescribed as directed, nor do they disclose that risks are greatest at




                                                34
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 39 of 275




higher doses—and patients must already be taking high doses of opioids to be prescribed Actiq

and Fentora.

           11.     Overstating opioids’ effect on patients’ function and quality of life

        110.     Upon information and belief, Manufacturer Defendants also claimed to doctors in

and around the City — without evidence — that long-term opioid use would help patients

resume their lives and jobs.

        111.     Manufacturer Defendants’ and Defendant-sponsored materials that, upon

information and belief, were distributed or made available in the City, reinforced this message.

The 2011 publication^ Policymaker's Guide falsely claimed that “multiple clinical studies have

shown that opioids are effective in improving daily function and quality of life for chronic pain

patients.” A series of medical journal advertisements for OxyContin in 2012 presented “Pain

Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement. For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

effectively.

        112.     Similarly, since at least May 21, 2011, Endo has distributed and made available

on its website, opana.com, a pamphlet promoting Opana ER with photographs depicting patients

with physically demanding jobs, like construction worker and chef, misleadingly implying that

the drug would provide long-term pain-relief and functional improvement.

        113,     Defendant Mallinckrodt’s website, in a section on “responsible use” of opioids,

claims that “[t]he effective pain management offered by medicines helps enable patients to stay




                                                 35
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 40 of 275




in the workplace, enjoy interactions with family and friends, and remain an active member of

society. »32 Additional illustrative examples are described below:

           Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain
           Management for Older Adults (2009)—which states as “a fact” that “opioids may
           make it easier for people to live normally.” The guide lists expected functional
           improvements from opioid use, including sleeping through the night, returning to
           work, recreation, sex, walking, and climbing stairs and states that “[u]sed properly,
           opioid medications can make it possible for people with chronic pain to ‘return to
           nonrial/”

           Responsible Opioid Prescribing (2007), sponsored and distributed by Teva and Endo,
           taught that relief of pain by opioids, by itself, improved patients’ function. The book
           remains for sale online.

           Teva sponsored APF’s Treatment Options: A Guide for People Living with Pain
           (2007), which counseled patients that opioids “give [pain patients] a quality of life we
           deserve.” The guide was available online until APF shut its doors in May 2012.

           Endo’s NTPC website, painknowledge.com, claimed in 2009 that with opioids, “your
           level of function should improve; you may find you are now able to participate in
           activities of daily living, such as work and hobbies, that you were not able to enjoy
           when your pain was worse.” Elsewhere, the website touted improved quality of life
           (as well as “improved function”) as benefits of opioid therapy. The grant request that
           Endo approved for this project specifically indicated NTPC’s intent to make
           misleading claims about function, and Endo closely tracked visits to the site.

           Endo was the sole sponsor, through NTPC, of a series of CMEs titled Persistent Pain
           in the Older Patient, which claimed that chronic opioid therapy has been “shown to
           reduce pain and improve depressive symptoms and cognitive functioning.” The CME
           was disseminated via webcast.

       114.    Likewise, Manufacturer Defendants’ claims that long-term use of opioids

improves patient function and quality of life are unsupported by clinical evidence. As noted

above, there are no controlled studies of the use of opioids beyond 16 weeks, and there is no

evidence that opioids improve patients’ pain and function long-term.        On the contrary, the

available evidence indicates opioids are not effective to treat chronic pain, and may worsen


       32 Mallinckrodt Pharmaceuticals, Responsible Use, www.mallinckrodt.com/corporate-
responsibility/responsible-use.

                                                36
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 41 of 275




patients’ health and pain. Increasing the duration of opioid use is strongly associated with an

increasing prevalence of mental health conditions (depression, anxiety, post-traumatic stress

disorder, and substance abuse), increased psychological distress, and greater health care

utilization.

        115.     One pain specialist observed, “Opioids may work acceptably well for a while, but

over the long term, function generally declines, as does general health, mental health, and social

functioning. Over time, even high doses of potent opioids often fail to control pain, and these

patients are unable to function normally.”33         Studies of patients with lower back pain and

migraine headaches, for example, have consistently shown that patients experienced

deteriorating function over time, as measured by ability to return to work, physical activity, pain

relief, rates of depression, and subjective quality-of-life measures.34     Analyses of workers’

compensation claims have found that workers who take opioids are almost four times more likely

to reach costs over $100,000, stemming from greater side effects and slower returns to work.

According to these studies, receiving an opioid for more than seven days also increased patients’

risk of being on work disability one year later.33

        116.     The CDC Guideline notes that “there is no good evidence that opioids improve

pain or function with long-term use.”36 The FDA and other federal agencies have made this

clear for years. 37 The CDC also noted that the risks of addiction and death “can cause distress


         33 Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medi ci ne-are-we-m aki ng-pai n-pati ents-worse ?
        MId.
        35 Jeffrey A. White, et ah, The Effect of Opioid Use on Workers’ Compensation Claim
Cost in the State of Michigan, 54(8) J. of Occupational & Environ. Med. 948-953 (2012).
        36 CDC Guidelines, at 20.
        IT

             The FDA has warned other drug makers that claims of improved function and quality
                                                 37
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 42 of 275




and inability to fulfill major role obligations.”38 The CDC Guideline concluded that “[w]hile

benefits for pain relief, function and quality of life with long-term opioid use for chronic pain are

uncertain, risks associated with long-term opioid use are clearer and significant”39 According to

the CDC, “for the vast majority of patients, the known, serious, and too-often-fatal risks far

outweigh the unproven and transient benefits [of opioids for chronic pain].”40

        117.    Tn materials Manufacturer Defendants produced, sponsored, or controlled,

Manufacturer Defendants omitted known risks of chronic opioid therapy and emphasized or

exaggerated risks of competing products so that prescribes and patients would be more likely to

choose opioids and would favor opioids over other therapies such as over-the-counter

acetaminophen or nonsteroidal anti-inflammatory drugs (or NSAJDs, like ibuprofen). None of

these claims were corroborated by scientific evidence.

          in.         Omitting or mischaracterizing adverse effects of opioids

        118.    Tn addition to failing to disclose in promotional materials the risks of addiction,

abuse, overdose, and respiratory depression, Manufacturer Defendants routinely ignored the risks

of hyperalgesia, a known serious risk associated with chronic opioid analgesic therapy, in which


of life were misleading. See, Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg.,
Adver., & Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting
claims that Actavis’ opioid, Kadi an, had an “overall positive impact on a patient’s work, physical
and mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.
       38 CDC Guideline at 2.
       39 Id at 18.
       40 Thomas R. Frieden and Debra Floury, New England Journal of Medicine, “Reducing
the Risks of Relief—The CDC Opioid-Prescribing Guideline” at 1503 (Apr. 21,2016).

                                                   38.
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 43 of 275




the patient becomes more sensitive to pain over time; hormonal dysfunction; decline in immune

function; mental clouding, confusion, and dizziness; increased falls and fractures in the elderly;

neonatal abstinence syndrome and potentially fatal interactions with alcohol or benzodiazepines,

which are used to treat post-traumatic stress disorder and anxiety.

        119.     Teva sponsored APF’s Treatment Options: A Guide for People Living with Pain

(2007), which counseled patients that opioids differ from NSATDs in that they have “no ceiling

dose” and are therefore the most appropriate treatment for severe pain.          The publication

inaccurately attributes 10,000 to 20,000 deaths annually to NSAIDs (the actual figure is

approximately 3,200, far fewer than from opioids).41 This publication also warned that risks of

NSAIDs increase if “taken for more than a period of months,” with no corresponding warning

about opioids.

        120.     Manufacturer Defendants frequently contrasted the lack of a ceiling dosage for

opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal anti­

inflammatories (or NSAJLDs). These Defendants deceptively describe the risks from NSAIDs

while failing to disclose the risks from opioids. (See e.g.. Case Challenges in Pain Management:

Opioid Therapy for Chronic Pain (Endo) [describing massive gastrointestinal bleeds from long­

term use of NSAIDs and recommending opioids]; Finding Relief: Pain Management for Older

Adults (Janssen) [NSATDs caused kidney or liver damage and increased risk of heart attack and

stroke, versus opioids, which cause temporary “upset stomach or sleepiness” and constipation].)

       121.      These omissions are significant and material to patients and prescribers.      A

Cochrane Collaboration review of evidence relating to the use of opioids for chronic pain found

that 22% of patients in opioid trials dropped out before the study began because of the


       41 The higher figure reflects deaths from all causes.

                                                39
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 44 of 275




‘"intolerable effects” of opioids.42 Again, Manufacturer Defendants’ misrepresentations were

effective. A study of 7.8 million doctor visits nationwide between 2000 and 2010 found that

opioid prescriptions increased from 11.3% to 19.6% of visits while NSATD and acetaminophen

prescriptions fell from 38% to 29%.43 Another study of an estimated 440 million visits for back

pain over a period from 1999 to 2010 found that the use of NSAlDs fell from 36.9% to 24.5%,

while use of narcotics increased from 19.3% to 29.1 %44 The CDC reports that the quantity of

opioids dispensed per capita trebled from 1999 to 2015.45

C.        Manufacturer Defendants Continued to Tell Doctors that Opioids Could Be Taken
        in Ever Higher Doses Without Disclosing Their Greater Risks

        122.    Manufacturer Defendants falsely claimed to prescribers and consumers that

opioids could be taken in ever-increasing strengths to obtain pain relief, without disclosing that

higher doses increased the risk of addiction and overdose. This was particularly important

because patients on opioids for more than a brief period develop tolerance, requiring increasingly

high doses to achieve pain relief.

        123.    Endo distributed a pamphlet edited by Dr. Russell Portenoy entitled

Understanding Your Pain: Taking Oral Opioid Analgesics, which was still available after May

21, 2011 on Endo’s website. Tn Q&A format, it asked “If T take the opioid now, will it work later

when I really need it?” The response is, “The dose can be increased.. . . You won’t ‘run out’ of

pain relief.”


       42 Meredith Noble M, el al., Long- Term Opioid Management for Chronic Noncancer
Pain (Review), Cochrane Database of Systematic Reviews, Tssue I, 11 (2010).
       43 John N. Mafi et al., Worsening Trends in the Management and Treatment of Back
Pain, 173(17) J. of the Am. Med. Ass’n Internal Med. 1573, 1573 (2013).
        44Id.
        43 Vital Signs: Changes in Opioid Prescribing in the United States, 2006-2015, available
at https://www.cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm.

                                               40
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 45 of 275




        124.   Janssen sponsored a patient education guide entitled Finding Relief: Pain

Management for Older Adults (2009), which was distributed by its sales force. This guide listed

dosage limitations as “disadvantages” of other pain medicines but omitted any discussion of risks

of increased opioid dosages. Upon information and belief, this guide is still available online.

        125.   These claims conflict with the scientific evidence. Patients receiving high doses

of opioids (e.g., doses greater than 100 mg morphine equivalent dose (“MED”) per day) as part

of long-term opioid therapy are three to nine times more likely to suffer overdose from opioid-

related causes than those on low doses. As compared to available alternative pain remedies,

scholars have suggested that tolerance to the respiratory depressive effects of.opioids develops at

a slower rate than tolerance to opioids’ analgesic effects.         Accordingly, the practice of

continuously escalating doses to match pain tolerance can, in fact, lead to overdose even where

opioids are taken as recommended. The CDC Guideline concludes that the “[benefits of high-

dose opioids for chronic pain are not established” while “there is an increased risk for serious

harms related to long-term opioid therapy that appears to be dose-dependent.”46 That is why the

CDC advises doctors to “avoid increasing doses” above 90 mg MED.47

D.      Endo Overstated the Efficacy of Abuse-Deterrent Opioid Formulations

        126.   Rather than take the widespread abuse and addiction to opioids as reason to cease

their untruthful marketing claims and efforts, Defendant Endo seized them as a market

opportunity. These companies oversold their abuse-deterrent formulations (“ADF”) as a solution

to opioid abuse and as a reason that doctors could continue to safely prescribe their opioids.

        46 CDC Guideline at 19. The 2016 CDC Guideline reinforces earlier findings announced
by the FDA. Tn 2013, the FDA acknowledged “that the available data do suggest a relationship
between increasing opioid dose and risk of certain adverse events.” For example, the FDA noted
that studies “appear to credibly suggest a positive association between high-dose opioid use and
the risk of overdose and/or overdose mortality.”
        47 CDC Guideline at 16.

                                                41
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 46 of 275




Endo’s false and misleading marketing of the benefits of their ADF opioids preserved and

expanded their sales and enabled prescribers to discount evidence of opioid addiction and abuse

and attribute it to other, less safe opioids— thereby further exacerbating the opioid epidemic in

the City and elsewhere.

          l.      Endo’s deceptive marketing of reformulated Opana ER

        127.   Endo, as the expiration of its patent exclusivity for Opana ER neared, and aware

that it needed to be able to compete with other opioids, like OxyContin, that were being

introduced in abuse-deterrent formulations, also made abuse deterrence a key to its marketing

strategy and its ability to maintain and increase profits from Opana ER.

        128.   In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant. Even prior to its

approval, the FDA advised Endo in January 2011 that it would not be permitted to market Opana

ER, even after the reformulation, as abuse-deterrent. The FDA found that such promotional

claims “may provide a false sense of security since the product may be chewed and ground for

subsequent abuse.” In other words, Opana ER was still crushable. Indeed, in its approval

package, Endo admitted that “[i]t has not been established that this new formulation of Opana

ER is less subject to misuse, abuse, diversion, overdose, or addiction”

        129.   In August of 2012, Endo submitted a confidential Citizen Petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it

was less able to be crushed and snorted, and that it was resistant to “aqueous extraction,” or

injection by syringe. Endo announced it would withdraw original Opana ER from the market

and sought a determination that its decision was made for safety reasons (its lack of abuse

deterrence). That would prevent generic copies of original Opana ER from competitors, such as

Impax Laboratories (“lmpax”), which had sought approval to sell a generic version of the drug,
                                                42
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 47 of 275




and also help preserve the market for branded Opana ER, which could be sold at non-competitive

prices.

          130.   Endo then sued the FDA, seeking to force expedited consideration of its Citizen

Petition. The court filings confirmed its true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $ 135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, which Endo spent on developing the

reformulated drug to “promote the public welfare,” would be lost.38 The FDA responded that:

“Endo's true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”59

          131.   Meanwhile, despite Endo’s purported concern with public safety, court filings

indicate that not only did Endo continue to distribute original Opana ER for nine months after the

reformulated version became available, it declined to recall original Opana ER despite its

dangers. In fact, Endo also claimed in September 2012 to be “proud” that “almost all remaining

inventory” of the original Opana ER had “been utilized.”60

          132.   In its Citizen Petition, Endo asserted that redesigned Opana ER had “safety

advantages.” Flowever, in rejecting the Petition in a 2013 decision, the FDA found that “study


          fo

          Plaintiffs Opposition to Defendants’ and lntervenor’s Motions to Dismiss and
Plaintiffs Reply in Support of Motion for Preliminary Injunction (“Endo Br”), Endo
Pharmaceuticals Inc. v. (J.S. hood and Drug Administration, el at. ., No. 1:12-cv-01936 Doc. 23
at 20 (D.D.C. Dec. 14, 2012).
       59 Defendants’ Response to the Court’s November 30, 2012 Order, Endo
Pharmaceuticals Inc. v. (J.S. hood and Drug Administration, el al.., No. 1:12-cv-01936 Doc. 9 at
6 (D.D.C. Dec. 3, 2012).
        60 Id. , Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl) Endo Pharmaceuticals
Inc. v. US. Food and Drug Administration, etal.., No. l:12-cv-01936 (Doc. 18-4) (D.D.C. Dec.
9,2012).

                                                 43
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 48 of 275




data show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that "reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the

FDA warned that preliminary data—including in Endo’s own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

        133.   Over time, evidence confirmed that injection was becoming the preferred means

of abusing Opana ER, which made Opana ER less safe than the original formulation. This

occurred both because injection carries risks of FTIV, TTepatitis C, and, in reformulated Opana

ER’s specific case, the blood-clotting disorder thrombotic thrombocytopenic purpura (“TTP”),

which can cause kidney failure.61 In 2009, only 3% of Opana ER abuse was by intravenous

means. Since the reformulation, injection of Opana ER increased by more than 500% according

to data gathered in 2017.

        134.   Nevertheless, Endo continued to market the drug as tamper-resistant and deterring

abuse. Indeed, upon information and belief, detailers for Endo have informed doctors in New

Mexico and in and around the City that Opana ER was abuse-deterrent. In addition, upon

information and belief, Endo sales representatives did not disclose evidence that Opana was

easier to abuse intravenously and, if pressed by prescribers, claimed that while some outlying

patients might find a way to abuse the drug, most would be protected.



        61 The CDC does not know why the redesigned Opana ER causes TTP, but it notes it did
not appear in other prescription opioids prepared for injection. “Thrombotic Thrombocytopenic
Purpura (TTP)-Like Illness Associated with Intravenous Opana ER Abuse — Tennessee, 2012,”
Morbidity and Mortality Weekly Report (Jan. 11, 2013). The CDC suggested it could be linked
to inactive ingredients that make the product more difficult to crush or grind. No reports of
Opana ER and TTP occurred prior to the reformulation.

                                                44
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 49 of 275




        135.    Likewise, a review of nationally-collected surveys of prescribes regarding their

“take-aways” from pharmaceutical detailing confirms that prescribes remember being told

Opana ER was tamper-resistant, even after the May 2013 denial of Endo’s Citizen Petition.

Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.”

        136.    Tn its written materials, Endo marketed Opana ER as having been designed to be

crush resistant, knowing that this would (falsely) imply that Opana ER actually was crush

resistant and that this crush-resistant quality would make Opana ER less likely to be abused. For

example, a June 14, 2012 Endo press release announced “the completion of the company’s

transition of its OPANA ER franchise to the new formulation designed to be crush resistant,” "

The press release further stated that: “VVe firmly believe that the new formulation of OPANA

ER, coupled with our long-term commitment to awareness and education around appropriate use

of opioids will benefit patients, physicians and payers.”63 In September 2012, another Endo

press release stressed that reformulated Opana ER employed “1NTAC Technology” and

continued to describe the drug as “designed to be crush-resistant. „64

       137.     Similarly, journal advertisements that appeared in April 2013 stated Opana ER

was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

on the Pain Medicine News website, which was accessible to patients and prescribers nationally.


       69
          Ex. E to Rurka Deck, Endo Pharmaceuticals Inc. v. US. Food and Drug
Administration, etal., No. l:12-cv-01936, Doc. 18-2 at 1 (D.D.C. Dec. 9, 2012).
       63 Id.
       tsd
        Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl) Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al, No. l:12-cv-01936 (Doc. 18-4) (D.D.C. Dec. 9,
2012).

                                                45
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 50 of 275




        138.    In a 2016 settlement with Endo, the New York Attorney General (“NY AG”)

found that statements that Opana ER was “designed to be, or is crush resistant” were false and

misleading because there was no difference in the ability to extract the narcotic from Opana ER.

The NY AG also found that Endo failed to disclose its own knowledge of the crushability of

redesigned Opana ER in its marketing to formulary committees and pharmacy benefit managers.

        139.   To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy (“REMS”) for Subsys and other TIRF products, such as

Teva’s Actiq and Fentora. The purpose of REMS was to educate “prescribers, pharmacists, and

patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and to

“ensure safe use and access to these drugs for patients who need them.”65 Prescribers must

enroll in TIRF REMS before writing a prescription for Subsys.

        140.    Since its launch, Subsys has been an extremely expensive medication, and has

increased its prices every year. Depending on a patient's dosage and frequency of use, a month’s

supply of Subsys could cost in the thousands of dollars.

        141.   Due to its high cost, in most instances prescribers must submit Subsys

prescriptions to insurance companies or health benefit payors for prior authorization to determine

whether they will pay for the drug prior to the patient attempting to fill the prescription.

        142.   Tn May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received

illegal kickbacks for prescribing Subsys. Both doctors had prescribed Subsys to treat neck, back,

and joint pain. In May of 2017, one of the doctors was sentenced to 20 years in prison.

     65 Press Release, FDA, FDA Approves Shared System REMS for TIRF Products,
December 29, 2011.

                                                  46
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 51 of 275




          143.   In June of 2015, a nurse practitioner in Connecticut, described as the state’s

highest Medicare prescriber of narcotics, plead guilty to receiving $83,000 in kickbacks for

prescribing Subsys. Most of her patients were prescribed the drug for chronic pain.

E.             All Defendants Deliberately Disregarded Their Duties to Maintain Effective
          Controls and to Identify, Report and Terminate Suspicious Orders

          144.   The Manufacturer Defendants created a vastly and dangerously larger market for

opioids. All of the Defendants compounded this harm by facilitating the supply of far more

opioids than could have been justified to serve that market. The failure of the Defendants to

maintain effective controls, and to investigate, report, and take steps to terminate orders that they

knew or should have known were suspicious breached both their statutory and common law

duties.

          145.   For over a decade, as the Manufacturer Defendants increased the demand for

opioids, all the Defendants aggressively sought to bolster their revenue, increase profit, and grow

their share of the prescription painkiller market by unlawfully increasing the volume of opioids

they sold. However, Defendants are not permitted to engage in a limitless expansion of their

sales through the unlawful sales of regulated painkillers. Rather, as described below. Defendants

are subject to various duties to report the quantity of Schedule IT controlled substances in order to

monitor such substances and prevent oversupply and diversion into the illicit market.

            l.     All Defendants Have a Duty to Report Suspicious Orders and Terminate those
                  Orders Unless Due Diligence Disproves Their Suspicions.

          146.   Statutes, regulations, and the common law impose duties on the Defendants to

report suspicious orders and further to not ship those orders unless due diligence disproves those

suspicions.

          147.   First, under the common law, the Defendants had a duty to exercise reasonable

care in delivering dangerous narcotic substances. By supplying the area in and around the City

                                                  47
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 52 of 275




with more opioids than could be used for legitimate medical purposes and by filling and failing

to report orders that they knew or should have realized were likely being diverted for illicit uses,

Defendants breached that duty and both created and failed to prevent a foreseeable risk of harm

to the City. As the supply of opioids and the evidence of addiction to. and abuse of these drugs

grew, manufacturers, distributors, and pharmacies were again reminded of both the nature and

harms of opioid exposure and use.

        148.     Second, each of the Defendants assumed a duty, when speaking publicly about

opioids and their efforts to combat diversion of prescription opioids, to speak accurately and

truthfully.

        149.     Third, Defendants violated their statutory' obligations under New Mexico law. As

manufacturers and wholesale drug distributors of controlled substances, Defendants were

required to register with the DEA. See 16.19.8.23(A)(4) and 24(C) NMAC. All applicants and

registrants shall provide effective controls and procedures to guard against theft and diversion of

controlled substances." 16.19.20.48(A) NMAC. This same standard is promulgated in the criminal

statues, specifically New Mexico's Controlled Substances Act. NMSA 1978, § 30-3 1-13(A)(1)

(providing that "maintenance of effective controls against diversion of controlled substances into

other than legitimate medical, scientific or industrial channels" is a mandatory factor in board

registration).

        150.     The New Mexico Controlled Substances Act and Administrative Code

incorporate by reference relevant federal laws and regulations and impose registration duties

upon manufacturers and distributors of controlled substances. E.g., 16.19.8.13(1) NMAC;

NMSA 1978, §§ 30-3 1- 13(C), 30-3 1-16(A). The State's regulations are intended to conform to




                                                48
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 53 of 275




federal regulations barring any impracticality.66 NMSA 1978, § 26-l-18(A) (2005) ("The board

shall conform the regulations promulgated under the New Mexico Drug, Device and Cosmetic

Act, insofar as practical, with regulations promulgated under the federal act as defined in Section

26- 1-2 NMSA 1978.").

        151.   All Defendants must comply with statutory and regulatory duties to guard against

diversion of highly addictive controlled substances into illicit channels. See also. generally,

16.19.6 NMAC (incorporating by reference federal law in pharmacy regulation); 16.19.20

NMAC (incorporating by reference federal law in controlled substances regulation).

        152.   The New Mexico Board of Pharmacy governs for the licensing of wholesaledrug

distributors in this State. NMSA, § 61-11-6(A)(6). Under New Mexico regulations, "[wholesale

drug distributors shall establish and maintain inventories and records of all transactions regarding

the receipt and distribution or other disposition of prescription drugs." 16.19.8.13(F)(1) NMAC.

"Wholesale drug distributors that deal in controlled substances shall register with the board and

with the DEA, and shall comply with all applicable state, local and DEA regulations."

16.19.8.13(1 )(2) NMAC.

       153.    Of particular import here, New Mexico regulations require that any diversion of a

prescription drug be reported to the New Mexico Pharmacy Board, the FDA, and where

applicable, to the DEA. 16.19.8.13(F)(5) NMAC ("Wholesale distributors shall report any theft,

suspected theft, diversion or other significant loss of any prescription drug or device to the board

and FDA and where applicable, to the DEA"). The same duty exists under federal regulations,

which are incorporated by reference. See NMSA 1978, §§ 30-3 1-13(C), 30-3 1-16(A);



        66 However, the City cites federal statutes and federal regulations in this complaint to
state the duty owed under New Mexico tort law, not to allege an independent federal cause of
action or substantial federal question, both of which are expressly and unequivocally denied.

                                                49
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 54 of 275




16.19.8.13(1) NMAC (incorporating by reference), 21 C.F.R. § 1301.74(b). It is a crime to

intentionally fail to furnish notifications required by the Controlled Substances Act and to

intentionally omit any material information from any document required to be tiled, or any

record required to be kept, by the Act. NMSA 1978, §§ 30-3 1-24(A)(3).

        154.   Defendants have violated their duties under the New Mexico Controlled

Substances Act and the New Mexico Administrative Code. See NMSA 1978, §§ 30-31-20, 30-

31-24, 30-31-25; 16.19.8 NMAC; 16.19.20NMAC. 1

        155.   Opioids are Schedule 11 controlled substances. NMSA 1978, § 30-31-7(A). As

such, opioids are defined as substances that pose a high potential for abuse that may lead to

severe dependence. NMSA 1978, § 30-3 1-5(B).

        156.   Defendants violated their duties as licensed wholesale distributors by selling huge

quantities of opioids that were diverted from their lawful, medical purpose, thus causing an

opioid and heroin addiction and overdose epidemic in this City.

        157.   As the D£A advised Defendants in a letter to them dated September 27, 2006,

Defendants, as wholesale distributors, are “one of the key components of the distribution chain.

If the closed system is to function properly ... distributors must be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

This responsibility is critical, as ... the illegal distribution of controlled substances has a

substantial and detrimental effect on the health and general welfare of the American people.”67




        67 See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion
Control, Drug. Enft Admin., U.S. Dep't of Justice, to Cardinal Health (Sept. 27, 2006)
[hereinafter Rannazzisi Letter] ("This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The puqpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces."),filed in
                                                50
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 55 of 275




          158.   Defendants violated New Mexico law when they violated a federal regulation that

is incorporated into New Mexico law. 16.19.8.13(1) NMAC (which requires compliance with

inter alia 21 C.F.R. § 1301.74(b)); 16.19.20.42 (requiring compliance with Part 1306.08 of the

Code of Federal Regulations); 16.19.20.49 NMAC ("Security requirements which meet the

federal DEA provision shall be deemed adequate under New Mexico Controlled Substances

Act."); see also NMSA 1978, § 26-1-18(A). Defendants thereby had a duty to disclose suspicious

orders:

          The registrant shall design and operate a system to disclose to the registrant
          suspicious orders of controlled substances. The registrant shall inform the Field
          Division Office of the Administration in his area of suspicious orders when
          discovered by the registrant. Suspicious orders include orders of unusual size,
          orders deviating substantially from a normal pattern, and orders of unusual
          frequency.

21 C.F.R. § 1301.74(b).68 New Mexico law dictates the source of the duties owed. Therefore,

even where a federal regulation informs some part of the case, that does not convert any state

legal cause of action into any federal question, substantial or otherwise, because it is New

Mexico law, and not any federal authority, that informs the existence of a duty.

          159.   ‘"Suspicious orders” include orders of an unusual size, orders deviating

substantially from a normal pattern and orders of unusual frequency. These criteria are

disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as

suspicious. Likewise, a distributor or manufacturer need not wait for a normal pattern to develop

over time before determining whether a particular order is suspicious. The size of an order

Cardinal Health, Inc. v. Holder, No. l:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-
51.
        68 Once again, the City cites federal regulations in this complaint to state the duty owed
under New Mexico law, not to allege an independent federal cause of action or substantial
federal question, both of which are expressly and unequivocally denied.

                                                 51
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 56 of 275




alone, regardless of whether it deviates from a normal pattern, is enough to trigger the

responsibility to report the order as suspicious.      The determination of whether an order is

suspicious depends not only on the ordering patterns of the particular customer but also on the

patterns of the entirety of the customer base and the patterns throughout the relevant segment of

the industry. For this reason, identification of suspicious orders serves also to identify excessive

volume of the controlled substance being shipped to a particular region.

        160.   Thus, New Mexico regulations mandate that suspicious orders, defined as unusual

in size or frequency or deviation from buying patterns, be reported to the requisite authority.

Any of the red flags identified by law trigger a duty to report; however, this list is not exclusive.

Other factors—such as whether the order is skewed toward high dose pills, or orders that are

skewed towards drugs valued for abuse, rather than other high-volume drugs, such as cholesterol

medicines, also should alert Defendants to potential problems.

        161.   Distributors also have a duty to know their customers and the communities they

serve. To the extent that, through this process of customer due diligence, a distributor who

observes suspicious circumstances—such as cash transactions or young and seemingly healthy

patients filling prescriptions for opioids at a pharmacy they supply - can trigger reasonable

suspicion. A single order can warrant scrutiny, or it may be a pattern of orders, or an order that is

unusual, given the customers history or its comparison to other customers in the area.

       162.    In sum, Defendants, due to the position of special trust and responsibility afforded

them by their status as registrants in the distribution chain of controlled substances, have several

responsibilities under state law with respect to control of the supply chain of opioids. They must

set up a system to prevent diversion, including excessive volume and other suspicious orders.

That would include reviewing their own data, relying on their observations of prescribers and



                                                 52
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 57 of 275




pharmacies, and following up on reports or concerns of potential diversion. All suspicious

orders must be reported to relevant enforcement authorities.        Further, they must also stop

shipment of any order which is flagged as suspicious and only ship orders which were flagged as

potentially suspicious if, after conducting due diligence, they can determine that the order is not

likely to be diverted into illegal channels.

        163.    New Mexico statutes, regulations, and common law reflect a minimum standard

of conduct and care that reasonably prudent manufacturers and distributors are required to meet.

Together, these laws and industry guidelines make clear that Defendants must possess, and are

obligated to possess, specialized and sophisticated knowledge, skill, information, and

understanding of both the market for scheduled prescription narcotics and of the risks and

dangers of the diversion of prescription narcotics when the supply chain is not properly

controlled.

        164.    Further, these laws and industry standards make clear that Defendants have a duty

and responsibility to exercise their specialized and sophisticated knowledge, information, skill.

and understanding to prevent the oversupply of prescription opioids and minimize the risk of

their diversion into an illicit market.

        165.    The FTC has recognized the unique role of Defendants McKesson, Cardinal, and

AmerisourceBergen (the “Big Three”). Since their inception, the Big Three have continued to

integrate vertically by acquiring businesses that are related to the distribution of pharmaceutical

products and health care supplies. In addition to the actual distribution of pharmaceuticals, the

Big Three also offer their pharmacy, or dispensing, customers a broad range of added services.

For example, they offer their pharmacies sophisticated ordering systems and access to an

inventory management system and distribution facility that allows customers to reduce



                                                53
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 58 of 275




inventory-carrying costs. The Big Three are also able to use the combined purchase volume of

their customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support.69 As a result of their acquisition of

a diverse assortment of related businesses within the pharmaceutical industry, as well as the

range of additional services they offer, the Big Three have a unique insight into the ordering

patterns and activities of their dispensing customers.

       166.    Like the Big Three, Walgreens, Wal-Mart, and CVS are uniquely positioned to

know the ordering patterns and activities of their dispensing customers due to their roles as both

distributors and national retail pharmacies. As national retail pharmacies, Walgreens, Wal-Mart,

and CVS have vertically integrated models, which place them in a unique role, as they have both

specific obligations under the CSA and a particular ability to spot, report, and stop filling

suspicious orders. National retail pharmacies, like other distributors, must become registrants to
                                                                                                70
legally distribute and/or dispense controlled substances.    See e.g.,   21 C.F.R. § 1301.11.

Pharmacy registrants, inasmuch as they act as distributors, are required to “provide effective

controls and procedures to guard against theft and diversion of controlled substances.” See 21

C.F.R. § 1301.71(a).71

       167.    “The responsibility for the proper prescribing and dispensing of controlled



        69 See Fed. Trade Comm’n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998)
(granting the FTC’s motion for preliminary injunction and holding that the potential benefits to
customers did not outweigh the potential anti-competitive effect of a proposed merger between
Cardinal Health, Inc. and Bergen Brunswig Corp.).
       70 Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.
       71 Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.

                                                 54
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 59 of 275




substances is upon the prescribing practitioner, but a corresponding responsibility rests with the

pharmacist who fills the prescription.” 21 C.F.R. § 1306.04(a).72            Because pharmacies

themselves are registrants, the duty to prevent diversion lies with the pharmacy entity, not the

individual pharmacist alone.

        168.   The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify red flags

of diversion and what to do when such red flags have been identified.

        169.   Specifically, DEA has identified several types of “unresolvable red flags” which,

when presented to a pharmacist, may never be filled by the overseeing pharmacist. These

unresolvable red flags include:

                      a. A prescription issued by a practitioner lacking valid licensure or

                      registration to prescribe the controlled substances;

                      b. Multiple prescriptions presented by the same practitioner to patients

                      form the same address, prescribing the same controlled substances in each

                      presented prescription;

                      c. A high volume of patients presenting prescriptions and paying with

                      cash;

                      d. A prescription presented to by a customer who has traveled significant

                      and unreasonable distances from their home to see a doctor and/or to fill

                      the prescription at the pharmacy.




       72 Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.

                                                55
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 60 of 275




        170.   When a pharmacist identifies any such red flags of diversion, the pharmacist must

not fill the prescription. Filling a prescription without resolving such red flags is a violation of a

pharmacist's legal duty and corresponding responsibility not to till a prescription outside the

usual course of practice and for other than a legitimate medical purpose.

        171.   New Mexico prescribing laws forbid a pharmacist from “[dispensing a

prescription for a dangerous drug without an established practitioner-patient relationship.”

16.19.4.9(C)(18) NMAC. Further, a pharmacist is required to perform a prospective drug review

of every prescription issued and, prior to dispensing, “a pharmacist shall review the patient

profile for the purpose of identifying” clinical abuse/misuse; therapeutic duplication; drug-drug

interactions; incorrect drug dosage; and incorrect duration of drug treatment.                    See

16.19.4.16(D)(1) NMAC.

        172.   Upon identifying any of the enumerated concerns, “a pharmacist, using

professional judgment, shall take appropriate steps to avoid or resolve the potential problem.

These steps may include requesting and reviewing a controlled substance prescription

monitoring report or another states' reports if applicable and available, and consulting with the

prescriber and counseling the patient. The pharmacist shall document steps taken to resolve the

potential problem.” 16.19.4.16(D)(2) NMAC.

       173.    Additional types of resolvable red flags of diversion include: (1) prescriptions

written by a doctor who writes significantly more prescriptions (or in larger quantities or higher

doses) for controlled substances compared to other practitioners in the area; (2) prescriptions

which should last for a month in legitimate use, but are being refilled on a shorter basis; (3)

prescriptions for antagonistic drugs, such as depressants and stimulants, at the same time; (4)

prescriptions that look “too good” or where the prescriber’s handwriting is too legible as



                                                 56
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 61 of 275




compared to most written prescriptions; (5) prescriptions with quantities or doses that differ from

usual medical usage; (6) prescriptions that do not comply with standard abbreviations and/or

contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing different

handwriting. Most of the time, these attributes are not difficult to detect and should be easily

recognizable by pharmacies.

        174.   Other signs of diversion can be observed through data that is gathered,

consolidated, and analyzed directly by Pharmacy Defendants. That data allows national retail

pharmacies, like Pharmacy Defendants, to observe patterns or instances of dispensing that are

potentially, suspicious, of oversupply in particular stores or geographic areas, or of prescribers or

facilities that seem to engage in improper prescribing. Indeed, this data is sufficiently valuable

in identifying “high prescribers” for purposes of marketing efforts, that companies such as IMS

Health, Dendrite, Verispan, and Wolters Kluwer, referred to as “information distribution

companies,     health information organizations” or “data vendors” purchase prescription records

from pharmacies.7'1 The majority of pharmacies sell these records.74

        175.   According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

        176.   Manufacturer Defendants also have specialized and detailed knowledge of the

potential suspicious prescribing and dispensing of opioids through their regular visits to doctors’

offices and pharmacies, and from their purchase of data from commercial sources, such as IMS.

Their extensive boots-on-the-ground through their sales force, allows Manufacturer Defendants

to observe the signs of suspicious prescribing, such as lines of seemingly healthy patients, out-of-

        73 Joint Appendix, Sorrell v. IMS Health, No. 10-779, 201 I WL 687134, at *388-89 (Feb-
22, 2011) (Fugh-Berman A, Ahari S (2007) Following the Script: How Drug Reps Make Friends
and Influence Doctors. PLoS Med 4(4): el50. doi: 10.1371/joumal.pmed.0040150).
       74 Id. at 389.

                                                 57
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 62 of 275




state license plates, and cash transactions, to name only a few.        In addition, Manufacturer

Defendants regularly mined data, including, upon information, chargeback data, that allowed

them to monitor the volume and type of prescribing of doctors, including sudden increases in

prescribing and unusual high dose prescribing that would have alerted them to suspicious

prescribing. These information points gave Manufacturer Defendants insight into prescribing

and dispensing conduct. Rather than using this information to prevent diversion and fulfill their

obligations under New Mexico law, Manufacturer Defendants were part of a plan, effected in

lock step with other Defendants, to increase the sales of opioids above any legitimate purpose,

which caused the DEA to inflate beyond any therapeutic, medical, scientific, or research need,

the quota for these prescription drugs.

        177.   Defendants have a duty to, and are expected to, be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

Defendants breached their duties by failing to: (a) control the supply chain; (b) prevent diversion,

(c) report suspicious orders; and (d) halt shipments of opioids in quantities they knew or should

have known could not be justified and were indicative of serious problems of overuse of opioids.

          u.      Defendants Understood the Importance of Their Reporting and Due Diligence
                  Obligations

        178.   All Defendants were well aware that they had an important role to play in this

system, and also knew or should have known that their failure to comply with their obligations

would have serious consequences.

       179.    Recently, Defendant Mallinckrodt admitted in a settlement with DEA that “[a]s a

registrant under the CSA, Mallinckrodt had a responsibility to maintain effective controls against

diversion, including a requirement that it review and monitor these sales and report suspicious




                                                58
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 63 of 275




orders to DEA.”75       Mallinckrodt further stated that it “recognizes the importance of the

prevention of diversion of the controlled substances they manufacture” and agreed that it would

‘design and operate a system that meets the requirements of 21 CFR 1301 74(b) . . . [such that it

would] utilize all available transaction information to identify suspicious orders of any

Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA of any diversion and/or

suspicious circumstances involving any Mallinckrodt controlled substances that Mallinckrodt

discovers.”

       180.    Trade organizations to which Defendants belong have acknowledged that

wholesale distributors have been responsible for reporting suspicious orders for more than 40

years. The Healthcare Distribution Management Association (“HDMA,” now known as the

Healthcare Distribution Alliance (“HDA”)), a trade association to which the Big Three (and

Manufacturer Defendants) belong, and the National Association of Chain Drug Stores

(“NACDS”), where Walgreens sits on the Board of Directors, have long taken the position that

distributors have responsibilities to “prevent diversion of controlled prescription drugs” not only

because they have statutory and regulatory obligations do so, but “as responsible members of

society. >,76 Guidelines established by the HDA also explain that distributors, “[a]t the center of

a sophisticated supply chain... are uniquely situated to perform due diligence in order to help

support the security of the controlled substances they deliver to their customers.”77


       7' https://www.justice.gov/usao-edmi/press-release/file/986026/download
       76 See Amicus Curiae Br. of Healthcare Distribution Management Association (HDMA)
in Support of Cardinal Health, Inc.’s Motion for Injunction Pending Appeal, No. 12-5061 (D.C.
Cir. Mar. 7, 2012), Doc. No. 1362415 at 4; Brief for Healthcare Distribution Management
Association and National Association of Chain Drug Stores as Amici Curiae in Support of
Neither Party, Masters Pharmaceuticals, Inc. v. Drug Enforcement Administration, 2012 WL
1321983, at *2 (D C. Cir. Apr. 4, 2016).
       77 Healthcare Distribution Management Association (HDMA) Industry Compliance
Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,
                                                59
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 64 of 275




        181.   The DEA also repeatedly reminded the Defendants of their obligations under

federal law, mirrored in and incorporated by New Mexico law, to report and decline to fill

suspicious orders. Responding to the proliferation of pharmacies operating on the internet that

arranged illicit sales of enormous volumes of opioids to drug dealers and customers, the DEA

began a major push to remind distributors of their obligations to prevent these kinds of abuses

and educate them on how to meet these obligations. Since 2007, the DEA has hosted at least five

conferences that provided registrants with updated information about diversion trends and

regulatory changes.78 The Big Three Distributor Defendants have each attended at least one of

these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due

diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags

wholesale distributors should look for to identify potential diversion.

        182.   The DEA also advised in a September 27, 2006 letter to every commercial entity

registered to distribute controlled substances that they are “one of the key components of the

distribution chain. If the closed system is to function properly. . . distributors must be vigilant in

deciding whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes.    This responsibility is critical, as . . . the illegal distribution of controlled

substances has a substantial and detrimental effect on the health and general welfare of the




filed in Cardinal Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No.
 1362415 (App’x Ball).
       78
                 Drug          Enft          Admin           Distributor     Conferences'.
https://www.deadiversion.usdoj.gov/mtgs/distributor/index.html;    Drug  Enft    Admin.,
Manufacturer Conferences, https://www.deadiversion.usdoj.gov/mtgs/man_imp_exp/index.html;
Drug Enft Admin., . National Conference on Pharmaceutical and Chemical Diversion,
https://www.deadiversion.usdoj.gov/mtgs/drug_chemical/index.html; Drug Enft Admin.,
Diversion                              Awareness                             Conferences,
https://www.deadiversion.usdoj.gov/mtgs/pharm_awareness/index.html.

                                                 60
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 65 of 275




American people.”79 The DEA’s September 27, 2006 letter also expressly reminded them that

registrants, in addition to reporting suspicious orders, have a “statutory responsibility to exercise

due diligence to avoid filling suspicious orders that might be diverted into other than legitimate

medical, scientific, and industrial channels. >:80        The same letter reminds distributors of the

importance of their obligation to “be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes,” and warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm.”81

        183.   The DEA sent another letter to Defendants on December 27, 2007, reminding

them that, as registered manufacturers and distributors of controlled substances, they share, and

must each abide by, statutory and regulatory duties to “maintain effective controls against

diversion” and “design and operate a system to disclose to the registrant suspicious orders of

controlled substances.”82    The DEA’s December 27, 2007 letter reiterated the obligation to

detect, report, and not fill suspicious orders and provided detailed guidance on what constitutes a

suspicious order and how to report (e.g., by specifically identifying an order as suspicious, not

merely transmitting data to the DEA).           Finally, the letter references the Revocation of

Registration issued in SouthwoodPharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007),

which discusses the obligation to report suspicious orders and “some criteria to use when
                                               L>T

determining whether an order is suspicious.”


        79 See 2006 Rannazzisi Letter (“This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.”).
       80 See id.
       81 See id.
       82 See 2007 Rannazzisi Letter.
       83 See id.

                                                     61
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 66 of 275




       iii.    Despite Repeated Admonitions. Defendants Have Repeatedly Violated their
               Obligations

       184.    Distributor Defendants have faced repeated enforcement actions for their failure

to comply with their obligations to report and decline suspicious orders, making clear both that

they were repeatedly reminded of their duties, and that they frequently failed to meet them.

       185.    Governmental agencies and regulators have confirmed (and in some cases

Distributor Defendants have admitted) that Distributor Defendants did not meet their obligations

and have uncovered especially blatant wrongdoing.

       186.    In May 2014, the United States Department of Justice, Office of the Inspector

General, Evaluation and Inspections Divisions, reported that DEA issued final decisions in 178

registrant actions between 2008 and 2012.        These included a number of actions against

AmerisourceBergen, Cardinal, McKesson, CVS, and Walgreens:

       a.      On April 24, 2007, DEA issued an Order to Show Cause and Immediate
               Suspension Order against the AmerisourceBergen Orlando, Florida
               distribution center alleging failure to maintain effective controls against
               diversion of controlled substances. On June 22, 2007, AmerisourceBergen
               entered into a settlement that resulted in the suspension of its DEA
               registration;

       b.     On November 28, 2007, DEA issued an Order to Show Cause and
              Immediate Suspension Order against the Cardinal Health Auburn,
              Washington Distribution Center (“Auburn Facility”) for failure to
              maintain
              effective controls against diversion of hydrocodone;

       c.     On December 5, 2007, DEA issued an Order to Show Cause and
              Immediate Suspension Order against the Cardinal Health Lakeland,
              Florida Distribution Center (“Lakeland Facility”) for failure to maintain
              effective controls against diversion of hydrocodone;

       d.     On December 7, 2007, DEA issued an Order to Show Cause and
              Immediate Suspension Order against the Cardinal Health Swedesboro,
              New Jersey Distribution Center (“Swedesboro Facility") for failure to
              maintain effective controls against diversion of hydrocodone;



                                               62
Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 67 of 275




   e.    On January 30, 2008, DEA issued an Order to Show Cause against the
         Cardinal Health Stafford, Texas Distribution Center ('‘Stafford Facility”)
         for failure to maintain effective controls against diversion of hydrocodone;

   f.   On May 2, 2008, McKesson Corporation entered into an Administrative
        Memorandum of Agreement (“2008 McKesson MOA”) with DEA which
        provided that McKesson would “maintain a compliance program designed
        to detect and prevent the diversion of controlled substances, inform DEA
        of suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the
        procedures established by its Controlled Substance Monitoring Program”;

   g-   On September 30, 2008, Cardinal Health entered into a Settlement and
        Release Agreement and Administrative Memorandum of Agreement with
        the DEA related to its Auburn, Lakeland, Swedesboro and Stafford
        Facilities. The document also referenced allegations by DEA that Cardinal
        failed to maintain effective controls against the diversion of controlled
        substances at its distribution facilities located in McDonough, Georgia,
        Valencia, California, and Denver, Colorado;

   h.   On September 30, 2009, the DEA issued an Order to Show Cause against
        the Walgreens retail facility in San Diego, California (“San Diego
        Facility”).

   i.   Tn April 201 1, Walgreens entered into an Administrative Memorandum of
        Agreement (“2011 Walgreens MOA”) with DEA in relation to its San
        Diego Facility. The MOA provided that “Walgreens agrees to maintain a
        compliance program to detect and prevent diversion of controlled
        substances as required under the Controlled Substances Act ("CSA") and
        applicable DEA regulations.

   J-   On February 2, 2012, DEA issued an Order to Show Cause and Immediate
        Suspension Order against Cardinal Health’s Lakeland Facility for failure
        to maintain effective controls against diversion of oxycodone;

   k.   On February 2, 2012, DEA issued Orders to Show Cause and Immediate
        Suspension Orders against Holiday C.V.S. L.L.C. d/b/a CVS/Pharmacy
        #00219 as well as CVS/Pharmacy #05195 for continually dispensing
        controlled substances to customers under circumstances indicating that the
        drugs were diverted from legitimate channels, misused, or abused. On
        August 31, 2012, the Administrator of DEA ordered the full revocation of
        both pharmacies’ DEA registration for violations of the CSA and
        i m pi em enti ng regul ati on s.

        On September 14, 2012, DEA issued an Order to Show Cause and
        Immediate Suspension Order against the Walgreens’ Distribution Center
        in Jupiter, Florida.

                                         63
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 68 of 275




       m.       On June 11, 2013, Walgreens agreed to pay $80 million in civil penalties
                to resolve DEA’s investigations.       It also entered into another
                Memorandum of Agreement with DEA in which it acknowledged that its
                distribution and dispensing practices were not fully consistent with its
                obligations under the CSA.


            More recently, Defendant McKesson admitted to breach of its duties to monitor,

report, and prevent suspicious orders, including from its distribution facility in Landover,

Maryland. Pursuant to an Administrative Memorandum of Agreement (“2017 Agreement”)

entered into between McKesson and the DEA in January 2017, McKesson admitted that, at

various times during the period from January I, 2009 through the effective date of the

Agreement (January 17, 2017) it “did not identify or report to DEA certain orders placed by

certain pharmacies which should have been detected by McKesson as suspicious based on the

guidance contained in the DEA Letters.”*4

       187.     Further, the 2017 Agreement specifically finds that McKesson “distributed

controlled substances to pharmacies even though those McKesson Distribution Centers should

have known that the pharmacists practicing within those pharmacies had failed to fulfill their

corresponding responsibility to ensure that controlled substances were dispensed pursuant to

prescriptions issued for legitimate medical purposes by practitioners acting in the usual course of

their professional practice, as required.”85 McKesson admitted that, during this time period, it

“failed to maintain effective controls against diversion of particular controlled substances into


         84 Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan.
17, 2017) [hereinafter “2017 Settlement Agreement and Release”] (“McKesson acknowledges
that, at various times during the Covered Time Period [2009-2017], it did not identify or report to
DEA certain orders placed by certain pharmacies, which should have been detected by
McKesson as suspicious, in a manner fully consistent with the requirements set forth in the 2008
MOA ”), available at https://www.justice.gov/opa/press-release/file/928471/download.
       85 Id.

                                                64
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 69 of 275




other than legitimate medical, scientific and industrial channels by sales to certain of its

customers in violation of the CSA and the CSA’s implementing regulations ... at the McKesson

Distribution Centers” including the McKesson Distribution Center located in Landover,

Maryland. These failures were direct violations of the 2008 McKesson MOA with the DEA.

Upon information and belief, the McKesson facility located in Landover supplied opioids to the

City.

         188.    As the Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty, as much as a billion dollars, and delicensing of certain

facilities.*6    A DEA memo outlining the investigative findings in connection with the

administrative case against 12 McKesson distribution centers included in the 2017 Settlement

stated that McKesson “[s]upplied controlled substances in support of criminal diversion

activities”; “[ijgnored blatant diversion”; had a “[pjattem of raising thresholds arbitrarily”;

“[f]ailed to review orders or suspicious activity”; and “[i]gnored [the company’s] own

procedures designed to prevent diversion.” 87

         189.    Though the SI 50 million fine required of McKesson was far lower than the

recommended monetary civil penalty, it was record breaking regardless. In addition to the

monetary penalty, the DOJ required McKesson to suspend sales of controlled substances from

distribution centers in four states. This penalty, too, was far less severe than investigators had

recommended, as the DOJ explained, these “staged suspensions” are nevertheless “among the




       86 Lenny Bernstein and Scott Higham, '“We Feel Like Our System Was Hijacked’: DEA
Agents Say a Huge Opioid Case Ended, in a Whimper, Washington Post (Dec. 17, 2017).
        87 Id.
                                                65
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 70 of 275




most severe sanctions ever agreed to by a [Drug Enforcement Administration] registered

distributor.”8*

        190.      Tn short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],’” as a DEA official working on the case noted. 89 Quite the opposite, “‘their bad

acts continued and escalated to a level of egregiousness not seen before.’”90 According to

statements of “DEA investigators, agents and supervisors who worked on the McKesson case"

reported in the Washington Post, “the company paid little or no attention to the unusually large

and frequent orders placed by pharmacies, some of them knowingly supplying the drug rings.”91

“Instead, DEA officials said, the company raised its own self-imposed limits, known as

thresholds, on orders from pharmacies and continued to ship increasing amounts of drugs in the

face of numerous red flags.”92

        191.      Further, in a 60 Minnies interview from fall of 2017, former DEA agent Joe

Rannazzisi described Wholesaler Defendants’ industry as “out of control,” stating that “[w]hat

they wanna do, is do what they wanna do, and not worry about what the law is. And if they don't

follow the law in drug supply, people die. That's just it. People die. ”93 He further explained that:

                  JOE RANNAZZISI: The three largest distributors are Cardinal
                  Health, . McKesson, and AmerisourceBergen. They control
                  probably 85 or 90 percent of the drugs going downstream.

       88
          Department of Justice, “McKesson Agrees to Pay Record $150 Million Settlement for
Failure to Report Suspicious Orders of Pharmaceutical Drugs,” (Jan. 17, 2017)
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-l 50-million-settlement-failure-
report-suspicious-orders.
       89
            Id. (alteration in original).
       90 Id. (quoting a March 30, 2015 DEA memo).
       91 Id.
       92 Id.
       93 Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress,
CBS News (Oct. 17, 1017), https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fue1ed-
by-drug-industry-and-Congress
                                                 66
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 71 of 275




                [INTERVIEWER]: You know the implication of what you're
                saying, that these big companies knew that they were pumping
                drugs into American communities that were killing people.

                JOE RANNAZZISI: That's not an implication, that's a fact. That’s
                exactly what they did.94

        192.    Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.”95 He further explained that “T can tell you with 100

percent accuracy that we were in there on multiple occasions trying to get them to change their

behavior. And they just flat out ignored us.”96

        193.    At a hearing before the House of Representatives’ Committee on Transportation

and Infrastructure, Subcommittee on Economic Development, Public Buildings, and Emergency

Management on May 8, 2018, the chief executives of McKesson and Cardinal, among others,

testified regarding their anti-diversion programs and their roles in the opioid epidemic. The

Chairman of Miami-Luken alone acknowledged, in response to questions, that his company

failed in the past to maintain effective controls to prevent diversion and that its actions

contributed to the opioid crisis. Despite the frequent prior enforcement actions described above,

neither McKesson nor Cardinal admitted any deficiencies in their compliance. However, in fact,

both executives’ answers confirmed gaps and breakdowns in past and current practices.

        194.    For example, Cardinal’s former Executive Chairman, George Barrett, denied that

“volume in relation to size of population” is a “determining factor” in identifying potentially

suspicious orders.    Despite regulatory and agency direction to identify, report, and halt

suspicious orders, Cardinal focused on whether a pharmacy was legitimate, not whether its

       94 Id.
       9>Id.
       96 Id.

                                                  67
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 72 of 275




orders suggested evidence of diversion. Despite a Cardinal employee flagging an especially

prolific pharmacy as a potential pill mill in 2008, the Subcommittee found no evidence that

Cardinal took any action in response.      In addition, Cardinal increased another pharmacy’s

threshold twelve times, but could not explain what factors it applied or how it made decisions to

increase thresholds.

        195.    According to records produced to the Subcommittee, McKesson’s due diligence

file on one of the pharmacies in West Virginia that it supplied with a massive volume of opioids

consisted of only two pages.     Despite McKesson’s claim that it (a) reviewed every single

customer for high volume orders of certain drugs; (b) set a threshold of 8,000 pills per month;

and (c) examined and documented every order over that threshold, the company still shipped 36

times the monthly threshold to one pharmacy—more than 9,500 pills per day.

        196.   Further, as referenced above, Walgreens has also been repeatedly penalized for its

illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of Walgreens, including in New Mexico.

        197.   Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal 2017.

        198.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing




                                               68
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 73 of 275




violations of the CSA, including negligently allowing controlled substances such as oxycodone

and other prescription painkillers to be diverted for abuse and illegal black-market sales.97

        199.    The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

        200.    Walgreens' Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten

times the average amount.9*

        201.    They increased their orders over time, in some cases as much as 600% in the

space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders

of oxycodone in a one-month period. Yet Walgreens corporate officers turned a blind eye to

these abuses. In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of

prescriptions coming from pain clinics, that “if these are legitimate indicators of inappropriate

prescriptions perhaps we should consider not documenting our own potential noncompliance,”

underscoring Walgreens’ attitude that profit outweighed compliance with the CSA or the health

of communities. 99

        202.    Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

        Q7
          Press Release, U S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A
Record Settlement Of $80 Million For Civil Penalties Under The Controlled. Substances Act,
U S. Dep’t of Just. (June 11, 2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
record-settlement-80-million-civil-penalties-under-controlled.
      98 Order to Show Cause and Immediate Suspension of Registration, In the Matter of
Walgreens Co. (DrugEnft Admin. Sept. 13, 2012).
      99 Id.

                                                69
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 74 of 275




significant opioid diversion in Florida. According to the Order to Show Cause and Immediate

Suspension Order, Defendant Walgreens' corporate headquarters pushed to increase the number

of oxycodone sales to Walgreens’ Florida pharmacies, and provided bonuses for pharmacy

employees based on the number of prescriptions filled at the pharmacy to increase oxycodone

sales. In July 2010, Defendant Walgreens ranked all of its Florida stores by number of

oxycodone prescriptions dispensed in June of that year, and found that the highest-ranking store

in oxycodone sales sold almost 18 oxycodone prescriptions per day. All of these prescriptions

were filled by the Jupiter Center. 100

         203.     Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).

         204.     For example, in January 2017, an investigation by the Massachusetts Attorney

General found that some Walgreens pharmacies failed to monitor patients’ drug use patterns and

did not use sound professional judgment when dispensing opioids and other controlled

substances—despite the context of soaring overdose deaths. Walgreens agreed to pay $200,000

and follow certain procedures for dispensing opioids. 101

         205.     Manufacturers had knowledge of diversion as well and have failed to comply with

their obligations to report and decline suspicious orders, and stop detailing suspicious

prescribers. Sales representatives learned that the prescription opioids they were promoting were

being diverted, often with lethal consequences. As a sales representative wrote on a public

forum:

                  Actions have consequences—so some patient gets Rx’d the 80mg
                  OxyContin when they probably could have done okay on the 20mg
                  (but their doctor got “sold” on the 80mg) and their teen

         100 Id
         101 Id

                                                 70
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 75 of 275




               son/daughter/child’s teen friend finds the pill bottle and takes out a
               few 80’s... next they’re at a pill party with other teens and some
               kid picks out a green pill from the bowl... they go to sleep and
               don’t wake up (because they don’t understand respiratory
               depression) Stupid decision for a teen to make...yes... but do they
               really deserve to die?

       206.    Moreover, Manufacturer Defendants’ sales incentives rewarded sales

representatives who happened to have pill mills within their territories, enticing those

representatives to look the other way even when their in-person visits to such clinics should have

raised numerous red flags. Tn one example, a pain clinic in South Carolina was diverting massive

quantities of OxyContin. People traveled to the clinic from towns as far as 100 miles away to get

prescriptions, DEA’s diversion unit raided the clinic, and prosecutors eventually filed criminal

charges against the doctors.

       207.    Mallinckrodt also failed to report suspicious prescribing. A former Mallinckrodt

sales representative reports that he regularly visited a doctor over the course of 5 years. The

doctor has now been criminally indicted. During the visits, the representative saw the doctor’s

office overflowing with patients, some of whom waited for up to 8 hours to see the doctor, and

heard them bragging about earning $70,000 from selling prescriptions written by the doctor.

Despite having around 300 doctors on his call list, the former sales representative’s supervisor at

Mallinckrodt instructed the sales representative to spend half of his time with the doctor because

of the sales potential due to the doctor’s prescribing. The sales representative and his supervisor

did not report the doctor because his prescribing was very high, and the company made a lot of

money from his prescribing.

       208.    These examples demonstrate how Manufacturer Defendants’ obligation to report

suspicious prescribing ran head on into their marketing strategy. The goal of the marketing

strategy was to increase these Defendants’ profits by convincing more healthcare providers to


                                                71
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 76 of 275




prescribe opioids in higher and higher doses for long term use. Thus, these Defendants did

identify healthcare providers who were their most prolific prescribers, but not to determine if

their prescribing was suspicious and, if so, report them. Defendants identified these prescribers

to market to them and ensure they continued to prescribe more and more of Defendants’ opioids.

        209.      Whenever examples of opioid diversion and abuse have drawn media attention.

Manufacturer Defendants have consistently blamed “bad actors.”

F.      Defendants Worked Together to Sustain Their Market and Boost Their Profits

        210.      The Big Three, as leading wholesale distributors, had close financial relationships

with both manufacturers and customers, for whom they provide a broad range of value-added

services that render them uniquely positioned to obtain information and control against

diversion. These services often otherwise would not be provided by manufacturers to their

downstream customers who ultimately dispense the drugs and would be difficult and costly for

the dispenser to reproduce. For example, “[wholesalers have sophisticated ordering systems

that allow customers to electronically order and confirm their purchases, as well as to confirm

the availability and prices of wholesalers’ stock. >>106   Through their generic source programs.

wholesalers are also able “to combine the purchase volumes of customers and negotiate the cost

of goods W'ith manufacturers.” Wholesalers also offer marketing programs, patient services, and

other software to assist their dispensing customers.

        211.      Distributor Defendants had financial incentives from manufacturers to distribute

higher volumes, and thus to refrain from reporting or declining to fill suspicious orders.

Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at

an established wholesale acquisition cost. Discounts and rebates from this cost may be offered


        106
              Fed. Trade Comm'n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998).

                                                  72
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 77 of 275




by manufacturers based on market share and volume. As a result, higher volumes may decrease

the cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to

offer more competitive prices, or alternatively, pocket the difference as additional profit. Either

way, the increased sales volumes result in increased profits. Of course, increased sales volumes

have also resulted in the oversupply of opioids and concurrent increases in addiction, overdose,

and criminal diversion across the nation and in and around the City.

       212.      Upon information and belief, each of the Distributor Defendants also worked

together, and with Manufacturer Defendants, through trade or other organizations, such as the

HDA, the National Association of Chain Drugstores, and the Pain Care Forum (“PCF”), 107 to

safeguard the market for opioids and the distribution of opioids. 108

       213.      Although the entire HDA membership directory is private, the HDA website

confirms that Defendants AmerisourceBergen, Cardinal, and McKesson, were members. 109 Most

of the Manufacturer Defendants were members as well. no

       214.      The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Big Three with the opportunity to work closely with each other and with

opioid manufacturers, confidentially, to develop and further their common purpose and interests.

       215.      The HDA also offers a multitude of conferences, including annual business and

leadership conferences.     The HDA and the Distributors advertise these conferences as an

opportunity to “bring together high-level executives, thought leaders and influential managers

       107
             The Pain Care Forum is a lobbying organization.
       108
                  https://www.documentcloud.org/documents/3108980-PAIN-CARE-FORUM-
Directory-04-2012.html (2012 document showing defendants or parents/affiliates)
       109
         https://www.healthcaredistribution.org/about/membership/distributor (H.D. Smith
would have been represented by Smith Drug Company, Div. J M Smith Corporation.)
       no    https://www.healthcaredistribution.org/about/membership/manufacturer.

                                                 73
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 78 of 275




. . . to hold strategic business discussions on the most pressing industry issues.”111          The

conferences also gave the Distributors and Manufacturer Defendants “unmatched opportunities

to network with [their] peers and trading partners at all levels of the healthcare distribution

industry. »112 The HDA and its conferences were significant opportunities for the Big Three to

interact at a high level of leadership.

        216.        HDA members were eligible to participate on councils, committees, task forces

and working groups, including:

                    a. Industry Relations Council: “This council, composed of distributor and
                    manufacturer members, provides leadership on pharmaceutical distribution and
                    supply chain issues.”

              b. Business Technology Committee: “This committee provides guidance to HDA
                 and its members through the development of collaborative e-commerce business
                 solutions. The committee’s major areas of focus within pharmaceutical
                 distribution include information systems, operational integration and the impact of
                 e-commerce.” Participation in this committee includes distributors and
                 manufacturer members.

              c. Logistics Operation Committee: “This committee initiates projects designed to
                 help members enhance the productivity, efficiency and customer satisfaction
                 within the healthcare supply chain. Its major areas of focus include process
                 automation, information systems, operational integration, resource management
                 and quality improvement.” Participation in this committee includes distributors
                 and manufacturer members.

              d. Manufacturer Government Affairs Advisory Committee: “This committee
                 provides a forum for briefing HDA’s manufacturer members on federal and state
                 legislative and regulatory activity affecting the pharmaceutical distribution
                 channel. Topics discussed include such issues as prescription drug traceability,
                 distributor licensing, FDA and DEA regulation of distribution, importation and
                 Medicaid/Medicare reimbursement.” Participation in this committee includes
                 manufacturer members.



        111 Business and Leadership Conference—Information for Manufacturers, Healthcare
Distribution Alliance, available at https://www.healthcaredistribution.org/events/2015-business-
and-leadership-conference/blc-for-manufacturers (last accessed on Sept. 14, 2017).
        112
              Id.

                                                  74
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 79 of 275




           e. Contracts and Chargebacks Working Group: “This working group explores how
              the contract administration process can be streamlined through process
              improvements or technical efficiencies. It also creates and exchanges industry
              knowledge of interest to contract and chargeback professionals.” Participation in
              this group includes manufacturer and distributor members.113

       217.    The Distributor Defendants and Manufacturer Defendants also participated,

through the HDA, in Webinars and other meetings designed to exchange detailed information

regarding their prescription opioid sales, including purchase orders, acknowledgements, shipping

notices, and invoices.     For example, on April 27, 2011, the HDA offered a Webinar to

‘‘accurately and effectively exchange business transactions between distributors and

manufacturers...”114     Upon information and belief, the Manufacturer Defendants used this

information to gather high-level data regarding overall distribution and direct the Distributor

Defendants on how to most effectively sell prescription opioids.

       218.    The Big Three also coordinated with each other and opioid manufacturers in other

ways. According to articles published by the Center for Public Integrity and the Associated

Press, the Pain Care Forum—whose members include, upon information and belief, the HDA—

has been lobbying on behalf of opioid manufacturers and distributors for “more than a

decade:’113 This coordination in their lobbying further supports an inference that Defendants

worked together in other ways, as is described in this Complaint.



       113 Councils and Committees. Healthcare Distribution Alliance, (accessed on December
11, 2017), available at https://www.healthcaredistribution.org/about/councils-and-committees
        1,4 Id.
        115 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic.
The Center for Public Integrity (Sept. 19, 2017), available at
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic; PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011)
(showing Covidien, Mallinckrodt LLC’s parent company until mid-2013, as a member in 2012),
available at https://assets.documentcloud.Org/documents/3108982/PA1N-CARE-FORUM-
Meetings-Schedule-amp.pdf.

                                               75
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 80 of 275




       219.    Distributor Defendants also worked together through HDA and National

Association of Chain Drugstores (“NACDS”). The respective CEOs of the HDA and NACDS

have spoken with one voice, with respect to portraying their members as committed to

safeguarding the integrity of the supply chain when opposing efforts to promote the importation

of prescription drugs as a means of mitigating the escalating costs of medications.        These

statements support the inference that Distributor Defendants worked together to mislead the

public regarding their commitment to complying with their legal obligations and safeguarding

against diversion.

       220.    Taken together, the interaction and length of the relationships between and among

the Manufacturer and Distributor Defendants reflects a deep level of cooperation between two

groups in a tightly knit industry. The Manufacturer and Distributor Defendants were not two

separate groups operating in isolation or two groups forced to work together in a closed system.

Defendants operated together as a united entity, working together on multiple fronts to engage in

the unlawful sale of prescription opioids.

       221.    Publications and guidelines issued by the HDA confirm that the Defendants

utilized their membership in the HDA to form agreements. Specifically, in the fall of 200S, the

HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

Preventing Diversion of Controlled Substances (“Industry Compliance Guidelines”) regarding

diversion. As the HDA explained in an amicus brief, the Industry Compliance Guidelines were

the result of “[a] committee of HDMA members contribut[ing] to the development of this

publication” beginning in late 2007.

       222.    This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their



                                               76
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 81 of 275




duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance

between proactive anti-diversion efforts while not inadvertently limiting access to appropriately

prescribed and dispensed medications.”       Here, it is apparent that Defendants found the same

balance - an overwhelming pattern and practice of failing to identify, report, or halt suspicious

orders, and failure to prevent diversion.

        223.      The Defendants worked together to control the flow of information and influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Manufacturer and Distributor Defendants did this through their participation in the PCF, HDA,

and the NACDS.

        224.      Upon information and belief, the Defendants also worked together to ensure that

the Aggregate Production Quotas, Individual Quotas and Procurement Quotas allowed by the

DEA remained artificially high and ensured that suspicious orders were not reported to the DEA

in order to ensure that the DEA had no basis for refusing to increase or decrease production

quotas due to diversion.

G.       Defendants Ignored Red Flags of Abuse and Diversion

        225.      The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in DEA’s confidential AJR.COS database. 116 ARCOS.

which stands for Automation of Reports and Consolidated Orders System, tracks controlled

substances distribution based on data provided by manufacturers and distributors. The data




        116
              See Madel v. USDOJ, 784 F.3d 448 (8th Cir. 2015).

                                                 77
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 82 of 275




necessary to identify with specificity the transactions that were suspicious is in possession of the

Distributor Defendants and Manufacturer Defendants, but has not been disclosed to the public.

        226.    Yet, publicly available information confirms that Defendants tunneled far more

opioids into and around the City than could have been expected to serve legitimate medical use,

and ignored other red flags of suspicious orders. This information, along with the information

known only to Defendants, would have alerted them to potentially suspicious orders of opioids in

and affecting the City.

        227.    The City’s information and belief rests upon the following facts:

        (a) distributors have access to detailed transaction-level data on the sale and distribution
        of opioids, which can be broken down by zip code, prescriber, and phannacy and
        includes the volume of opioids, dose, and the distribution of other controlled and non-
        control led substances;

        (b) The Big Three and Manufacturer Defendants regularly visit pharmacies and/or
        doctors to promote and provide their products and services, which allows them to observe
        red flags of diversion. Similarly, Walgreens and CVS have direct access to the
        transaction data of its chain of retail pharmacies.

        (c) The Big Three together may account for more than 90% of all revenues from
        prescription drug distribution in the United States, and each plays such a large part in the
        distribution of opioids that its own volume provides a ready vehicle for measuring the
        overall flow of opioids into a pharmacy or geographic area;

        (d) Walgreens and CVS have been relatedly penalized for their illegal prescription opioid
        practices, and the wide-spread nature of these violations suggests they are the product of
        national policies and practices;

        (e) Performance metrics and prescription quotas adopted by the national retail pharmacies
        such as Walgreens and CVS for their retail stores contributed to their failure. The result
        is both deeply troubling and entirely predictable: opioids flowed out of national retail
        pharmacies and into communities throughout the country. The policies remained in place
        even as the epidemic raged.

        228.    At all relevant times, Defendants were in possession of data or information that

allowed them to track prescribing patterns over time. Walgreens, for example, had direct access

to the prescription rates of its retail pharmacies.


                                                      78
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 83 of 275




        229.   Distributors have a duty to know their customers and the communities they serve.

Wholesale distributors, such as the Big Three, developed “know your customer” questionnaires

and files. This information, compiled pursuant to comments from the DEA in 2006 and 2007,

was intended to help distributors identify suspicious orders or customers who were likely to

divert prescription opioids.117 The “know your customer” questionnaires informed distributors

of the number of pills that the pharmacies sold, how many non-controlled substances were sold

compared to controlled substances, whether the pharmacy buys from other distributors, the types

of medical providers in the area, including pain clinics, general practitioners, hospice facilities.

cancer treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.

        230.   According to testimony by a former Executive Chairman of the Board of Cardinal

at a hearing before the House of Representatives’ Energy and Committee Subcommittee on

Oversight and Investigations on May 8, 2018, a distributor has the ability to request drug

dispensing reports, which include all drugs dispensed by a pharmacy, not only those by Cardinal,

and had requested such reports in the past.       Upon information and belief, other wholesale

distributors could request similar reports, and, as explained above, Walgreens would have had

this information from their own pharmacies.

H.        Bernalillo County, the Area Within Which the City is Located, is a High Intensity
        Drug Trafficking Area Significantly Harmed by the Opioid Epidemic.

        231.   Given this, and the additional red flags described below, Defendants should have

been on notice that the diversion of opioids was likely occurring in and around the City, should




        117 Suggested Questions a Distributor Should Ask Prior to Shipping Controlled
Substances,        Drug         Enforcement       Administration,        available at
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf.

                                                79
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 84 of 275




have investigated, terminated suspicious orders, and reported potential diversion to law

enforcement.

       232.        Albuquerque has been designated a High Intensity Drug Trafficking Area by the

Office of National Drug Control Policy.       Due to the vast openness of the geography, as well as

the proximity to Mexico, the region has been deemed “a major contributor to the flow of

narcotics into and through” New Mexico.119 The region continues to see increases in the amount

of Mexican black tar heroin. 120

       233.        Given the widespread abuse and misuse of opioids, it is unsurprising that some

practitioners have begun to profit from this dangerous marketplace. Despite clear regulations

under the New Mexico Administrative Code, some practitioners instead choose to violate their

legal obligations and duties in order to profit from prescribing dangerous opioid controlled

substances to patients.

       234,        Upon information and belief, Defendant Michael Gallegos negligently did not

comply with keeping his annual controlled substance inventory and was cited by the State of

New Mexico Board of Pharmacy as it relates to dangerous opioid controlled substances.

       235.        Upon information and belief, Defendant Bitu Sheth, PA is one of the highest

prescribers of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances throughout her practice.

       236.        Upon information and belief, Defendant Laura LeBlanc, NP is one of the highest

prescribers of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances to her patients.

       118
             See https://www.ncjrs.gov/ondcppubs/publications/enforce/hidta2001/nmex-fs.html
       119
             Id.
       noId.

                                                 80
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 85 of 275




        237.   Upon information and belief, Defendant Peter Pacheco, PA is one of the highest

prescribes of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances to his patients.

        238.   Upon information and belief, Defendant Rebecca Duchon, PA is one of the

highest prescribes of opioids in Albuquerque and has negligently overprescribed dangerous

opioid controlled substances to her patients.

        239.   Upon information and belief, Defendant Marchell Woodruff, PA is one of the

highest prescribes of opioids in Albuquerque and has negligently overprescribed dangerous

opioid controlled substances to her patients.

        240.   Upon information and belief, Andrei Marchenko, CNP was one of the highest

prescribes of opioids in Albuquerque and is currently under investigation by the DEA. Upon

information and belief, Andrei Marchenko, CNP negligently prescribed dangerous opioid

controlled substances to his patients.

        241.   Based upon all of these red flags, it can be fairly inferred that Defendants had

information about suspicious orders that they did not report, and also failed to exercise due

diligence before filling orders from which drugs were diverted into illicit uses in and around the

City.

I.          Defendants Hid Their Lack of Cooperation with Law Enforcement and Falsely
        Claimed To Be Actively Working To Prevent Diversion

        242.   When a wholesaler or manufacturer does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action-or may not know to take action at all.


                                                SI
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 86 of 275




       243.    After being caught failing to comply with particular obligations at particular

facilities. Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens. As part of McKesson’s 2008 Settlement with the

DEA, McKesson claimed to have “taken steps to prevent such conduct from occurring in the

future,” including specific measures delineated in a “Compliance Addendum” to the Settlement.

Yet, in 2017, McKesson paid S I 50 million to resolve an investigation by the U S. DOJ for again

failing to report suspicious orders of certain drugs, including opioids.

       244.    More generally, the Defendants publicly portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion of these

dangerous drugs. For example, Defendant Cardinal claims that, “We challenge ourselves to best

utilize our assets, expertise and influence to make our communities stronger and our world more

sustainable, while governing our activities as a good corporate citizen in compliance with all

regulatory requirements and with a belief that doing ‘the right thing’ serves everyone.” 1^1
                                                                                          "

Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies to help

prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims to

“maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription controlled medications that do not meet [its] strict criteria.”122

Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants
                                       1
related to prescription drug misuse.       A Cardinal executive recently claimed that Cardinal uses



        121 Cardinal website, Ethics and Governance, available at
        http://www.cardinalhealth.com/en/about-us/corporate-citizenship/ethics-and-
        govemance.html.
         22 Cardinal website, Archives, Cardinal Health Values Statement, available at
http://cardinalhealth.mediaroom.com/valuestatement.

       123Cardinal website, available at http://www.cardinalhealth.com/en/about-us/corporate-
                                                  82
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 87 of 275




“advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as

effective and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”124

       245.    Similarly, Defendant McKesson publicly claims that its “customized analytics

solutions track pharmaceutical product storage, handling and dispensing in real time at every step

of the supply chain process,” creating the impression that McKesson uses this tracking to help

prevent diversion.125 Defendant McKesson has also publicly stated that it has a “best-in-class

controlled substance monitoring program to help identify suspicious orders,” and claimed it is

‘deeply passionate about curbing the opioid epidemic in our country. ;j 126

       246.    Defendant AmerisourceBergen, too, has taken the public position that it is

“work[ing] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support
                                                                              127
appropriate access while limiting misuse of controlled substances.”                   A company

spokeswoman, Lauren Moyer, also provided assurance that, “At AmerisourceBergen, we are




citizenship/community-relati on s/population-health/rx-drug-mi suse-and-abuse.html.

        124 Lenny Bernstein et at, How Drugs Intended, for Patients Ended up in the Hands of
Illegal Users: ‘No one was doing their job\ The Washington Post (Oct. 22, 2016),
http://wapo.st/2vCRGLt.
        125 McKesson website, Pharmaceutical Distribution for Manufacturers, available at
http://www.mckesson.com/manufacturers/pharmaceutical-distribution/.
       126
          Scott Higham et al., Drug Industry- Hired Dozens of Officials from the DEA as the
Agency Tried to Curb Opioid Abuse, Wash. Post, Dec. 22, 2016, available at
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceuti cal-industry/2016/12/22/55d2e938-c07b-l le6-b527-949c5893595e_story.html.
        127 https://www.wvgazettemail.com/news/cops and courts/drug-firms-fueled-pill-mills-
in-rural-wv/article 14c8el a5- 19b l-579d-9ed5-770f09589a22.html

                                                83
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 88 of 275




committed to the safe and efficient delivery of controlled substances to meet the medical needs

of patients. „12R

        247,        Walgreens also publicly portrays itself as committed to working diligently to

prevent diversion of these dangerous drugs and curb the opioid epidemic, including through

installation of safe-disposal kits at Walgreens pharmacies and plans to make Naloxone available

without a prescription.         Citing these efforts, Walgreens promotes itself as committed to

undertaking “a comprehensive national plan announced earlier this year to address key

contributors to the crisis.”

        248.        Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, Defendants, through their trade associations, the HDMA and the NACDS, filed

an amicus brief in Masters Pharmaceuticals, which made the following statements:129

        “HDMA and NACDS members not only have statutory and regulatory
        responsibilities to guard against diversion of controlled prescription drugs, but
        undertake such efforts as responsible members of society.”

        “Distributors take seriously their duty to report suspicious orders, utilizing both
        computer algorithms and human review to detect suspicious orders based on the
        generalized information that is available to them in the ordering process.”

        249.        Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations,

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further affirmed that their conduct was in compliance with those obligations.

        250.        These public statements created the false and misleading impression that the

Distributor Defendants rigorously carried out their duty to report suspicious orders, exercised


        128
            https://www.wvgazettemail.com/news/cops_and_courts/drug-firms-fiieled-pill-mills-
in-rural-wv/arti cl e_14c8ela5-19bl-579d-9ed5-770f09589a22.html
        129
              Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.

                                                    84
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 89 of 275




due diligence to prevent diversion of these dangerous drugs, and worked on their own accord to

prevent diversion as a matter of corporate responsibility to the communities their business

practices would necessarily impact.

       251.    Manufacturer Defendants also misrepresented their compliance with legal duties

and cooperation with law enforcement.

       252.    Mallinckrodt made misrepresentations regarding its efforts to tight opioid

addiction. Mallinckrodt claims on its website to be “committed both to helping health care

providers treat patients in pain and to fighting opioid misuse and abuse,” and further asserts that,

uTn key areas, our initiatives go beyond what is required by law. We address diversion and abuse

through a multidimensional approach that includes educational efforts, monitoring for suspicious

orders of controlled substances . . ,”134 The truth, of course, is that Mallinckrodt failed to put in

place appropriate procedures to ensure suspicious orders would be reported and instead,

continued to fill suspicious orders, which supplied far more opioids than were justified and led to

diversion of opioids in and around the City and other cities, counties, and states.

       253.    Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribes, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.




        134 Mallinckrodt website, Our Programs,
http://www2.mallinckrodt.com/Responsibility/Responsible_Use/Our_Programs/


                                                 85
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 90 of 275




J.        By Increasing Opioid Prescriptions and Use, Defendants Collectively Fueled the
        Opioid Epidemic and Significantly Uarmed the City and Its Residents

        254.   Manufacturer Defendants’ misrepresentations and deceptive conduct prompted

health care providers in and around the City to prescribe, patients to take, and payors to cover

opioids for the treatment of chronic pain. Through their marketing, Manufacturer Defendants

overcame barriers to widespread prescribing of opioids for chronic pain.        The Distributor

Defendants recklessly distributed opioids and failed to meet their regulatory obligations in New

Mexico.

        255.   Defendants’ deceptive marketing and illegal distribution practices substantially

contributed to an explosion in the use of opioids across the country. Approximately 20% of the

population between the ages of 30 and 44, and nearly 30% of the population over 45, have used

opioids. Opioids are the most common treatment for chronic pain. Since 2016, 20% of office

visits have included the prescription of an opioid.

        256.   Manufacturer Defendants devoted and continue to devote massive resources to

direct sales contacts with doctors. In 2014 alone, Manufacturer Defendants spent $166 million

on detailing branded opioids to doctors.       This amount is twice as much as Manufacturer

Defendants spent on detailing in 2000. The amount includes $34 million by Janssen, $13 million

by Teva, and $10 million by Endo.

        257.   Teva’s quarterly national spending steadily climbed from below $1 million in

2000 to more than $3 million in 2014 (and more than $13 million for the year), with a peak,

coinciding with the launch of Fentora, of nearly $9 million for one quarter of 2007 (and more

than $27 million for the year), as shown below:




                                                  86
Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 91 of 275




                               A|S Prt5fs50i!«r..a! Sfs5.nf<:«§ *fv bfon-Jnjer.tahSft Opieicjs by :l5«!!*r<tjs?iS Cepbslon JCluartviJly;
   iiaftasKb


    i-J.SXO-iKC




    swsaxsw-


    $5.iMas*S?




                                                                                                   3;
                                                                                                                                   ,-A
                                                                                                                                                           i/>.
                                                                                                                h                    V

    J.t.OSAKSf    ........
                                                                                                                                         J

                  j ; -I           ? a aia i ubn a-s a a                                                             aia a s ail; a a »js -a a <ja ? ? *:> a ? aU;
                      JiSvft      ;w;i     ;:«!v a«ra Vfrtt       5   ;YS>S
                                                                              :   Av-;>s : xx?.'        ■Xvk   WA>      AfcW
                                                                                                                               :                       :   JvA4




                                                                                  87
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 92 of 275




       258.         Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than

$38 million for the year in 2007) and more than $8 million coinciding with the launch of a

reformulated version in 2012 (and nearly $34 million for the year):

                                         AS Prftbotitaal Spo&dlag;c**fey                                                              {gfetarteriyi
        siv.t




                                                                                                                                                        \
                                                                                              i



                                                                                                              11                                /
                                                                                                                                               /


                : •

                    .t
                                                                                         I                                                                           K
                                                                       4VVW
                n
                      J V it :*.;i 5 s 9 is ? 3 -f :i. i >. -V'i ■>.        5 > i: i .i 3         i $ tjl ^       :4■ 1 ? fc flji ,£ 3 4   I $ ;*i"S £ :t ^ 1 3 3 .5: J j: S          i.:
                                                                        *           ::                                                                                   ::
                                  3a$:       aesss                X&i   \   iWjf.                 X>.W   ■JfSO*        3«J«>               ;:>j x     •s'r'j/ :   fens        /C.i*




                                                                                         88
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 93 of 275




       259.              Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:

                                       All PfBrflQtkwl SpwjJlmH cm KcuH‘r$»ct3fele Qwwv:> by Os-fercste Jams*?*


        ‘V^JSsSil        •




                                                                                                                           i
        HS.iX&JlSZ


                                                                                                                                               \




        iri.r;-o::.v3y




                                                                                                                                                                 y
                                                                                                                                                                       A/
                                                                                                              j
                   $y
                             : V ?. tA & >       ? 'y i l V ■*        ^ -1^ ? •: A'l 3 £ <; 1 2 X ■<: X i 5   X S *: I: ,i $ * i      *j *H. k ■i •< :A ?. /}■ 4   j   :.< $ $\i\

                              VfiVfi     yaw i   xg:.     ’Jits*   ■j'.w   :   wu   ■   j*«#r<   •SVfi?                            XCA S   ■   AW       JStL’i




                                                                                        89
       Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 94 of 275




                   260.         The sharp increase in opioid use resulting from Defendants’ conduct has led

directly to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the

United States, including in and around the City. Representing the NTH’s National Institute of




                                                                                                                                                                  ■X




Wx.x&.if*:;.




'..itvixfrA.-yvU
                                                                                                                       /
                                                                                                      x.          j

            S- ... ••
                 > :/      ■*.* X ■< <?•:; > X •' s o >. s-M X. * « A 5r   -U.A ;> >.■   i X s   $ ••' A V :> >•:.>.   4 '‘■■i X *   < i> •>:». :/ ft   >. X '*
                    a***                 JKXK.     AtifcS                       SSXi*                    aws                                    ASS*


Drug Abuse in hearings before the Senate Caucus on International Narcotics Control in May

2014, Dr. Nora Volkow explained that “aggressive marketing by pharmaceutical companies” is

“likely to have contributed to the severity of the current prescription drug abuse problem.” 13^'

                   261.        In August 2016, then U.S. Surgeon General Vivek Murthy published an open

letter to physicians nationwide, enlisting their help in combating this “urgent health crisis” and

linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and

the “devastating” results that followed, had “coincided with heavy marketing to doctors . . . .




                   135 America's Addiction to Opioids: Heroin cmd Prescription Drug Abuse: Hearing
                   before the Senate Caucus on bit 7 Narcotics Control, May 14, 2014 Hr’g Testimony of
                   Dr. Nora Volkow, available at
                   http://www.drugcaucus.senate.gov/sites/default/filesAAolkow%20Testimony.pdf.

                                                                                         90
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 95 of 275




[m]any of [whom] were even taught—incorrectly—that opioids are not addictive when

prescribed for legitimate pain. „136

          262.      Chronic opioid therapy—the prescribing of opioids long-term to treat chronic

pain—has become a commonplace, and often first-line, treatment. Manufacturer Defendants’

deceptive marketing caused prescribing not only of their opioids, but of opioids as a class, to

skyrocket. According to the CDC, opioid prescriptions, as measured by number of prescriptions

and morphine milligram equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on

an average day, more than 650,000 opioid prescriptions were dispensed in the U.S. While

previously a small minority of opioid sales, today between 80% and 90% of opioids (measured

by weight) used are for chronic pain. Approximately 20% of the population between the ages of

30 and 44, and nearly 30% of the population over 45, have used opioids. Opioids are the most

common treatment for chronic pain, and 20% of office visits now include the prescription of an

opioid.

          263.      In a 2016 report, the CDC explained that “[ojpioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons,

the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical

“to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”137




          136
                See Murthy, supra.
       137 CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A.,
Increases in drug and opioid overdose deaths United States, 2000 2014, Am. J. of
Transplantation 16.4(2016): 1323-1327.

                                                   91
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 96 of 275




        264.    Scientific evidence demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions tilled, and their abuse. 5? 138

        265.    There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes. )? 139 The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications. n 140

K.         Albuquerque Continues to Be Burdened with Significant Expenses as a Result of
        All Defendants’ Malfeasance in Causing the Opioid Epidemic.

        266.   Rising opioid use and abuse have negative social and economic consequences far

beyond overdoses.      According to a recent analysis by a Princeton University economist,

approximately one out of every three working age men who are not in the labor force take daily

prescription pain medication. The same research finds that opioid prescribing alone accounts for

20% of the overall decline in the labor force participation for this group from 2014-16, and 25%

of the smaller decline in labor force participation among women.             Many of those taking

painkillers still said they experienced pain daily.

        267.   The overprescribing of opioids causes an increase in additional medical

conditions. A growing number of people need medications aimed at treating secondary effects

of opioids—including not only addiction and overdose, but also side effects like constipation and


        138
          Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16.8
Pharmacoepidemiology and Drug Safety, 827-40 (2007).
        139
         Dart, MD, el al., trends in Opioid Analgesic Abuse and Mortality in the United Stales,
New Engl. J, Med., 372:241-248 (Jan. 15, 2015).
        140
          Califf, MD, et al, A Proactive Response to Prescription Opioid Abuse, New Engl. J.
Med. (Apr. 14, 2016).

                                                  92
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 97 of 275




sedation. According to a recent analysis by the Washington Post, working-age women and men

on opioids are much more likely to have four or more prescriptions from a physician (57% and

41%, respectively) than their counterparts who do not take opioids (14% and 9%, respectively).

These secondary-effect medications—essentially, drugs to treat the effects of opioids—generated

at least $4.6 billion in spending nationally in 2015, on top of $9.57 billion in spending on opioids

themselves.

       268.    The deceptive marketing and overprescribing of opioids also has a significant

detrimental impact on children. Prescription opioid use before high school graduation is related

to a 33% increase in the risk of later opioid misuse.141 Additionally, the adolescent misuse of

opioid medications greatly predicts the later use of heroin.     However, according to the CDC

Guidelines, there has been a significant increase in the prescribing of opioids to adolescents and

children for headaches and injuries. 143

       269.    Even infants have not been immune to the impact of opioid abuse. There has

been a dramatic rise in the number of infants who are bom addicted to opioids due to prenatal

exposure and suffer from neonatal abstinence syndrome (“NAS,” also known as neonatal opioid

withdrawal syndrome, or “NOWS”). These infants painfully withdraw from the drug once they

are born, cry nonstop from the pain and stress of withdrawal, experience convulsions or tremors,

have difficulty sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain,



       141 U.S. Pharmacist, Legitimate Opioid Use Prior to High School Graduation Increase
Abuse Risk, available at https://www.uspharmacist.com/article/legitimate-opioid-use-prior-to-
high-school-graduation-increases-abuse-risk.
        142
           National Institute of Health, Prescription Opioid Use is a Risk Factor for Heroin Use,
available at https://www.drugabuse.gov/publications/research-reports/relationship-between-
prescription-drug-heroin-abuse/prescription-opioid-use-risk-factor-heroin-use.
        143
           CDC Guideline for Prescribing Opioids for Chronic Pain - United States, 2016,
Morbidity and Mortality Weekly Report 3 (March 18, 2016).

                                                93
   Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 98 of 275




among other serious symptoms. The long-term developmental effects are still unknown, though

research in other states has indicated that these children are likely to suffer from continued,

serious neurologic and cognitive impacts, including hyperactivity, attention deficit disorder, lack

of impulse control, and a higher risk of future addiction. When untreated, NAS can be life-

threatening. In 2009, more than 13,000 infants in the United States were bom with NAS, or

about one every hour.

        270.    Contrary to Defendants' misrepresentations, most of the illicit opioid use

originates from prescribed opioids. It has been estimated that 60% of the opioids that are abused

come, directly or indirectly, through physicians’ prescriptions. Tn 2011, 71% of people who

abused prescription opioids got them through friends or relatives, not from drug dealers or the

internet.

        271.    Those who are addicted to prescription opioid painkillers are 40 times more likely

to become addicted to heroin. Prescription opioids, at the molecular level and in their effect,

closely resemble heroin. Prescription opioids are synthesized from the same plant as heroin,

have similar molecular structures, and bind to the same receptors in the human brain. Not

surprisingly, the CDC has identified addiction to prescription pain medication as the strongest

risk factor for heroin addiction.

        272.   Defendants’ success in extending the market for opioids to new patients and

chronic conditions also created an abundance of drugs available for non-medical or criminal use

and fueled a new wave of addiction, abuse, and injury. Fentanyl is a relatively recent, even more

deadly problem stemming from the prescription opioid epidemic. Fentanyl is a powerful opioid

prescribed for cancer pain or in hospital settings that, in synthetic form, has made its way into




                                                94
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 99 of 275




communities across the country. Albuquerque prosecutors have noticed an increase in criminal

cases involving the combination of heroin and fehtanyl.

        273.   The burdens imposed on the City are not the normal or typical burdens of

government programs and services. Rather, they are extraordinary costs and losses that are

related directly to Defendants’ illegal actions.

L.      Defendants Fraudulently Concealed Their Misconduct

        274.   Defendants made, promoted, and profited from their misrepresentations about the

risks and benefits of opioids for chronic pain even though they knew that their marketing was

false and misleading. The history of opioids, as well as research and clinical experience over the

last 20 years, established that opioids were highly addictive and responsible for a long list of

very serious adverse outcomes. The FDA and other regulators warned Manufacturer Defendants

of this, and likewise, Teva paid hundreds of millions of dollars to address similar misconduct

that occurred before 2008. Defendants had access to scientific studies, detailed prescription data,

and reports of adverse events, including reports of addiction, hospitalization, and deaths—all of

which made clear the harms from long-term opioid use and that patients are suffering from

addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC have

issued pronouncements based on existing medical evidence that conclusively exposes the known

falsity of these Defendants’ misrepresentations.

        275.   Notwithstanding this knowledge, at all times relevant to this Complaint,

Defendants took steps to avoid detection of and to fraudulently conceal their deceptive marketing

and unlawful and fraudulent conduct. Defendants disguised their own role in the deceptive

marketing of chronic opioid therapy by funding and working through biased science, unbranded

marketing, third party advocates, and professional associations. Endo, Teva, Mallinckrodt, and

Janssen purposefully hid behind the assumed credibility of these sources and relied on them to
                                                   95
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 100 of 275




establish the accuracy and integrity of Defendants’ false and misleading messages about the risks

and benefits of long-term opioid use for chronic pain. Endo, Teva, Mallinckrodt, and Janssen

masked or never disclosed their role in shaping, editing, and approving the content of this

information.

       276.    Manufacturer Defendants successfully concealed from the medical community,

patients, and the City, facts sufficient to arouse suspicion of the claims that the City now asserts.

The City did not know of the existence or scope of these Defendants’ fraud and could not have

acquired such knowledge earlier through the exercise of reasonable diligence.

       277.    The Distributor Defendants also fraudulently concealed their misconduct. They

have declined to publicly release the information they have provided to the DEA for the ARCOS

database, which provides detailed tracking information about their shipments. In addition, as

explained above, these Defendants publicly portray themselves as maintaining sophisticated

technology as part of a concerted effort to thwart diversion, and publicly portray themselves as

committed to fighting the opioid epidemic, while failing to prevent diversion.

       278.    Further, Defendants misleadingly portrayed themselves as cooperating with law

enforcement and actively working to combat the opioid epidemic when, in reality, Defendants

failed to satisfy even their minimum, legally-required obligations to report suspicious prescribers

and pharmacy orders.

                                 V.       CAUSES OF ACTION

                                             COUNT T
                                          Public Nuisance
                                      (Against All Defendants)

       279.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.



                                                    96
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 101 of 275




        280.    Defendants, individually and acting through their employees and agents, and in

concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injure the property, health, safety or comfort of the public in and

around the City by their production, promotion, marketing, distribution, and sale of opioids for

use by residents of the City. Defendants, individually and in concert with each other, have

contributed to, and/or assisted in creating and maintaining a condition that is harmful to the

health of thousands of City residents and interferes with the enjoyment of life in violation of

New Mexico law.

        281.    Prescription opioid abuse, addiction, morbidity, and mortality are a temporary

public nuisance in the City, which remains unabated. The unlawful conduct by the Defendants

has created these hazards to public health and safety, the public health epidemic, and the state of

emergency described in this complaint.

        282.    The health and safety of the citizens of the City, including those who use, have

used or will use opioids, as well as those affected by users of opioids, is a matter of great public

interest and of legitimate concern to the City’s citizens and residents. Defendants’ acts and

omissions offend, significantly and unreasonably interfere with, and cause damage to the public

rights common to all, such as the public health, public safety, public peace, moral standards, and

the public comfort. Defendants have control over their conduct in and around the City, and,

therefore, willingly participated to a substantial extent in creating and maintaining the public

nuisance.

       283.    Defendants knew, or should have known, that their promotion and irresponsible

distribution of opioids (in violation of their monitoring and reporting obligations) would create

or assist in the creation of a public nuisance.



                                                  97
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 102 of 275




        284.     Defendants are liable for a public nuisance because they acted without lawful

authority in knowingly creating and maintaining opioid use at such volumes and degree as to

create an epidemic, which clearly affects a number of citizens, is injurious to public health,

safety, morals and welfare, and interferes with the exercise and enjoyment of public rights.

        285.     Each Defendant is liable for public nuisance because its conduct at issue has

caused an unreasonable interference with a right common to the general public. City of

Albuquerque v. State ex rel. Village of Los Ranchos de Albuquerque, 1991-NMCA-015, If 17,

111 N.M. 608, 808 P.2d 58 (“A public nuisance is a wrong that arises by virtue of an

unreasonable interference with a right common to the general public”) (citing Restatement

(Second) of Torts § 821B(1); further cit. om.). The Defendants' conduct described herein

significantly interferes with public health, safety, peace, comfort, and convenience. All

Defendants’ actions were, at the least, a substantial factor in opioids becoming widely available

and widely used for non-medical purposes. Manufacturer Defendants’ actions were, at the very

least, a substantial factor in deceiving doctors and patients about the risks and benefits of opioids

for the treatment of chronic pain. Without Defendants’ actions, opioid use, misuse, abuse, and

addiction would not have become so widespread, and the opioid epidemic that now exists would

have been averted or much less severe. Moreover, by failing to report or cease supplying known

pill mills in and around the City, Defendants exacerbated the opioid crisis in the City, and failed

to limit its reach.

        286.     Tn addition and independently, Defendants' conduct invades a legally protected

interest. Defendants' conduct constitutes an unreasonable interference because inter alia each

Distributor Defendant has violated New Mexico law. E.g., inter alia, §§ 30-31-1 to -41; § 61-11-6;

16.19.8.13 NMAC, 16.19.20.48 NMAC. The Distributor Defendants have permitted dangerous drugs

under their control to be diverted for illicit purposes such as to injure the City and its residents.

                                                     98
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 103 of 275




        287.   The Manufacturer Defendants have violated New Mexico law. §§ 30-31-1 to -41; §

30-16-6. These Defendants conducted a fraudulent campaign to misrepresent the safety and

efficacy of opioid drugs and to ensure their widespread use for chronic pain knowing that

Defendants were specifically misrepresenting the high risk of severely harmful addiction.

       288.    All Defendants knew or should have known that distributing or selling opioids in

ways that facilitated and encouraged their flow into the illegal secondary market, distributing or

selling opioids without maintaining effective controls against diversion, choosing not to stop or

suspend shipments of suspicious orders, choosing not to report suspicious prescribing,

distributing or selling opioids to pill mills when Defendants knew or should have known the

opioids were being prescribed by pill mills, and filling prescriptions for opioids despite the

existence of unresolvable red flags of diversion would create or assist in the creation of a public

nuisance.

       289.    Because Defendants have maintained their opioid drug selling activities contrary to

law, and because Defendants’ conduct has unreasonably interfered with a right common to the

general public, Defendants are liable for public nuisance per se. See Espinosa v. Roswell Tower,

Inc., 1996-NMCA-006, f 10, 121 N.M. 306, 910 P.2d 940 (“An activity conducted or maintained

contrary to law may be a public nuisance per se when the activity unreasonably interferes with a right

common to the general public.”).

       290.    Defendants' unreasonable interference with a right common to the public is of a

continuing nature. Defendants are aware, and at a bare minimum certainly should be aware, of the

unreasonable interference that their conduct has caused in the City. Defendants are in the

business of manufacturing or distributing prescription drugs, including opioids, which are

specifically known to Defendants to be dangerous because inter alia these drugs are defined

under New Mexico law as substances posing a high potential for abuse and severe addiction.

                                                 99
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 104 of 275




NMSA 1978, §§ 30-31-5(B), 30-3 1-7(A). Defendants created an absolute nuisance. Defendants’

actions created and expanded the abuse of opioids, drugs specifically codified as constituting

severely harmful substances.

        291.      The public nuisance created by Defendants' actions is substantial and

unreasonable. It has caused and continues to cause significant harm to the community, and the

harm inflicted outweighs any offsetting benefit. The harm is ongoing, producing long-lasting

damage. Defendant’s conduct is not insubstantial or fleeting. It has caused deaths, serious

injuries, and a severe disruption of public peach, health, order, and safety.

        292.      Defendants’ conduct directly and proximately caused injury to the City and its

residents. The City suffered special injuries distinguishable from those suffered by the general

public. As discussed herein, the City has incurred substantial costs form investigating,

monitoring, treating, policing, and attempting to remediate the opioid epidemic.

        293.      The staggering rates of opioid and heroin use resulting from the Distributor

Defendants’ abdication of their gate-keeping duties, and the Manufacturer Defendants’

fraudulent marketing activities, have caused harm to the entire community that includes, but is

not limited to:

                         a. The high rates of use leading to unnecessary opioid abuse, addiction,
                         overdose, injuries, and deaths.

                     b. Nor have children escaped the opioid epidemic unscathed. Easy access to
                        prescription opioids made opioids a recreational drug of choice among
                        New Mexico teenagers. Even infants have been born addicted to opioids
                        due to prenatal exposure, causing severe withdrawal symptoms and lasting
                        developmental impacts.

                     c. Even those State residents who have never taken opioids have suffered
                        from the public nuisance arising from Defendants’ abdication of their
                        gate-keeper duties and fraudulent promotions. Many residents have
                        endured both the emotional and financial costs of caring for loved ones
                        addicted to or injured by opioids, and the loss of companionship, wages,

                                                 100
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 105 of 275




                      or other support from family members who have used, abused, become
                      addicted to, overdosed on, or been killed by opioids.

                  d. The opioid epidemic has increased health care costs.

                  e. Employers have lost the value of productive and healthy employees.

                  f. Defendants’ conduct created an abundance of drugs available for criminal
                     use and fueled a new wave of addiction, abuse, and injury.

                  g. Defendants’ dereliction of duties and/or fraudulent misinformation
                     campaign pushing dangerous drugs resulted in a diverted supply of
                     narcotics to sell, and the ensuing demand of addicts to buy them. More
                     pills sold by Defendants led to more addiction, with many addicts turning
                     from prescription pills to heroin. People addicted to opioids frequently
                     require increasing levels of opioids, and many turned to heroin as a
                     foreseeable result.

                  h. The diversion of opioids into the secondary, criminal market and the
                     increased number of individuals who abuse or are addicted to opioids
                     increased the demands on health care services and law enforcement in the
                     City.

                  i. The significant and unreasonable interference with the public rights
                     caused by Defendants' conduct taxed the human, medical, public health,
                     law enforcement, and financial resources of the City.

                  j. Defendants’ interference with the comfortable enjoyment of life in the
                     City is unreasonable because there is little social utility to opioid diversion
                     and abuse, and any potential value is outweighed by the gravity of the
                     harm inflicted by Defendants' actions.

       294.    The City has sustained specific and special injuries because its damages include

inter alia health services and law enforcement expenditures, as described in this Complaint. The

public nuisance, i.e., the opioid epidemic, created, perpetuated, and maintained by all Defendants

can be abated and further recurrence of such harm and inconvenience abated.

       WHEREFORE, The City, seeks all legal and equitable relief as allowed by law, including

inter alia injunctive relief, abatement of the public nuisance, payment to the City of monies

necessary to abate the public nuisance and any other monetary compensation to which the City



                                               101
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 106 of 275




may be entitled, compensatory and/or punitive damages and any other damages as allowed by

law, attorney fees and costs, and pre- and post-judgment interest.

                                         COUNTn
                                       Racketeering Act
                              (Against Manufacturer Defendants)

       295.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       296.    The City has standing pursuant to N. M. S. A. 1978, § 30-42-6(A), because the

City has sustained injury, as outlined in this Complaint.

A. The Opioids Marketing Enterprise.

       297.    Defendants formed an association-in-fact enterprise (occ. "Opioids Marketing

Enterprise"), and participated in the affairs of this enterprise when distributing highly dangerous,

addictive opioid drugs in New Mexico. The Opioids Marketing Enterprise consists of (a)

Defendants, including their employees and agents; and (b) the Front Groups, including their

employees and agents; and (c) the KOLs.

       298.    Defendants, the Front Groups, and the KOLs participated in the conduct of the

Opioids Marketing Enterprise, sharing the common purpose of profiting from the sale of opioids,

through a pattern of racketeering activity.

       299.    Defendants conducted the Opioids Marketing Enterprise, and participated in the

enterprise, by engaging in a pattern of racketeering activity.

       300.    Defendants received proceeds derived from a pattern of racketeering activity in

which Defendants participated, and used or invested at least a part of the proceeds or the

proceeds derived from the investment or use, in the acquisition of an interest in, or the

establishment or operation of, the Opioids Marketing Enterprise.



                                                 102
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 107 of 275




        301.   Defendants engaged in a pattern of racketeering activity to acquire or maintain an

interest in or control of the Opioids Marketing Enterprise.

        302.   The Opioids Marketing Enterprise is an ongoing and continuing business

organization that created and maintained systemic links for a common purpose: to ensure the

prescription of opioids for chronic pain.

       303.    To accomplish this purpose, the Opioids Marketing Enterprise periodically and

systematically misrepresented - either affirmatively or through half-truths and omissions - to the

general public, the City, and New Mexico consumers, the risks and benefits of using opioids for

chronic pain. The Opioids Marketing Enterprise concealed from the public, the City, and New

Mexico consumers, the serious risks and lack of corresponding benefits of using opioids for

chronic pain. By making those representations, the Opioids Marketing Enterprise ensured that a

larger number of opioid prescriptions would be written and filled for chronic pain. This

translated into higher sales (and therefore profits) for Defendants.

       304.    The persons engaged in the Opioids Marketing Enterprise are systematically

linked through contractual relationships, financial ties, and continuing coordination of activities,

as spearheaded by Defendants. There is regular communication between Defendants, Front

Groups and KOLs, in which information is shared. Typically, this communication occurred, and

continues to occur, through the use of the wires and the mail in which Defendants, Front Groups

and KOLs share information regarding overcoming objections to the use of opioids for chronic

pain. Defendants, the Front Groups and KOLs functioned as a continuing unit for the purposes of

implementing the Opioids Marketing Scheme and, when issues arise during the scheme, each

agreed to take actions to hide the scheme and continue its existence.




                                                103.
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 108 of 275




       305.    At all relevant times, KOLs were aware of Defendants’ conduct, were knowing

and willing participants in that conduct, and reaped profits from that conduct. Defendants

selected KOLs solely because they favored the aggressive treatment of chronic pain with opioids.

Defendants’ support helped these doctors become respected industry experts. And, as they rose

to prominence, these doctors touted the benefits of opioids to treat chronic pain, repaying

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, theat

the other KOLs and Front Groups were engaged in the same scheme, to the detriment of

consumers and the City. But for the Opioid Marketing Enterprise’s unlawful fraud, KOLs would

have been incentivized to disclose the deceit, and to protect their patients and the patients of

other physicians. By failing to disclose this information, KOLs perpetuated the Opioids

Marketing Enterprise’s scheme, and reaped substantial benefits.

       306.    Furthermore, as public scrutiny and media coverage have focused on how opioids

have ravaged communities in the United States, the Front Groups and KOLs did not challenge

Defendants’ misrepresentations, seek to correct their previous misrepresentations, terminate their

role in the Opioids Marketing Enterprise, nor disclose publicly that the risks of using opioids for

chronic pain outweighed their benefits.

       307.    The Front Groups and KOLs participated in the conduct of the Opioids Marketing

Enterprise, sharing the common purpose of marketing opioids for chronic pain and, thorough a

pattern of racketeering activity including multiple instances of fraud, they knowingly made

material misstatements or omissions to City and City area physicians, consumers, the City, and

the general public in furtherance of the fraudulent scheme, including that:

       a.      it was rare, or there was a low risk, that Defendants’ opioids could lead to
               addiction;144

       144 APF, Treatment Options (sponsored by Cephalon).

                                                104
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 109 of 275




       b.      the signs of addiction were actually signs of undertreated pain that should be
               treated by more opioids;145

       c.      doctors could increase opioid dosages indefinitely without added risk;147

       d.      long-term opioid use improved patients’ function and quality of life;148 and,

       308.    Defendants alone could not have accomplished the purpose of the Opioids

Marketing Enterprise without the assistance of the Front Groups and KOLs, who were perceived

as “neutral” and more “scientific” than Defendants themselves. Without these

misrepresentations, the Opioids Marketing Enterprise could not have achieved its common

purpose.

       309.    The impacts of the Opioids Marketing Enterprise’s schemes are still in place—

i.e., the opioids continue to be prescribed and used for chronic pain throughout the City and

surrounding communities, and the epidemic continues to consume the resources of the City’s

health care and law enforcement system.

       310.    The foregoing evidences that Defendants, the Front Groups and the KOLs were

each willing participants in the Opioids Marketing Enterprise, had a common purpose and

interest in the object of the scheme, and functioned within a structure designed to effectuate the

Enterprise's purpose.

               a. Conduct of the Opioids Marketing Enterprise.




       145 See, e.g., Mark S. Wallace, M.D., Dir., Ctr. for Pain Medicine, Univ. of Cal. San
Diego, National Initiative on Pain Control, Opioid Analgesic Slide Module (sponsored by Endo).
       147 Id\ APF, Treatment Options (sponsored by Cephalon); McCaffery & Pasero (editor is
a key opinion leader for Endo).
       148
           APF, Treatment Options (sponsored by Cephalon); Scott M. Fishman, M.D.,
Responsible Opioid Prescribing: A Physician's Guide (2007); N1PC, Persistent Pain ctnd the
Older Patient (2007).

                                               105
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 110 of 275




       311.    From approximately 2006 to the present, Defendants exerted control over the

Opioids Marketing Enterprise and participated in the operation and management of the affairs of

the Opioids Marketing Enterprise, directly or indirectly, in the following ways:

               a. Defendants created a body of deceptive and unsupported medical and popular
               literature about opioids that (a) understated the risks and overstated the benefits
               oflong-term use; (b) appeared to be the result of independent, objective research;
               and (c) was thus more likely to be relied upon by physicians, patients, and payors;

           b. Defendants selected, cultivated, promoted and paid the KOLs based solely on
              their willingness to communicate and distribute Defendants' messages about the
              use of opioids for chronic pain;

           c. Defendants provided substantial opportunities for KOLs to participate in research
              studies on topics Defendants suggested or chose, with the predictable effect of
              ensuring that many favorable studies appeared in the academic literature;

           d. Defendants paid KOLs to serve as consultants or on their advisory boards and to
              give talks or present CMEs, typically over meals or at conferences;

           e. Defendants disseminated many of their false, misleading, imbalanced, and
              unsupported statements through unbranded materials that appeared to be
              independent publications from Front Groups;

           f. Defendants sponsored CME programs put on by Front Groups that focused
              exclusively on the use of opioids for chronic pain;

           g. Defendants developed and disseminated pro-opioid treatment guidelines;

           h. Defendants encouraged Front Groups to disseminate their pro-opioid messages
              to groups targeted by Defendants, such as veterans and the elderly, and then
              funded that distribution;

               Defendants concealed their relationship to and control of Front Groups and KOLs
               from the State and the public at large; and


           J   Defendants intended that Front Groups and KOLs would distribute through the
               U.S. mail and interstate wire facilities, promotional and other materials that
               claimed opioids could be safely used for chronic pain.
       312.    The scheme had a hierarchical decision-making structure that was headed by

Defendants. Defendants controlled representations made about their drugs, and doled out funds to

                                               106
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 111 of 275




Front Groups and payments to KOLs to ensure that their representations were consistent with

Defendants' messaging nationwide and throughout the State of New Mexico and in the City.

Front Groups were dependent on Defendants for their financial support, and KOLs were

professionally dependent on Defendants for the development and promotion of their careers.

       313.     The Front Groups also participated in the conduct of the Opioids Marketing

                Enterprise, directly or indirectly, in the following ways:

                a. The Front Groups promised to, and did, make representations regarding
                Defendants’ opioids that were consistent with Defendants’ messages;

          b.    The Front Groups distribute promotional and other materials claiming that opioids
                could be safely used for chronic pain, and the benefit of using opioids for chronic
                pain outweighed the risks; and

          c.    The Front Groups concealed their connections to Defendants.

         309.    The KOLs also participated in the'conduct of the Opioids Marketing Enterprise,

 directly or indirectly, in the following ways:

         a. The KOLs promised to, and did, make representations regarding Defendants' opioids
            that were consistent with Defendants' messages;

         b. The KOLs distributed promotional and other materials which claimed that opioids
            could be safely used for chronic pain, and the benefits of using opioids for chronic pain
            outweighed the risks; and

         c. The KOLs concealed their connections to and sponsorship by Defendants.


       314.     The scheme devised and implemented by Defendants, as well as other members of

the Opioids Marketing Enterprise, amounted to a common course of conduct intended to encourage

the prescribing and use of opioids for chronic pain and thereby secure payment for prescriptions

of Defendants’ opioids by New Mexico patients and the City. The Scheme was a continuing

course of conduct, and many aspects of it continue through to the present.



                                                  107
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 112 of 275




               a. Pattern of Racketeering Activity.

        315.   Defendants conducted and participated in the conduct of the affairs of the Opioids

Marketing Enterprise through a pattern of racketeering as defined in NMSA 1978, Section 30-42-

3. Defendants' conduct as described above constitutes fraud chargeable or indictable under the

laws of New Mexico and punishable by imprisonment for more than one year, which is defined as

racketeering. NMSA 1978, § 30-42-3(A)(6).

       316.    “Fraud consists of the intentional misappropriation or taking of anything of value that

belongs to another by means of fraudulent conduct, practices or representations.” NMSA 1978, § 30-

16-6. Here, Defendants intended to and did by means of fraudulent misrepresentations regarding the

benefits of opioid prescriptions for treating chronic pain, succeed in misappropriating City funds,

including, for example:

         a. Costs of prescriptions;

         b. Public employees' health insurance prescription coverage costs,

         c. Retired public employees' group insurance costs from the Retiree Health Care Fund,
            pursuant to the Retiree Health Care Act, NMSA 1978, § 10-7C-8 (1990); and,

        d. Other employees’ health and benefit costs.
       317. Defendants made the misrepresentations regarding the opioids' benefits with actual

fraudulent intent to deceive prescribers inNew Mexico, New Mexico government payor programs

(inter alia Medicaid), andNew Mexico patients. Defendants' deception was massively successful.

       318.    Defendants' racketeering activities also included violations of the New Mexico

Controlled Substances Act, Section 30-31-20 to -22, and each act is chargeable or indictable under the

laws of New Mexico and punishable by imprisonment for more than one year. See NMSA 1978, §

30-42-3(A)( 13) (defining controlled substance trafficking as racketeering); § 30-42- 3(A)(19)

(defining controlled substance distribution as racketeering). The Manufacturer Defendants did not


                                                 108
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 113 of 275




act in accordance with the New Mexico Controlled Substances Act because they did not act in

accordance with registration requirements as provided in that Act. See NMSA 1978, §§ 30-3 1-12(B),

30-3 1-13(C), 30-3 1-16(A); 30-3 1-24(A)(2, 3), 30-3 1-25(A)(4). Among other infractions, Defendants

did not comply with 21 U.S.C. § 823 and its attendant regulations (e.g., 21 C.F.R. § 1301.74), which

are incorporated into New Mexico state law, or the New Mexico Pharmacy Board regulations. The

Defendants failed to furnish notifications required under the Substances Control Act. NMSA 1978, §

30-3 1-24(A)(3). Relatedly, the Defendants omitted required reports. NMSA 1978, § 30-31-25)(A)(4).

Trafficking in controlled substances in violation of Section 30-31-20 is defined as “racketeering.” §

30-42-3(A)(13). Distribution of controlled substances in violation of Sections 30-31-21 and 30-31-22

is defined as “racketeering.” § 30-42- 3(A)(19).

         319.   The pattern of racketeering activity alleged herein and the Opioids Marketing

Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

Opioids Marketing Enterprise.

         320.   The pattern of racketeering activity alleged herein is continuing as of the date of this

Complaint and, upon information and belief, will continue into the future unless enjoined by this

Court.

         321.   Many of the precise dates of the Defendants' criminal actions at issue here have been

hidden and cannot be alleged without access to Defendants', the Front Groups' and the KOLs' books

and records. Tndeed, an essential part of the successful operation of the Opioids Marketing Enterprise

alleged herein depended upon secrecy.

         322.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including the New Mexico consumers and the State. Defendants, the

Front Groups and the KOLs calculated and intentionally crafted the opioids marketing scheme to

increase and maintain their increased profits, without regard to the effect such behavior had on New
                                                   109
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 114 of 275




Mexico consumers and the State. In designing and implementing the scheme, at all times Defendants

were cognizant of the fact that those in the distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and scientific

evidence regarding Defendants' products.

        323.    By intentionally misrepresenting the risks and benefits of using opioids for chronic

pain, and then subsequently failing to disclose such practices to New Mexico consumers or the State,

Defendants, the Front Groups and the KOLs engaged in a fraudulent and unlawful course of conduct

constituting a pattern of racketeering activity.

        324.    It was foreseeable to Defendants that the Front Groups and the KOLs would

distribute publications and otherwise misrepresent that the benefits of using opioids for chronic pain

outweighed the risks of doing so.

        325.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

                a. Damages

        326.    Defendants’ violations of law and their pattern of racketeering activity have

directly and proximately caused the City to be injured in its business and property because the

City' paid for opioid prescriptions for chronic pain for which they would not otherwise have paid

and have sustained other damages as described in this Complaint.

        327.    The City’s injuries were proximately caused by Defendants’ racketeering

activities. But for the misstatements made by the Defendants, the Front Groups, and the KOLs

and the scheme employed by the Opioids Marketing Enterprise, the City would not have paid for

opioid prescriptions.

        328.    The City’s injuries were directly caused by Defendants’ racketeering activities.

Although the misstatements made by the Front Groups and the KOLs in furtherance of the


                                                   no
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 115 of 275




Opioids Marketing Enterprise were directed primarily to health care providers, those providers

did not have to make payments for opioids prescribed for chronic pain. Therefore, New Mexico

health care providers did not suffer the same injuries alleged in the Complaint.

       329.    The City was most directly harmed, and there is no other Plaintiff better situated

to seek a remedy for the economic harms at issue here.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for compensatory damages, treble actual damages, injunctive relief, and any and all

damages allowed by law to be paid by Defendants, attorney fees and costs, costs of investigation.

and pre- and post-judgment interest and such other relief as this Court deems just and equitable.

                                         COUNT 111
                                Fraudulent Misrepresentation
                              (Against Manufacturer Defendants)

       330.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       331.    Defendants, individually and acting through their employees and agents, made

misrepresentations and omissions of facts material to the City and its residents to induce them to

purchase, administer, and consume opioids as set forth in detail above.

       332.    In overstating the benefits of and evidence for the use of opioids for chronic pain

and understating their very serious risks, including the risk of addiction; in disseminating

misleading information regarding the appropriateness of their opioids for certain conditions; in

falsely promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that

OxyContin provides 12 hours of relief; and in falsely portraying their efforts or commitment to

rein in the diversion and abuse of opioids. Manufacturer Defendants have engaged in

misrepresentations and knowing omissions of material fact.



                                                111
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 116 of 275




       333.     Specifically, misrepresentations or omissions include, but are not limited to:

              a.Defendants’ claims that the risks of long-term opioid use, especially the risk of
              addiction were overblown;

              b .Defendants’ claims that signs of addiction were “pseudoaddiction” reflecting
              undertreated pain, and should be responded to with more opioids;

              c.Defendants’ claims that screening tools effectively prevent addiction;

              d.Defendants’ claims that opioid doses can be increased until pain relief is
              achieved;

              e.Defendants’ claims that opioids differ from NSAEDS in that they have no ceiling
              dose;

              f. Defendants’ claims that evidence supports the long-term use of opioids for
              chronic pain;

              g.Defendants’ claims that chronic opioid therapy would improve patients’ function
              and quality of life;

              h. Endo’s claims that abuse-deterrent opioids reduce tampering and abuse;

              i. Endo’s claims that they cooperate with and support efforts to prevent opioid abuse
              and diversion; and

       334.    By engaging in the acts and practices alleged herein. Defendants omitted material

facts that they had a duty to disclose by virtue of Defendants’ other          representations,

including, but not limited to, the following:

              a. opioids are highly addictive and may result in overdose or death;

              b. no credible scientific evidence supports the use of screening tools as a strategy
              for reducing abuse or diversion;

              c. high dose opioids subject the user to greater risks of addiction, other injury, or
              death;

              d. exaggerating the risks of competing products, such as NSATDs, while ignoring
              the risks of hyperalgesia, hormonal dysfunction, decline in immune function,
              mental clouding, confusion, and dizziness, increased falls and fractures in the
              elderly, neonatal abstinence syndrome, and potentially fatal interactions with
              alcohol or benzodiazepines;



                                                 112
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 117 of 275




              e. Defendants’ claims regarding the benefits of chronic opioid therapy lacked
              scientific support or were contrary to the scientific evidence;

              f. Endo’s abuse-deterrent formulations are not designed to address, and have no
              effect on, the most common route of abuse (oral abuse), can be defeated with
              relative ease; and may increase overall abuse;

              g. Manufacturer Defendants failed to report suspicious prescribes; and

              h. Subsys is not approved, appropriate, or safe and effective for treatment of non­
              cancer pain.

       335.    Defendants’ statements about the use of opioids to treat chronic pain and/or non-

cancer pain conditions were false and not supported by or contrary to the scientific evidence.

       336.    Further, Defendants’ omissions, which were false and misleading in their own

right, rendered even seemingly truthful statements about opioids false and misleading and likely

to mislead City prescribers and consumers.

       337.    Defendants knew at the time that they made their misrepresentations and

omissions that they were false.

       338.    Defendants intended that the City and its residents would rely on their

misrepresentations and omissions, knew that the City and its residents would rely on their

misrepresentations, and that such reliance would cause the City to suffer loss.

       339.    Healthcare providers and residents in the City reasonably relied on Defendants’

misrepresentations and omissions in writing, filling, and using prescriptions for Defendants’

opioids, and the City and its agents reasonably relied on these misrepresentations and omissions

in covering and paying for Defendants’ opioids for chronic pain.




                                                113
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 118 of 275




        340.   Had the City known that Defendants misrepresented the risks, benefits, and

evidence regarding the use of opioids for chronic pain, the City would have undertaken efforts to

avoid payments of related claims.

        341.   The Defendants’ misrepresentations caused the City to fail to recognize that the

problems at issue here arise from a man-made epidemic, or to understand the nature and gravity

of the harms. The City relied on the Defendants to act as responsible corporate citizens, and

Defendants’ conduct as described herein prevented the City from taking action in attempting to

address root causes and otherwise to ameliorate the public health crisis.

        342.   By reason of their reliance on Defendants’ misrepresentations and omissions of

 material fact the City suffered actual pecuniary damage.

        343.   Defendants’ conduct was accompanied by wanton and willful disregard of

persons who foreseeable- might be harmed by their acts and omissions.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.

                                               COUNT TV
                                       Negligent Misrepresentation
                                    (Against Manufacturer Defendants)

       344.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       345.    Manufacturer Defendants, individually and acting through their employees and

agents, made misrepresentations and omissions of facts material to Plaintiff and its residents to

induce them to purchase, administer, and consume opioids as set forth in detail above.



                                                114
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 119 of 275




        346.     Defendants had a duty to exercise reasonable care in marketing and selling highly

dangerous opioid drugs in and around the City.

       347,      Defendants negligently asserted false statements and omitted material facts

regarding the benefits of and evidence for the use of opioids for chronic pain, while understating

their very serious risks, including the risk of addiction.

       348.      These false statements included but are not limited to:

               a.Defendants’ claims that the risks of long-term opioid use, especially the risk of
               addiction were overblown;

               b.Defendants’ claims that signs of addiction were “pseudoaddiction” reflecting
               undertreated pain, and should be responded to with more opioids;

               c.Defendants’ claims that screening tools effectively prevent addiction;

               d.Defendants’ claims that opioid doses can be increased until pain relief is
               achieved;

               e.Defendants’ claims that opioids differ from NSATDS in that they have no ceiling
               dose,

               f. Defendants’ claims that evidence supports the long-term use of opioids for
               chronic pain;

               g.Defendants’ claims that chronic opioid therapy would improve patients’ function
               and quality of life; Endo’s claims that abuse-deterrent opioids reduce tampering and
               abuse;

               h.Endo’s claims that they cooperate with and support efforts to prevent opioid abuse
               and diversion; and

       349.     Defendants intended that the City and its residents would rely on their

misrepresentations and omissions, knew that the City and its residents would rely on their

misrepresentations, and that such reliance would cause the City to suffer loss.

       350.     Healthcare providers and residents in and around the City reasonably relied on

Defendants’ misrepresentations and omissions in writing, filling, and using prescriptions for




                                                 115
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 120 of 275




Defendants’ opioids, and the City and its agents reasonably relied on these misrepresentations

and omissions in covering and paying for Defendants’ opioids for chronic pain.

        351.   Had the City known that Defendants misrepresented the risks, benefits, and

evidence regarding the use of opioids for chronic pain, the City would have undertaken efforts to

avoid payments of related claims.

       352.    By reason of their reliance on Defendants’ misrepresentations and omissions of

 material fact the City suffered actual pecuniary damage.

       353.    Defendants’ conduct was accompanied by wanton and willful disregard of

persons who foreseeably might be harmed by their acts and omissions.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.


                                           COUNT V
                                Negligence and Negligence Per Se
                                    (Against all Defendants)

       354.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       355.    A negligence claim requires the existence of a duty from a defendant to a

 plaintiff, breach of that duty, which is typically based upon a standard of reasonable care, and

 the breach being a proximate cause and cause in fact of the plaintiff s damages. Herrera v.

 Quality Pontiac, 2003-NMSC-018, ^[7. All elements exist here.




                                                116
 Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 121 of 275




       356.    Manufacturer Defendants and Distributor Defendants have a duty to exercise

reasonable care in manufacturing, marketing, selling, and distributing highly dangerous opioid

drugs in and around the City.

       357.    Manufacturer Defendants and Distributor Defendants have a duty to exercise

reasonable care under the circumstances. This includes a duty not to cause foreseeable harm to

others. In addition, these Defendants, having engaged in conduct that created an unreasonable

risk of harm to others, had, and still have, a duty to exercise reasonable care to prevent the

threatened harm.

       358.    Manufacturer Defendants and Distributor Defendants are part of a limited class of

registrants authorized to legally market, sell, and distribute controlled substances, which places

them in a position of great trust and responsibility vis-a-vis the City. Their duty cannot be

delegated.

       359.    In addition, Manufacturing and Distributor Defendants each had a duty under

New Mexico law, which incorporates the federal Controlled Substances Act, to maintain

effective controls against diversion of prescription opioids, to report suspicious orders of

opioids, and not to fill suspicious orders unless and until due diligence had eliminated the

suspicion.

       360.    The Pharmacy Defendants have additional duties under the law to refuse to fill

any prescription for a controlled dangerous substance which they have reason to believe, or

should have reason to believe, was not issued for a legitimate medical purpose in the usual

course of the prescriber’s practice. The Pharmacy Defendants had a persistent duty to identify

red flags of diversion, and to refuse to fill all such prescriptions presenting red flags.




                                                 117
 Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 122 of 275




          361.   Defendants Bitu Sheth, PA, Laura LeBlanc, NP, Peter Pacheco, PA, Rebecca

Duchon, PA, Marchell Woodruff, PA, and Andrei Marchenko, CNP had unique duties under the

law, as licensed health care professionals, not to prescribe outside the usual course of practice

and for other than a legitimate medical purpose.

          362.   The state laws and regulations at issue, including without limitation NMSA 1978,

Section 26-1-18, 16.19.8.13 NMAC, and 16.19.20.48 NMAC, are public safety laws. As such,

these laws were intended to protect the public welfare and safety, and the City is the proper

Plaintiff to enforce these laws. Defendants have duties under inter alia these laws to protect

against diversion of prescription opioids for non-medical and non-scientific purposes and to

guard against, prevent, and report suspicious orders of opioids.

          363.   Upon information and belief, each of these Defendants repeatedly breached its

duties.

          364.   The foreseeable harm from a breach of these duties is the sale, use, abuse, and

diversion of prescription opioids.

          365.   The foreseeable hann from a breach of these duties also includes abuse, addiction,

morbidity and mortality in the City and its communities.

          366.   Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and

the significant costs which would be imposed upon the governmental entities associated with

those communities, indeed, it is a violation of New Mexico law for Manufacturer Defendants

and Distributor Defendants not to report suspicious orders and exercise due diligence not to ship

such orders unless and until the suspicion has been removed. The closed system of opioid

distribution whereby wholesale distributors are the gatekeepers between manufacturers and



                                                118
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 123 of 275




 pharmacies, and wherein all links in the chain have a duty to prevent diversion, exists for the

 purpose of controlling dangerous substances such as opioids and preventing diversion and abuse

 to prevent precisely these types of harms.

       367.    Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively marketing highly addictive opioids for chronic pain by misrepresenting the risks

and benefits of such use would result in the severe harm of addiction, foreseeably causing

patients to seek increasing levels of opioids and to turn to the illegal drug market as a result of a

drug addiction that was foreseeable to the Manufacturer Defendants.             Reasonably prudent

manufacturers would know that failing to report suspicious prescribing, particularly while

assuring the public of their commitment to fighting the opioid epidemic, would exacerbate

problems of diversion and non-medical use of prescription opioids.

       368.    Reasonably prudent distributors would know that failing to report suspicious

orders would lead to diversion of the opioids they shipped. Reasonably prudent distributors

would also know that filling such orders without first exercising due diligence would create an

environment in which diversion would occur.

       369.    The City seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from the negligence of all Defendants. It does not seek damages which may

have been suffered by individual citizens of the City for wrongful death, physical personal

injury, serious emotional distress, or any physical damage to property caused by the actions of

Manufacturer Defendants, Distributor Defendants, and Pharmacy Defendants.

       370.    These Defendants breach of the duties described in this Count directly and

proximately resulted in the injuries and damages alleged by the City.

       371.    The misconduct alleged in this case is ongoing and persistent.



                                                119
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 124 of 275




        WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Manufacturer Defendants, Distributor Defendants,

Pharmacy Defendants, and other Defendants, attorney fees and costs, and pre- and post-judgment

interest and such other relief as this Court deems just and equitable.


                                           COUNT VI
                              Gross Negligence and Punitive Damages
                                     (Against all Defendants)

        372.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        373.    By engaging in the above-described unfair acts or practices, Defendants acted

wantonly or oppressively or with such malice as implies a spirit of mischief or criminal

indifference to civil obligations. Defendants’ conduct also was willful, reckless, and/or

fraudulent. See Clay v. Ferrellgas, Inc., 1994-NMSC-080, U 12, 118 N.M. 266, 881 P.2d 11 (“To

be liable for punitive damages, a wrongdoer must have some culpable mental state, . . . and the

wrongdoer’s conduct must rise to a willful, wanton, malicious, reckless, oppressive, or

fraudulent level,. . . .”) (citations omitted).

        374.    All the Defendants have a duty to exercise reasonable care in manufacturing,

marketing, selling, distributing, and dispensing highly dangerous opioid drugs in and around the

City.

        375.    All the Defendants have a duty to exercise reasonable care under the

circumstances. This includes a duty not to cause foreseeable harm to others. In addition, these

Defendants, having engaged in conduct that created an unreasonable risk of harm to others, had,

and still have, a duty to exercise reasonable care to prevent the threatened harm.

                                                  120
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 125 of 275




       376.    All the Defendants are part of a limited class of registrants authorized to legally

market, sell, distribute, and dispense controlled substances, which places them in a position of

great trust and responsibility vis a vis Plaintiff. Their duty cannot be delegated.

       377.    In addition, Manufacturer Defendants, Distributor Defendants, and Pharmacy

Defendants each had a duty under New Mexico law, which incorporates the federal Controlled

Substances Act, to maintain effective controls against diversion of prescription opioids, to report

suspicious orders of opioids, to not to fill suspicious orders unless and until due diligence had

eliminated the suspicion, and to not fill prescriptions issued outside the usual course of medical

practice and for other than a legitimate medical purpose.

       378.    Upon information and belief, each of these Defendants repeatedly and

intentionally breached its duties.

       379.    All Defendants acted with wanton and reckless disregard for the rights and safety

of other persons, and said actions have a great probability of causing substantial harm.

       380.    The foreseeable harm from a breach of these duties is the sale, use, abuse, and

diversion of prescription opioids.

       381.    The foreseeable harm from a breach of these duties also includes abuse, addiction,

morbidity and mortality in the City’s communities.

       382.    Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and the

significant costs which would be imposed upon the governmental entities associated with those

communities. Indeed, it is a violation of New Mexico law for Manufacturer Defendants, and

Distributor Defendants not to report suspicious orders and exercise due diligence not to ship such

orders unless and until the suspicion has been removed. The closed system of opioid distribution



                                                 121
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 126 of 275




whereby wholesale distributors are the gatekeepers between manufacturers and pharmacies, and

wherein all links in the chain have a duty to prevent diversion, exists for the purpose of

controlling dangerous substances such as opioids and preventing diversion and abuse to prevent

precisely these types of harms.

        383.   Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain by misrepresenting the risks and

benefits of such use would result in the severe harm of addiction, foreseeably causing patients to

seek increasing levels of opioids and to turn to the illegal drug market as a result of a drug

addiction that was foreseeable to the Manufacturer Defendants.                  Reasonably prudent

manufacturers would know that failing to report suspicious prescribing, particularly while

assuring the public of their commitment to fighting the opioid epidemic, would exacerbate

problems of diversion and non-medical use of prescription opioids.

       384.    Reasonably prudent distributors would know that failing to report suspicious

orders would lead to diversion of the opioids they shipped. Reasonably prudent distributors

would also know that filling such orders without first exercising due diligence would create an

environment in which diversion would occur.

       385.    Reasonably prudent pharmacies would know that filling a prescription presented

with unresolvable red flags of diversion would lead directly to diversion of opioid controlled

substances.

       386.    Reasonably prudent health care practitioners would know that dispensing

prescriptions for dangerous and highly-abused opioid controlled substances would lead directly

to abuse, misuse, diversion into illicit channels, addiction, and potentially death.




                                                 122
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 127 of 275




         387.   The City seeks economic losses (direct, incidental, or consequential pecuniary

losses) and punitive damages resulting from the gross negligence of all Defendants. The City

does not seek damages for the wrongful death, physical personal injury, serious emotional

distress, or any physical damage to property caused these Defendants’ actions.

         388.   All Defendants’ conduct as described in this complaint constitutes an intentional

failure to perform a manifest duty in reckless disregard of the consequences as affecting the life

or property of another, including the City, and also implies a thoughtless disregard of the

consequences without the exertion of any effort to avoid them. All Defendants have acted

wantonly and willfully by inflicting injury intentionally or, alternatively, they have been utterly

indifferent to the rights of others, including the City, that they acted as if such rights did not

exist.

         389.   All Defendants conduct as described in this Count demonstrates wanton and

willful disregard for others, including the City, and justifies an award of punitive damages.

         390.   These Defendants’ breach of the duties described in this Count directly and

proximately resulted in the injuries and damages alleged by the City.

         391.   The misconduct alleged in this case is ongoing and persistent.

         WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.


                                           COUNT V II
                                       Unjust Enrichment
                                     (Against All Defendants)




                                                123
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 128 of 275




        392.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        393.    To prevail on a claim for unjust enrichment under New Mexico law, a plaintiff

must show that another has been knowingly benefited at one’s expense in a manner such that

allowance of the other to retain the benefit would be unjust. City of Rio Rancho v. Amrep Sw.

Inc., 201 l-NMSC-037,     54, 150N.M. 428, 260 P.3d 414, 429 (citation omitted).

        394.    As . an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from opioid purchases made by the City.

         395. Unjust enrichment arises not only where an expenditure by one party adds to the

property of another, but also where the expenditure saves the other from expense or loss.

         396. The City has expended substantial amounts of money in an effort to remedy or

mitigate the societal harms caused by Defendants’ conduct.

         397. These expenditures include the provision of healthcare services and treatment

services to people who use opioids.

         398. These expenditures have helped sustain Defendants’ businesses.

         399. The City has conferred a benefit upon Defendants by paying for the cost of the

harms caused by Defendants’ improper marketing and distribution practices.

         400. Defendants were aware of these obvious benefits, and their retention of the

benefit is unjust.

         401. The City has paid for the cost of the harms caused by Defendants’ improper

marketing and distribution practices, and Defendants have benefited from those payments

because they allowed them to continue providing customers with a high volume of opioid

products. Because of their deceptive marketing of prescription opioids, Manufacturer Defendants



                                                124
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 129 of 275




obtained enrichment they would not otherwise have obtained. Because of their conscious failure

to exercise due diligence in preventing diversion, all Defendants obtained enrichment they would

not otherwise have obtained. The enrichment was without justification.

         402. Defendants have unjustly retained benefits to the detriment of the City, and

Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

         403. Defendants’ misconduct alleged in this case is ongoing and persistent.

         404. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is

not part of the normal and expected costs of a local government’s existence.

         405. The City has incurred expenditures for special programs over and above

Plaintiff'’s ordinary public services.

        WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

disgorgement of Defendants’ unjust enrichment, benefits, and ill-gotten gains, plus interest.

acquired as a result of the unlawful or wrongful conduct alleged herein pursuant to common law

and such other relief as this Court deems just and equitable.

                                         PRAYER FOR RELIEF

        WHEREFORE, the City of Albuquerque, New Mexico requests the following relief:

                  a.    A finding that by the acts alleged herein, Defendants have created a public
                        nuisance;

                  b.    For an injunction permanently enjoining Defendants from engaging the
                        acts and practices that caused the public nuisance;

                  c.    For an order directing Defendants to abate and pay damages for the public
                        nuisance;

                  d.    For a finding that Defendants were negligent and grossly negligent;

                                                125
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 130 of 275




              e.   For compensatory damages in an amount sufficient to fairly and
                   completely compensate for all damages alleged herein;

              f.   For treble actual damages;

              g-   For punitive damages;

              h.   For restitution or disgorgement of Defendants’ unjust enrichment,
                   benefits, and ill-gotten gains, plus interest, acquired as a result of the
                   unlawful or wrongful conduct alleged herein pursuant to common law;

              i.   For costs, filing fees, pre and post judgment interest, and reasonable
                   attorney’s fees; and

              J    For all other and further relief to which this Court finds it is entitled.




DATED: September 16, 2019


                                     The City of Albuquerque, New Mexico


                                           /s/Pia Salazar
                                           Pia Salazar
                                           Patrick Sullivan
                                           Salazar, Sullivan & Jasionowski
                                           100 Gold Avenue SW, Suite 201
                                           Albuquerque, New Mexico 87102
                                           Tel. (505)314-1414
                                           Fax. (505)31401419
                                           pia@salazar-sullivanlaw.com

                                           Matthew R. McCarley*
                                           Fears Nachawati, PLLC
                                           4925 Greenville Avenue, Suite 715
                                           Dallas, Texas 75206
                                           Tel. (214) 890-0711
                                           Fax. (214) 890-0712



                                           Matthew S. Daniel*

                                             126
Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 131 of 275




                                Ferrer Poirot & YVansbrough
                                2603 Oak Lawn Ave. Ste. 300
                                Dallas, Texas 75219
                                Tel. (214)521-4412
                                incdaniel@lawyerworks.com

                                * indicates Pro Hac Vice to be submitted

                               Attorneys for Plaintiff, the City ofAlbuquerque,
                               New Mexico




                                 127
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 132 of 275


                                                                                                 FILED
                                                                         2nd JUDICIAL DISTRICT COURT
                                                                                      Bernalillo County
STATE OF NEW MEXICO                                                                 7/10/2019 10:01 AM
COUNTY OF BERNALILLO                                                                     James A. Noel
SECOND JUDICIAL DISTRICT COURT                                                  CLERK OF THE COURT
                                                                                      Catherine Chavez
CITY OF ALBUQUERQUE

         Plaintiff,                                          D-202-CV-2019-05386

v.

PURDUE PHARMA L.P.; PURDUE PHARMA, INC.;
THE PURDUE FREDERICK COMPANY INC.;
TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS,
INC. n/k/a JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.;
CARDINAL HEALTH INC.;
MALLINCKRODT LLC; MALLINCKRODT PLC
SPECGX LLC; MALLINCKRODT BRAND
PHARMACEUTICALS, INC.; MCKESSON
CORPORATION; AMERISOURCEBERGEN DRUG
CORPORATION; WALGREENS BOOTS ALLIANCE
d/b/a WALGREEN CO.; WAL-MART STORES, INC.;
CVS HEALTH; MICHAEL L. GALLEGOS, ANDREI
MARCHENKO, CNP, BITU SHETH, PA, LAURA LeBLANC,
NP, PETER PACHECO, PA, REBECCA DUCHON, PA,
MARCHELL WOODRUFF, PA, and JOHN AND
JANE DOE’S 1-20,

Defendants.

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DEMAND
                           FOR JURY TRIAL

                            I.    PRELIMINARY STATEMENT

         1.      Plaintiff, the City of Albuquerque, New Mexico (the “City”), like many other

communities across the country, is struggling with an opioid crisis. Unlike the crack cocaine and

crystal methamphetamine epidemics that preceded it, this drug crisis began with a corporate
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 133 of 275




business plan.     It started with a decision by Purdue Pharma L.P., and its corporate family

(collectively, “Purdue”), to promote opioids deceptively and illegally to significantly increase

sales and generate billions of dollars in revenue for Purdue’s private owners, the Sackler family.

Unfortunately, Purdue’s strategies were quickly adopted by other pharmaceutical manufacturers:

Endo Pharmaceuticals Inc.; Endo Health Solutions Inc.; Johnson & Johnson; Janssen

Pharmaceuticals,     Inc.;   Ortho-McNeil-Janssen        Pharmaceuticals,    Inc.   N/K/A     Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. N/K/A Janssen Pharmaceuticals, Inc.; Teva

Pharmaceuticals USA,         Inc.;   Cephalon,   Inc.;   Mallinckrodt pic;     Mallinckrodt    Brand

Pharmaceutical, Inc.; Mallinckrodt LLC; and SpecGx LLC (collectively with Purdue,

“Manufacturer Defendants”), all of whom, used misrepresentations regarding the risks and

benefits of opioids to enable the widespread prescribing of opioids for common, chronic pain

conditions like low back pain, arthritis, and headaches. 1

       2.        In addition, the Manufacturer Defendants, along with McKesson Corporation,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Walgreens Boots Alliance d/b/a

Walgreen Co., Wal-Mart Stores, Inc., and CVS Health, (collectively, “Distributor Defendants”)

failed to maintain effective controls, and to investigate, report, and take steps to terminate

suspicious orders (e.g., orders of unusual size, orders deviating substantially from a normal

pattern, and orders of unusual frequency).

       3.        Further, Walgreens Boots Alliance d/b/a Walgreen Co., Wal-Mart Stores, Inc.,

and CVS Health held special obligations under the law as registered retail pharmacies

(collectively the “Pharmacy Defendants”). On thousands of occasions, the Pharmacy Defendants


       i
         Consistent with the commonly accepted medical usage, the term “chronic pain” as used
herein refers to non-cancer pain lasting three months or longer.


                                                  2
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 134 of 275




ignored unresolvable red flags and filled prescriptions outside the usual course of practice and

for other than a legitimate medical purpose, leading directly to the diversion of millions o.f pills

of highly abused opioid controlled substances.

        4.       The City brings this action to redress Defendants’ campaign of unfairly,

deceptively, and fraudulently marketing, promoting, and distributing opioids.

         5.      Manufacturer Defendants manufacture, market, and sell prescription opioid pain

medications, including the brand-name drugs OxyContin, Butrans, Hysingla ER, Actiq, Fentora,

Opana/Opana ER, Percodan, Percocet, Zydone, Subsys, Xartemis XR, Exalgo, Nucynta/Nucynta

ER, and Duragesic, and generic drugs such as oxycodone.

        6.       Distributor Defendants McKesson Corporation, AmerisourceBergen Drug

Corporation, Cardinal Health, Inc., Walgreens Boots Alliance d/b/a Walgreen Co., Wal-Mart

Stores, Inc., and CVS Health distribute opioid medications, including the medications listed

above, to pharmacies, pain clinics and other dispensaries across the country and in and around

the City.

        7.       Pharmacy Defendants review prescriptions issued from licensed and DEA-

registered practitioners, such as physicians, and ultimately choose whether or not to fill the

issued prescription for the end-user customer. Pharmacy Defendants are the final line of defense

in preventing the diversion of opioid medications, such as those listed above, for improper use,

abuse, or illicit sale.

        8.       Prescription opioids are narcotics. They are derived from and possess properties

similar to opium and heroin, and they are regulated as controlled substances. Opioids can create

an addictive, euphoric high.     At higher doses, they can slow the user’s breathing, causing

potentially fatal respiratory depression. Most patients receiving more than a few weeks of opioid



                                                 3
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 135 of 275




therapy will experience severe and often prolonged withdrawal symptoms.        When using opioids

continuously, patients grow tolerant to their analgesic effects (i.e. to relief of pain) — requiring

progressively higher doses and increasing the risks of withdrawal, addiction, and overdose.

       9.       Because the medical community recognized these dangers, they originally used

opioids cautiously and sparingly, typically only for short-term acute pain — where brief use

limited the need for escalating doses and the risk of addiction — or for palliative (end-of-life)

care. Consequently, the market for prescription opioids was sharply constrained.

        10.     As Purdue developed OxyContin in the mid-1990s, it knew that to expand its

market and profits, it needed to change the perception of opioids to permit and encourage the use

of opioids long-term for widespread chronic conditions like back pain, migraines, and arthritis.

Purdue, joined by Teva, Janssen, Endo, Mallinckrodt, began to promote opioids generally, and

their own opioids in particular, as safe, effective, and appropriate for even long-term use for

routine pain conditions. As part of this strategy, these Defendants misrepresented the risk of

addiction for pain patients as modest, manageable, and outweighed by the benefits of opioid use.

From the day they made the opioids to the day the medicines were consumed in our

communities, including in and around the City, the Manufacturer Defendants had control over

the information that they chose to spread and emphasize as part of their massive marketing

campaign.     By providing misleading information to doctors about addiction being rare and

opioids being safe even in high doses, then pressuring doctors into prescribing more and more of

their products by arguing, among other things, that they fail to meet the standard of care if their

patients continue to complain of pain, the Manufacturer Defendants created a population of

addicted patients, including in the City, who sought opioids at never-before-seen rates.




                                                 4
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 136 of 275




        11.    On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers, distributors, pharmacies, and individual

defendants (together, “Defendants”), who failed to maintain effective controls over the

distribution of prescription opioids and against diversion, and who instead have actively sought

to evade such controls and ignore red flags of potential diversion. Defendants have contributed

substantially to the opioid crisis by selling and distributing far greater quantities of prescription

opioids than they know could be necessary for legitimate medical uses, while failing to report or

take steps to halt suspicious orders when they were identified, thereby exacerbating the

oversupply of such drugs and fueling an illegal secondary market.

       12.     As many as 1 in 4 patients who receive prescription opioids long-term for chronic

pain in primary care settings struggle with addiction. In 2014, almost 2 million Americans were

addicted to prescription opioids and another 600,000 to heroin. From 1999 to 2015, more than

183,000 people died in the U.S. from overdoses related to prescription opioids. Overdose deaths

involving prescription opioids were five times higher in 2017 than in 1999.

       13.     As a direct and foreseeable result of Defendants’ conduct, cities and counties

across the nation, including the City, are now swept up in what the Centers for Disease Control

(“CDC”) has called a “public health epidemic” and what the U.S. Surgeon General has deemed

an “urgent health crisis.”2 The increased volume of opioid prescribing correlates directly to

skyrocketing addiction, overdose and death; black markets for diverted prescriptions opioids; and

a concomitant rise in heroin and fentanyl abuse by individuals who can no longer legally acquire

or simply cannot afford prescription opioids.

       2 CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apr.
29, 2014), available at http://www,cdc,give.washington/testimony/2014/t20140429.htm; Vivek
H. Murthy, Letter from the Surgeon General, August 2016, available at http://tumthetiderx.org.


                                                 5
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 137 of 275




        14.    This explosion in opioid use and the concurrent explosion in Defendants’ profits

have come at the expense of patients and have caused ongoing harm and damages to the City.

As the then CDC director concluded in 2016: “We know of no other medication routinely used

for a nonfatal condition that kills patients so frequently.3

        15.    A substantial amount of the costs associated with opioid use and opioid abuse

disorder is borne by government entities. The necessary and costly responses to the opioid crisis

include the handling of emergency responses to overdoses, providing addiction treatment,

handling opioid-related investigations, arrests, adjudications, and incarceration, treating opioid-

addicted newborns in neonatal intensive care units, burying the dead, and placing thousands of

children in foster care, among others.

        16.    Defendants have not changed their ways or corrected their past misconduct but

instead are continuing to fuel the crisis. Within the next hour, five Americans will die from

opioid overdoses; two babies will be bom addicted to opioids and begin to go through

withdrawal; and dmg manufacturers and distributors will earn millions from the sale of opioids.

       Accordingly, the City brings this action to hold Defendants accountable for their conduct

       and to seek damages, abatement, and any other injunctive and equitable relief within this

       Court’s powers to redress and halt Defendants’ unfair, deceptive, and unlawful practices.

                                         II.     PARTIES




       3 Thomas R. Frieden and Debra Houry, New England Journal of Medicine, “Reducing the
Risks of Relief—The CDC Opioid-Prescribing Guideline” at 1503 (Apr. 21, 2016).


                                                   6
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 138 of 275




A.        Plaintiff

          17.    The City of Albuquerque, New Mexico is an incorporated municipality in New

Mexico with powers conferred upon it by, inter alia, Article 18 of the Municipal Code.

Pursuant to N.M. Stat. Ann. § 3-18-1, the City has the capacity to sue.

          18.    The City is located in Bernalillo County, New Mexico, and has a population of

83,776.     The City provides many services for its residents, including public health, public

assistance, law enforcement, emergency care, and services for families and children. For its

employees, the City also funds its own health insurance and workers’ compensation programs.

          19.    The City brings this action on its own behalf and in the public interest.

B.        Defendants

       i. Manufacturer Defendants

          20.    Purdue Pharma, L.P. is a limited partnership organized under the laws of

Delaware. Purdue Pharma, Inc. is a New York corporation with its principal place of business in

Stamford, Connecticut. The Purdue Frederick Company Inc. is a New York corporation with its

principal place of business in Stamford, Connecticut. Together, these entities are referred to

herein as “Purdue.” In 2007, Purdue and three of its executives pleaded guilty to federal criminal

charges for deceptively marketing opioids.

          21.    Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid and Dilaudid-HP, Butrans, and Hysingla ER in the United States and in the

County.4 OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual sales of




       4 Purdue also obtained approval to market Targiniq ER (oxycodone hydrochloride and
naloxone hydrochloride) in 2014, but it has not actively marketed it.


                                                   7
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 139 of 275




OxyContin have fluctuated between $2 and $3 billion. Nationwide, OxyContin constitutes

roughly 25% of the entire market, by spending, for prescription opioids.

       22.     Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its

principal place of business in North Wales, Pennsylvania. Teva USA acquired Cephalon, Inc. in

October 2011. Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. Teva USA and Cephalon work together closely to market and

sell Cephalon products in the United States, including in and around the City. Teva USA also

sells generic opioids throughout the United States and in and around the City. In August 2016,

Teva Pharmaceutical Industries Ltd., which is based in Israel and is Teva USA’s parent

company, acquired Allergan pic, including the generic opioid business that Allergan had

previously operated. These parties are collectively referred to herein as “Teva.”

       23.     Teva manufactures, promotes, sells, and distributes opioids such as Actiq, a

fentanyl lollipop, and Fentora, a dissolving pill, throughout the United States and in the City.

Actiq and Fentora have been approved by the U.S. Food and Drug Administration (“FDA”) only

for the “management of breakthrough cancer pain in patients 16 years of age and older who are

already receiving and who are tolerant to opioid therapy for their underlying persistent cancer

pain.” In 2008, Cephalon pleaded guilty to a criminal violation of the Federal Food, Drug and

Cosmetic Act for its misleading promotion of Actiq and two other drugs, Gabitril and Provigil,

and agreed to pay $425 million.

       24.     Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal

place of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson &

Johnson (“J&J”), a New Jersey corporation with its principal place of business in New

Brunswick, New Jersey. Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen


                                                 8
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 140 of 275




Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey. Janssen Pharmaceutica Inc., now known as Janssen Pharmaceuticals,

Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

J&J is the only company that owns more than 10% of Janssen Pharmaceuticals’ stock and

corresponds with the FDA regarding Janssen’s products. Upon information and belief, J&J

controls the sale and development of Janssen Pharmaceuticals’ drugs and Janssen’s profits inure

to J&J’s benefit.

        25.     J&J imposes a code of conduct on Janssen as a pharmaceutical subsidiary of J&J.

Documents posted on J&J’s and Janssen’s websites confirm J&J’s control of the development

and marketing of opioids by Janssen. One code of conduct on Janssen’s website “Ethical Code

for the Conduct of Research and Development,” names only J&J and does not mention Janssen

anywhere within the document.            The “Ethical Code for the Conduct of Research and

Development” posted on the Janssen website is J&J’s company-wide Ethical Code, which it

requires all of its subsidiaries to follow.

        26.     Similarly, the “Every Day Health Care Compliance Code of Conduct” posted on

Janssen’s website is a J&J company-wide document that describes Janssen as one of the

“pharmaceutical Companies of Johnson and Johnson” and as one of the “Johnson & Johnson

Pharmaceutical Affiliates.”        It governs how “[a]ll employees of Johnson & Johnson

Pharmaceutical Affiliates,” including those of Janssen, “market, sell, promote, research, develop,

inform and advertise Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen

officers, directors, employees, and sales associates must certify that they have “read, understood

and will abide by” the code. Thus, the code governs all forms of marketing at issue in this case.




                                                 9
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 141 of 275




        27.    J&J also asserts control over Janssen through its management team. According to

Janssen’s website, the “leadership team that guides Janssen” contains several J&J executives.5

        28.    J&J made payments to thousands of physicians nationwide, ostensibly for

activities including participating on speakers’ bureaus, providing consulting services, assisting in

post-marketing safety surveillance and other services, but in fact to deceptively promote and

maximize the use of opioids. In addition, J&J made payments to front groups, discussed herein,

who perpetuated and disseminated Defendants’ misleading marketing messages regarding the

risks and benefits of opioids.6 Janssen and J&J are collectively referred to herein as “Janssen.”

       29.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and in and

around the City, including the opioid Duragesic. Before 2009, Duragesic accounted for at least

$1 billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the

opioids Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

       30.     Endo Health Solutions Inc. is a Delaware corporation with its principal place of

business in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of

Endo Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania. These parties are collectively referred to as “Endo.”


        5 Members of Janssen’s “leadership team” include Joaquin Duato, Vice Chairman of the
Executive Committee, Johnson & Johnson; Paul Stoffels, M.D. Vice Chairman of the Executive
Committee, Chief Scientific Officer, Johnson & Johnson; Jennifer Taubert, Executive Vice
President, Worldwide Chairman, Pharmaceuticals, Johnson & Johnson; and, Scott White,
Company Group Chairman, North American Pharmaceuticals, Johnson & Johnson. See
https://www.janssen.com/about/our-leadership (last visited on April 24, 2019).
       6 U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member’s Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial Ties
Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments from
Janssen include payments from Johnson & Johnson, Health Care Systems, Inc.”).


                                                10
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 142 of 275




       31.     Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and in and around the City.

Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana

ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of Endo’s

total revenue in 2012. Endo also manufactures and sells generic opioids such as oxycodone,

oxymorphone, hydromorphone, and hydrocodone products in the U.S. and in and around the

City, by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc. On July 6, 2017, in

response to an FDA request that Endo voluntarily withdraw the product from the market, the

company announced that it would stop marketing and selling a reformulated version of Opana

ER that it had marketed as an abuse-deterrent.

       32.     Mallinckrodt, pic, is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt,

LLC is a limited liability company organized and existing under the laws of the State of

Delaware with its principal place of business in St. Louis, Missouri. Since June 28, 2013, it has

been a wholly owned subsidiary of Mallinckrodt, pic. Prior to June 28, 2013 Mallinckrodt, LLC.

was a wholly-owned subsidiary of Covidien pic. Mallinckrodt Brand. Pharmaceuticals is a

Delaware Corporation which is wholly owned by Mallinckrodt pic. Defendant SpecGx, LLC, is

a Delaware limited liability company with its headquarters in Clayton, Missouri and is a wholly-

owned subsidiary of Mallinckrodt PLC.        SpecGX currently manufactures and sells certain

opioids which were previously manufactured by Mallinckrodt, LLC.              Mallinckrodt, pic,

Mallinckrodt, LLC, Mallinckrodt Brand Pharmaceuticals, and SpecGx, LLC, are referred to as

“Mallinckrodt.”




                                                 11
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 143 of 275




        33.     Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc. acquired the U.S. rights to Exalgo. The FDA approved Exalgo for treatment of chronic pain

in 2012. Mallinckrodt further expanded its branded opioid portfolio in 2012 by purchasing

Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt developed Xartemis

XR, an extended-release combination of oxycodone and acetaminophen, which the FDA

approved in March 2014, and which Mallinckrodt has since discontinued.                      Mallinckrodt

promoted its branded opioid products with its own direct sales force.

        34.    While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. In 2015, Mallinckrodt estimated, based on IMS

Health data, that its generics claimed an approximately 23% market share of DEA Schedules II

and III opioid and oral solid dose medications.7 In 2017, Mallinckrodt paid a $35 million fine to
                                                                                        o
the Department of Justice for its failure to report suspicious orders of its opioids.

       35.     Collectively, Purdue, Teva, Janssen, Endo, and Mallinckrodt are referred to herein

as “Manufacturer Defendants.”

       in.     Distributor Defendants

       36.     Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health

care services and products company,” and is the fifteenth largest company by revenue in the

       7
               https://www.sec.gov/Archives/edgar/data/l 567892/000156789216000098/mnkl 0-
k93016.htm.
       8
         See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35
Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.


                                                 .12
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 144 of 275




U.S., with annual revenue of $121 billion in 2016. Cardinal distributes pharmaceutical drugs,

including opioids, throughout the country, including in the City. Cardinal is an Ohio corporation

and is headquartered in Dublin, Ohio. Based on Defendant Cardinal’s own estimates, one of

every six pharmaceutical products dispensed to United States patients travels through the

Cardinal Health network.

       37.     McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500

companies, ranking immediately after Apple and ExxonMobil, with annual revenue of $191

billion in 2016. McKesson is a wholesaler of pharmaceutical drugs that distributes opioids

throughout the country, including in and around the City.          McKesson is incorporated in

Delaware, with its principal place of business in San Francisco, California.

       38.     AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the country, including in the City.

AmerisourceBergen is the eleventh largest company by revenue in the United States, with annual

revenue of $147 billion in 2016. AmerisourceBergen’s principal place of business is located in

Chesterbrook, Pennsylvania, and it is incorporated in Delaware.

       39.     Cardinal, McKesson and AmerisourceBergen are, at times, collectively referred to

herein as “The Big Three.”

       40.     Walgreens Boots Alliance d/b/a Walgreen Co. (“Walgreens”) includes a captive

distributor that supplies pharmaceutical drugs and opioids to Walgreens pharmacies in New

Mexico and throughout the country, including in Albuquerque. Walgreens is headquartered in

Deerfield, Illinois, and has distribution centers across the country which distribute medications,

including opioids, to various states, including New Mexico. Walgreens is registered to do

business in New Mexico under the name Walgreen Co. At all times relevant to this Complaint,


                                                13
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 145 of 275




Walgreens distributed prescription opioids throughout the United States and in Albuquerque.

According to its website, Walgreens operates 9,560 retail stores with pharmacies, including 71

retail locations in the state of New Mexico, thirty-three of which operate within Albuquerque.

        41.    Wal-Mart Stores, Inc. ("Wal-Mart") is a Delaware corporation with its principal

place of business in Arkansas. At all relevant times, Wal-Mart has sold and continues to sell

prescription opioids at locations in and in close proximity to the City. At all times relevant to this

Complaint, Wal-Mart distributed prescription opioids throughout the United States and in the

City. According to its website, Wal-Mart operates 3,646 retail stores with pharmacies, including

121 retail locations in the state of New Mexico, ten of which operate within the City.

        42.    CVS Health (“CVS”) is a Delaware corporation with its principal place of

business in Rhode Island. During all relevant times, CVS Health has sold and continues to sell

prescription opioids in and in close proximity to the City. At all times relevant to this Complaint,

CVS distributed prescription opioids throughout the United States and in and around the City.

According to its website, Rite Aid operates approximately 9,800 retail stores with pharmacies,

including 26 retail locations in the state of New Mexico, thirteen of which operate within the

City.

        43.    Cardinal, McKesson, AmerisourceBergen, Walgreens, Wal-Mart, and CVS are at

times collectively referred to herein as “Distributor Defendants.”

        44.    The Distributor Defendants dominate the wholesale distribution market, including

in the City. In order to increase their revenue, increase their profits, and grow their share of the

prescription painkiller market, each of the Distributor Defendants distributed, supplied, sold, and

placed into the stream of commerce prescription opioids, without fulfilling their fundamental

duty under New Mexico statutes and New Mexico common law, to detect, report, and refuse to


                                                 14
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 146 of 275




ship suspicious orders of opioids in order to prevent diversion of these dangerous drugs for non­

medical purposes. Each has been cited and fined by the DEA and/or DOJ for failing to maintain

effective controls against diversion. This unlawful conduct by the Distributor Defendants is a

substantial cause for the volume of prescription opioids plaguing the City.

        IV.    Pharmacy Defendants

        45.    Additionally, Walgreens, Wal-Mart, and CVS are registered retail pharmacies in

the state of New Mexico and are at times collectively referred to herein as “Pharmacy

Defendants.”

        46.    The Pharmacy Defendants represent 46.6 %, or nearly half of all prescription drug

sales in the United States. In order to avail themselves of rebate programs with pharmaceutical

distributors, and thus maximize their profits, the Pharmacy Defendants incentivized employees

with volume-based bonuses for filling prescriptions for opioid controlled substances. In lieu of

upholding their obligations under the law, Pharmacy Defendants instead consistently chose to

ignore unresolvable red flags of diversion, and thus filled prescriptions without ensuring the

prescription had been issued for a legitimate medical purpose in the course of usual medical

practice.

                               III.   JURISDICTION AND VENUE

        47.    The venue for this claim is proper in the Second Judicial District Court for

Bernalillo County.

        48.    Venue as to each Defendant is proper in this Court because each of the

Defendants carry on regular business in the City and/or the causes of action alleged in this

Complaint arose in the City.

        49.    This Court has subject matter jurisdiction over this action.


                                                15
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 147 of 275




        50.    This Court has personal jurisdiction over Defendant Michael Gallegos because he

is a resident of the City and operates his medical practice within the City.

        51.    This Court has personal jurisdiction over Defendant Bitu Sheth, PA because she is

a resident of the City and operates her medical practice within the City.

        52.    This Court has personal jurisdiction over Defendant Laura LeBlanc, NP because

she is a resident of the City and operates her practice within the City.

        53.    This Court has personal jurisdiction over Defendant Peter Pacheco, PA because

he is a resident of the City and operates his practice within the City.

       54.     This Court has personal jurisdiction over Defendant Rebecca Duchon, PA

because she is a resident of the City and operates her medical practice within the City.

       55.     This Court has personal jurisdiction over Defendant Marchell Woodruff, PA

because she is a resident of the City and operates her medical practice within the City.

       56.     The City does not allege any federal cause of action, and to the extent that any

pleading allegedly can be interpreted as stating any claim arising under federal law, any and all

such federal claims are expressly disavowed. No federal question, substantial or otherwise,

arises from the City’s pleadings or is stated in said pleadings. Every claim and pleading by the

City in this case can be adjudicated without resolving any federal question; therefore, federal

questions are not raised and are certainly not necessarily resolved. Moreover, even assuming

there is a federal question, which is denied, no such federal question is substantial to the federal

system as a whole. See Gunn v. Minton, 568 U.S. 251 (2013). To the extent federal enforcement

actions are discussed in this complaint, these pleadings do not state any federal claim or raise any

federal question but rather are factual allegations showing Defendants’ mens rea and the course

of Defendants’ malfeasance as a factual matter. No federal question is substantial, is raised, or is



                                                  16
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 148 of 275




necessarily adjudicated here because New Mexico statutory and regulatory requirements mirror

federal duties with regard to controlled substances, and the City is exclusively relying on the

state statutes, the state regulations, and state common law rather than on any federal law,

regulation or standard. The City makes no claim, and expressly disavows any alleged claim,

against or directed to the United States or any agency thereof or any officer (or any person acting

under that officer) of the United States or any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office; including without limitation, the

City denies seeking, and expressly disavows, any recovery arising from McKesson Corporation’s

federal contract to supply prescription medication. See 28 U.S.C. § 1442. The statements in this

paragraph are controlling notwithstanding anything alleged to the contrary.

             IV.     ADDITIONAL ALLEGATIONS COMMON TO ALL COUNTS

       57.         Until the mid-1990s, opioids were widely thought to be too addictive for use for

chronic pain conditions, which would require long-term use of the drugs at increasingly high

doses. For these conditions, the risks of addiction and other side effects outweighed any benefit

from the drugs. For the last two decades, Manufacturer Defendants have sought to successfully

turn that consensus on its head, primarily by covering up the risk of addiction and overstating the

benefits of using opioids long-term.

       58.         Through marketing that was as pervasive as it was deceptive, Manufacturer

Defendants convinced health care providers both that the risks of long-term opioid use were

overblown and that the benefits, in reduced pain and improved function and quality of life, were

proven, undermining general warnings in labels and elsewhere. Purdue’s sales representatives,

in particular, promoted the concept that pain was undertreated, that opioids could not be abused,

that the rate of addiction to opioids was less than 1%, that “old views” of opioid addiction were


                                                  17
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 149 of 275




untrue, and that “appropriate patients” would not become addicted. These themes were repeated

by sales representatives from other Manufacturer Defendants.

          59.   The Manufacturer Defendants blanketed the medical community with their

misleading and deceptive misinformation campaign to change the narrative regarding the

appropriate use of opioid medications and increase their profits. They enlisted trusted doctors,

•professional associations, and patient groups to disseminate their misrepresentations overstating

the benefits of opioid use for chronic pain conditions and downplaying the risks of such use. As

discussed more fully below, these doctors and groups appeared to be independent, but were

funded and controlled by the Manufacturer Defendants to distort the public’s and medical

communities’ perception of the risks, benefits, efficacy, and superiority of opioids to treat

chronic pain.     Misleading and deceptive messages were disseminated through seminars,

physician Continuing Medical Education programs, speaker programs, websites, patient guides,

and “scientific” and other publications given to doctors and stacked in patient waiting rooms.

          60.   The result was that by the mid-2000s, the medical community had abandoned its

prior caution, and opioids were entrenched as an appropriate—and often the first—treatment for

chronic pain conditions. Manufacturer Defendants not only deceptively marketed opioids for

chronic pain conditions, but also targeted primary care physicians (along with nurse practitioners

and physician assistants),9 who were most likely to see patients with chronic pain conditions and

least likely to have the training and experience to evaluate Defendants’ misleading marketing

claims.


9 For example, in 2013, Purdue sought to identify Key Opinion Leaders (“KOLs”) to reach non­
physician prescribers, including, for a program to educate nurses about opioids. By 2015, nurse
practitioners and physician assistants were responsible for over 800 million prescriptions and
constituted Purdue’s largest growth area.


                                                18
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 150 of 275




        61.    Manufacturer Defendants’ deceptive marketing created a cadre of doctors who

looked for pain and treated it with opioids, which created an even broader cohort of patients who

expected and received opioids.       This laid the groundwork for today’s epidemic of opioid

addiction, injury, and death.

A.      Manufacturer Defendants Falsely Trivialized, Mischaracterized, And Failed To
        Disclose The Known, Serious Risk Of Addiction

        62.    Manufacturer Defendants, rely heavily on their sales representatives to convey

their marketing messages and materials to prescribers in targeted, in-person settings. These

visits frequently coincide with payments to the prescriber for “promotional speaking,” “food and

beverage,” “consulting,” “travel and lodging,” “honoraria,” and “education.” Purdue’s former

Vice President of Marketing, Russ Gasdia, acknowledged the utility of a Purdue sales

representative as “someone [prescribers] can look to for the information they need to make

prescribing decisions.” Upon information and belief, all of the Manufacturer Defendants’ sales

representatives visited prescribers in the City.

        63.    To ensure that sales representatives delivered the desired messages to prescribers,

Manufacturer Defendants, directed and monitored their respective sales representatives through

detailed action plans, trainings, tests, scripts, role-plays, supervisor tag-alongs, and review of

representatives’ “call notes” from each visit. These Defendants likewise required their sales

representatives to use sales aids reviewed, approved, and supplied by the companies and forbade

them to use promotional materials not approved by the company’s marketing and compliance

departments.    They further ensured marketing consistency nationwide through national and

regional sales representative training. Thus, upon information and belief,10 their sales forces in


       10 Unless otherwise noted, allegations based on “information and belief’ are based on the
uniformity of Defendants’ nationwide strategy and practices, which would reasonably be

                                                   19
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 151 of 275




New Mexico and the City carried out national marketing strategies, delivering centrally scripted

messages and materials that were consistent across the country.

        64.    Manufacturer Defendants were aware of the strength of in-person marketing. The

effects of sales calls on prescribes’ behavior are well-documented in the literature, including a

2009 study correlating the nearly ten-fold increase in OxyContin prescriptions between 1997 and

2002 to Purdue’s doubling of its sales force and trebling its sales calls. A 2017 study found that

physicians ordered fewer promoted brand-name medications and prescribed more cost-effective

generic versions if they worked in hospitals that instituted rules about when and how

pharmaceutical sales representatives were allowed to detail prescribers.11        The changes in

prescribing behavior appeared strongest at hospitals that implemented the strictest detailing

policies and included enforcement measures. Another study involved the research of four

different practices which included visits by sales representatives, medical journal advertisements,

direct-to-consumer advertising, and pricing, and found that sales representatives have the

strongest effect on driving drug utilization.12 An additional study found that doctor meetings

with sales representatives are related to changes in doctor prescribing practices and requests by

physicians to add the drugs to hospitals’ formularies.13

       65.     Manufacturer Defendants also used “key opinion leaders” (“KOLs”) — experts in

the field who were especially influential because of their reputations and seeming objectivity —


expected to apply in Albuquerque in the same manner as elsewhere.
        11 Ian Larkin et cil., Association Between Academic Medical Center Pharmaceutical
Detailing Policies and Physician Prescribing, 317 J. Am. Med. Ass'N 1785 (2017).
        12
         Berdent ER, et al., Information, Marketing and Pricing in the US Antiulcer Drug
Market, 85 AMER. ECON. Rev. 101 (1995).
      13 Wazana A., Physicians and the Pharmaceutical Industry: Is a Gift Ever Just a Gift?,
283 JAMA 378 (2000).


                                                20
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 152 of 275




to deliver paid talks and continuing medical education programs (“CMEs”) that provided

information about treating pain and the risks, benefits, and use of opioids. These KOLs received

substantial funding and research grants from these Defendants, and the CMEs were often

sponsored by Manufacturer Defendants—giving them considerable influence over the

messenger, the message, and the distribution of the program. Only doctors supportive of the

Defendants’ messages regarding the use and safety of opioids for chronic pain received these

funding and speaking opportunities, which were not only lucrative, but helped doctors build their

reputations and bodies of work.       One leading KOL, Dr. Russell Portenoy, subsequently

acknowledged that he gave lectures on opioids that reflected “misinformation” and were “clearly

the wrong thing to do.”14

       66.     In addition to talks and CMEs, these KOLs served on the boards of patient

advocacy groups and professional associations, such as the American Pain Foundation and the

American Pain Society, that were also able to exert greater influence because of their seeming

independence. Manufacturer Defendants exerted influence over these groups by providing major

funding directly to them, as well. These “front groups” for the opioid industry put out patient

education materials and treatment guidelines that supported the use of opioids for chronic pain

by overstating their benefits, and understating their risks.   In many instances, Manufacturer

Defendants distributed these publications to prescribers or posted them on their websites.

       67.     The FDA does not regulate all of the conduct in which the Manufacturer

Defendants engaged. For example, drug labels do not address the use of opioids in treating

specific conditions such as lower back pain, headaches, or fibromyalgia, three conditions for

        14 Catan, Thomas, and Perez Evan, “A Pain-Drug Champion Has Second Thoughts,” The
Wall        Street      Journal,      December        17,     2017,      available     at
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.


                                                21
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 153 of 275




which opioids are ineffective, but for which Purdue and, upon information and belief, the other

Manufacturer Defendants, marketed their drugs. The FDA also does not regulate unbranded

advertising. Likewise, the FDA does not regulate the marketing messages or scripts relied on by

Manufacturer Defendants’ sales representatives or marketing funneled through third-parties.

Upon information and belief, all of the messages described below were disseminated to

prescribers and patients through sales representative visits, medical education programs,

marketing materials, websites, and other sources, including in and around the City.

             l.     Minimizing or mischaracterizing the risk of addiction

       68.        To convince prescribers and patients that opioids should be widely prescribed for

long term use of chronic pain conditions and increase the market for and sales of opioids,

Manufacturer Defendants deceptively represented that the risk of abuse and addiction is modest

and manageable and limited to illegitimate patients, not those with genuine pain. This created

the dangerously misleading impressions that: (1) patients receiving opioid prescriptions for

chronic pain would not become addicted, (2) patients at greatest risk of addiction could be

identified, (3) all other patients could safely be prescribed opioids, and (4) even high-risk

patients could be prescribed opioids if closely managed.

       69.        Upon information and belief, sales representatives regularly omitted from their

sales conversations with prescribers in and around the City any discussion of the risk of

addiction from long-term use of opioids. These omissions rendered other arguably truthful

statements about opioids false and misleading, and they both reinforced and failed to correct

their prior misrepresentations regarding the risk of addiction.

       70.        Manufacturer Defendants also deceptively undermined evidence that opioids are

addictive by suggesting or stating that the risk of addiction is limited to specific, high-risk

patients. According to these Defendants, doctors can screen patients to identify those who are
                                                 22
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 154 of 275




likely to become addicted, and therefore could safely prescribe to everyone else. Manufacturer

Defendants discounted general concerns or warnings regarding addiction by reassuring doctors

that their patients would not' become addicted.       One former Purdue sales representative in

another region confirmed Purdue’s message that opioids were appropriate and safely prescribed

to legitimate patients with actual pain; upon information and belief, the same message was

delivered to prescribers in and around the City. These assurances were false and unsafe, as

prescribers cannot accurately predict which patients are at higher risk of addiction.

        71.    In addition, upon information and belief, Manufacturer Defendants’ sales

representatives also failed to disclose to prescribers in and around the City the difficulty of

withdrawing from opioids. Discontinuing or delaying opioids can cause intense physical and

psychological effects, including anxiety, nausea, headaches, and delirium, among others. This

difficulty in terminating use is a material risk, which can leave many patients unwilling or unable

to give up opioids and heightens the risk of addiction.

       72.     Manufacturer Defendants falsely portrayed “true” addiction in its narrowest form.

Providing Relief, Preventing Abuse, a pamphlet published by Purdue in 2011 for prescribers and

law enforcement, shows pictures of the signs of injecting or snorting opioids—skin popping,

track marks, and perforated nasal septa —under the heading “Indications of Possible Drug

Abuse.” Purdue knew that opioid addicts who resort to these extremes are uncommon; they far

more typically become dependent and addicted through prescribed oral use.               According to

briefing materials Purdue submitted to the FDA in October 2010, OxyContin was used non-

medically by injection as little as 4% of the time.

       73.     These depictions misleadingly reassured doctors that, in the absence of those

extreme signs, they need not worry that their patients are abusing or addicted to opioids. Purdue


                                                 23
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 155 of 275




made Providing Relief, Preventing Abuse available to sales representatives to show to or leave

with prescribers, including, on information and belief, to prescribers in and around the City.

        74.     Purdue also disseminated misleading information about opioids and addiction

through the American Pain Foundation (“APF”).          Purdue was APF’s second-biggest donor.

Purdue grant letters informed APF that Purdue’s contributions reflected the company’s effort to

“strategically align its investments in nonprofit organizations that share [its] business interests.”

Purdue also engaged APF as a paid consultant on various initiatives and deployed APF to lobby

for its interests on Capitol Hill.

        75.     A Policymaker’s Guide to Understanding Pain & Its Management, a 2011 APF

publication that Purdue sponsored, claimed that pain generally had been “undertreated” due to

“[misconceptions about opioid addiction.” This guide also asserted, without basis, that “less

than 1% of children treated with opioids become addicted” and perpetuated the concept of

pseudoaddiction. Purdue provided funding in the form of a $26,000 grant to APF and closely

collaborated with APF in creating A Policymaker’s Guide. On information and belief, based on

Purdue’s close relationship with APF and the periodic reports APF provided to Purdue about the

project, Purdue had editorial input into A Policymaker’s Guide.

        76.     Purdue also maintained a website from 2008 to 2015, In the Face of Pain that

downplayed the risks of chronic opioid therapy. Purdue deactivated this website in October

2015 following an investigation by the New York Attorney General. Although it included the

Purdue copyright at the bottom of each page, the site did not refer to any specific Purdue

products and cultivated the “impression that it [was] neutral and unbiased.”15



       15 Attorney General of the State of New York, In the Matter of Purdue Pharma L.P.,
Assurance No.: 15-151 (August 19, 2015).


                                                 24
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 156 of 275




       77.     In the Face of Pain asserted that policies limiting access to opioids are “at odds

with best medical practices” and encouraged patients to be “persistent” in finding doctors who

will treat their pain. While a document linked from the website briefly mentioned opioid abuse,

the site itself never mentioned the risk of addiction. At the same time, the website contained

testimonials from several dozen physician “advocates” speaking positively about opioids.

Eleven of these advocates received a total of $231,000 in payments from Purdue from 2008 to

2013 — a fact notably omitted from the site.

       78.     Endo sponsored a website, Painknowledge.com, which claimed in 2009 that

“[p]eople who take opioids as prescribed usually do not become addicted.” Another Endo

website, PainAction.com, stated “Did you know? Most chronic pain patients do not become

addicted to the opioid medications that are prescribed for them.”

       79.     Endo distributed a pamphlet with the Endo logo entitled Living with Someone

with Chronic Pain, which stated that: “Most health care providers who treat people with pain

agree that most people do not develop an addiction problem.” A similar statement appeared on

the Endo website www.opana.com.

       80.     Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults (2009), which described as “myth”

the claim that opioids are addictive, and asserted as fact that “[m]any studies show that opioids

are rarely addictive when used properly for the management of chronic pain.”

       81.     Janssen currently runs a website, Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated.”

       82.     Until at least June 2007, Mallinckrodt gave education grants to pain-topics.org, a

now defunct website that proclaimed to be an organization “dedicated to offering contents that


                                               25
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 157 of 275




are evidence-based, unbiased, non-commercial, and comply with the highest standards and

principles of accrediting and other oversight organizations.”16

        83.     Among its content, the website contained a handout titled Oxycodone Safety for

Patients, which advised doctors that “[p]atients’ fears of opioid addiction should be expelled.”17

The handout stated the following misleading information regarding the risk of addiction:

 Will you become dependent on or addicted to oxycodone?
     □ After awhile, oxycodone causes physical dependence. That is, if you suddenly stop
       the medication you may experience uncomfortable withdrawal symptoms, such as
       diarrhea, body aches, weakness, restlessness, anxiety, loss of appetite, and other
       ill feelings. These may take several days to develop.
     □ This is not the same as addiction, a disease involving craving for the drug, loss of
       control over taking it or compulsive use, and using it despite harm. Addiction to
       oxycodone in persons without a recent history of alcohol or drug problems is rare.

This handout is still available to prescribers and patients today.

        84.    In 2010, according to a Mallinckrodt Policy Statement, Mallinckrodt launched the

C.A.R.E.S. (Collaborating and Acting Responsibly to Ensure Safety) Alliance, which it describes

as “a coalition of national patient safety, provider and drug diversion organizations that are

focused on reducing opioid pain medication abuse and increasing responsible prescribing

habits.” Mallinckrodt further states: “Through the C.A.R.E.S. Alliance website, prescribers and

pharmacists can access tools and resources to assist them in managing the risks of opioid pain

medications, and patients can find information designed to help them better manage their pain

and understand the responsible use of the medications they take.” By 2012, the C.A.R.E.S.



         16https://web.archive.org/web/20070701065905/http://www.pain-
topics. org: 8 0/contacts_aboutus/index.php.
         17  Lee    A.    Krai,   Commonsense      Oxycodone  Prescribing            &     Safety,
http://paincommunity.org/blog/wp-content/uploads/OxycodoneHandout.pdf.


                                                 26
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 158 of 275




Alliance and Mallinckrodt were promoting a book titled Defeat Chronic Pain Now!. The false

claims and misrepresentations in this book include the following statements:

       a.      “Only rarely does opioid medication cause a true addiction when prescribed
               appropriately to a chronic pain patient who does not have a prior history of
               addiction.”

       b.      “[0]pioid medication may also significantly relieve many patients’ chronic pain.
               Over the past decade, lots of good scientific studies have shown that long-acting
               opioids can reduce the pain in some patients with low back pain, neuropathic
               pain, and arthritis pain.”

       c.      “It is currently recommended that every chronic pain patient suffering from
               moderate to severe pain be viewed as a potential candidate for opioid therapy.”

       d.       “When chronic pain patients take opioids to treat their pain, they rarely develop a
               true addiction and drug craving.”

       e.      “[I]n our experience, the issue of tolerance is overblown.”

       f.      “Only a minority of chronic pain patients who are taking long-term opioids
               develop tolerance.”

       g-      “The bottom line: Only rarely does opioid medication cause a true addiction
               when prescribed appropriately to a chronic pain patient who does not have a prior
               history of addiction.”

       h.      “Here are the facts. It is very uncommon for a person with chronic pain to
               become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any
               addiction and (2) he only takes the medication to treat pain.”

       l.      “Studies have shown that many chronic pain patients can experience significant
               pain relief with tolerable side effects from opioid narcotic medication when taken
               daily and no addiction.”

This book is still available online.

       85.     Manufacturer Defendants’ efforts to trivialize the risk of addiction were, and

remain, at odds with the scientific evidence. Studies have shown that at least 8-12%, and as

many as 30-40%, of long-term users of opioids experience problems with addiction. In March

2016, the FDA emphasized the “known serious risk [] of .. . addiction” — “even at




                                                27
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 159 of 275




recommended doses” — of all opioids.18 That same month, after a “systematic review of the

best available evidence” by a panel excluding experts with conflicts of interest, the CDC

published the CDC Guideline for prescribing opioids for chronic pain. The CDC Guideline

noted that “[ojpioid pain medication use presents serious risks, including overdose and opioid

use disorder” (a diagnostic term for addiction).19 The CDC also emphasized that “continuing

opioid therapy for 3 months substantially increases risk for opioid use disorder.”' An additional

study showed that nearly 60% of patients who used opioids for 90 days continued to use opioids

five years later.

        86.     Furthermore, to the extent Defendants’ labels mentioned the risks of addiction or

abuse, Defendants’ misleading and deceptive marketing minimized and trivialized these risks,

reassuring physicians that they could prescribe opioids for long-term use because their patients

were unlikely to become addicted.

         n.         Manufacturer Defendants Falsely Described Addiction as Pseudoaddiction and
                    Dangerously Encouraged Doctors to Respond by Prescribing More Opioids

        87.     Manufacturer Defendants deceptively advised doctors to ignore signs of addiction

as the product of an unfounded condition it called pseudoaddiction.        Pseudoaddiction was a

concept invented by Manufacturer Defendants to foster the misconception that signs of

addiction, including shopping for doctors willing to newly write or refill prescriptions for opioids

or seeking early refills, actually reflected undertreated pain that should be addressed with more

        18
          FDA announces safety labeling changes and postmarket study requirements for
extended-release and long-acting opioid analgesics, FDA (Sep. 10, 2013); see also FDA
announces enhanced warnings for immediate-release opioid pain medications related to risks of
misuse,    abuse,   addiction,  overdose    and    death,    FDA     (Mar.     22,    2016),
https://www.fda.gov/NewsEvents/Newsroom/PressArmouncements/ucm491739.htm.
        19 CDC Guideline at 2.
        20 Mat 21.


                                                28
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 160 of 275




opioids—the medical equivalent of fighting fire by adding fuel. By disseminating misleading

information regarding pseudoaddiction, Defendants acted with the sole purpose of increasing

their profits at the expense of patients.

        88.     Purdue, through its unbranded imprint Partners Against Pain 21            promoted

pseudoaddiction through at least 2013 on its website.

        89.     The Federation of State Medical Boards (“FSMB”), a national organization

representing state medical boards, including the New Mexico Medical Board, finances opioid-

and pain-specific programs through grants from Manufacturer Defendants. A 2004 version of

the FSMB Model Guidelines for the Use of Controlled Substances for the Treatment of Pain

(“FSMB Guidelines”), and the 2007 book adapted from them, Responsible Opioid Prescribing,

advanced the concept of “pseudoaddiction.”

        90.     The Manufacturer Defendants sponsored the publication of Responsible Opioid

Prescribing.    The FSMB website described the book as the “leading continuing medical

education (CME) activity for prescribers of opioid medications.” In all, more than 163,000

copies of Responsible Opioid Prescribing were distributed nationally, including, upon

information and belief, in and around the City.

       91.     Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009

stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-




           Partners Against Pain consists of both a website, styled as an “advocacy community”
for better pain care, and medical education resources distributed to prescribers by the sales force.
It has existed since at least the early 2000s and has been a vehicle for Purdue to downplay the
risks of addiction from long-term opioid use. One early pamphlet, for example, answered
concerns about OxyContin’s addictiveness by claiming: “Drug addiction means using a drug to
get ‘high’ rather than to relieve pain. You are taking opioid pain medication for medical
purposes. The medical purposes are clear and the effects are beneficial, not harmful.”


                                                  29
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 161 of 275




treated .... Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until May 2012.

       92.        Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program in

2009 titled Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia, which

promoted pseudoaddiction by teaching that a patient’s aberrant behavior was the result of

untreated pain.    Endo substantially controlled NIPC by funding NIPC projects; developing,

specifying, and reviewing content; and distributing NIPC materials.

       93.     Manufacturer Defendants also promoted the concept of pseudoaddiction through

Dr. Russell Portenoy, a leading KOL for the Manufacturer Defendants.          In doing so, he

popularized the concept and falsely claimed that pseudoaddiction is substantiated by scientific

evidence.

       94.     The FAQs section of pain-topics.org, a now-defunct website to which

Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.

Specifically, the website advised providers to “keep in mind” that signs of potential drug

diversion, rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the

website described as behavior that occurs in patients when pain is “undertreated” and includes

patients becoming “very focused on obtaining opioid medications and may be erroneously

perceived as ‘drug seeking.’” 22

       95.     The 2016 CDC Guideline rejects the concept of pseudoaddiction. The Guideline

nowhere recommends that opioid doses be increased if a patient is not experiencing pain relief.

To the contrary, the Guideline explains that “[pjatients who do not experience clinically


        22https://web.archive.org/web/20071026152321 /http: //p ain-
topics.org/faqs/indexl.php#tolerance.


                                                30
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 162 of 275




meaningful pain relief early in treatment ... are unlikely to experience pain relief with longer-

term use,”23 and that physicians should “reassess [] pain and function within 1 month” in order to

decide whether to “minimize risks of long-term opioid use by discontinuing opioids” because the

patient is “not receiving a clear benefit.”24

             in.     Overstating the efficacy of screening tools

        96.        Manufacturer Defendants falsely instructed prescribers and patients that addiction

risk screening tools, patient contracts, urine drug screens, and similar strategies allow health care

providers to safely prescribe opioids to patients, including patients predisposed to addiction, and

failed to disclose the lack of evidence that these strategies will mitigate addiction risk. By using

screening tools, these Defendants advised that doctors could identify those who are likely to

become addicted and could safely prescribe to everyone else. Thus, Manufacturer Defendants

undermined general concerns or warnings regarding addiction in drug labels and elsewhere by

reassuring doctors that, despite the general warnings about addiction, their patients would not

become addicted.

       97.         Such misrepresentations regarding safe opioid prescribing made health care

providers more comfortable prescribing opioids to their patients, and patients more comfortable

starting chronic opioid therapy. These misrepresentations were especially insidious because

Defendants aimed them at general practitioners and family doctors who lack the time and

expertise to closely manage higher-risk patients on opioids. Moreover, these misrepresentations

reassured doctors that opioid addiction was the result of other prescribers failing to rigorously

manage and weed out problem patients.


       23 CDC Guideline at 13.
       24 Mat 25.


                                                   31
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 163 of 275




       98.        Upon information and belief, these Defendants conveyed these safe prescribing

messages through their in-person sales calls to doctors in and around the City.

       99.        On information and belief, Purdue sales representatives in and around the City

also shared the Partners Against Pain “Pain Management Kit,” which contained several “drug

abuse screening tools.” These included the “Opioid Risk Tool,” which is a five question, one-

minute screening tool that relies on patient self-reporting to identify whether there is a personal

history of substance abuse, sexual abuse, or “psychological disease,” ignoring the sensitivity of

the topic and the nature of addiction, which make it unlikely that many patients can be counted

on to share this information.

           100.   Manufacturer Defendants also promoted screening tools as a reliable means to

manage addiction risk in CME programs and scientific conferences, which likely were attended

by and were available to prescribes in and around the City.

           101.   For example, Purdue sponsored a 2011 CME program titled Managing Patients’

Opioid Use: Balancing the Need and Risk. This presentation deceptively instructed prescribes

that screening tools, patient agreements, and urine tests prevented “overuse of prescriptions” and

“overdose deaths.”

           102.   Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use:       Easing Fears, Managing Risks, and Improving Outcomes.           The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, high-risk patients showing signs of addictive behavior could be treated with

opioids.

       103.       Purdue used its involvement in the College on the Problems of Drug Dependence

(“CPDD”), which promotes scientific research and professional development to support



                                                32
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 164 of 275




addiction prevention professionals, to promote the idea that addiction risk can be managed. A

Purdue employee served on the CPDD board of directors. Purdue presented an outsized number

of talks—with very different messages from non-Purdue talks—at each CPDD conference. One

of Purdue’s consistent themes is that “bad apple” patients, not opioids, are the source of the

addiction crisis, and that once those patients are identified doctors can safely prescribe opioids to

others without causing addiction. Hundreds of addiction treatment specialists from across the

country and, upon information and belief, prescribers from in and around the City, attended these

conferences.

          104.   Endo paid for a 2007 supplement in the Journal of Family Practice written by a

doctor who became a member of Endo’s speakers’ bureau in 2010. The supplement, entitled

Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized the effectiveness of

screening tools, claiming that patients at high risk of addiction could safely receive chronic

opioid therapy using a “maximally structured approach” involving toxicology screens and pill

counts.

          105.   A 2011 non-credit educational program sponsored by Endo, entitled Persistent

Pain in the Older Adult, claimed that withdrawal symptoms, which make it difficult for patients

to stop using opioids, can be avoided by tapering a patient’s opioid dose by 10%-20% for 10

days.

          106.   Manufacturer Defendants’ efforts to convince doctors that they could confidently

prescribe to pain patients who did not intend to become addicted or abuse drugs were misleading.

As these Defendants knew or should have known, sales to patients who doctor-shop (or visit

multiple doctors to hide illicit use or overuse) constitute approximately only 1% of opioid

volume.



                                                 33
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 165 of 275




         107.    Further, the 2016 CDC Guideline confirms the falsity of Manufacturer

Defendants’ claims about the utility of patient screening and management strategies in managing

addiction risk. The Guideline notes that there are no studies assessing the effectiveness of risk

mitigation strategies — such as screening tools or patient contracts — “for improving outcomes

related to overdose, addiction, abuse, or misuse.” The CDC Guideline recognizes that available

risk screening tools “show insufficient accuracy for classification of patients as at low or high

risk for [opioid] abuse or misuse” and counsels that doctors “should not overestimate the ability
                                                                   <y e
of these tools to rule out risks from long-term opioid therapy.”

B.      Manufacturer Defendants Overstated the Benefits of Chronic Opioid Therapy
        While Failing to Disclose the Lack of Evidence Supporting Long-Term Use in Order
        to Increase their Profits

           1.          Mischaracterizing the benefits and evidence for long-term use

         108.    To convince prescribes and patients that opioids should be used to treat chronic

pain to increase the number of opioid prescriptions and their profits, Manufacturer Defendants

had to persuade the medical community of a significant upside to long-term opioid use.

Assessing existing evidence, the 2016 CDC Guideline found that there is “insufficient evidence

to determine the long-term benefits of opioid therapy for chronic pain.”26 In fact, the CDC found

that “[n]o evidence shows a long-term benefit of opioids in pain and function versus no opioids

for chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

randomized trials < 6 weeks in duration)” 27 and that other treatments were more or equally

beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the lack of



        25 CDC Guideline at 28 (emphasis added).
        26 Id. at 10.
        27 Id. at 9.


                                                 .   34
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 166 of 275




evidence to support long-term opioid use. In 2013, the FDA stated that it was “not aware of

adequate and well-controlled studies of opioids use longer than 12 weeks.”28 The FDA also

determined that opioid use disorder and overdose risk are present when opioids are taken as

prescribed. As a result, the CDC recommends that opioids be used not in the first instance and

only after prescribers have exhausted alternative treatments.

       109.    Upon information and belief, Manufacturer Defendants touted the purported

benefits of long-term opioid use, while falsely and misleadingly suggesting that these benefits

were supported by scientific evidence.

       110.    Two prominent professional medical membership organizations, the American

Pain Society (“APS”) and the American Academy of Pain Medicine (“AAPM”), each received

substantial funding from Manufacturer Defendants. Upon information and belief, Manufacturer

Defendants exercised considerable influence over their work on opioids.     Both organizations

issued a consensus statement in 1997, The Use of Opioids for the Treatment of Chronic Pain,

which endorsed opioids to treat chronic pain and claimed that the risk that patients would

become addicted to opioids was low. The co-author of the statement, Dr. David Haddox, was at

the time a paid speaker for Purdue and later became a senior executive for the company. KOL

Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM’s website

until 2011.   The statement was taken down from AAPM’s website only after a doctor

complained.

       111.    AAPM and APS issued treatment guidelines in 2009 (“AAPM/APS Guidelines”)

which continued to recommend the use of opioids to treat chronic pain. Treatment guidelines,



      28 Letter from Janet Woodcock, M.D., Dir., Center for Drug Eval. and Research, to
Andrew Kolodny, M.D. (Sept. 10, 2013).


                                                35
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 167 of 275




like the AAPM/APS Guidelines, were particularly important to Manufacturer Defendants in

securing acceptance for chronic opioid therapy. They are relied upon by doctors, especially

general practitioners and family doctors who have no specific training in treating chronic pain,

but who frequently treat patients who suffer from chronic pain, such as the elderly. Six of the

twenty-one panel members who drafted the AAPM/APS Guidelines received support from

Purdue, eight from Teva, nine from Janssen, and ten from Endo.

        112.   The AAPM/APS Guidelines promote opioids as “safe and effective” for treating

chronic pain. The panel made “strong recommendations” despite “low quality of evidence” and

concluded that the risk of addiction is manageable for patients, even with a prior history of drug

abuse. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State

University and founder of the Michigan Headache & Neurological Institute, resigned from the

panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

        113.   Dr. Gilbert Fanciullo, a retired professor at Dartmouth College’s Geisel School of

Medicine who served on the AAPM/APS Guidelines panel, has since described them as

“skewed” by drug companies and “biased in many important respects,” including its high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

        114.   The AAPM/APS Guidelines are still available online, were reprinted in the

Journal of Pain, and have influenced not only treating physicians, but also the body of scientific

evidence on opioids. According to Google Scholar, they have now been cited at least 1,647

times in academic literature.


                                               36
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 168 of 275




        115.     Manufacturer Defendants also published misleading studies to enhance the

perception that opioids are effective long-term for chronic pain conditions, and pose little risk to

patients. One study asserts that OxyContin is safe and effective for the chronic pain condition

osteoarthritis. The study, sponsored by Purdue, involved providing oxycodone for 30 days, and

then randomizing participants and providing a placebo, IR oxycodone with acetaminophen (like

Percocet), or OxyContin. Only 107 of the 167 patients went on to the second phase of the study,

and most who withdrew left because of adverse events (nausea, vomiting, drowsiness, dizziness,

or headache) or ineffective treatment. Despite relating to a chronic condition, opioids were

provided only short-term.      The authors even acknowledge that the “results... should be

confirmed in trials of longer duration to confirm the role of opioids in a chronic condition such

as OA [osteoarthritis].”-   Yet, the authors conclude that “[t]his clinical experience shows that

opioids were well tolerated with only rare incidence of addiction and that tolerance to the

analgesic effects was not a clinically significant problem when managing patients with opioids

long-term.”30 This statement is not supported by the data—a substantial number of patients

dropped out because of adverse effects, there was no reported data regarding addiction, and the

study was not long-term.

        116.     Teva deceptively marketed its opioids, Actiq and Fentora, for chronic pain

even though the FDA has expressly limited their use to the treatment of cancer pain in opioid-

tolerant individuals.



        29 Jacques R. Caldwell, et al., Treatment of Osteoarthritis Pain with Controlled Release
Oxycodone or Fixed Combination Oxycodone Plus Acetaminophen Added to Nonsteroidal
Antiinflammatory Drugs: A Double Blind, Randomized, Multicenter, Placebo Controlled Trial,
266.4 Journal of Rheumatology 862-869 (1999).
        30 Id.


                                                37
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 169 of 275




        117.   Both Actiq and Fentora are extremely powerful fentanyl-based opioids. Neither is

approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA

expressly prohibited Teva from marketing Actiq for anything but cancer pain, and refused to

approve Fentora for the treatment of chronic pain because of the potential harm, including the

high risk of “serious and life-threatening adverse events” and abuse—which are greatest in non­

cancer patients. The FDA also issued a Public Health Advisory in 2007 emphasizing that

Fentora should only be used for cancer patients who are opioid-tolerant and should not be used

for any other conditions, such as migraines, post-operative pain, or pain due to injury.

        118.   Despite this, Teva conducted and continues to conduct a well-funded campaign to

promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was

not approved, appropriate, or safe.     As part of this campaign, Teva used CMEs, speaker

programs, KOLs, journal supplements, and detailing31 by its sales representatives to give doctors

the false impression that Actiq and Fentora are safe and effective for treating non-cancer pain,

without disclosing the lack of evidence or the FDA’s rejection of their use for chronic pain.

        119.   For example: Teva paid to have a CME it sponsored, Opioid-Based Management

of Persistent and Breakthrough Pain, published in a supplement of Pain Medicine News in

2009.   The CME instructed doctors that “clinically, broad classification of pain syndromes as

either cancer- or noncancer-related has limited utility” and recommended Actiq and Fentora for

patients with chronic pain. The CME is still available online.




       31 Pharmaceutical detailing is a one-on-one marketing technique utilized by
pharmaceutical companies to educate a physician about a vendor's products in hopes that the
physician will prescribe the company’s products more often.


                                                38
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 170 of 275




          120.    Teva’s sales representatives set up hundreds of speaker programs for

doctors, including many non-oncologists, which promoted Actiq and Fentora for the treatment of

non-cancer pain.

          121.    In December 2011, Teva widely disseminated a journal supplement entitled

“Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal

Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology

News, Clinical Oncology News, and Pain Medicine News—three publications that are sent to

thousands of anesthesiologists and other medical professionals. The Special Report openly

promotes Fentora for “multiple causes of pain,” and not just cancer pain. The FDA does not

regulate or approve journal publications sponsored by drug manufacturers, such as the Special

Report.

          122.    Teva’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses.

          123.    On December 28, 2011, the FDA mandated a Risk Evaluation and Mitigation

Strategy (“REMS”) for the class of products to which Teva’s Actiq and Fentora belong:

Transmucosal Immediate Release Fentanyl (“TIRF”).             The TIRF REMS programs include

mandatory patient and prescriber enrollment forms, as well as certification requirements for

prescribers. The forms are not totally comprehensive and do not, for instance, disclose that

addiction can develop when prescribed as directed, nor do they disclose that risks are greatest at

higher doses—and patients must already be taking high doses of opioids to be prescribed Actiq

and Fentora.

            li.     Overstating opioids’ effect on patients’ function and quality of life


                                                  39
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 171 of 275




        124.      Upon information and belief, Manufacturer Defendants also claimed to doctors in

and around the City — without evidence — that long-term opioid use would help patients

resume their lives and jobs.

        125.      Manufacturer Defendants’      and Defendant-sponsored materials that,       upon

information and belief, were distributed or made available in the City, reinforced this message.

The 2011 publication A Policymaker’s Guide falsely claimed that “multiple clinical studies have

shown that opioids are effective in improving daily function and quality of life for chronic pain

patients.” A series of medical journal advertisements for OxyContin in 2012 presented “Pain

Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement.            For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

effectively.

        126.      Similarly, since at least May 21, 2011, Endo has distributed and made available

on its website, opana.com, a pamphlet promoting Opana ER with photographs depicting patients

with physically demanding jobs, like construction worker and chef, misleadingly implying that

the drug would provide long-term pain-relief and functional improvement.

        127.      Defendant Mallinckrodt’s website, in a section on “responsible use” of opioids,

claims that “[t] he effective pain management offered by medicines helps enable patients to stay

in the workplace, enjoy interactions with family and friends, and remain an active member of

society.”32 Additional illustrative examples are described below:

        •      Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain
               Management for Older Adults (2009)—which states as “a fact” that “opioids may

       32 Mallinckrodt Pharmaceuticals, Responsible Use, www.mallinckrodt.com/corporate-
responsibility/responsible-use.


                                                  40
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 172 of 275




           make it easier for people to live normally.” The guide lists expected functional
           improvements from opioid use, including sleeping through the night, returning to
           work, recreation, sex, walking, and climbing stairs and states that “[u]sed properly,
           opioid medications can make it possible for people with chronic pain to ‘return to
           normal.’”

       •   Purdue ran a series of advertisements for OxyContin in 2012 in medical journals
           entitled “Pain vignettes,” which were case studies featuring patients with pain
           conditions persisting over several months and recommending OxyContin for them.
           The ads implied that OxyContin improves patients’ function.

       •   Responsible Opioid Prescribing (2007), sponsored and distributed by Teva, Endo and
           Purdue, taught that relief of pain by opioids, by itself, improved patients’ function.
           The book remains for sale online.

       •   Purdue and Teva sponsored APF’s Treatment Options: A Guide for People Living
           with Pain (2007), which counseled patients that opioids “give [pain patients] a quality
           of life we deserve.” The guide was available online until APF shut its doors in May
           2012.

       •   Endo’s NIPC website, painknowledge.com, claimed in 2009 that with opioids, “your
           level of function should improve; you may find you are now able to participate in
           activities of daily living, such as work and hobbies, that you were not able to enjoy
           when your pain was worse.” Elsewhere, the website touted improved quality of life
           (as well as “improved function”) as benefits of opioid therapy. The grant request that
           Endo approved for this project specifically indicated NIPC’s intent to make
           misleading claims about function, and Endo closely tracked visits to the site.

       •   Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent Pain
           in the Older Patient, which claimed that chronic opioid therapy has been “shown to
           reduce pain and improve depressive symptoms and cognitive functioning.” The CME
           was disseminated via webcast.

       128.   Likewise, Manufacturer Defendants’ claims that long-term use of opioids

improves patient function and quality of life are unsupported by clinical evidence. As noted

above, there are no controlled studies of the use of opioids beyond 16 weeks, and there is no

evidence that opioids improve patients’ pain and function long-term.        On the contrary, the

available evidence indicates opioids are not effective to treat chronic pain, and may worsen

patients’ health and pain. Increasing the duration of opioid use is strongly associated with an

increasing prevalence of mental health conditions (depression, anxiety, post-traumatic stress

                                               41
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 173 of 275




disorder, and substance abuse), increased psychological distress, and greater health care

utilization.

        129.     One pain specialist observed, “Opioids may work acceptably well for a while, but

over the long term, function generally declines, as does general health, mental health, and social

functioning. Over time, even high doses of potent opioids often fail to control pain, and these

patients are unable to function normally.”33         Studies of patients with lower back pain and

migraine headaches, for example, have consistently shown that patients experienced

deteriorating function over time, as measured by ability to return to work, physical activity, pain

relief, rates of depression, and subjective quality-of-life measures.34     Analyses of workers’

compensation claims have found that workers who take opioids are almost four times more likely

to reach costs over $100,000, stemming from greater side effects and slower returns to work.

According to these studies, receiving an opioid for more than seven days also increased patients’

risk of being on work disability one year later.35

        130.     The CDC Guideline notes that “there is no good evidence that opioids improve

pain or function with long-term use.”36 The FDA and other federal agencies have made this

clear for years. 37 The CDC also noted that the risks of addiction and death “can cause distress


        33 Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse?
        34 Id.
        35 Jeffrey A. White, et al., The Effect of Opioid Use on Workers’ Compensation Claim
Cost in the State of Michigan, 54(8) J. of Occupational & Environ. Med. 948-953 (2012).
        36 CDC Guidelines, at 20.
        37 The FDA has warned other drug makers that claims of improved function and quality
of life were misleading. See, Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg.,
Adver., & Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting
claims that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical


                                                 42
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 174 of 275




and inability to fulfill major role obligations.”38 The CDC Guideline concluded that “[wjhile

benefits for pain relief, function and quality of life with long-term opioid use for chronic pain are

uncertain, risks associated with long-term opioid use are clearer and significant.”39 According to

the CDC, “for the vast majority of patients, the known, serious, and too-often-fatal risks far

outweigh the unproven and transient benefits [of opioids for chronic pain]. „40

        131.    In materials Manufacturer Defendants produced, sponsored, or controlled,

Manufacturer Defendants omitted known risks of chronic opioid therapy and emphasized or

exaggerated risks of competing products so that prescribers and patients would be more likely to

choose opioids and would favor opioids over other therapies such as over-the-counter

acetaminophen or nonsteroidal anti-inflammatory drugs (or NSAIDs, like ibuprofen). None of

these claims were corroborated by scientific evidence.

          in.         Omitting or mischaracterizing adverse effects of opioids

        132.    In addition to failing to disclose in promotional materials the risks of addiction,

abuse, overdose, and respiratory depression, Manufacturer Defendants routinely ignored the risks

of hyperalgesia, a known serious risk associated with chronic opioid analgesic therapy, in which

the patient becomes more sensitive to pain over time; hormonal dysfunction; decline in immune


and mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.
       38 CDC Guideline at 2.
       39 Id at 18.
       40 Thomas R. Frieden and Debra Houry, New England Journal of Medicine, “Reducing
the Risks of Relief—The CDC Opioid-Prescribing Guideline” at 1503 (Apr. 21, 2016).


                                                   43
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 175 of 275




function; mental clouding, confusion, and dizziness; increased falls and fractures in the elderly;

neonatal abstinence syndrome and potentially fatal interactions with alcohol or benzodiazepines,

which are used to treat post-traumatic stress disorder and anxiety.

        133.     Purdue and Teva sponsored APF’s Treatment Options: A Guide for People Living

with Pain (2007), which counseled patients that opioids differ from NSAIDs in that they have

“no ceiling dose” and are therefore the most appropriate treatment for severe pain.           The

publication inaccurately attributes 10,000 to 20,000 deaths annually to NSAIDs (the actual figure

is approximately 3,200, far fewer than from opioids).41 This publication also warned that risks

of NSAIDs increase if “taken for more than a period of months,” with no corresponding warning

about opioids.

       134.      Purdue also sponsored APF’s Exit Wounds (2009), a book aimed at veterans.

This book omits warnings of the potentially fatal risk of interactions between opioids and

benzodiazepines, a class of drug commonly prescribed to veterans with post-traumatic stress

disorder. This book is available from Amazon.com and other retailers.

        135.     Purdue sponsored a CME program, Overview of Management Options, published

by the American Medical Association in 2003, 2007, 2010, and 2013, and discussed further

below. The CME was edited by Dr. Russell Portenoy, among others, and taught that NSAIDs

and other drugs, but not opioids, are unsafe at high doses.

       136.      Manufacturer Defendants frequently contrasted the lack of a ceiling dosage for

opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal anti­

inflammatories (or NSAIDs). These Defendants deceptively describe the risks from NSAIDs

while failing to disclose the risks from opioids. (See e.g., Case Challenges in Pain Management:

        41 The higher figure reflects deaths from all causes.


                                                44
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 176 of 275




Opioid Therapy for Chronic Pain (Endo) [describing massive gastrointestinal bleeds from long­

term use of NSAIDs and recommending opioids]; Finding Relief: Pain Management for Older

Adults (Janssen) [NSAIDs caused kidney or liver damage and increased risk of heart attack and

stroke, versus opioids, which cause temporary “upset stomach or sleepiness” and constipation].)

         137.    These omissions are significant and material to patients and prescribers.      A

Cochrane Collaboration review of evidence relating to the use of opioids for chronic pain found

that 22% of patients in opioid trials dropped out before the study began because of the

“intolerable effects” of opioids.42 Again, Manufacturer Defendants’ misrepresentations were

effective. A study of 7.8 million doctor visits nationwide between 2000 and 2010 found that

opioid prescriptions increased from 11.3% to 19.6% of visits while NSAID and acetaminophen

prescriptions fell from 38% to 29%.43 Another study of an estimated 440 million visits for back

pain over a period from 1999 to 2010 found that the use of NSAIDs fell from 36.9% to 24.5%,

while use of narcotics increased from 19.3% to 29.1.%.44 The CDC reports that the quantity of

opioids dispensed per capita trebled from 1999 to 2015.45

C.      Manufacturer Defendants Continued to Tell Doctors that Opioids Could Be Taken
        in Ever Higher Doses Without Disclosing Their Greater Risks

        138.     Manufacturer Defendants falsely claimed to prescribers and consumers that

opioids could be taken in ever-increasing strengths to obtain pain relief, without disclosing that

higher doses increased the risk of addiction and overdose. This was particularly important

       42 Meredith Noble M, et al., Long- Term Opioid Management for Chronic Noncancer
Pain (Review), Cochrane Database of Systematic Reviews, Issue 1, 11 (2010.).
       43 John N. Mafi et al., Worsening Trends in the Management and Treatment of Back
Pain, 173(17) J. of the Am. Med. Ass’n Internal Med. 1573, 1573 (2013).
        44 Id.
        45 Vital Signs: Changes in Opioid Prescribing in the United States, 2006-2015, available
at https://www.cdc.gov/mmwr/volumes/66/wr/mm6626a4.htm.


                                               45
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 177 of 275




because patients on opioids for more than a brief period develop tolerance, requiring increasingly

high doses to achieve pain relief.

        139.    Purdue-sponsored publications and CMEs available, upon information and belief,

in and around the City, also misleadingly suggested that higher opioid doses carried no added

risk.

        140.    Through at least June 2015, Purdue’s In the Face of Pain website promoted the

notion that if a patient’s doctor did not prescribe a sufficient dose of opioids, the patient should

see different doctors until finding a doctor who would.

        141.    A Policymaker’s Guide, the 2011 publication on which, upon information and

belief, Purdue collaborated with APF, taught that dose escalations are “sometimes necessary” but

did not disclose the risks from high dose opioids.

        142.    The Purdue-sponsored CME, Overview ofManagement Options, discussed above,

again instructed physicians that NSAIDs (like ibuprofen) are unsafe at high doses (because of

risks to patients’ kidneys), but did not disclose risks from opioids at high doses. Endo sponsored

a website, painknowledge.com, which claimed in 2009 that opioid dosages may be increased

until “you are on the right dose of medication for your pain.”

        143.    Endo distributed a pamphlet edited by Dr.             Russell Portenoy entitled

Understanding Your Pain: Taking Oral Opioid Analgesics, which was still available after May

21, 2011 on Endo’s website. In Q&A format, it asked “If I take the opioid now, will it work later

when I really need it?” The response is, “The dose can be increased.. . . You won’t ‘run out’ of

pain relief.”

        144.    Janssen sponsored a patient education guide entitled Finding Relief: Pain

Management for Older Adults (2009), which was distributed by its sales force. This guide listed



                                                46
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 178 of 275




dosage limitations as “disadvantages” of other pain medicines but omitted any discussion of risks

of increased opioid dosages. Upon information and belief, this guide is still available online.

        145.   These claims conflict with the scientific evidence. Patients receiving high doses

of opioids (e.g., doses greater than 100 mg morphine equivalent dose (“MED”) per day) as part

of long-term opioid therapy are three to nine times more likely to suffer overdose from opioid-

related causes than those on low doses. As compared to available alternative pain remedies,

scholars have suggested that tolerance to the respiratory depressive effects of opioids develops at

a slower rate than tolerance to opioids’ analgesic effects.         Accordingly, the practice of

continuously escalating doses to match pain tolerance can, in fact, lead to overdose even where

opioids are taken as recommended. The CDC Guideline concludes that the “[b]enefits of high-

dose opioids for chronic pain are not established” while “there is an increased risk for serious

harms related to long-term opioid therapy that appears to be dose-dependent. >?46 That is why the

CDC advises doctors to “avoid increasing doses” above 90 mg MED.47

D.      Purdue Misleadingly Promoted OxyContin as Supplying 12 Hours of Pain Relief
        When Purdue Knew That, for Many Patients, It Did Not

        146.   To convince prescribers and patients to use OxyContin, Purdue misleadingly

promoted the drug as providing 12 continuous hours of pain relief with each dose. In reality,

OxyContin does not last for 12 hours in many patients, a fact Purdue has known since the

product’s launch.



        46 CDC Guideline at 19. The 2016 CDC Guideline reinforces earlier findings announced
by the FDA. In 2013, the FDA acknowledged “that the available data do suggest a relationship
between increasing opioid dose and risk of certain adverse events.” For example, the FDA noted
that studies “appear to credibly suggest a positive association between high-dose opioid use and
the risk of overdose and/or overdose mortality.”
        47 CDC Guideline at 16.


                                                47
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 179 of 275




        147.   These misrepresentations, which Purdue continues to make, are particularly

dangerous because inadequate dosing helps fuel addiction, as explained below. Purdue conveyed

to prescribers that the solution to end-of-dose failure is not more frequent dosing but higher

doses—which pose greater risks.

        148.   OxyContin has been FDA-approved for twice-daily — “Q12” — dosing

frequency since its debut in 1996. It was Purdue’s decision to submit OxyContin for approval

with 12-hour rather than 8-hour dosing. Under FDA guidelines for establishing dosing, Purdue

merely had to show that OxyContin lasted for 12 hours for at least half of patients, and Purdue

submitted a single study that cleared that bar.

        149.   From the outset, Purdue leveraged 12-hour dosing to promote OxyContin as

providing continuous, round-the-clock pain relief with the convenience of not having to wake to

take a third or fourth pill. The 1996 press release for OxyContin touted 12-hour dosing as

providing “smooth and sustained pain control all day and all night.” But the FDA has never

approved such a marketing claim. To the contrary, the FDA found in 2008, in response to a

Citizen Petition by the Connecticut Attorney General, that a “substantial number” of chronic pain

patients taking OxyContin experienced “end-of-dose failure”—i.e., little or no pain relief at the

end of the dosing period.

        150.   Moreover, Purdue itself long has known, dating to its development of OxyContin

that the drug wears off well short of 12 hours in many patients. In one early Purdue clinical trial,

a third of patients dropped out because the treatment was ineffective. Researchers changed the

rules to allow patients to take supplemental painkillers — “rescue medication”—In between

OxyContin doses. In another study, most patients used rescue medication, and 95% resorted to it




                                                  48
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 180 of 275




at least once. In other research conducted by Purdue, the drug wore off in under 6 hours in 25%

of patients and in under 10 hours in more than 50%. 48

        151.    End-of-dose failure renders OxyContin even more dangerous because patients

begin to experience distressing psychological and physical withdrawal symptoms, followed by a

euphoric rush with their next dose — a cycle that fuels a craving for OxyContin. For this reason,

Dr. Theodore Cicero, a neuropharmacologist at the Washington University School of Medicine

in St. Louis, has called OxyContin’s 12-hour dosing “the perfect recipe for addiction. „49 Many

patients will exacerbate this cycle by taking their next dose ahead of schedule or resorting to a

rescue dose of another opioid, , increasing the overall amount of opioids they are taking.

        152.    Purdue has remained committed to 12-hour dosing because it is key to

OxyContin’s market dominance and comparatively high price; without this advantage, the drug

had little to offer over less expensive, short-acting opioids. In a 2004 letter to the FDA, Purdue

acknowledged that it had not pursued approval to allow more frequent dosing in the label (e.g

every 8 hours) because 12-hour dosing was “a significant competitive advantage,” among other

reasons.50 Purdue also falsely promoted OxyContin as providing “steady state” relief, less likely

than other opioids to create a cycle of crash and cravings that fueled addiction and abuse—a

misrepresentation made upon information and belief, in and around the City.

       153.     Without appropriate caveats, promotion of 12-hour dosing by itself is misleading

because it implies that the pain relief supplied by each dose lasts 12 hours, which Purdue knew to

be untrue for many, if not most, patients. FDA approval of OxyContin for 12-hour dosing does

       48
         Harriet Ryan, ““You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,”
Los Angeles Times, May 5, 2016, http://www.latimes.com/projects/oxycontin-partl/.
       49 Id.
       50 Idy http://documents.latimes.com/purdue-response-fda-2004/.


                                                49
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 181 of 275




not give Purdue license to misrepresent the duration of pain relief it provides to patients;

moreover, Purdue had a responsibility to correct its label to reflect appropriate dosing, to disclose

to prescribers what it knew about OxyContin’s actual duration, and not to promote more

dangerous higher dosing, rather than increased frequency of use, regardless of any marketing

advantage.

        154.    Purdue was also aware of some physicians’ practice of prescribing OxyContin

more frequently than 12 hours—a common occurrence. Purdue’s promoted solution to this

problem was to increase the dose, rather than the frequency, of prescriptions, even though higher

dosing carries its own risks—including increased danger of addiction, overdose, and death. It

means that patients will experience higher highs and lower lows, increasing their craving for

their next pill. Nationwide, based on an analysis by the Los Angeles Times, more than 52% of

patients taking OxyContin longer than three months are on doses greater than 60 milligrams per

day—which converts to the 90 milligrams of morphine equivalent that the CDC Guideline urges

prescribers to “avoid” or “carefully justify. »5I

E.      Purdue and Endo Overstated the Efficacy of Abuse-Deterrent Opioid Formulations

         155.   Rather than take the widespread abuse and addiction to opioids as reason to cease

their untruthful marketing claims and efforts, Defendants Purdue and Endo seized them as a

market opportunity. These companies oversold their abuse-deterrent formulations (“ADF”) as a

solution to opioid abuse and as a reason that doctors could continue to safely prescribe their

opioids. Purdue’s and Endo’s false and misleading marketing of the benefits of their ADF

opioids preserved and expanded their sales and enabled prescribers to discount evidence of




        51 CDC Guideline at 16.


                                                    50
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 182 of 275




opioid addiction and abuse and attribute it to other, less safe opioids— thereby further

exacerbating the opioid epidemic in the City and elsewhere.

           1.        Purdue’s deceptive marketing of reformulated OxvContin and Hysingla ER

         156.   Reformulated, ADF OxyContin was approved by the FDA in April 2010.

However, the FDA noted that “the tamper-resistant properties will have no effect on abuse by the

oral route (the most common mode of abuse).” It was not until 2013 that the FDA, in response

to a Citizen Petition filed by Purdue, permitted reference to the abuse-deterrent properties in the

label.   When Hysingla ER (extended-release hydrocodone) launched in 2014, the product

included similar abuse-deterrent properties.

         157,   It is unlikely to be a coincidence that reformulated OxyContin was introduced

shortly before generic versions of OxyContin were to become available, threatening to erode

Purdue’s market share and the price it could charge. Through a Citizen Petition, Purdue was able

to secure a determination by the FDA in April 2013 that original OxyContin should be removed

from the market as unsafe (lacking abuse-deterrent properties), and thus non-ADF generic copies

could not be sold. As a result, Purdue extended its branded exclusivity for OxyContin until the

patent protection on the abuse-deterrent coating expires.

         158.   Upon information and belief, Purdue nonetheless touted its introduction of ADF

opioids as evidence of its good corporate citizenship and commitment to address the opioid crisis

to prescribes in and around the City.

         159.   Purdue sales representatives also regularly overstated and misstated the evidence

for and impact of the abuse-deterrent features of these opioids. Specifically, Purdue detailers:

                a.       claimed that Purdue’s ADF opioids prevent tampering and that its ADF
                         products could not be crushed or snorted.
                b.       claimed that Purdue’s ADF opioids reduce opioid abuse and diversion.


                                                 51
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 183 of 275




               c.       asserted or suggested that Purdue’s ADF opioids are “safer” than other
                        opioids.
               d.       failed to disclose that Purdue’s ADF opioids do not impact oral abuse or
                        misuse.
       160.    These statements and omissions by Purdue are false and misleading and are

inconsistent with the FDA-approved labels for Purdue’s ADF opioids—which indicate that

abusers seek them because of their high likeability when snorted, that their abuse deterrent

properties can be defeated, and that they can be abused orally notwithstanding their abuse-

deterrent properties, and which do not indicate that ADF opioids prevent or reduce abuse,

misuse, or diversion.

       161.    Purdue knew or should have known that ‘‘reformulated OxyContin is not better at

tamper resistance than the original OxyContin”52 and is still regularly tampered with and abused.

Websites and message boards used by drug abusers, such as bluelight.org and reddit.com, also

report a variety of ways to tamper with OxyContin and Hysingla ER, including through grinding,

microwaving then freezing, or drinking soda or fruit juice in which a tablet is dissolved. A

publicly available Citizen Petition submitted to the FDA in 2016 by a drug manufacturing firm

challenged Purdue’s abuse-deterrent labeling based on the firm’s ability to easily prepare so-

called abuse deterrent OxyContin to be shorted or injected53.

       162.    Further, one-third of the patients in a 2015 study defeated the ADF mechanism

and were able to continue inhaling or injecting the drug.

       163.    A 2013 article, presented by Purdue employees based on the review of data from

poison control centers, ignored important negative findings while concluding that ADF

       52 In re OxyContin, l:04-md-01603-SHS, Docket No 613, Oct. 7, 2013 hr’g, Testimony
of Dr. Mohan Rao, 1615:7-10.
       53 PMRS Citizens Petition.


                                                52
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 184 of 275




OxyContin can reduce abuse. The study reveals that abuse merely shifted to other drugs and

that, when the actual incidence of harmful exposures was calculated, there were more harmful

exposures to opioids (including heroin) after the reformulation of OxyContin.        In short, the

article emphasized the advantages and ignored disadvantages of ADF OxyContin.

        164.   The CDC Guideline confirms that “£nJo studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes. ))54 Tom Frieden, the Director of the

CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

opioids] actually reduce rates of addiction, overdoses, or death.” 55

        165.   In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

were to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

product has a meaningful impact on abuse.”56          Upon information and belief, Purdue never

presented the data to the FDA because the data would not have supported claims that

OxyContin’s ADF properties reduced abuse or misuse.



       54 CDC Guideline at 22. (emphasis added).
      55 Matthew Perrone, Drugmakers Push Profitable, but Unproven, Opioid Solution, Assoc.
Press (Jan. 2, 2017), http://www.detroitnews.com/story/news/nation/2017/01/02/painkillers-
drugmakers-addictive/96095558.
      56 Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.


                                                 53
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 185 of 275




        166.   Yet despite the qualifying language in Purdue’s label and its own evidence—and

lack of evidence—regarding the impact of its ADF opioids in reducing abuse, Dr. J. David

Haddox, the Vice President of Health Policy for Purdue, falsely claimed in 2016 that the

evidence does not show that Purdue’s ADF opioids are being abused in large numbers.57

          n.      Endo’s deceptive marketing of reformulated Opana ER

        167.   In a strategy that closely resembled Purdue’s, Endo, as the expiration of its patent

exclusivity for Opana ER neared, and aware that it needed to be able to compete with other

opioids, like OxyContin, that were being introduced in abuse-deterrent formulations, also made

abuse deterrence a key to its marketing strategy and its ability to maintain and increase profits

from Opana ER.

        168.   In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant. Even prior to its

approval, the FDA advised Endo in January 2011 that it would not be permitted to market Opana

ER, even after the reformulation, as abuse-deterrent. The FDA found that such promotional

claims “may provide a false sense of security since the product may be chewed and ground for

subsequent abuse.” In other words, Opana ER was still crushable. Indeed, in its approval

package, Endo admitted that “[i]t has not been established that this new formulation of Opana

ER is less subject to misuse, abuse, diversion, overdose, or addiction.”

       169.    In August of 2012, Endo submitted a confidential Citizen Petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it

was less able to be crushed and snorted, and that it was resistant to “aqueous extraction,” or

        57 Jacobs, Harrison, There is a Big Problem With the Government’s Plan to Stop the
Drug-Overdose Epidemic, Business Insider, March 16, 2016, available at
https://www.businessinsider.com/robert-califf-abuse-deterrent-drugs-have-a-big-flaw-2016-3.


                                                54
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 186 of 275




injection by syringe.    Borrowing a page from Purdue’s playbook, Endo announced it would

withdraw original Opana ER from the market and sought a determination that its decision was

made for safety reasons (its lack of abuse deterrence). That would prevent generic copies of

original Opana ER from competitors, such as Impax Laboratories (“Impax”), which had sought

approval to sell a generic version of the drug, and also help preserve the market for branded

Opana ER, which could be sold at non-competitive prices.

        170.     Endo then sued the FDA, seeking to force expedited consideration of its Citizen

Petition.    The court filings confirmed its true motives:   in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, which Endo spent on developing the
                                                                    co
reformulated drug to “promote the public welfare,” would be lost.        The FDA responded that:

“Endo's true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”59

        171.     Meanwhile, despite Endo’s purported concern with public safety, court filings

indicate that not only did Endo continue to distribute original Opana ER for nine months after the

reformulated version became available, it declined to recall original Opana ER despite its




        co
          Plaintiffs Opposition to Defendants’ and Intervenor’s Motions to Dismiss and
Plaintiffs Reply in Support of Motion for Preliminary Injunction (“Endo Br.”), Endo
Pharmaceuticals Inc. v. U.S. Food and Drug Administration, et al.., No. l:12-cv-01936 Doc. 23
at 20 (D.D.C. Dec. 14, 2012).
       59 Defendants’ Response to the Court’s November 30, 2012 Order, Endo
Pharmaceuticals Inc. v. U.S. Food and Drug Administration, etal.., No. l:12-cv-01936 Doc. 9 at
6 (D.D.C. Dec. 3,2012).


                                                55
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 187 of 275




dangers. In fact, Endo also claimed in September 2012 to be “proud” that “almost all remaining

inventory” of the original Opana ER had “been utilized.”60

       172.    In its Citizen Petition, Endo asserted that redesigned Opana ER had “safety

advantages.” However, in rejecting the Petition in a 2013 decision, the FDA found that “study

data show that the reformulated version's extended-release features can be compromised when

subjected to ... cutting, grinding, or chewing.” The FDA also determined that "reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the

FDA warned that preliminary data—including in Endo’s own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

       173.    Over time, evidence confirmed that injection was becoming the preferred means

of abusing Opana ER, which made Opana ER less safe than the original formulation. This

occurred both because injection carries risks of HIV, Hepatitis C, and, in reformulated Opana

ER’s specific case, the blood-clotting disorder thrombotic thrombocytopenic purpura (“TTP”),

which can cause kidney failure.61 In 2009, only 3% of Opana ER abuse was by intravenous

means. Since the reformulation, injection of Opana ER increased by more than 500% according

to data gathered in 2017.



        60 Id.\ Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl) Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Administration, et al.., No. l:12-cv-01936 (Doc. 18-4) (D.D.C. Dec.
9, 2012).
        61 The CDC does not know why the redesigned Opana ER causes TTP, but it notes it did
not appear in other prescription opioids prepared for injection. “Thrombotic Thrombocytopenic
Purpura (TTP)-Like Illness Associated with Intravenous Opana ER Abuse — Tennessee, 2012,”
Morbidity and Mortality Weekly Report (Jan. 11, 2013). The CDC suggested it could be linked
to inactive ingredients that make the product more difficult to crush or grind. No reports of
Opana ER and TTP occurred prior to the reformulation.


                                               56
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 188 of 275




       174.     Nevertheless, Endo continued to market the drug as tamper-resistant and deterring

abuse. Indeed, upon information and belief, detailers for Endo have informed doctors in New

Mexico and in and around the City that Opana ER was abuse-deterrent.           In addition, upon

information and belief, Endo sales representatives did not disclose evidence that Opana was

easier to abuse intravenously and, if pressed by prescribers, claimed that while some outlying

patients might find a way to abuse the drug, most would be protected.

       175.     Likewise, a review of nationally-collected surveys of prescribers regarding their

“take-aways” from pharmaceutical detailing confirms that prescribers remember being told

Opana ER was tamper-resistant, even after the May 2013 denial of Endo’s Citizen Petition.

Endo also tracked messages that doctors took from its in-person marketing.           Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.”

       176.     In its written materials, Endo marketed Opana ER as having been designed to be

crush resistant, knowing that this would (falsely) imply that Opana ER actually was crush

resistant and that this crush-resistant quality would make Opana ER less likely to be abused. For

example, a June 14, 2012 Endo press release announced “the completion of the company’s

transition of its OPANA ER franchise to the new formulation designed to be crush resistant.”

The press release further stated that: “We firmly believe that the new formulation of OPANA

ER, coupled with our long-term commitment to awareness and education around appropriate use

of opioids will benefit patients, physicians and payers.”63 In September 2012, another Endo




          Ex. E to Rurka Deck, Endo Pharmaceuticals Inc. v. U.S. Food and Drug
Administration, et al., No. l:12-cv-01936, Doc. 18-2 at 1 (D.D.C. Dec. 9, 2012).
       63 Id.


                                               57
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 189 of 275




press release stressed that reformulated Opana ER employed “INTAC Technology” and

continued to describe the drug as “designed to be crush-resistant.”64

        177.   Similarly, journal advertisements that appeared in April 2013 stated Opana ER

was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

on the Pain Medicine News website, which was accessible to patients and prescribers nationally.

        178.   In a 2016 settlement with Endo, the New York Attorney General (“NY AG”)

found that statements that Opana ER was “designed to be, or is crush resistant” were false and

misleading because there was no difference in the ability to extract the narcotic from Opana ER.

The NY AG also found that Endo failed to disclose its own knowledge of the crushability of

redesigned Opana ER in its marketing to formulary committees and pharmacy benefit managers.

       179.    To reduce the risk of abuse, misuse, and diversion, the FDA instituted a Risk

Evaluation and Mitigation Strategy (“REMS”) for Subsys and other TIRF products, such as

Teva’s Actiq and Fentora. The purpose of REMS was to educate “prescribers, pharmacists, and

patients on the potential for misuse, abuse, addiction, and overdose” for this type of drug and to

“ensure safe use and access to these drugs for patients who need them. >,65 Prescribers must

enroll in TIRF REMS before writing a prescription for Subsys.

       180.    Since its launch, Subsys has been an extremely expensive medication, and has

increased its prices every year. Depending on a patient’s dosage and frequency of use, a month’s

supply of Subsys could cost in the thousands of dollars.

       64 Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl) Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al., No. l:12-cv-01936 (Doc. 18-4) (D.D.C. Dec. 9,
2012).
     65 Press Release, FDA, FDA Approves Shared System REMS for TIRF Products,
December 29, 2011.


                                                58
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 190 of 275




          181.   Due to its high cost, in most instances prescribers must submit Subsys

prescriptions to insurance companies or health benefit payors for prior authorization to determine

whether they will pay for the drug prior to the patient attempting to fill the prescription.

          182.   In May of 2015, two Alabama pain specialists were arrested and charged with

illegal prescription drug distribution, among other charges. The doctors were the top prescribers

of Subsys, though neither were oncologists. According to prosecutors, the doctors received

illegal kickbacks for prescribing Subsys. Both doctors had prescribed Subsys to treat neck, back,

and joint pain. In May of 2017, one of the doctors was sentenced to 20 years in prison.

          183.   In June of 2015, a nurse practitioner in Connecticut, described as the state’s

highest Medicare prescribe!- of narcotics, plead guilty to receiving $83,000 in kickbacks for

prescribing Subsys. Most of her patients were prescribed the drug for chronic pain.

F.        All Defendants Deliberately Disregarded Their Duties to Maintain Effective
          Controls and to Identify, Report and Terminate Suspicious Orders

          184.   The Manufacturer Defendants created a vastly and dangerously larger market for

opioids. All of the Defendants compounded this harm by facilitating the supply of far more

opioids than could have been justified to serve that market. The failure of the Defendants to

maintain effective controls, and to investigate, report, and take steps to terminate orders that they

knew or should have known were suspicious breached both their statutory and common law

duties.

          185.   For over a decade, as the Manufacturer Defendants increased the demand for

opioids, all the Defendants aggressively sought to bolster their revenue, increase profit, and grow

their share of the prescription painkiller market by unlawfully increasing the volume of opioids

they sold. However, Defendants are not permitted to engage in a limitless expansion of their

sales through the unlawful sales of regulated painkillers. Rather, as described below, Defendants


                                                 59
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 191 of 275




are subject to various duties to report the quantity of Schedule II controlled substances in order to

monitor such substances and prevent oversupply and diversion into the illicit market.

              l.     All Defendants Have a Duty to Report Suspicious Orders and Terminate those
                     Orders Unless Due Diligence Disproves Their Suspicions.

        186.       Statutes, regulations, and the common law impose duties on the Defendants to

report suspicious orders and further to not ship those orders unless due diligence disproves those

suspicions.

        187.       First, under the common law, the Defendants had a duty to exercise reasonable

care in delivering dangerous narcotic substances. By supplying the area in and around the City

with more opioids than could be used for legitimate medical purposes and by filling and failing

to report orders that they knew or should have realized were likely being diverted for illicit uses,

Defendants breached that duty and both created and failed to prevent a foreseeable risk of harm

to the City. As the supply of opioids and the evidence of addiction to and abuse of these drugs

grew, manufacturers, distributors, and pharmacies were again reminded of both the nature and

harms of opioid exposure and use.

        188.       Second, each of the Defendants assumed a duty, when speaking publicly about

opioids and their efforts to combat diversion of prescription opioids, to speak accurately and

truthfully.

        189.       Third, Defendants violated their statutory obligations under New Mexico law. As

manufacturers and wholesale drug distributors of controlled substances, Defendants were

required to register with the DEA. See 16.19.8.23(A)(4) and 24(C) NMAC. All applicants and

registrants shall provide effective controls and procedures to guard against theft and diversion of

controlled substances." 16.19.20.48(A) NMAC. This same standard is promulgated in the

criminal statues, specifically New Mexico's Controlled Substances Act. NMSA 1978, § 30-3 1-


                                                  60
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 192 of 275




13(A)(1) (providing that "maintenance of effective controls against diversion of controlled

substances into other than legitimate medical, scientific or industrial channels" is a mandatory

factor in board registration).

       190.    The New Mexico Controlled Substances Act and Administrative Code

incorporate by reference relevant federal laws and regulations and impose registration duties

upon manufacturers and distributors of controlled substances. E.g., 16.19.8.13(1) NMAC;

NMSA 1978, §§ 30-3 1- 13(C), 30-3 1-16(A). The State's regulations are intended to conform to

federal regulations barring any impracticality.66 NMSA 1978, § 26-1-18(A) (2005) ("The board

shall conform the regulations promulgated under the New Mexico Drug, Device and Cosmetic

Act, insofar as practical, with regulations promulgated under the federal act as defined in Section

26- 1-2 NMSA 1978.").

       191.    All Defendants must comply with statutory and regulatory duties to guard against

diversion of highly addictive controlled substances into illicit channels. See also, generally,

16.19.6 NMAC (incorporating by reference federal law in pharmacy regulation); 16.19.20

NMAC (incorporating by reference federal law in controlled substances regulation).

       192.    The New Mexico Board of Pharmacy governs for the licensing of wholesale

drug distributors in this State. NMSA 1978, § 61-1 1-6(A)(6). Under New Mexico

regulations, "[wjholesale drug distributors shall establish and maintain inventories and

records of all transactions regarding the receipt and distribution or other disposition of

prescription drugs." 16.19.8.13(F)(1) NMAC. "Wholesale drug distributors that deal in



        66 However, the City cites federal statutes and federal regulations in this complaint to
state the duty owed under New Mexico tort law, not to allege an independent federal cause of
action or substantial federal question, both of which are expressly and unequivocally denied.


                                                61
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 193 of 275




controlled substances shall register with the board and with the DEA, and shall comply with all

applicable state, local and DEA regulations." 16.19.8.13(1 )(2) NMAC.

       193.    Of particular import here, New Mexico regulations require that any diversion of a

prescription drug be reported to the New Mexico Pharmacy Board, the FDA, and where

applicable, to the DEA. 16.19.8.13(F)(5) NMAC ("Wholesale distributors shall report any theft,

suspected theft, diversion or other significant loss of any prescription drug or device to the board

and FDA and where applicable, to the DEA"). The same duty exists under federal regulations,

which are incorporated by reference. See NMSA 1978, §§ 30-3 1- 13(C), 30-3 1-16(A);

16.19.8.13(1) NMAC (incorporating by reference); 21 C.F.R. § 1301.74(b). It is a crime to

intentionally fail to furnish notifications required by the Controlled Substances Act and to

intentionally omit any material information from any document required to be filed, or any

record required to be kept, by the Act. NMSA 1978, §§ 30-3 1-24(A)(3).

       194.    Defendants have violated their duties under the New Mexico Controlled

Substances Act and the New Mexico Administrative Code. See NMSA 1978, §§ 30-31-20, 30-

31-24,30-31-25; 16.19.8 NMAC; 16.19.20 NMAC.

       195.    Opioids are Schedule II controlled substances. NMSA 1978, § 30-31-7(A). As

such, opioids are defined as substances that pose a high potential for abuse that may lead to

severe dependence. NMSA 1978, § 30-3 1-5(B).

       196.    Defendants violated their duties as licensed wholesale distributors by selling huge

quantities of opioids that were diverted from their lawful, medical purpose, thus causing an

opioid and heroin addiction and overdose epidemic in this City.

       197.    As the DEA advised Defendants in a letter to them dated September 27, 2006,

Defendants, as wholesale distributors, are “one of the key components of the distribution chain.


                                                62 .
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 194 of 275




If the closed system is to function properly ... distributors must be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

This responsibility is critical, as ... the illegal distribution of controlled substances has a

substantial and detrimental effect on the health and general welfare of the American people. >,67

          198.   Defendants violated New Mexico law when they violated a federal regulation that

is incorporated into New Mexico law. 16.19.8.13(1) NMAC (which requires compliance with

inter alia 21 C.F.R. § 1301.74(b)); 16.19.20.42 (requiring compliance with Part 1306.08 of the

Code of Federal Regulations); 16.19.20.49 NMAC ("Security requirements which meet the

federal DEA provision shall be deemed adequate under New Mexico Controlled Substances

Act."); see also NMSA 1978, § 26-1-18(A). Defendants thereby had a duty to disclose suspicious

orders:

          The registrant shall design and operate a system to disclose to the registrant
          suspicious orders of controlled substances. The registrant shall inform the Field
          Division Office of the Administration in his area of suspicious orders when
          discovered by the registrant. Suspicious orders include orders of unusual size,
          orders deviating substantially from a normal pattern, and orders of unusual
          frequency.

21 C.F.R. § 1301.74(b).68 New Mexico law dictates the source of the duties owed. Therefore,

even where a federal regulation informs some part of the case, that does not convert any state


        67 See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion
Control, Drug. Enft Admin., U.S. Dep't of Justice, to Cardinal Health (Sept. 27, 2006)
[hereinafter Rannazzisi Letter] ("This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.") filed in
Cardinal Health, Inc. v. Holder, No. l:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-
51.
          68
           Once again, the City cites federal regulations in this complaint to state the duty owed
under New Mexico law, not to allege an independent federal cause of action or substantial
federal question, both of which are expressly and unequivocally denied.


                                                 63
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 195 of 275




legal cause of action into any federal question, substantial or otherwise, because it is New

Mexico law, and not any federal authority, that informs the existence of a duty.

        199.   “Suspicious orders” include orders of an unusual size, orders deviating

substantially from a normal pattern and orders of unusual frequency. These criteria are

disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as

suspicious. Likewise, a distributor or manufacturer need not wait for a normal pattern to develop

over time before determining whether a particular order is suspicious. The size of an order

alone, regardless of whether it deviates from a normal pattern, is enough to trigger the

responsibility to report the order as suspicious.     The determination of whether an order is

suspicious depends not only on the ordering patterns of the particular customer but also on the

patterns of the entirety of the customer base and the patterns throughout the relevant segment of

the industry. For this reason, identification of suspicious orders serves also to identify excessive

volume of the controlled substance being shipped to a particular region.

       200.    Thus, New Mexico regulations mandate that suspicious orders, defined as unusual

in size or frequency or deviation from buying patterns, be reported to the requisite authority.

Any of the red flags identified by law trigger a duty to report; however, this list is not exclusive.

Other factors—such as whether the order is skewed toward high dose pills, or orders that are

skewed towards drugs valued for abuse, rather than other high-volume drugs, such as cholesterol

medicines, also should alert Defendants to potential problems.

       201.    Distributors also have a duty to know their customers and the communities they

serve. To the extent that, through this process of customer due diligence, a distributor who

observes suspicious circumstances—such as cash transactions or young and seemingly healthy


                                                 64
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 196 of 275




patients filling prescriptions for opioids at a pharmacy they supply - can trigger reasonable

suspicion. A single order can warrant scrutiny, or it may be a pattern of orders, or an order that is

unusual, given the customer’s history or its comparison to other customers in the area.

        202.    In sum, Defendants, due to the position of special trust and responsibility afforded

them by their status as registrants in the distribution chain of controlled substances, have several

responsibilities under state law with respect to control of the supply chain of opioids. They must

set up a system to prevent diversion, including excessive volume and other suspicious orders.

That would include reviewing their own data, relying on their observations of prescribers and

pharmacies, and following up on reports or concerns of potential diversion. All suspicious

orders must be reported to relevant enforcement authorities.         Further, they must also stop

shipment of any order which is flagged as suspicious and only ship orders which were flagged as

potentially suspicious if, after conducting due diligence, they can determine that the order is not

likely to be diverted into illegal channels.

        203.   New Mexico statutes, regulations, and common law reflect a minimum standard

of conduct and care that reasonably prudent manufacturers and distributors are required to meet.

Together, these laws and industry guidelines make clear that Defendants must possess, and are

obligated to possess, specialized and sophisticated knowledge, skill, information, and

understanding of both the market for scheduled prescription narcotics and of the risks and

dangers of the diversion of prescription narcotics when the supply chain is not properly

controlled.

        204.   Further, these laws and industry standards make clear that Defendants have a duty

and responsibility to exercise their specialized and sophisticated knowledge, information, skill,




                                                 65
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 197 of 275




and understanding to prevent the oversupply of prescription opioids and minimize the risk of

their diversion into an illicit market.

        205.    The FTC has recognized the unique role of Defendants McKesson, Cardinal, and

AmerisourceBergen (the “Big Three”). Since their inception, the Big Three have continued to

integrate vertically by acquiring businesses that are related to the distribution of pharmaceutical

products and health care supplies. In addition to the actual distribution of pharmaceuticals, the

Big Three also offer their pharmacy, or dispensing, customers a broad range of added services.

For example, they offer their pharmacies sophisticated ordering systems and access to an

inventory management system and distribution facility that allows customers to reduce

inventory-carrying costs. The Big Three are also able to use the combined purchase volume of

their customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support.69 As a result of their acquisition of

a diverse assortment of related businesses within the pharmaceutical industry, as well as the

range of additional services they offer, the Big Three have a unique insight into the ordering

patterns and activities of their dispensing customers.

       206.     Like the Big Three, Walgreens, Wal-Mart, and CVS are uniquely positioned to

know the ordering patterns and activities of their dispensing customers due to their roles as both

distributors and national retail pharmacies. As national retail pharmacies, Walgreens, Wal-Mart,

and CVS have vertically integrated models, which place them in a unique role, as they have both

specific obligations under the CSA and a particular ability to spot, report, and stop filling



        69 See Fed. Trade Comm’n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998)
(granting the FTC’s motion for preliminary injunction and holding that the potential benefits to
customers did not outweigh the potential anti-competitive effect of a proposed merger between
Cardinal Health, Inc. and Bergen Brunswig Corp.).


                                                 66
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 198 of 275




suspicious orders. National retail pharmacies, like other distributors, must become registrants to

legally distribute and/or dispense controlled substances.    See e.g., 21 C.F.R. § 1301.11.70

Pharmacy registrants, inasmuch as they act as distributors, are required to “provide effective

controls and procedures to guard against theft and diversion of controlled substances.” See 21

C.F.R. § 1301.71(a).71

       207.    “The responsibility for the proper prescribing and dispensing of controlled

substances is upon the prescribing practitioner, but a corresponding responsibility rests with the

pharmacist who fills the prescription.” 21 C.F.R. § 1306.04(a).72           Because pharmacies

themselves are registrants, the duty to prevent diversion lies with the pharmacy entity, not the

individual pharmacist alone.

       208.    The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify red flags

of diversion and what to do when such red flags have been identified.

       209.    Specifically, DEA has identified several types of “unresolvable red flags” which,

when presented to a pharmacist, may never be filled by the overseeing pharmacist. These

unresolvable red flags include:

                   a. A prescription issued by a practitioner lacking valid licensure or



       70 Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.
       71 Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.
        " Here and elsewhere, all federal cites are only to duties incorporated into New Mexico
law, and any independent federal cause of action or substantial federal question is unequivocally
and expressly disavowed.


                                               67
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 199 of 275




                       registration to prescribe the controlled substances;

                   b. Multiple prescriptions presented by the same practitioner to patients form

                       the same address, prescribing the same controlled substances in each

                       presented prescription;

                   c. A high volume of patients presenting prescriptions and paying with cash;

                   d. A prescription presented to by a customer who has traveled significant and

                       unreasonable distances from their home to see a doctor and/or to fill the

                       prescription at the pharmacy.

       210.    When a pharmacist identifies any such red flags of diversion, the pharmacist must

not fill the prescription. Filling a prescription without resolving such red flags is a violation of a

pharmacist’s legal duty and corresponding responsibility not to fill a prescription outside the

usual course of practice and for other than a legitimate medical purpose.

       211.    New Mexico prescribing laws forbid a pharmacist from “[dispensing a

prescription for a dangerous drug without an established practitioner-patient relationship.”

16.19.4.9(C)(18) NMAC. Further, a pharmacist is required to perform a prospective drug review

of every prescription issued and, prior to dispensing, “a pharmacist shall review the patient

profile for the purpose of identifying” clinical abuse/misuse; therapeutic duplication; drug-drug

interactions; incorrect drug dosage; and incorrect duration of drug treatment.                    See

16.19.4.16(D)(1) NMAC.

       212.    Upon identifying any of the enumerated concerns, “a pharmacist, using

professional judgment, shall take appropriate steps to avoid or resolve the potential problem.

These steps may include requesting and reviewing a controlled substance prescription

monitoring report or another states’ reports if applicable and available, and consulting with the



                                                 68
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 200 of 275




prescriber and counseling the patient. The pharmacist shall document steps taken to resolve the

potential problem.” 16.19.4.16(D)(2) NMAC.

       213.    Additional types of resolvable red flags of diversion include: (1) prescriptions

written by a doctor who writes significantly more prescriptions (or in larger quantities or higher

doses) for controlled substances compared to other practitioners in the area; (2) prescriptions

which should last for a month in legitimate use, but are being refilled on a shorter basis; (3)

prescriptions for antagonistic drugs, such as depressants and stimulants, at the same time; (4)

prescriptions that look “too good” or where the prescriber’s handwriting is too legible as

compared to most written prescriptions; (5) prescriptions with quantities or doses that differ from

usual medical usage; (6) prescriptions that do not comply with standard abbreviations and/or

contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing different

handwriting. Most of the time, these attributes are not difficult to detect and should be easily

recognizable by pharmacies.

       214.    Other signs of diversion can be observed through data that is gathered,

consolidated, and analyzed directly by Pharmacy Defendants. That data allows national retail

pharmacies, like Pharmacy Defendants, to observe patterns or instances of dispensing that are

potentially suspicious, of oversupply in particular stores or geographic areas, or of prescribers or

facilities that seem to engage in improper prescribing. Indeed, this data is sufficiently valuable

in identifying “high prescribers” for purposes of marketing efforts, that companies such as IMS

Health, Dendrite, Verispan, and Wolters Kluwer, referred to as “information distribution

companies,” “health information organizations” or “data vendors” purchase prescription records




                                                69
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 201 of 275




from pharmacies.73 The majority of pharmacies sell these records.74

       215.    According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

       216.    Manufacturer Defendants also have specialized and detailed knowledge of the

potential suspicious prescribing and dispensing of opioids through their regular visits to doctors’

offices and pharmacies, and from their purchase of data from commercial sources, such as IMS.

Their extensive boots-on-the-ground through their sales force, allows Manufacturer Defendants

to observe the signs of suspicious prescribing, such as lines of seemingly healthy patients, out-of-

state license plates, and cash transactions, to name only a few.        In addition, Manufacturer

Defendants regularly mined data, including, upon information, chargeback data, that allowed

them to monitor the volume and type of prescribing of doctors, including sudden increases in

prescribing and unusual high dose prescribing that would have alerted them to suspicious

prescribing. These information points gave Manufacturer Defendants insight into prescribing

and dispensing conduct. Rather than using this information to prevent diversion and fulfill their

obligations under New Mexico law, Manufacturer Defendants were part of a plan, effected in

lock step with other Defendants, to increase the sales of opioids above any legitimate purpose,

which caused the DEA to inflate beyond any therapeutic, medical, scientific, or research need,

the quota for these prescription drugs.

       217.    Defendants have a duty to, and are expected to, be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.


        73 Joint Appendix, Sorrell v. IMS Health, No. 10-779, 2011 WL 687134, at *388-89 (Feb.
22, 2011) (Fugh-Berman A, Ahari S (2007) Following the Script: How Drug Reps Make Friends
and Influence Doctors. PLoS Med 4(4): el50. doi:10.1371/joumal.pmed.0040150).
       74 Mat 389.


                                              . 70
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 202 of 275




Defendants breached their duties by failing to: (a) control the supply chain; (b) prevent diversion;

(c) report suspicious orders; and (d) halt shipments of opioids in quantities they knew or should

have known could not be justified and were indicative of serious problems of overuse of opioids.

          11.     Defendants Understood the Importance of Their Reporting and Due Diligence
                  Obligations

       218.     All Defendants were well aware that they had an important role to play in this

system, and also knew or should have known that their failure to comply with their obligations

would have serious consequences.

       219.     Recently, Defendant Mallinckrodt admitted in a settlement with DEA that “[a]s a

registrant under the CSA, Mallinckrodt had a responsibility to maintain effective controls against

diversion, including a requirement that it review and monitor these sales and report suspicious

orders to DEA.”75       Mallinckrodt further stated that it “recognizes the importance of the

prevention of diversion of the controlled substances they manufacture” and agreed that it would

“design and operate a system that meets the requirements of 21 CFR 1301.74(b). . . [such that it

would] utilize all available transaction information to identify suspicious orders of any

Mallinckrodt product.” Mallinckrodt specifically agreed “to notify DEA of any diversion and/or

suspicious circumstances involving any Mallinckrodt controlled substances that Mallinckrodt

discovers.”

       220.     Trade organizations to which Defendants belong have acknowledged that

wholesale distributors have been responsible for reporting suspicious orders for more than 40

years. The Healthcare Distribution Management Association (“HDMA,” now known as the

Healthcare Distribution Alliance (“HDA”)), a trade association to which the Big Three (and



       75 https://www.justice.gov/usao-edmi/press-release/file/986026/download


                                                71
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 203 of 275




Manufacturer Defendants) belong, and the National Association of Chain Drug Stores

(“NACDS”), where Walgreens sits on the Board of Directors, have long taken the position that

distributors have responsibilities to “prevent diversion of controlled prescription drugs” not only

because they have statutory and regulatory obligations do so, but “as responsible members of

society.”76 Guidelines established by the HDA also explain that distributors, “[a]t the center of

a sophisticated supply chain. . . are uniquely situated to perform due diligence in order to help

support the security of the controlled substances they deliver to their customers. „77

       221.    The DEA also repeatedly reminded the Defendants of their obligations under

federal law, mirrored in and incorporated by New Mexico law, to report and decline to fill

suspicious orders. Responding to the proliferation of pharmacies operating on the internet that

arranged illicit sales of enormous volumes of opioids to drug dealers and customers, the DEA

began a major push to remind distributors of their obligations to prevent these kinds of abuses

and educate them on how to meet these obligations. Since 2007, the DEA has hosted at least five

conferences that provided registrants with updated information about diversion trends and

regulatory changes.78 The Big Three Distributor Defendants have each attended at least one of


       76 See Amicus Curiae Br. of Healthcare Distribution Management Association (HDMA)
in Support of Cardinal Health, Inc.’s Motion for Injunction Pending Appeal, No. 12-5061 (D.C.
Cir. Mar. 7, 2012), Doc. No. 1362415 at 4; Brief for Healthcare Distribution Management
Association and National Association of Chain Drug Stores as Amici Curiae in Support of
Neither Party, Masters Pharmaceuticals, Inc. v. Drug Enforcement Administration, 2012 WL
1321983, at *2 (D.C. Cir. Apr. 4, 2016).
        77 Healthcare Distribution Management Association (HDMA) Industry Compliance
 Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,
fled in Cardinal Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No.
 1362415 (App’x B at 1).
       78
                   Drug           Enft           Admin.,            Distributor     Conferences:
https ://www. deadiversion.usdoj. go v/mtgs/distributor/index. htrrtl;    Drug  Enft    Admin.,
Manufacturer Conferences, https://www.deadiversion.usdoj .gov/mtgs/man_imp_exp/index.html;
Drug Enft Admin., National Conference on Pharmaceutical and Chemical Diversion,


                                                 72
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 204 of 275




these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due

diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags

wholesale distributors should look for to identify potential diversion.

       222.      The DEA also advised in a September 27, 2006 letter to every commercial entity

registered to distribute controlled substances that they are “one of the key components of the

distribution chain. If the closed system is to function properly. . . distributors must be vigilant in

deciding whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes.      This responsibility is critical, as . . . the illegal distribution of controlled

substances has a substantial and detrimental effect on the health and , general welfare of the

American people.”79      The DEA’s September 27, 2006 letter also expressly reminded them that

registrants, in addition to reporting suspicious orders, have a “statutory responsibility to exercise

due diligence to avoid filling suspicious orders that might be diverted into other than legitimate

medical, scientific, and industrial channels. „80      The same letter reminds distributors of the

importance of their obligation to “be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes,” and warns that “even just one

distributor that uses its DEA registration to facilitate diversion can cause enormous harm. »81




https://www.deadiversion.usdoj.gov/mtgs/drug_chemical/index.html; Drug              Enft Admin,
Diversion                              Awareness                                      Conferences,
https://www.deadiversion.usdoj.gov/mtgs/pharm_awareness/index.html.
        79 See 2006 Rannazzisi Letter (“This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.”).
       80
            See id.
       81 See id.


                                                  73
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 205 of 275




       223.    The DEA sent another letter to Defendants on December 27, 2007, reminding

them that, as registered manufacturers and distributors of controlled substances, they share, and

must each abide by, statutory and regulatory duties to “maintain effective controls against

diversion” and “design and operate a system to disclose to the registrant suspicious orders of
                          O'}

controlled substances.”         The DEA’s December 27, 2007 letter reiterated the obligation to

detect, report, and not fill suspicious orders and provided detailed guidance on what constitutes a

suspicious order and how to report (e.g., by specifically identifying an order as suspicious, not

merely transmitting data to the DEA).           Finally, the letter references the Revocation of

Registration issued in Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007),

which discusses the obligation to report suspicious orders and “some criteria to use when
                                               o-i

determining whether an order is suspicious.”

       in.     Despite Repeated Admonitions, Defendants Flave Repeatedly Violated their
               Obligations

       224.    Distributor Defendants have faced repeated enforcement actions for their failure

to comply with their obligations to report and decline suspicious orders, making clear both that

they were repeatedly reminded of their duties, and that they frequently failed to meet them.

       225.    Governmental agencies and regulators have confirmed (and in some cases

Distributor Defendants have admitted) that Distributor Defendants did not meet their obligations

and have uncovered especially blatant wrongdoing.

       226.    In May 2014, the United States Department of Justice, Office of the Inspector

General, Evaluation and Inspections Divisions, reported that DEA issued final decisions in 178



       82 See 2007 Rannazzisi Letter.
       83 See id.


                                                     74
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 206 of 275




registrant actions between 2008 and 2012.      These included a number of actions against

AmerisourceBergen, Cardinal, McKesson, CVS, and Walgreens:

      a.     On April 24, 2007, DEA issued an Order to Show Cause and Immediate
             Suspension Order against the AmerisourceBergen Orlando, Florida
             distribution center alleging failure to maintain effective controls against
             diversion of controlled substances. On June 22, 2007, AmerisourceBergen
             entered into a settlement that resulted in the suspension of its DEA
             registration;

      b.     On November 28, 2007, DEA issued an Order to Show Cause and
             Immediate Suspension Order against the Cardinal Health Auburn,
             Washington Distribution Center (“Auburn Facility”) for failure to
             maintain
             effective controls against diversion of hydrocodone;

      c.     On December 5, 2007, DEA issued an Order to Show Cause and
             Immediate Suspension Order against the Cardinal Health Lakeland,
             Florida Distribution Center (“Lakeland Facility”) for failure to maintain
             effective controls against diversion of hydrocodone;

      d.     On December 7, 2007, DEA issued an Order to Show Cause and
             Immediate Suspension Order against the Cardinal Health Swedesboro,
             New Jersey Distribution Center (“Swedesboro Facility”) for failure to
             maintain effective controls against diversion of hydrocodone;

      e.     On January 30, 2008, DEA issued an Order to Show Cause against the
             Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”)
             for failure to maintain effective controls against diversion of hydrocodone;

      f.     On May 2, 2008, McKesson Corporation entered into an Administrative
             Memorandum of Agreement (“2008 McKesson MOA”) with DEA which
             provided that McKesson would “maintain a compliance program designed
             to detect and prevent the diversion of controlled substances, inform DEA
             of suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the
             procedures established by its Controlled Substance Monitoring Program”;

      g-     On September 30, 2008, Cardinal Health entered into a Settlement and
             Release Agreement and Administrative Memorandum of Agreement with
             the DEA related to its Auburn, Lakeland, Swedesboro and Stafford
             Facilities. The document also referenced allegations by DEA that Cardinal
             failed to maintain effective controls against the diversion of controlled
             substances at its distribution facilities located in McDonough, Georgia,
             Valencia, California, and Denver, Colorado;



                                             75
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 207 of 275




       h.       On September 30, 2009, the DEA issued an Order to Show Cause against
                the Walgreens retail facility in San Diego, California (“San Diego
                Facility”).

       i.       In April 2011, Walgreens entered into an Administrative Memorandum of
                Agreement (“2011 Walgreens MO A”) with DEA in relation to its San
                Diego Facility. The MOA provided that “Walgreens agrees to maintain a
                compliance program to detect and prevent diversion of controlled
                substances as required under the Controlled Substances Act ("CSA") and
                applicable DEA regulations.

      J-        On February 2, 2012, DEA issued an Order to Show Cause and Immediate
                Suspension Order against Cardinal Flealth’s Lakeland Facility for failure
                to maintain effective controls against diversion of oxycodone;

       k.       On February 2, 2012, DEA issued Orders to Show Cause and Immediate
                Suspension Orders against Holiday C.V.S. L.L.C. d/b/a CVS/Pharmacy
                #00219 as well as CVS/Pharmacy #05195 for continually dispensing
                controlled substances to customers under circumstances indicating that the
                drugs were diverted from legitimate channels, misused, or abused. On
                August 31, 2012, the Administrator of DEA ordered the full revocation of
                both pharmacies’ DEA registration for violations of the CSA and
                implementing regulations.

       1.      On September 14, 2012, DEA issued an Order to Show Cause and
               Immediate Suspension Order against the Walgreens’ Distribution Center
               in Jupiter, Florida.

       m.      On June 11, 2013, Walgreens agreed to pay $80 million in civil penalties
               to resolve DEA’s investigations.        It also entered into another
               Memorandum of Agreement with DEA in which it acknowledged that its
               distribution and dispensing practices were not fully consistent with its
               obligations under the CSA.


       227.     More recently, Defendant McKesson admitted to breach of its duties to monitor,

report, and prevent suspicious orders, including from its distribution facility in Landover,

Maryland.     Pursuant to an Administrative Memorandum of Agreement (“2017 Agreement”)

entered into between McKesson and the DEA in January 2017, McKesson admitted that, at

various times during the period from January 1, 2009 through the effective date of the

Agreement (January 17, 2017) it “did not identify or report to DEA certain orders placed by


                                               76
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 208 of 275




certain pharmacies which should have been detected by McKesson as suspicious based on the
                                          QC

guidance contained in the DEA Letters.”

         228.    Further, the 2017 Agreement specifically finds that McKesson “distributed

controlled substances to pharmacies even though those McKesson Distribution Centers should

have known that the pharmacists practicing within those pharmacies had failed to fulfill their

corresponding responsibility to ensure that controlled substances were dispensed pursuant to

prescriptions issued for legitimate medical purposes by practitioners acting in the usual course of

their professional practice, as required. „86 McKesson admitted that, during this time period, it

“failed to maintain effective controls against diversion of particular controlled substances into

other than legitimate medical, scientific and industrial channels by sales to certain of its

customers in violation of the CSA and the CSA’s implementing regulations ... at the McKesson

Distribution Centers” including the McKesson Distribution Center located in Landover,

Maryland. These failures were direct violations of the 2008 McKesson MOA with the DEA.

Upon information and belief, the McKesson facility located in Landover supplied opioids to the

City.

        229.     As the Washington Post and 60 Minutes recently reported, DEA staff

recommended a much larger penalty, as much as a billion dollars, and delicensing of certain

facilities.87    A DEA memo outlining the investigative findings in connection with the


         85 Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan.
17, 2017) [hereinafter “2017 Settlement Agreement and Release”] (“McKesson acknowledges
that, at various times during the Covered Time Period [2009-2017], it did not identify or report to
DEA certain orders placed by certain pharmacies, which should have been detected by
McKesson as suspicious, in a manner fully consistent with the requirements set forth in the 2008
MOA.”), available at https://www.justice.gov/opa/press-release/file/928471/download.
        86 Id.
        87 Lenny Bernstein and Scott Higham,      We Feel Like Our System Was Hijacked’: DEA

                                                77
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 209 of 275




administrative case against 12 McKesson distribution centers included in the 2017 Settlement

stated that McKesson “[s]upplied controlled substances in support of criminal diversion

activities”; “[i]gnored blatant diversion”; had a “[pjattem of raising thresholds arbitrarily”;

“[f]ailed to review orders or suspicious activity”; and “[ijgnored [the company’s] own

procedures designed to prevent diversion. »88

        230.      Though the $150 million fine required of McKesson was far lower than the

recommended monetary civil penalty, it was record breaking regardless.         In addition to the

monetary penalty, the DOJ required McKesson to suspend sales of controlled substances from

distribution centers in four states. This penalty, too, was far less severe than investigators had

recommended; as the DOJ explained, these “staged suspensions” are nevertheless “among the

most severe sanctions ever agreed to by a [Drug Enforcement Administration] registered

distributor.”89

        231.      In short, McKesson, was “neither rehabilitated nor deterred by the 2008

[agreement],”’ as a DEA official working on the case noted.90 Quite the opposite, “‘their bad

acts continued and escalated to a level of egregiousness not seen before.’”91       According to

statements of “DEA investigators, agents and supervisors who worked on the McKesson case”

reported in the Washington Post, “the company paid little or no attention to the unusually large




Agents Say a Huge Opioid Case Ended in a Whimper, Washington Post (Dec. 17, 2017).
        88 Id.
        89
           Department of Justice, “McKesson Agrees to Pay Record $150 Million Settlement for
Failure to Report Suspicious Orders of Pharmaceutical Drugs,” (Jan. 17, 2017)
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-l 50-million-settlement-failure-
report-suspicious-orders.
        90 Id. (alteration in original).
        91 Id. (quoting a March 30, 2015 DEA memo).


                                                78
    Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 210 of 275




                                                                                                     Q?
  and frequent orders placed by pharmacies, some of them knowingly supplying the drug rings.” “

  “Instead, DEA officials said, the company raised its own self-imposed limits, known as

  thresholds, on orders from pharmacies and continued to ship increasing amounts of drugs in the

  face of numerous red flags.”93

         232.     Further, in a 60 Minutes interview from fall of 2017, former DEA agent Joe

  Rannazzisi described Wholesaler Defendants’ industry as “out of control,” stating that “[w]hat

  they wanna do, is do what they wanna do, and not worry about what the law is. And if they don't

  follow the law in drug supply, people die. That's just it. People die. ”94 He further explained that:

                  JOE RANNAZZISI: The three largest distributors are Cardinal
                  Health, McKesson, and AmerisourceBergen. They control
                  probably 85 or 90 percent of the drugs going downstream.

                  [INTERVIEWER]: You know the implication of what you're
                  saying, that these big companies knew that they were pumping
                  drugs into American communities that were killing people.

                  JOE RANNAZZISI: That's not an implication, that’s a fact. That’s
                  exactly what they did.95

         233.     Another DEA veteran similarly stated that these companies failed to make even a

  “good faith effort” to “do the right thing.”96 He further explained that “I can tell you with 100

. percent accuracy that we were in there on multiple occasions trying to get them to change their

  behavior. And they just flat out ignored us.”97


         92 Id.
         93 Id.
         94 Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress,
  CBS News (Oct. 17, 1017), https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-
  by-drug-industry-and-Congress
         95 Id.
         96 Id.
         97 Id.


                                                    79
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 211 of 275




       234.    At a hearing before the House of Representatives’ Committee on Transportation

and Infrastructure, Subcommittee on Economic Development, Public Buildings, and Emergency

Management on May 8, 2018, the chief executives of McKesson and Cardinal, among others,

testified regarding their anti-diversion programs and their roles in the opioid epidemic. The

Chairman of Miami-Luken alone acknowledged, in response to questions, that his company

failed in the past to maintain effective controls to prevent diversion and that its actions

contributed to the opioid crisis. Despite the frequent prior enforcement actions described above,

neither McKesson nor Cardinal admitted any deficiencies in their compliance. However, in fact,

both executives’ answers confirmed gaps and breakdowns in past and current practices.

       235.    For example, Cardinal’s former Executive Chairman, George Barrett, denied that

“volume in relation to size of population” is a “determining factor” in identifying potentially

suspicious orders.     Despite regulatory and agency direction to identify, report, and halt

suspicious orders, Cardinal focused on whether a pharmacy was legitimate, not whether its

orders suggested evidence of diversion. Despite a Cardinal employee flagging an especially

prolific pharmacy as a potential pill mill in 2008, the Subcommittee found no evidence that

Cardinal took any action in response.     In addition, Cardinal increased another pharmacy’s

threshold twelve times, but could not explain what factors it applied or how it made decisions to

increase thresholds.

       236.    According to records produced to the Subcommittee, McKesson’s due diligence

file on one of the pharmacies in West Virginia that it supplied with a massive volume of opioids

consisted of only two pages.     Despite McKesson’s claim that it (a) reviewed every single

customer for high volume orders of certain drugs; (b) set a threshold of 8,000 pills per month;




                                               80
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 212 of 275




and (c) examined and documented every order over that threshold, the company still shipped 36

times the monthly threshold to one pharmacy—more than 9,500 pills per day.

        237.     Further, as referenced above, Walgreens has also been repeatedly penalized for its

illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of Walgreens, including in New Mexico.

        238.    Walgreens is the second-largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal 2017.

        239.    Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing

violations of the CSA, including negligently allowing controlled substances such as oxycodone
                                                                                              no
and other prescription painkillers to be diverted for abuse and illegal black-market sales.

        240.    The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

        241.    Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each


        QO
          Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A
Record Settlement Of $80 Million For Civil Penalties Under The Controlled Substances Act,
U.S. Dep’t of Just. (June 11, 2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
record-settlement-80-million-civil-penalties-under-controlled.


                                                 81
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 213 of 275




allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten

times the average amount."

        242.        They increased their orders over time, in some cases as much as 600% in the

space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders

of oxycodone in a one-month period. Yet Walgreens corporate officers turned a blind eye to

these abuses. In fact, corporate attorneys at Walgreens suggested, in reviewing the legitimacy of

prescriptions coming from pain clinics, that “if these are legitimate indicators of inappropriate

prescriptions perhaps we should consider not documenting our own potential noncompliance,”

underscoring Walgreens’ attitude that profit outweighed compliance with the CSA or the health .

of communities. 100

        243.        Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause and Immediate

Suspension Order, Defendant Walgreens’ corporate headquarters pushed to increase the number

of oxycodone sales to Walgreens’ Florida pharmacies, and provided bonuses for pharmacy

employees based on the number of prescriptions filled at the pharmacy to increase oxycodone

sales. In July 2010, Defendant Walgreens ranked all of its Florida stores by number of

oxycodone prescriptions dispensed in June of that year, and found that the highest-ranking store

in oxycodone sales sold almost 18 oxycodone prescriptions per day. All of these prescriptions

were filled by the Jupiter Center. 101


      99 Order to Show Cause and Immediate Suspension of Registration, In the Matter of
Walgreens Co. (Drug Enf t Admin. Sept. 13, 2012).
      100
          Id.
        101
              Id.


                                                 82
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 214 of 275




         244.      Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).

         245.      For example, in January 2017, an investigation by the Massachusetts Attorney

General found that some Walgreens pharmacies failed to monitor patients’ drug use patterns and

did not use sound professional judgment when dispensing opioids and other controlled

substances—despite the context of soaring overdose deaths. Walgreens agreed to pay $200,000

and follow certain procedures for dispensing opioids. 102

         246. Manufacturers had knowledge of diversion as well and have failed to comply with

their obligations to report and decline suspicious orders, and stop detailing suspicious

prescribes. Sales representatives learned that the prescription opioids they were promoting were

being diverted, often with lethal consequences. As a sales representative wrote on a public

forum:

                   Actions have consequences—so some patient gets Rx’d the 80mg
                   OxyContin when they probably could have done okay on the 20mg
                   (but their doctor got “sold” on the 80mg) and their teen
                   son/daughter/child’s teen friend finds the pill bottle and takes out a
                   few 80’s... next they’re at a pill party with other teens and some
                   kid picks out a green pill from the bowl... they go to sleep and
                   don’t wake up (because they don’t understand respiratory
                   depression) Stupid decision for a teen to make...yes... but do they
                   really deserve to die?

         247.      Moreover,    Manufacturer     Defendants’     sales   incentives   rewarded   sales

representatives who happened to have pill mills within their territories, enticing those

representatives to look the other way even when their in-person visits to such clinics should have

raised numerous red flags. In one example, a pain clinic in South Carolina was diverting massive

quantities of OxyContin. People traveled to the clinic from towns as far as 100 miles away to get

         102 Id.


                                                    83
      Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 215 of 275




    prescriptions, DEA’s diversion unit raided the clinic, and prosecutors eventually filed criminal

    charges against the doctors. But Purdue’s sales representative for that territory, Eric Wilson,

    continued to promote OxyContin sales at the clinic. He reportedly told another local physician

    that this clinic accounted for 40% of the OxyContin sales in his territory. At that time, Wilson

    was Purdue’s top-ranked sales representative. In response to news stories about this clinic,

    Purdue issued a statement, declaring that “if a doctor is intent on prescribing our medication

    inappropriately, such activity would continue regardless of whether we contacted the doctor or
            103
.   not.”

                  248.      In another example, a Purdue sales manager informed her supervisors in 2009

    about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

    with her sales representative, “it was packed with a line out the door, with people who looked
                                                                                                    ,,104
    like gang members,” and that she felt “very certain that this [is] an organized drug ring[.]            She

    wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her

    supervisor at Purdue responded that while they were “considering all angles,” it was “really up to

    [the wholesaler] to make the report. 5? 105 This pill mill was the source of 1.1 million pills

    trafficked to Everett, Washington, a city of around 100,000 people. Purdue waited until after the

    clinic was shut down in 2010 to inform the authorities.

                  249.      Mallinckrodt also failed to report suspicious prescribing. A former Mallinckrodt

    sales representative reports that he regularly visited a doctor over the course of 5 years. The


                  103
                        Meier, Pain Killer.
                  104
              Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
    criminals and addicts. What the drugmaker knew, LOS ANGELES TIMES (July 10, 2016),
    http://www.latimes.com/projects/la-me-oxycontin-part2/
                  105 Id.


                                                           84
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 216 of 275




doctor has now been criminally indicted. During the visits, the representative saw the doctor’s

office overflowing with patients, some of whom waited for up to 8 hours to see the doctor, and

heard them bragging about earning $70,000 from selling prescriptions written by the doctor.

Despite having around 300 doctors on his call list, the former sales representative’s supervisor at

Mallinckrodt instructed the sales representative to spend half of his time with the doctor because

of the sales potential due to the doctor’s prescribing. The sales representative and his supervisor

did not report the doctor because his prescribing was very high, and the company made a lot of

money from his prescribing.

       250.    These examples demonstrate how Manufacturer Defendants’ obligation to report

suspicious prescribing ran head on into their marketing strategy. The goal of the marketing

strategy was to increase these Defendants’ profits by convincing more healthcare providers to

prescribe opioids in higher and higher doses for long term use. Thus, these Defendants did

identify healthcare providers who were their most prolific prescribers, but not to determine if

their prescribing was suspicious and, if so, report them. Defendants identified these prescribers

to market to them and ensure they continued to prescribe more and more of Defendants’ opioids.

       251.    Whenever examples of opioid diversion and abuse have drawn media attention,

Purdue and other Manufacturer Defendants have consistently blamed “bad actors.” For example,

in 2001, during a Congressional hearing, Purdue’s attorney Howard Udell answered pointed

questions about how it was that Purdue could utilize IMS Health data to assess their marketing

efforts but not notice a particularly egregious pill mill in Pennsylvania run by a doctor named

Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The picture that is

painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who preyed upon




                                                85
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 217 of 275




this community, who caused untold suffering. And he fooled us all. He fooled law enforcement.

He fooled the DEA. He fooled local law enforcement. He fooled us. >>106

        252.      But given the closeness with which these Defendants monitored prescribing

patterns through IMS Health data, it is highly improbable that they were “fooled.” In fact, a local

pharmacist had noticed the volume of prescriptions coming from Paolino’s clinic and alerted

authorities. Purdue had the prescribing data from the clinic and alerted no one. Indeed, a Purdue

executive referred to Purdue’s tracking system and database as a “gold mine” and acknowledged

that Purdue could identify highly suspicious volumes of prescriptions.

G.      Defendants Worked Together to Sustain Their Market and Boost Their Profits

        253.      The Big Three, as leading wholesale distributors, had close financial relationships

with both manufacturers and customers, for whom they provide a broad range of value-added

services that render them uniquely positioned to obtain information and control against

diversion. These services often otherwise would not be provided by manufacturers to their

downstream customers who ultimately dispense the drugs and would be difficult and costly for

the dispenser to reproduce. For example, “[wholesalers have sophisticated ordering systems

that allow customers to electronically order and confirm their purchases, as well as to confirm

the availability and prices of wholesalers’ stock. ,,107   Through their generic source programs,

wholesalers are also able “to combine the purchase volumes of customers and negotiate the cost

of goods with manufacturers.” Wholesalers also offer marketing programs, patient services, and

other software to assist their dispensing customers.

        254.      Distributor Defendants had financial incentives from manufacturers to distribute


        106
              Meier, Pain Killer, at 179.
        107
              Fed. Trade Comm'n v. Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998).


                                                  86
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 218 of 275




higher volumes, and thus to refrain from reporting or declining to fill suspicious orders.

Wholesale drug distributors acquire pharmaceuticals, including opioids, from manufacturers at

an established wholesale acquisition cost. Discounts and rebates from this cost may be offered

by manufacturers based on market share and volume. As a result, higher volumes may decrease

the cost per pill to distributors. Decreased cost per pill in turn, allows wholesale distributors to

offer more competitive prices, or alternatively, pocket the difference as additional profit. Either

way, the increased sales volumes result in increased profits. Of course, increased sales volumes

have also resulted in the oversupply of opioids and concurrent increases in addiction, overdose,

and criminal diversion across the nation and in and around the City.

       255.      Upon information and belief, each of the Distributor Defendants also worked

together, and with Manufacturer Defendants, through trade or other organizations, such as the
                                                                                  108
HDA, the National Association of Chain Drugstores, and the Pain Care Forum (“PCF”),to

safeguard the market for opioids and the distribution of opioids. 109

       256.      Although the entire HDA membership directory is private, the HDA website

confirms that Defendants AmerisourceBergen, Cardinal, and McKesson, were members. no

Most of the Manufacturer Defendants were members as well.




       108
             The Pain Care Forum is a lobbying organization.
       109
                  https://www.documentcloud.Org/documents/3108980-PAIN-CARE-FORUM-
Directory-04-2012.html (2012 document showing defendants or parents/affiliates)
       110
         https://www.healthcaredistribution.org/about/membership/distributor (H.D. Smith
would have been represented by Smith Drug Company, Div. J M Smith Corporation.)

       111 https://www.healthcaredistribution.org/about/membership/manufacturer.


                                                 87
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 219 of 275




        257.      The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Big Three with the opportunity to work closely with each other and with

opioid manufacturers, confidentially, to develop and further their common purpose and interests.

        258.      The HDA also offers a multitude of conferences, including annual business and

leadership conferences.      The HDA and the Distributors advertise these conferences as an

opportunity to “bring together high-level executives, thought leaders and influential managers

. . . to hold strategic business discussions on the most pressing industry issues.” 1 1 ^'    The

conferences also gave the Distributors and Manufacturer Defendants “unmatched opportunities

to network with [their] peers and trading partners at all levels of the healthcare distribution

industry.”113 The HDA and its conferences were significant opportunities for the Big Three to

interact at a high level of leadership.

        259.      HDA members were eligible to participate on councils, committees, task forces

and working groups, including:

            a. Industry Relations Council: “This council, composed of distributor and
               manufacturer members, provides leadership on pharmaceutical distribution and
               supply chain issues.”

            b. Business Technology Committee: “This committee provides guidance to HDA
               and its members through the development of collaborative e-commerce business
               solutions. The committee’s major areas of focus within pharmaceutical
               distribution include information systems, operational integration and the impact of
               e-commerce.” Participation in this committee includes distributors and
               manufacturer members.

            c. Logistics Operation Committee: “This committee initiates projects designed to
                  help members enhance the productivity, efficiency and customer satisfaction
                  within the healthcare supply chain. Its major areas of focus include process

        112 Business and Leadership Conference—Information for Manufacturers, Healthcare
Distribution Alliance, available at https://www.healthcaredistribution.org/events/2015-business-
and-leadership-conference/blc-for-manufacturers (last accessed on Sept. 14, 2017).
        113 Id.


                                                88
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 220 of 275




               automation, information systems, operational integration, resource management
               and quality improvement.” Participation in this committee includes distributors
               and manufacturer members.

           d. Manufacturer Government Affairs Advisory Committee: “This committee
              provides a forum for briefing HDA’s manufacturer members on federal and state
              legislative and regulatory activity affecting the pharmaceutical distribution
              channel. Topics discussed include such issues as prescription drug traceability,
              distributor licensing, FDA and DEA regulation of distribution, importation and
              Medicaid/Medicare reimbursement.” Participation in this committee includes
              manufacturer members.

           e. Contracts and Chargebacks Working Group: “This working group explores how
              the contract administration process can be streamlined through process
              improvements or technical efficiencies. It also creates and exchanges industry
              knowledge of interest to contract and chargeback professionals.” Participation in
              this group includes manufacturer and distributor members.114

       260.    The Distributor Defendants and Manufacturer Defendants also participated,

through the HDA, in Webinars and other meetings designed to exchange detailed information

regarding their prescription opioid sales, including purchase orders, acknowledgements, shipping

notices, and invoices.   For example, on April 27, 2011, the HDA offered a Webinar to

“accurately and effectively exchange business transactions between distributors and

manufacturers...”    Upon information and belief, the Manufacturer Defendants used this

information to gather high-level data regarding overall distribution and direct the Distributor

Defendants on how to most effectively sell prescription opioids.

       261.    The Big Three also coordinated with each other and opioid manufacturers in other

ways. According to articles published by the Center for Public Integrity and the Associated

Press, the Pain Care Forum—whose members include, upon information and belief, the HDA—

has been lobbying on behalf of opioid manufacturers and distributors for “more than a



       114 Councils and Committees. Healthcare Distribution Alliance, (accessed on December
11, 2017), available at https://www.healthcaredistribution.org/about/councils-and-committees


                                               89
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 221 of 275




decade.”113 This coordination in their lobbying further supports an inference that Defendants

worked together in other ways, as is described in this Complaint.

       262.    Distributor Defendants also worked together through HDA and National

Association of Chain Drugstores (“NACDS”). The respective CEOs of the HDA and NACDS

have spoken with one voice, with respect to portraying their members as committed to

safeguarding the integrity of the supply chain when opposing efforts to promote the importation

of prescription drugs as a means of mitigating the escalating costs of medications. These

statements support the inference that Distributor Defendants worked together to mislead the

public regarding their commitment to complying with their legal obligations and safeguarding

against diversion.

       263.    Taken together, the interaction and length of the relationships between and among

the Manufacturer and Distributor Defendants reflects a deep level of cooperation between two

groups in a tightly knit industry. The Manufacturer and Distributor Defendants were not two

separate groups operating in isolation or two groups forced to work together in a closed system.

Defendants operated together as a united entity, working together on multiple fronts to engage in

the unlawful sale of prescription opioids.

       264.    Publications and guidelines issued by the HDA confirm that the Defendants

utilized their membership in the HDA to form agreements. Specifically, in the fall of 2008, the

HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

        115 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic.
The Center for Public Integrity (Sept. 19, 2017), available at
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic; PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011)
(showing Covidien, Mallinckrodt LLC’s parent company until mid-2013, as a member in 2012),
available at https://assets.documentcloud.Org/documents/3108982/PAIN-CARE-FORUM-
Meetings-Schedule-amp.pdf.


                                               90
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 222 of 275




Preventing Diversion of Controlled Substances (“Industry Compliance Guidelines”) regarding

diversion. As the HDA explained in an amicus brief, the Industry Compliance Guidelines were

the result of “[a] committee of HDMA members contributing] to the development of this

publication” beginning in late 2007.

       265.    This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

duties under the CSA. As John M. Gray, President/CEO of the HDA stated to the Energy and

Commerce Subcommittee on Health in April 2014, it is “difficult to find the right balance

between proactive anti-diversion efforts while not inadvertently limiting access to appropriately

prescribed and dispensed medications.”      Here, it is apparent that Defendants found the same

balance - an overwhelming pattern and practice of failing to identify, report, or halt suspicious

orders, and failure to prevent diversion.

       266.    The Defendants worked together to control the flow of information and influence

state and federal governments to pass legislation that supported the use of opioids and limited the

authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Manufacturer and Distributor Defendants did this through their participation in the PCF, HDA,

and the NACDS.

       267.    Upon information and belief, the Defendants also worked together to ensure that

the Aggregate Production Quotas, Individual Quotas and Procurement Quotas allowed by the

DEA remained artificially high and ensured that suspicious orders were not reported to the DEA

in order to ensure that the DEA had no basis for refusing to increase or decrease production

quotas due to diversion.




                                                91
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 223 of 275




H.     Defendants Ignored Red Flags of Abuse and Diversion

       268.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in DEA’s confidential ARCOS database.116 ARCOS,

which stands for Automation of Reports and Consolidated Orders System, tracks controlled

substances distribution based on data provided by manufacturers and distributors.         The data

necessary to identify with specificity the transactions that were suspicious is in possession of the

Distributor Defendants and Manufacturer Defendants, but has not been disclosed to the public.

       269.    Yet, publicly available information confirms that Defendants funneled far more

opioids into and around the City than could have been expected to serve legitimate medical use,

and ignored other red flags of suspicious orders. This information, along with the information

known only to Defendants, would have alerted them to potentially suspicious orders of opioids in

and affecting the City.

       270.    The City’s information and belief rests upon the following facts:

       (a) distributors have access to detailed transaction-level data on the sale and distribution
       of opioids, which can be broken down by zip code, prescriber, and pharmacy and
       includes the volume of opioids, dose, and the distribution of other controlled and non-
       controlled substances;

       (b) The Big Three and Manufacturer Defendants regularly visit pharmacies and/or
       doctors to promote and provide their products and services, which allows them to observe
       red flags of diversion. Similarly, Walgreens and Rite Aid have direct access to the
       transaction data of its chain of retail pharmacies.

       (c) The Big Three together may account for more than 90% of all revenues from
       prescription drug distribution in the United States, and each plays such a large part in the
       distribution of opioids that its own volume provides a ready vehicle for measuring the
       overall flow of opioids into a pharmacy or geographic area;




       116 See Model v. USDOJ, 784 F.3d 448 (8th Cir. 2015).


                                                92
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 224 of 275




        (d) Walgreens and Rite Aid have been relatedly penalized for their illegal prescription
        opioid practices, and the wide-spread nature of these violations suggests they are the
        product of national policies and practices;

        (e) Performance metrics and prescription quotas adopted by the national retail pharmacies
        such as Walgreens and Rite Aid for their retail stores contributed to their failure. The
        result is both deeply troubling and entirely predictable: opioids flowed out of national
        retail pharmacies and into communities throughout the country. The policies remained in
        place even as the epidemic raged.

        271.    At all relevant times, Defendants were in possession of data or information that

allowed them to track prescribing patterns over time. Walgreens, for example, had direct access

to the prescription rates of its retail pharmacies.

        272.    Distributors have a duty to know their customers and the communities they serve.

Wholesale distributors, such as the Big Three, developed “know your customer” questionnaires

and files. This information, compiled pursuant to comments from the DEA in 2006 and 2007,

was intended to help distributors identify suspicious orders or customers who were likely to

divert prescription opioids.117 The “know your customer” questionnaires informed distributors

of the number of pills that the pharmacies sold, how many non-controlled substances were sold

compared to controlled substances, whether the pharmacy buys from other distributors, the types

of medical providers in the area, including pain clinics, general practitioners, hospice facilities,

cancer treatment facilities, among others, and these questionnaires put the recipients on notice of

suspicious orders.




        117
            Suggested Questions a Distributor Should Ask Prior to Shipping Controlled
Substances,         Drug          Enforcement         Administration,      available      at
https://www.deadiversion.usdoj .gov/mtgs/pharm_industry/l 4th_pharm/levinl_ques.pdf; Richard
Widup, Jr., Kathleen H. Dooley, Esq., Pharmaceutical Production Diversion: Beyond the
PDMA,        Purdue        Pharma       and     McGuireWoods          LLC,   available    at
https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.


                                                  93
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 225 of 275




        273.    According to testimony by a former Executive Chairman of the Board of Cardinal

at a hearing before the House of Representatives’ Energy and Committee Subcommittee on

Oversight and Investigations on May 8, 2018, a distributor has the ability to request drug

dispensing reports, which include all drugs dispensed by a pharmacy, not only those by Cardinal,

and had requested such reports in the past.      Upon information and belief, other wholesale

distributors could request similar reports, and, as explained above, Walgreens would have had

this information from their own pharmacies.

I.      Bernalillo County, the Area Within Which the City is Located, is a High Intensity
        Drug Trafficking Area Significantly Harmed by the Opioid Epidemic.

        274.    Given this, and the additional red flags described below, Defendants should have

been on notice that the diversion of opioids was likely occurring in and around the City, should

have investigated, terminated suspicious orders, and reported potential diversion to law

enforcement.

        275.    Albuquerque has been designated a High Intensity Drug Trafficking Area by the

Office of National Drug Control Policy.118 Due to the vast openness of the geography, as well as

the proximity to Mexico, the region has been deemed “a major contributor to the flow of

narcotics into and through” New Mexico.119 The region continues to see increases in the amount

of Mexican black tar heroin. 120

        276.    Given the widespread abuse and misuse of opioids, it is unsurprising that some

practitioners have begun to profit from this dangerous marketplace. Despite clear regulations

under the New Mexico Administrative Code, some practitioners instead choose to violate their


        118 See https://www.ncjrs.gov/ondcppubs/publications/enforce/hidta2001/nmex-fs.html
        "9Id.
        mId.


                                               94
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 226 of 275




legal obligations and duties in order to profit from prescribing dangerous opioid controlled

substances to patients.

       277.    Upon information and belief, Defendant Michael Gallegos negligently did not

comply with keeping his annual controlled substance inventory and was cited by the State of

New Mexico Board of Pharmacy as it relates to dangerous opioid controlled substances.

       278.    Upon information and belief, Defendant Bitu Sheth, PA is one of the highest

prescribers of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances throughout her practice.

       279.    Upon information and belief, Defendant Laura LeBlanc, NP is one of the highest

prescribers of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances to her patients.

       280.    Upon information and belief, Defendant Peter Pacheco, PA is one of the highest

prescribers of opioids in Albuquerque and has negligently overprescribed dangerous opioid

controlled substances to his patients.

       281.    Upon information and belief, Defendant Rebecca Duchon, PA is one of the

highest prescribers of opioids in Albuquerque and has negligently overprescribed dangerous

opioid controlled substances to her patients.

       282.    Upon information and belief, Defendant Marchell Woodruff, PA is one of the

highest prescribers of opioids in Albuquerque and has negligently overprescribed dangerous

opioid controlled substances to her patients.

       283.    Upon information and belief, Andrei Marchenko, CNP was one of the highest

prescribers of opioids in Albuquerque and is currently under investigation by the DEA. Upon




                                                 95
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 227 of 275




information and belief, Andrei Marchenko, CNP negligently prescribed dangerous opioid

controlled substances to his patients.

        284.   Based upon all of these red flags, it can be fairly inferred that Defendants had

information about suspicious orders that they did not report, and also failed to exercise due

diligence before filling orders from which drugs were diverted into illicit uses in and around the

City.

J.      Defendants Hid Their Lack of Cooperation with Law Enforcement and Falsely
        Claimed To Be Actively Working To Prevent Diversion

        285.   When a wholesaler or manufacturer does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action-or may not know to take action at all.

        286.   After being caught failing to comply with particular obligations at particular

facilities, Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens. As part of McKesson’s 2008 Settlement with the

DEA, McKesson claimed to have “taken steps to prevent such conduct from occurring in the

future,” including specific measures delineated in a “Compliance Addendum” to the Settlement.

Yet, in 2017, McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again

failing to report suspicious orders of certain drugs, including opioids.

        287.   More generally, the Defendants publicly portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion of these

dangerous drugs. For example, Defendant Cardinal claims that, “We challenge ourselves to best

utilize our assets, expertise and influence to make our communities stronger and our world more


                                                 96
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 228 of 275




sustainable, while governing our activities as a good corporate citizen in compliance with all

regulatory requirements and with a belief that doing ‘the right thing’ serves everyone.”121

Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies to help

prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims to

“maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription controlled medications that do not meet [its] strict criteria.”122

Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants

related to prescription drug misuse.123 A Cardinal executive recently claimed that Cardinal uses

“advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as

effective and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”124

       288.    Similarly, Defendant McKesson publicly claims that its “customized analytics

solutions track pharmaceutical product storage, handling and dispensing in real time at every step

of the supply chain process,” creating the impression that McKesson uses this tracking to help
                     19 S
prevent diversion.          Defendant McKesson has also publicly stated that it has a “best-in-class


        121*
             Cardinal website, Ethics and Governance, available at
        http://www.cardinalhealth.com/en/about-us/corporate-citizenship/ethics-and-
        govemance.html.
         122
              Cardinal website, Archives, Cardinal Health Values Statement, available at
http://cardinalhealth.mediaroom.com/valuestatement.
        19"}
          Cardinal website, available at http://www.cardinalhealth.com/en/about-us/corporate-
citizenship/community-relations/population-health/rx-drug-misuse-and-abuse.html.

        124 Lenny Bernstein et al., How Drugs Intended for Patients Ended up in the Hands of
Illegal Users: ‘No one was doing their job’, The Washington Post (Oct. 22, 2016),
http://wapo.st/2vCRGLt.
        125 McKesson website, Pharmaceutical Distribution for Manufacturers, available at
http://www.mckesson.com/manufacturers/pharmaceutical-distribution/.

                                                   97
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 229 of 275




controlled substance monitoring program to help identify suspicious orders,” and claimed it is

“deeply passionate about curbing the opioid epidemic in our country.”126

        289.        Defendant AmerisourceBergen, too, has taken the public position that it is

“working] diligently to combat diversion and [is] working closely with regulatory agencies and

other partners in pharmaceutical and healthcare delivery to help find solutions that will support

appropriate access while limiting misuse of controlled substances.” 127                    A company

spokeswoman, Lauren Moyer, also provided assurance that, “At AmerisourceBergen, we are

committed to the safe and efficient delivery of controlled substances to meet the medical needs

of patients. »128

        290.        Walgreens also publicly portrays itself as committed to working diligently to

prevent diversion of these dangerous drugs and curb the opioid epidemic, including through

installation of safe-disposal kits at Walgreens pharmacies and plans to make Naloxone available

without a prescription.         Citing these efforts, Walgreens promotes itself as committed to

undertaking “a comprehensive national plan announced earlier this year to address key

contributors to the crisis.”

        291.        Rite Aid has recently similarly represented itself as a company that is fighting the

opioid epidemic. In October 2018, Rite Aid published a press release which stated that it is



        1 9A
          Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency Tried to Curb Opioid Abuse, Wash. Post, Dec. 22, 2016, available at
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-l le6-b527-949c5893595e_story.html.
        127
            https://www.wvgazettemail.com/news/cops_and_courts/drug-firrns-fiieled-pill-mills-
in-rural-wv/article_l 4c8ela5-19bl-579d-9ed5-770f09589a22.html
        128 https://www.wvgazettemail.com/news/cops_and_courts/drug-firms-fueled-pill-mills-
in-rural-wv/article 14c8e 1 a5-19b 1 -579d-9ed5-770f09589a22.html


                                                     98
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 230 of 275




working with local law enforcement, state and federal agencies, as well as community groups in

order to prevent opioid diversion. Rite Aid also claimed to be developing programs which, like

Walgreens, would make Naloxone available without a prescription, along with the distribution of

packets that would allow for the disposal of opioids, and medication drop-off units.

       292.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, Defendants, through their trade associations, the HDMA and the NACDS, filed

an amicus brief in Masters Pharmaceuticals, which made the following statements: 129

       “HDMA and NACDS members not only have statutory and regulatory
       responsibilities to guard against diversion of controlled prescription drugs, but
       undertake such efforts as responsible members of society.”

       “Distributors take seriously their duty to report suspicious orders, utilizing both .
       computer algorithms and human review to detect suspicious orders based on the
       generalized information that is available to them in the ordering process.”

       293.    Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations,

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further affirmed that their conduct was in compliance with those obligations.

       294.    These public statements created the false and misleading impression that the

Distributor Defendants rigorously carried out their duty to report suspicious orders, exercised

due diligence to prevent diversion of these dangerous drugs, and worked on their own accord to

prevent diversion as a matter of corporate responsibility to the communities their business

practices would necessarily impact.

       295.    Manufacturer Defendants also misrepresented their compliance with legal duties

and cooperation with law enforcement. Purdue serves as a hallmark example of such wrongful

       129 Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.


                                                99
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 231 of 275




conduct. Purdue deceptively and unfairly failed to report to authorities illicit or suspicious

prescribing of its opioids, even as it publicly and repeatedly touted its “constructive role in the

fight against opioid abuse,” including its commitment to ADF opioids and its “strong record of

coordination with law enforcement. ,, 130

       296.    At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

with law enforcement and government agencies to combat opioid abuse and diversion. Purdue

has consistently trumpeted this partnership since at least 2008, and the message of close

cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid abuse.

       297.    Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create .... That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse ... ,”131 Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that, “For many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.” 13^' And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close


        130
            Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label, May 5,
2016, available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-
straight-on-oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-
Diversion Programs, July 11, 2016, available at http://www.purduepharma.com/news-media/get-
the-facts/setting-the-record-straight-on-our-anti-diversion-programs/,
https://www.purduepharma.com/corporate-social-responsibility/.
        131 Purdue website, Opioids With Abuse-Deterrent Properties, available at http://www.
purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-with-abuse-
deterrent-properties/.
        132  Purdue   website,  Opioids    Corporate     Responsibility,           available     at
http://www.purduepharma.com/news-media/opioids-corporate-responsibility/.


                                               100
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 232 of 275




coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”133

        298.     These public pronouncements create the misimpression that Purdue is proactively

working with law enforcement and government authorities nationwide to root out drug diversion,

including the illicit prescribing that can lead to diversion. Purdue aims to distance itself from

past conduct in deceptively marketing opioids and make its current marketing seem more

trustworthy and truthful.

       299.      Mallinckrodt made misrepresentations regarding its efforts to fight opioid

addiction. Mallinckrodt claims on its website to be “committed both to helping health care

providers treat patients in pain and to fighting opioid misuse and abuse,” and further asserts that,

“In key areas, our initiatives go beyond what is required by law. We address diversion and abuse

through a multidimensional approach that includes educational efforts, monitoring for suspicious

orders of controlled substances . . .”134 The truth, of course, is that Mallinckrodt failed to put in

place appropriate procedures to ensure suspicious orders would be reported and instead,

continued to fill suspicious orders, which supplied far more opioids than were justified and led to

diversion of opioids in and around the City and other cities, counties, and states.

       300.      Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously



        133 Purdue, Setting The Record Straight On Our Anti-Diversion Programs, July 11, 2016,
available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-
on-our-anti-diversion-programs/. Contrary to its public statements, Purdue seems to have
worked behind the scenes to push back against law enforcement.
        134 Mallinckrodt website, Our Programs,
http://www2.mallinckrodt.com/Responsibility/Responsible_Use/Our_Programs/




                                                101
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 233 of 275




carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

K.      By Increasing Opioid Prescriptions and Use, Defendants Collectively Fueled the
        Opioid Epidemic and Significantly Harmed the City and Its Residents

        301.   Manufacturer Defendants’ misrepresentations and deceptive conduct prompted

health care providers in and around the City to prescribe, patients to take, and payors to cover

opioids for the treatment of chronic pain. Through their marketing, Manufacturer Defendants

overcame barriers to widespread prescribing of opioids for chronic pain.         The Distributor

Defendants recklessly distributed opioids and failed to meet their regulatory obligations in New

Mexico.

        302.   Defendants’ deceptive marketing and illegal distribution practices substantially

contributed to an explosion in the use of opioids across the country. Approximately 20% of the

population between the ages of 30 and 44, and nearly 30% of the population over 45, have used

opioids. Opioids are the most common treatment for chronic pain. Since 2016, 20% of office

visits have included the prescription of an opioid.

        303.   Manufacturer Defendants devoted and continue to devote massive resources to

direct sales contacts with doctors. In 2014 alone, Manufacturer Defendants spent $166 million

on detailing branded opioids to doctors.       This amount is twice as much as Manufacturer

Defendants spent on detailing in 2000. The amount includes $108 million spent by Purdue, $34

million by Janssen, $13 million by Teva, and $10 million by Endo.

        304.   Teva’s quarterly national spending steadily climbed from below $1 million in

2000 to more than $3 million in 2014 (and more than $13 million for the year), with a peak,


                                                102
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 234 of 275




coinciding with the launch of Fentora, of nearly $9 million for one quarter of 2007 (and more

than $27 million for the year), as shown below:

                             All Promotional Spending on Non-lnjectable Opioids by Defendant Cephalon (Quarterly)
        $10,000,000



         $9,000,000



        $8,000,000



        $7,000,000



        $6,000,000



        $5,000,000



        $4,000,000



        $3,000,000



        $2,000,000



        $1,000,000



                $0
                      1234123412341234123412341234123412341234123412341234123412341
                      2000      2001   2002   2003   2004   2005   2006   2007   2008   2009   2010   2011   2012   2013   2014 2015




                                                                   103
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 235 of 275




       305.           Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than S10 million following the launch of Opana ER in mid-2006 (and more than

$38 million for the year in 2007) and more than $8 million coinciding with the launch of a

reformulated version in 2012 (and nearly $34 million for the year):

                                     All Promotional Spending on Non-lnjectable Opioids by Defendant Endo (Quarterly)
        512,000,000




        510,000,000




         58,000,000




        56.000.000




        54,000,000




        $2,000,000




                so
                      1234123412341234123412341234123412341234123412341234123412341

                       2000   2001     2002    2003    2004    2005    2006   2007    2008    2009    2010    2011      2012   2013   2014 201S




                                                                      104
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 236 of 275




       306.           Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:

                              All Promotional Spending on Non-lnjectable Opioids by Defendant Janssen (Quarterly)
        $45,000,000



        $40,000,000



        $35,000,000



        $30,000,000



        $25,000,000



        $20,000,000



        $15,000,000



        $10,000,000



         $5,000,000



                $0
                      1234123412341234123412341234123412341234123412341234123412341
                       2000     2001   2002   2003   2004   2005   2006   2007   2008   2009   2010   2011   2012   2013   2014 2015




                                                                   105
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 237 of 275




       307.    Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue

came under investigation by the Department of Justice, but then spiked to above $25 million in

2011 (for a total of $110 million that year), and continued to rise through at least 2015.




       308.    The sharp increase in opioid use resulting from Defendants’ conduct has led

directly to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the

United States, including in and around the City. Representing the NIH’s National Institute of

Drug Abuse in hearings before the Senate Caucus on International Narcotics Control in May

2014, Dr. Nora Volkow explained that “aggressive marketing by pharmaceutical companies” is

“likely to have contributed to the severity of the current prescription drug abuse problem.”135




       135 America’s Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing
       before the Senate Caucus on Int’lNarcotics Control, May 14, 2014 Hr’g Testimony of
       Dr. Nora Volkow, available at
       http://www.drugcaucus. senate. gov/sites/default/files/Volkow%20Testimony.pdf.


                                                106
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 238 of 275




          309.   In August 2016, then U.S. Surgeon General Vivek Murthy published an open

letter to physicians nationwide, enlisting their help in combating this “urgent health crisis” and

linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and

the “devastating” results that followed, had “coincided with heavy marketing to doctors . . . .

[m]any of [whom] were even taught—incorrectly—that opioids are not addictive when

prescribed for legitimate pain.”136

          310.   Chronic opioid therapy—the prescribing of opioids long-term to treat chronic

pain—has become a commonplace, and often first-line, treatment. Manufacturer Defendants’

deceptive marketing caused prescribing not only of their opioids, but of opioids as a class, to

skyrocket. According to the CDC, opioid prescriptions, as measured by number of prescriptions

and moiphine milligram equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on

an average day, more than 650,000 opioid prescriptions were dispensed in the U.S. While

previously a small minority of opioid sales, today between 80% and 90% of opioids (measured

by weight) used are for chronic pain. Approximately 20% of the population between the ages of

30 and 44, and nearly 30% of the population over 45, have used opioids. Opioids are the most

common treatment for chronic pain, and 20% of office visits now include the prescription of an

opioid.

          311.   In a 2016 report, the CDC explained that “[ojpioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons,

the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical



          136 See Murthy, supra.


                                                107
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 239 of 275




“to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”137

        312.     Scientific evidence demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse. „138

        313.     There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

associated adverse outcomes.”139 The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications. 3 5 140

L.      Albuquerque Continues to Be Burdened with Significant Expenses as a Result of All
        Defendants’ Malfeasance in Causing the Opioid Epidemic.

        314.     Rising opioid use and abuse have negative social and economic consequences far

beyond overdoses.       According to a recent analysis by a Princeton University economist,

approximately one out of every three working age men who are not in the labor force take daily

prescription pain medication. The same research finds that opioid prescribing alone accounts for

20% of the overall decline in the labor force participation for this group from 2014-16, and 25%




       137 CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A.,
Increases in drug and opioid overdose deaths—United States, 2000-2014, Am. J. of
Transplantation 16.4 (2016): 1323-1327.
        138
          Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16.8
Pharmacoepidemiology and Drug Safety, 827-40 (2007).
      139 Dart, MD, et al., Trends in Opioid Analgesic Abuse and Mortality in the United States,
New Engl. J. Med., 372:241-248 (Jan. 15, 2015).
        140
          Califf, MD, et al., A Proactive Response to Prescription Opioid Abuse, New Engl. J.
Med. (Apr. 14, 2016).


                                                108
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 240 of 275




of the smaller decline in labor force participation among women.            Many of those taking

painkillers still said they experienced pain daily.

        315.   The overprescribing of opioids causes an increase in additional medical

conditions. A growing number of people need medications aimed at treating secondary effects

of opioids—including not only addiction and overdose, but also side effects like constipation and

sedation. According to a recent analysis by the Washington Post, working-age women and men

on opioids are much more likely to have four or more prescriptions from a physician (57% and

41%, respectively) than their counterparts who do not take opioids (14% and 9%, respectively).

These secondary-effect medications—essentially, drugs to treat the effects of opioids—generated

at least $4.6 billion in spending nationally in 2015, on top of $9.57 billion in spending on opioids

themselves.

       316.    The deceptive marketing and overprescribing of opioids also has a significant

detrimental impact on children. Prescription opioid use before high school graduation is related

to a 33% increase in the risk of later opioid misuse.141 Additionally, the adolescent misuse of

opioid medications greatly predicts the later use of heroin.142 However, according to the CDC

Guidelines, there has been a significant increase in the prescribing of opioids to adolescents and

children for headaches and injuries.143




       141 U.S. Pharmacist, Legitimate Opioid Use Prior to High School Graduation Increase
Abuse Risk, available at https://www.uspharmacist.com/article/legitimate-opioid-use-prior-to-
high-school-graduation-increases-abuse-risk.
        142 National Institute of Health, Prescription Opioid Use is a Risk Factor for Heroin Use,
available at https://www.drugabuse.gov/publications/research-reports/relationship-between-
prescription-drug-heroin-abuse/prescription-opioid-use-risk-factor-heroin-use.
      143 CDC Guideline for Prescribing Opioids for Chronic Pain - United States, 2016,
Morbidity and Mortality Weekly Report 3 (March 18, 2016).


                                                 109
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 241 of 275




        317.    Even infants have not been immune to the impact of opioid abuse. There has

been a dramatic rise in the number of infants who are bom addicted to opioids due to prenatal

exposure and suffer from neonatal abstinence syndrome (“NAS,” also known as neonatal opioid

withdrawal syndrome, or “NOWS”). These infants painfully withdraw from the drug once they

are bom, cry nonstop from the pain and stress of withdrawal, experience convulsions or tremors,

have difficulty sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain,

among other serious symptoms. The long-term developmental effects are still unknown, though

research in other states has indicated that these children are likely to suffer from continued,

serious neurologic and cognitive impacts, including hyperactivity, attention deficit disorder, lack

of impulse control, and a higher risk of future addiction. When untreated, NAS can be life-

threatening. In 2009, more than 13,000 infants in the United States were bom with NAS, or

about one every hour.

        318.   Contrary to Defendants’ misrepresentations, most of the illicit opioid use

originates from prescribed opioids. It has been estimated that 60% of the opioids that are abused

come, directly or indirectly, through physicians’ prescriptions. In 2011, 71% of people who

abused prescription opioids got them through friends or relatives, not from drug dealers or the

internet.

        319.   Those who are addicted to prescription opioid painkillers are 40 times more likely

to become addicted to heroin. Prescription opioids, at the molecular level and in their effect,

closely resemble heroin. Prescription opioids are synthesized from the same plant as heroin,

have similar molecular structures, and bind to the same receptors in the human brain. Not

surprisingly, the CDC has identified addiction to prescription pain medication as the strongest

risk factor for heroin addiction.


                                               110
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 242 of 275




        320.    Defendants’ success in extending the market for opioids to new patients and

chronic conditions also created an abundance of drugs available for non-medical or criminal use

and fueled a new wave of addiction, abuse, and injury. Fentanyl is a relatively recent, even more

deadly problem stemming from the prescription opioid epidemic. Fentanyl is a powerful opioid

prescribed for cancer pain or in hospital settings that, in synthetic form, has made its way into

communities across the country. Albuquerque prosecutors have noticed an increase in criminal

cases involving the combination of heroin and fentanyl.

        321.   The burdens imposed on the City are not the normal or typical burdens of

government programs and services. Rather, they are extraordinary costs and losses that are

related directly to Defendants’ illegal actions.

M.     Defendants Fraudulently Concealed Their Misconduct

       322.    Defendants made, promoted, and profited from their misrepresentations about the

risks and benefits of opioids for chronic pain even though they knew that their marketing was

false and misleading. The history of opioids, as well as research and clinical experience over the

last 20 years, established that opioids were highly addictive and responsible for a long list of

very serious adverse outcomes. The FDA and other regulators warned Manufacturer Defendants

of this, and likewise, Purdue and Teva paid hundreds of millions of dollars to address similar

misconduct that occurred before 2008. Defendants had access to scientific studies, detailed

prescription data, and reports of adverse events, including reports of addiction, hospitalization,

and deaths—all of which made clear the harms from long-term opioid use and that patients are

suffering from addiction, overdoses, and death in alarming numbers. More recently, the FDA and

CDC have issued pronouncements based on existing medical evidence that conclusively exposes

the known falsity of these Defendants’ misrepresentations.



                                                   Ill
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 243 of 275




        323.   Notwithstanding this knowledge, at all times relevant to this Complaint,

Defendants took steps to avoid detection of and to fraudulently conceal their deceptive marketing

and unlawful and fraudulent conduct. Defendants disguised their own role in the deceptive

marketing of chronic opioid therapy by funding and working through biased science, unbranded

marketing, third party advocates, and professional associations.             Purdue, Endo, Teva,

Mallinckrodt, and Janssen purposefully hid behind the assumed credibility of these sources and

relied on them to establish the accuracy and integrity of Defendants’ false and misleading

messages about the risks and benefits of long-term opioid use for chronic pain. Purdue, Endo,

Teva, Mallinckrodt, and Janssen masked or never disclosed their role in shaping, editing, and

approving the content of this information.

        324.   Manufacturer Defendants successfully concealed from the medical community,

patients, and the City, facts sufficient to arouse suspicion of the claims that the City now asserts.

The City did not know of the existence or scope of these Defendants’ fraud and could not have

acquired such knowledge earlier through the exercise of reasonable diligence.

       325.    The Distributor Defendants also fraudulently concealed their misconduct. They

have declined to publicly release the information they have provided to the DEA for the ARCOS

database, which provides detailed tracking information about their shipments. In addition, as

explained above, these Defendants publicly portray themselves as maintaining sophisticated

technology as part of a concerted effort to thwart diversion, and publicly portray themselves as

committed to fighting the opioid epidemic, while failing to prevent diversion.

       326.    Further, Defendants misleadingly portrayed themselves as cooperating with law

enforcement and actively working to combat the opioid epidemic when, in reality, Defendants




                                                112
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 244 of 275




failed to satisfy even their minimum, legally-required obligations to report suspicious prescribers

and pharmacy orders.

                                 V.       CAUSES OF ACTION

                                             COUNT I
                                          Public Nuisance
                                      (Against All Defendants)

       327;    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       328.    Defendants, individually and acting through their employees and agents, and in

concert with each other, have intentionally, recklessly, or negligently engaged in conduct or

omissions which endanger or injure the property, health, safety or comfort of the public in and

around the City by their production, promotion, marketing, distribution, and sale of opioids for

use by residents of the City. Defendants, individually and in concert with each other, have

contributed to, and/or assisted in creating and maintaining a condition that is harmful to the

health of thousands of City residents and interferes with the enjoyment of life in violation of

New Mexico law.

       329.    Prescription opioid abuse, addiction, morbidity, and mortality are a temporary

public nuisance in the City, which remains unabated. The unlawful conduct by the Defendants

has created these hazards to public health and safety, the public health epidemic, and the state of

emergency described in this complaint.

       330.    The health and safety of the citizens of the City, including those who use, have

used or will use opioids, as well as those affected by users of opioids, is a matter of great public

interest and of legitimate concern to the City’s citizens and residents. Defendants’ acts and

omissions offend, significantly and unreasonably interfere with, and cause damage to the public


                                                113
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 245 of 275




rights common to all, such as the public health, public safety, public peace, moral standards, and

the public comfort. Defendants have control over their conduct in and around the City, and,

therefore, willingly participated to a substantial extent in creating and maintaining the public

nuisance.

       331.    Defendants knew, or should have known, that their promotion and irresponsible

distribution of opioids (in violation of their monitoring and reporting obligations) would create

or assist in the creation of a public nuisance.

       332.    Defendants are liable for a public nuisance because they acted without lawful

authority in knowingly creating and maintaining opioid use at such volumes and degree as to

create an epidemic, which clearly affects a number of citizens, is injurious to public health,

safety, morals and welfare, and interferes with the exercise and enjoyment of public rights.

       333.    Each Defendant is liable for public nuisance because its conduct at issue has

caused an unreasonable interference with a right common to the general public. City of

Albuquerque v. State ex rel. Village of Los Ranchos cle Albuquerque, 1991-NMCA-015, ^ 17,

111 N.M. 608, 808 P.2d 58 (“A public nuisance is a wrong that arises by virtue of an

unreasonable interference with a right common to the general public.”) (citing Restatement

(Second) of Torts § 821B(1); further cit. om.). The Defendants' conduct described herein

significantly interferes with public health, safety, peace, comfort, and convenience. All

Defendants’ actions were, at the least, a substantial factor in opioids becoming widely

available and widely used for non-medical purposes. Manufacturer Defendants’ actions were,

at the very least, a substantial factor in deceiving doctors and patients about the risks and benefits

of opioids for the treatment of chronic pain. Without Defendants’ actions, opioid use, misuse,

abuse, and addiction would not have become so widespread, and the opioid epidemic that now



                                                  114
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 246 of 275




exists would have been averted or much less severe. Moreover, by failing to report or cease

supplying known pill mills in and around the City, Defendants exacerbated the opioid crisis in

the City, and failed to limit its reach.

        334.    In addition and independently, Defendants' conduct invades a legally protected

interest. Defendants' conduct constitutes an unreasonable interference because inter alia each

Distributor Defendant has violated New Mexico law. E.g., inter alia, §§ 30-31-1 to -41; § 61-

11-6; 16.19.8.13 NMAC, 16.19.20.48 NMAC. The Distributor Defendants have permitted

dangerous drugs under their control to be diverted for illicit purposes such as to injure the City

and its residents.

        335.    The Manufacturer Defendants have violated New Mexico law. §§ 30-31-1 to-41;

§ 30-16-6. These Defendants conducted a fraudulent campaign to misrepresent the safety

and efficacy of opioid drugs and to ensure their widespread use for chronic pain knowing

that Defendants were specifically misrepresenting the high risk of severely harmful

addiction.

        336.    All Defendants knew or should have known that distributing or selling opioids in

ways that facilitated and encouraged their flow into the illegal secondary market, distributing or

selling opioids without maintaining effective controls against diversion, choosing not to stop or

suspend shipments of suspicious orders, choosing not to report suspicious prescribing,

distributing or selling opioids to pill mills when Defendants knew or should have known the

opioids were being prescribed by pill mills, and filling prescriptions for opioids despite the

existence of unresolvable red flags of diversion would create or assist in the creation of a public

nuisance.

        337.    Because Defendants have maintained their opioid drug selling activities contrary to

law, and because Defendants’ conduct has unreasonably interfered with a right common to the

                                                115
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 247 of 275




general public, Defendants are liable for public nuisance per se. See Espinosa v. Roswell Tower,

Inc., 1996-NMCA-006, f 10, 121 N.M. 306, 910 P.2d 940 (“An activity conducted or maintained

contrary to law may be a public nuisance per se when the activity unreasonably interferes with a

right common to the general public.”).

        338.    Defendants' unreasonable interference with a right common to the public is of a

continuing nature. Defendants are aware, and at a bare minimum certainly should be aware, of

the unreasonable interference that their conduct has caused in the City. Defendants are in the

business of manufacturing or distributing prescription drugs, including opioids, which are

specifically known to Defendants to be dangerous because inter alia these drugs are defined

under New Mexico law as substances posing a high potential for abuse and severe addiction.

NMSA 1978, §§ 30-31-5(B), 30-3 1-7(A). Defendants created an absolute nuisance. Defendants’

actions created and expanded the abuse of opioids, drugs specifically codified as constituting

severely harmful substances.

        339.   The public nuisance created by Defendants' actions is substantial and

unreasonable. It has caused and continues to cause significant harm to the community, and the

harm inflicted outweighs any offsetting benefit. The harm is ongoing, producing long-lasting

damage. Defendant’s conduct is not insubstantial or fleeting. It has caused deaths, serious

injuries, and a severe disruption of public peach, health, order, arid safety.

        340.   Defendants’ conduct directly and proximately caused injury to the City and its

residents. The City suffered special injuries distinguishable from those suffered by the general

public. As discussed herein, the City has incurred substantial costs form investigating,

monitoring, treating, policing, and attempting to remediate the opioid epidemic.

        341.   The staggering rates of opioid and heroin use resulting from the Distributor

Defendants’ abdication of their gate-keeping duties, and the Manufacturer Defendants’

                                                 116
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 248 of 275




fraudulent marketing activities, have caused harm to the entire community that includes, but is

not limited to:

                  a. The high rates of use leading to unnecessary opioid abuse, addiction,
                     overdose, injuries, and deaths.

                  b. Nor have children escaped the opioid epidemic unscathed. Easy access to
                     prescription opioids made opioids a recreational drug of choice among
                     New Mexico teenagers. Even infants have been bom addicted to opioids
                     due to prenatal exposure, causing severe withdrawal symptoms and lasting
                     developmental impacts.

                  c. Even those State residents who have never taken opioids have suffered
                     from the public nuisance arising from Defendants’ abdication of their
                     gate-keeper duties and fraudulent promotions. Many residents have
                     endured both the emotional and financial costs of caring for loved ones
                     addicted to or injured by opioids, and the loss of companionship, wages,
                     or other support from family members who have used, abused, become
                     addicted to, overdosed on, or been killed by opioids.

                  d. The opioid epidemic has increased health care costs.

                  e. Employers have lost the value of productive and healthy employees.

                  f. Defendants’ conduct created an abundance of drugs available for criminal
                     use and fueled a new wave of addiction, abuse, and injury.

                  g- Defendants’ dereliction of duties and/or fraudulent misinformation
                     campaign pushing dangerous drugs resulted in a diverted supply of
                     narcotics to sell, and the ensuing demand of addicts to buy them. More
                     pills sold by Defendants led to more addiction, with many addicts turning
                     from prescription pills to heroin. People addicted to opioids frequently
                     require increasing levels of opioids, and many turned to heroin as a
                     foreseeable result.

                  h. The diversion of opioids into the secondary, criminal market and the
                     increased number of individuals who abuse or are addicted to opioids
                     increased the demands on health care services and law enforcement in the
                     City.

                  l.   The significant and unreasonable interference with the public rights
                       caused by Defendants' conduct taxed the human, medical, public health,
                       law enforcement, and financial resources of the City.




                                             117
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 249 of 275




                   j.   Defendants’ interference with the comfortable enjoyment of life in the
                        City is unreasonable because there is little social utility to opioid diversion
                        and abuse, and any potential value is outweighed by the gravity of the
                        harm inflicted by Defendants' actions.

       342.    The City has sustained specific and special injuries because its damages include

inter alia health services and law enforcement expenditures, as described in this Complaint. The

public nuisance, i.e., the opioid epidemic, created, perpetuated, and maintained by all Defendants

can be abated and further recurrence of such harm and inconvenience abated.

       WHEREFORE, The City, seeks all legal and equitable relief as allowed by law, including

inter alia injunctive relief, abatement of the public nuisance, payment to the City of monies

necessary to abate the public nuisance and any other monetary compensation to which the City

may be entitled, compensatory and/or punitive damages and any other damages as allowed by

law, attorney fees and costs, and pre- and post-judgment interest.

                                          COUNT II
                                        Racketeering Act
                               (Against Manufacturer Defendants)

       343.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       344.    The City has standing pursuant to N. M. S. A. 1978, § 30-42-6(A), because the

City has sustained injury as outlined in this Complaint.

A. The Opioids Marketing Enterprise.

       345.    Defendants formed an association-in-fact enterprise (occ. "Opioids Marketing

Enterprise"), and participated in the affairs of this enterprise when distributing highly dangerous,

addictive opioid drugs in New Mexico. The Opioids Marketing Enterprise consists of (a)

Defendants, including their employees and agents; and (b) the Front Groups, including their

employees and agents; and (c) the KOLs.

                                                 118
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 250 of 275




        346.   Defendants, the Front Groups, and the KOLs participated in the conduct of the

Opioids Marketing Enterprise, sharing the common purpose of profiting from the sale of opioids,

through a pattern of racketeering activity.

       347.    Defendants conducted the Opioids Marketing Enterprise, and participated in the

enterprise, by engaging in a pattern of racketeering activity.

       348.    Defendants received proceeds derived from a pattern of racketeering activity in

which Defendants participated, and used or invested at least a part of the proceeds or the

proceeds derived from the investment or use, in the acquisition of an interest in, or the

establishment or operation of, the Opioids Marketing Enterprise.

       349.    Defendants engaged in a pattern of racketeering activity to acquire or maintain an

interest in or control of the Opioids Marketing Enterprise.

       350.    The Opioids Marketing Enterprise is an ongoing and continuing business

organization that created and maintained systemic links for a common purpose: to ensure the

prescription of opioids for chronic pain.

       351.    To accomplish this purpose, the Opioids Marketing Enterprise periodically and

systematically misrepresented - either affirmatively or through half-truths and omissions - to the

general public, the City, and New Mexico consumers, the risks and benefits of using opioids for

chronic pain. The Opioids Marketing Enterprise concealed from the public, the City, and New

Mexico consumers, the serious risks and lack of corresponding benefits of using opioids for

chronic pain. By making those representations, the Opioids Marketing Enterprise ensured that a

larger number of opioid prescriptions would be written and filled for chronic pain. This

translated into higher sales (and therefore profits) for Defendants.




                                                 119
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 251 of 275




       352.    The persons engaged in the Opioids Marketing Enterprise are systematically

linked through contractual relationships, financial ties, and continuing coordination of activities,

as spearheaded by Defendants. There is regular communication between Defendants, Front

Groups and KOLs, in which information is shared. Typically, this communication occurred, and

continues to occur, through the use of the wires and the mail in which Defendants, Front Groups

and KOLs share information regarding overcoming objections to the use of opioids for chronic

pain. Defendants, the Front Groups and KOLs functioned as a continuing unit for the purposes of

implementing the Opioids Marketing Scheme and, when issues arise during the scheme, each

agreed to take actions to hide the scheme and continue its existence.

       353.    At all relevant times, KOLs were aware of Defendants’ conduct, were knowing

and willing participants in that conduct, and reaped profits from that conduct. Defendants

selected KOLs solely because they favored the aggressive treatment of chronic pain with opioids.

Defendants’ support helped these doctors become respected industry experts. And, as they rose

to prominence, these doctors touted the benefits of opioids to treat chronic pain, repaying

Defendants by advancing their marketing goals. The KOLs also knew, but did not disclose, theat

the other KOLs and Front Groups were engaged in the same scheme, to the detriment of

consumers and the City. But for the Opioid Marketing Enterprise’s unlawful fraud, KOLs would

have been incentivized to disclose the deceit, and to protect their patients and the patients of

other physicians. By failing to disclose this information, KOLs perpetuated the Opioids

Marketing Enterprise’s scheme, and reaped substantial benefits.

       354.    Furthermore, as public scrutiny and media coverage have focused on how opioids

have ravaged communities in the United States, the Front Groups and KOLs did not challenge

Defendants’ misrepresentations, seek to correct their previous misrepresentations, terminate their


                                                120
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 252 of 275




role in the Opioids Marketing Enterprise, nor disclose publicly that the risks of using opioids for

chronic pain outweighed their benefits.

       355.     The Front Groups and KOLs participated in the conduct of the Opioids Marketing

Enterprise, sharing the common purpose of marketing opioids for chronic pain and, thorough a

pattern of racketeering activity including multiple instances of fraud, they knowingly made

material misstatements or omissions to City and City area physicians, consumers, the City, and

the general public in furtherance of the fraudulent scheme, including that:

       a.       it was rare, or there was a low risk, that Defendants’ opioids could lead to
                addiction; 144

       b.       the signs of addiction were actually signs of undertreated pain that should be
                treated by more opioids; 145

       c.       opioid dependence could be easily addressed by tapering and that opioid
                withdrawal is not difficult; 146

       d.       doctors could increase opioid dosages indefinitely without added risk;147

       e.       long-term opioid use improved patients’ function and quality of life; 148 and.

       f.       Purdue’s OcyContin provided 12 hours of continuous pain relief. 149


       144 APF, Treatment Options (sponsored by Cephalon and Purdue); APF, Policymaker’s
Guide (sponsored by Purdue).
       145 See, e.g., Mark S. Wallace, M.D., Dir., Ctr. for Pain Medicine, Univ. of Cal. San
Diego, National Initiative on Pain Control, Opioid Analgesic Slide Module (sponsored by Endo).
       146
             APF, A Policymaker’s Guide (sponsored by Purdue).
       147 Id.; APF, Treatment Options (sponsored by Cephalon and Purdue); McCaffery &
Pasero (editor is a key opinion leader for Endo).
       148
           APF, Treatment Options (sponsored by Cephalon and Purdue); Scott M. Fishman,
M.D., Responsible Opioid Prescribing: A Physician's Guide (2007); NIPC, Persistent Pain and
the Older Patient (2007).
       149
           Press Release, Purdue Pharma, L.P., New Hope for Millions of Americans Suffering
from Persistent Pain (May 31, 1996) (“OxyContin Tablets are taken every 12 hours, providing
smooth and sustained pain control all day and all night.”).


                                                 121
     Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 253 of 275




        356.      Defendants alone could not have accomplished the puipose of the Opioids

Marketing Enterprise without the assistance of the Front Groups and KOLs, who were perceived

as    “neutral”    and   more    “scientific”   than   Defendants   themselves.    Without    these

misrepresentations, the Opioids Marketing Enterprise could not have achieved its common

purpose.

        357.      The impacts of the Opioids Marketing Enterprise’s schemes are still in place—

i.e., the opioids continue to be prescribed and used for chronic pain throughout the City and

surrounding communities, and the epidemic continues to consume the resources of the City’s

health care and law enforcement system.

        358.      The foregoing evidences that Defendants, the Front Groups and the KOLs were

each willing participants in the Opioids Marketing Enterprise, had a common purpose and

interest in the object of the scheme, and functioned within a structure designed to effectuate the

Enterprise's purpose.

        B.        Conduct of the Opioids Marketing Enterprise.

        359.      From approximately 2006 to the present, Defendants exerted control over the

Opioids Marketing Enterprise and participated in the operation and management of the affairs of

the Opioids Marketing Enterprise, directly or indirectly, in the following ways:

             a. Defendants created a body of deceptive and unsupported medical and popular
                literature about opioids that (a) understated the risks and overstated the benefits
                oflong-term use; (b) appeared to be the result of independent, objective research;
                and (c) was thus more likely to be relied upon by physicians, patients, and payors;

             b. Defendants selected, cultivated, promoted and paid the KOLs based solely on
                their willingness to communicate and distribute Defendants' messages about the
                use of opioids for chronic pain;

             c. Defendants provided substantial opportunities for KOLs to participate in research
                studies on topics Defendants suggested or chose, with the predictable effect of
                ensuring that many favorable studies appeared in the academic literature;

                                                 122
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 254 of 275




           d. Defendants paid KOLs to serve as consultants or on their advisory boards and to
              give talks or present CMEs, typically over meals or at conferences;

           e. Defendants disseminated many of their false, misleading, imbalanced, and
              unsupported statements through unbranded materials that appeared to be
              independent publications from Front Groups;

           f. Defendants sponsored CME programs put on by Front Groups that focused
              exclusively on the use of opioids for chronic pain;

           g. Defendants developed and disseminated pro-opioid treatment guidelines;

           h. Defendants encouraged Front Groups to disseminate their pro-opioid messages
              to groups targeted by Defendants, such as veterans and the elderly, and then
              funded that distribution;

           i. Defendants concealed their relationship to and control of Front Groups and
              KOLs from the State and the public at large; and


           J.    Defendants intended that Front Groups and KOLs would distribute through
                 the U.S. mail and interstate wire facilities, promotional and other materials
                 that claimed opioids could be safely used for chronic pain.
       360.      The scheme had a hierarchical decision-making structure that was headed by

Defendants. Defendants controlled representations made about their drugs, and doled out

funds to Front Groups and payments to KOLs to ensure that their representations were

consistent with Defendants' messaging nationwide and throughout the State of New Mexico

and in the City. Front Groups were dependent on Defendants for their financial support, and

KOLs were professionally dependent on Defendants for the development and promotion of

their careers.

       361.      The Front Groups also participated in the conduct of the Opioids Marketing

                 Enterprise, directly or indirectly, in the following ways:

          a.     The Front Groups promised to, and did, make representations regarding
                 Defendants’ opioids that were consistent with Defendants’ messages;


                                                123
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 255 of 275




            b.    The Front Groups distribute promotional and other materials claiming that opioids
                  could be safely used for chronic pain, and the benefit of using opioids for chronic
                  pain outweighed the risks; and

            c.    The Front Groups concealed their connections to Defendants.

           309.    The KOLs also participated in the conduct of the Opioids Marketing Enterprise,

 directly or indirectly, in the following ways:

           a. The KOLs promised to, and did, make representations regarding Defendants'
              opioids that were consistent with Defendants' messages;

           b. The KOLs distributed promotional and other materials which claimed that opioids
              could be safely used for chronic pain, and the benefits of using opioids for chronic
              pain outweighed the risks; and

           c. The KOLs concealed their connections to and sponsorship by Defendants.


       362.       The scheme devised and implemented by Defendants, as well as other

members of the Opioids Marketing Enterprise, amounted to a common course of conduct

intended to encourage the prescribing and use of opioids for chronic pain and thereby secure

payment for prescriptions of Defendants’ opioids by New Mexico patients and the City. The

Scheme was a continuing course of conduct, and many aspects of it continue through to the

present.

       C.         Pattern of Racketeering Activity.

       363.       Defendants conducted and participated in the conduct of the affairs of the

Opioids Marketing Enterprise through a pattern of racketeering as defined in NMSA 1978,

Section 30-42-3. Defendants' conduct as described above constitutes fraud chargeable or

indictable under the laws of New Mexico and punishable by imprisonment for more than one

year, which is defined as racketeering. NMSA 1978, § 30-42-3(A)(6).




                                                  124
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 256 of 275




       364.    “Fraud consists of the intentional misappropriation or taking of anything of value

that belongs to another by means of fraudulent conduct, practices or representations.” NMSA

1978, § 30-16-6. Flere, Defendants intended to and did by means of fraudulent misrepresentations

regarding the benefits of opioid prescriptions for treating chronic pain, succeed in misappropriating

City funds, including, for example:

         a. Costs of prescriptions;

         b. Public employees' health insurance prescription coverage costs;

         c. Retired public employees' group insurance costs from the Retiree Health Care
            Fund, pursuant to the Retiree Health Care Act, NMSA 1978, § 10-7C-8 (1990);
            and,

        d. Other employees’ health and benefit costs.
       365. Defendants made the misrepresentations regarding the opioids' benefits with

actual fraudulent intent to deceive prescribers in New Mexico, New Mexico government

payor programs (inter alia Medicaid), and New Mexico patients. Defendants' deception was

massively successful.

       366.    Defendants' racketeering activities also included violations of the New Mexico

Controlled Substances Act, Section 30-31 -20 to -22, and each act is chargeable or indictable under

the laws of New Mexico and punishable by imprisonment for more than one year. See NMSA

1978, § 30-42-3(A)(13) (defining controlled substance trafficking as racketeering); § 30-42-

3(A)(19) (defining controlled substance distribution as racketeering). The Manufacturer

Defendants did not act in accordance with the New Mexico Controlled Substances Act because

they did not act in accordance with registration requirements as provided in that Act. See NMSA

1978, §§ 30-3 1-12(B), 30-3 1-13(C), 30-3 1-16(A); 30-3 1-24(A)(2, 3), 30-3 1-25(A)(4). Among

other infractions, Defendants did not comply with 21 U.S.C. § 823 and its attendant regulations

(e.g., 21 C.F.R. § 1301.74), which are incorporated into New Mexico state law, or the New

                                                125
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 257 of 275




Mexico Pharmacy Board regulations. The Defendants failed to furnish notifications required under

the Substances Control Act. NMSA 1978, § 30-3 1-24(A)(3). Relatedly, the Defendants omitted

required reports. NMSA 1978, § 30-31-25)(A)(4). Trafficking in controlled substances in violation

of Section 30-31-20 is defined as “racketeering.” § 30-42-3(A)(13). Distribution of controlled

substances in violation of Sections 30-31-21 and 30-31-22 is defined as “racketeering.” § 30-42-

3(A)(19).

        367.   The pattern of racketeering activity alleged herein and the Opioids Marketing

Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

Opioids Marketing Enterprise.

        368.   The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

        369.   Many of the precise dates of the Defendants' criminal actions at issue here have

been hidden and cannot be alleged without access to Defendants', the Front Groups' and the KOLs'

books and records. Indeed, an essential part of the successful operation of the Opioids

Marketing Enterprise alleged herein depended upon secrecy.

        370.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including the New Mexico consumers and the State. Defendants,

the Front Groups and the KOLs calculated and intentionally crafted the opioids marketing scheme

to increase and maintain their increased profits, without regard to the effect such behavior had on

New Mexico consumers and the State. In designing and implementing the scheme, at all times

Defendants were cognizant of the fact that those in the distribution chain rely on the integrity of

the pharmaceutical companies and ostensibly neutral third parties to provide objective and

scientific evidence regarding Defendants' products.
                                               126
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 258 of 275




       371.    By intentionally misrepresenting the risks and benefits of using opioids for chronic

pain, and then subsequently failing to disclose such practices to New Mexico consumers or the

State, Defendants, the Front Groups and the KOLs engaged in a fraudulent and unlawful course of

conduct constituting a pattern of racketeering activity.

       372.    It was foreseeable to Defendants that the Front Groups and the KOLs would

distribute publications and otherwise misrepresent that the benefits of using opioids for chronic

pain outweighed the risks of doing so.

       373.    The last racketeering incident occurred within five years of the commission of

a prior incident of racketeering.

       D.      Damages

       374.     Defendants’ violations of law and their pattern of racketeering activity have

directly and proximately caused the City to be injured in its business and property because the

City paid for opioid prescriptions for chronic pain for which they would not otherwise have paid

and have sustained other damages as described in this Complaint.

       375.    The City’s injuries were proximately caused by Defendants’ racketeering

activities. But for the misstatements made by the Defendants, the Front Groups, and the KOLs

and the scheme employed by the Opioids Marketing Enterprise, the City would not have paid for

opioid prescriptions.

       376.    The City’s injuries were directly caused by Defendants’ racketeering activities.

Although the misstatements made by the Front Groups and the KOLs in furtherance of the

Opioids Marketing Enterprise were directed primarily to health care providers, those providers

did not have to make payments for opioids prescribed for chronic pain. Therefore, New Mexico

health care providers did not suffer the same injuries alleged in the Complaint.




                                                127
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 259 of 275




       377.     The City was most directly harmed, and there is no other Plaintiff better situated

to seek a remedy for the economic harms at issue here.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for compensatory damages, treble actual damages, injunctive relief, and any and all

damages allowed by law to be paid by Defendants, attorney fees and costs, costs of investigation,

and pre- and post-judgment interest and such other relief as this Court deems just and equitable.


                                              COUNT III
                                     Fraudulent Misrepresentation
                                   (Against Manufacturer Defendants)

       378.     The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

       379.     Defendants, individually and acting through their employees and agents, made

misrepresentations and omissions of facts material to the City and its residents to induce them to

purchase, administer, and consume opioids as set forth in detail above.

       380.     In overstating the benefits of and evidence for the use of opioids for chronic pain

and understating their very serious risks, including the risk of addiction; in disseminating

misleading information regarding the appropriateness of their opioids for certain conditions; in

falsely promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that

OxyContin provides 12 hours of relief; and in falsely portraying their efforts or commitment to

rein in the diversion and abuse of opioids, Manufacturer Defendants have engaged in

misrepresentations and knowing omissions of material fact.

       381.     Specifically, misrepresentations or omissions include, but are not limited to:

       a.     Defendants’ claims that the risks of long-term opioid use, especially the risk of
              addiction were overblown;.


                                                128
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 260 of 275




        b.    Defendants’ claims that signs of addiction were “pseudoaddiction” reflecting
              undertreated pain, and should be responded to with more opioids;

        c.    Defendants’ claims that screening tools effectively prevent addiction;

       d.     Defendants’ claims that opioid doses can be increased until pain relief is achieved;

       e.     Defendants’ claims that opioids differ from NS AIDS in that they have no ceiling
              dose;

       f.     Defendants’ claims that evidence supports the long-term use of opioids for chronic
              pain;

       g-     Defendants’ claims that chronic opioid therapy would improve patients’ function
              and quality of life;

       h.     Purdue’s and Endo’s claims that abuse-deterrent opioids reduce tampering and
              abuse;

       l.     Purdue’s claims OxyContin provides a full 12 hours of pain relief;

       J-     Purdue’s and Endo’s claims that they cooperate with and support efforts to prevent
              opioid abuse and diversion; and

       382.     By engaging in the acts and practices alleged herein, Defendants omitted material

facts that they had a duty to disclose by virtue of Defendants’ other         representations,

including, but not limited to, the following:

       a.     opioids are highly addictive and may result in overdose or death;

       b.     no credible scientific evidence supports the use of screening tools as a strategy for
              reducing abuse or diversion;

       c.     high dose opioids subject the user to greater risks of addiction, other injury, or
              death;

       d.     exaggerating the risks of competing products, such as NSAIDs, while ignoring the
              risks of hyperalgesia, hormonal dysfunction, decline in immune function, mental
              clouding, confusion, and dizziness, increased falls and fractures in the elderly,
              neonatal abstinence syndrome, and potentially fatal interactions with alcohol or
              benzodiazepines;

       e.     Defendants’ claims regarding the benefits of chronic opioid therapy lacked
              scientific support or were contrary to the scientific evidence;

       f.     Purdue’s 12-hour OxyContin fails to last a full twelve hours in many patients;

                                                 129
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 261 of 275




       g.     Purdue and Endo’s abuse-deterrent formulations are not designed to address, and
              have no effect on, the most common route of abuse (oral abuse), can be defeated
              with relative ease; and may increase overall abuse;

       h.     Manufacturer Defendants failed to report suspicious prescribers; and

       1.     Subsys is not approved, appropriate, or safe and effective for treatment of non­
              cancer pain.

       383.    Defendants’ statements about the use of opioids to treat chronic pain and/or non-

cancer pain conditions were false and not supported by or contrary to the scientific evidence.

       384.    Further, Defendants’ omissions, which were false and misleading in their own

right, rendered even seemingly truthful statements about opioids false and misleading and likely

to mislead City prescribers and consumers.

       385.    Defendants knew at the time that they made their misrepresentations and

omissions that they were false.

       386.    Defendants intended that the City and its residents would rely on their

misrepresentations and omissions, knew that the City and its residents would rely on their

misrepresentations, and that such reliance would cause the City to suffer loss.

       387.    Healthcare providers and residents in the City reasonably relied on Defendants’

 misrepresentations and omissions in writing, filling, and using prescriptions for Defendants’

 opioids, and the City and its agents reasonably relied on these misrepresentations and omissions

 in covering and paying for Defendants’ opioids for chronic pain.

       388.    Had the City known that Defendants misrepresented the risks, benefits, and

evidence regarding the use of opioids for chronic pain, the City would have undertaken efforts to

avoid payments of related claims.

       389.    The Defendants’ misrepresentations caused the City to fail to recognize that the

problems at issue here arise from a man-made epidemic, or to understand the nature and gravity


                                                130
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 262 of 275




of the harms. The City relied on the Defendants to act as responsible corporate citizens, and

Defendants’ conduct as described herein prevented the City from taking action in attempting to

address root causes and otherwise to ameliorate the public health crisis.

        390.    By reason of their reliance on Defendants’ misrepresentations and omissions of

 material fact the City suffered actual pecuniary damage.

        391.    Defendants’ conduct was accompanied by wanton and willful disregard of

persons who foreseeably might be harmed by their acts and omissions.

        WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.

                                               COUNT IV
                                       Negligent Misrepresentation
                                    (Against Manufacturer Defendants)

        392.   The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        393.    Manufacturer Defendants, individually and acting through their employees and

agents, made misrepresentations and omissions of facts material to Plaintiff and its residents to

induce them to purchase, administer, and consume opioids as set forth in detail above.

        394.   Defendants had a duty to exercise reasonable care in marketing and selling highly

dangerous opioid drugs in and around the City.

        395.   Defendants negligently asserted false statements and omitted material facts

regarding the benefits of and evidence for the use of opioids for chronic pain, while understating

their very serious risks, including the risk of addiction.


                                                  131
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 263 of 275




       396.     These false statements included but are not limited to:

       a.     Defendants’ claims that the risks of long-term opioid use, especially the risk of
              addiction were overblown;

       b.     Defendants’ claims that signs of addiction were “pseudoaddiction” reflecting
              undertreated pain, and should be responded to with more opioids;

       c.     Defendants’ claims that screening tools effectively prevent addiction;

       d.     Defendants’ claims that opioid doses can be increased until pain relief is achieved;

       e.     Defendants’ claims that opioids differ from NSAIDS in that they have no ceiling
              dose;

       f.     Defendants’ claims that evidence supports the long-term use of opioids for chronic
              pain;

       g-     Defendants’ claims that chronic opioid therapy would improve patients’ function
              and quality of life; Purdue’s and Endo’s claims that abuse-deterrent opioids reduce
              tampering and abuse;

       h.     Purdue’s claims OxyContin provides a full 12 hours of pain relief;

       l.     Purdue’s and Endo’s claims that they cooperate with and support efforts to prevent
              opioid abuse and diversion; and

       397.    Defendants intended that the City and its residents would rely on their

misrepresentations and omissions, knew that the City and its residents would rely on their

misrepresentations, and that such reliance would cause the City to suffer loss.

       398.    Healthcare providers and residents in and around the City reasonably relied on

Defendants’ misrepresentations and omissions in writing, filling, and using prescriptions for

Defendants’ opioids, and the City and its agents reasonably relied on these misrepresentations

and omissions in covering and paying for Defendants’ opioids for chronic pain.

       399.    Had the City known that Defendants misrepresented the risks, benefits, and

evidence regarding the use of opioids for chronic pain, the City would have undertaken efforts to

avoid payments of related claims.



                                                132
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 264 of 275




       400.    By reason of their reliance on Defendants’ misrepresentations and omissions of

 material fact the City suffered actual pecuniary damage.

       401.    Defendants’ conduct was accompanied by wanton and willful disregard of

persons who foreseeably might be harmed by their acts and omissions.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.


                                            COUNT V
                                 Negligence and Negligence Per Se
                                     (Against all Defendants)

       402.    The City incoiporates the allegations within all prior paragraphs within this

 Complaint as if they were fully set forth herein.

       403.    A negligence claim requires the existence of a duty from a defendant to a

 plaintiff, breach of that duty, which is typically based upon a standard of reasonable care, and

 the breach being a proximate cause and cause in fact of the plaintiffs damages. Herrera v.

 Quality Pontiac, 2003-NMSC-018, ^[7. All elements exist here.

       404.    Manufacturer Defendants and Distributor Defendants have a duty to exercise

 reasonable care in manufacturing, marketing, selling, and distributing highly dangerous opioid

 drugs in and around the City.

       405.    Manufacturer Defendants and Distributor Defendants have a duty to exercise

 reasonable care under the circumstances. This includes a duty not to cause foreseeable harm to

 others. In addition, these Defendants, having engaged in conduct that created an unreasonable




                                                133
 Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 265 of 275




risk of harm to others, had, and still have, a duty to exercise reasonable care to prevent the

threatened harm.

       406.    Manufacturer Defendants and Distributor Defendants are part of a limited class of

registrants authorized to legally market, sell, and distribute controlled substances, which places

them in a position of great trust and responsibility vis-a-vis the City. Their duty cannot be

delegated.

       407.    In addition, Manufacturing and Distributor Defendants each had a duty under

New Mexico law, which incorporates the federal Controlled Substances Act, to maintain

effective controls against diversion of prescription opioids, to report suspicious orders of

opioids, and not to fill suspicious orders unless and until due diligence had eliminated the

suspicion.

       408.    The Pharmacy Defendants have additional duties under the law to refuse to fill

any prescription for a controlled dangerous substance which they have reason to believe, or

should have reason to believe, was not issued for a legitimate medical purpose in the usual

course of the prescriber’s practice. The Pharmacy Defendants had a persistent duty to identify

red flags of diversion, and to refuse to fill all such prescriptions presenting red flags.

       409.    Defendants Bitu Sheth, PA, Laura LeBlanc, NP, Peter Pacheco, PA, Rebecca

Duchon, PA, Marchell Woodruff, PA, and Andrei Marchenko, CNP had unique duties under the

law, as licensed health care professionals, not to prescribe outside the usual course of practice

and for other than a legitimate medical purpose.

       410.    The state laws and regulations at issue, including without limitation NMSA 1978,

Section 26-1-18, 16.19.8.13 NMAC, and 16.19.20.48 NMAC, are public safety laws. As such,

these laws were intended to protect the public welfare and safety, and the City is the proper


                                                 134
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 266 of 275




 Plaintiff to enforce these laws. Defendants have duties under inter alia these laws to protect

 against diversion of prescription opioids for non-medical and non-scientific purposes and to

 guard against, prevent, and report suspicious orders of opioids.

           411.   Upon information and belief, each of these Defendants repeatedly breached its

 duties.

           412.   The foreseeable harm from a breach of these duties is the sale, use, abuse, and

 diversion of prescription opioids.

           413.   The foreseeable harm from a breach of these duties also includes abuse, addiction,

 morbidity and mortality in the City and its communities.

           414.   Reasonably prudent manufacturers and distributors of prescription opioids would

 have anticipated that the scourge of opioid addiction would wreak havoc on communities and

 the significant costs which would be imposed upon the governmental entities associated with

 those communities. Indeed, it is a violation of New Mexico law for Manufacturer Defendants

 and Distributor Defendants not to report suspicious orders and exercise due diligence not to ship

 such orders unless and until the suspicion has been removed. The closed system of opioid

 distribution whereby wholesale distributors are the gatekeepers between manufacturers and

 pharmacies, and wherein all links in the chain have a duty to prevent diversion, exists for the

 purpose of controlling dangerous substances such as opioids and preventing diversion and abuse

 to prevent precisely these types of harms.

           415.   Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively marketing highly addictive opioids for chronic pain by misrepresenting the risks

and benefits of such use would result in the severe harm of addiction, foreseeably causing

patients to seek increasing levels of opioids and to turn to the illegal drug market as a result of a



                                                 135
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 267 of 275




drug addiction that was foreseeable to the Manufacturer Defendants.             Reasonably prudent

manufacturers would know that failing to report suspicious prescribing, particularly while

assuring the public of their commitment to fighting the opioid epidemic, would exacerbate

problems of diversion and non-medical use of prescription opioids.

       416.    Reasonably prudent distributors would know that failing to report suspicious

orders would lead to diversion of the opioids they shipped. Reasonably prudent distributors

would also know that filling such orders without first exercising due diligence would create an

environment in which diversion would occur.

       417.    The City seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from the negligence of all Defendants. It does not seek damages which may

have been suffered by individual citizens of the City for wrongful death, physical personal

injury, serious emotional distress, or any physical damage to property caused by the actions of

Manufacturer Defendants, Distributor Defendants, and Pharmacy Defendants.

       418.    These Defendants breach of the duties described in this Count directly and

proximately resulted in the injuries and damages alleged by the City.

       419.    The misconduct alleged in this case is ongoing and persistent.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Manufacturer Defendants, Distributor Defendants,

Pharmacy Defendants, and other Defendants, attorney fees and costs, and pre- and post-judgment

interest and such other relief as this Court deems just and equitable.




                                                136
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 268 of 275




                                           COUNT VI
                              Gross Negligence and Punitive Damages
                                     (Against all Defendants)

        420.    The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.

        421.    By engaging in the above-described unfair acts or practices, Defendants acted

wantonly or oppressively or with such malice as implies a spirit of mischief or criminal

indifference to civil obligations. Defendants’ conduct also was willful, reckless, and/or

fraudulent. See Clay v. Ferrellgas, Inc., 1994-NMSC-080, U 12, 118 N.M. 266, 881 P.2d 11 (“To

be liable for punitive damages, a wrongdoer must have some culpable mental state, . . . and the

wrongdoer’s conduct must rise to a willful, wanton, malicious, reckless, oppressive, or

fraudulent level,. . . .”) (citations omitted).

        422.    All the Defendants have a duty to exercise reasonable care in manufacturing,

marketing, selling, distributing, and dispensing highly dangerous opioid drugs in and around the

City.

        423.    All the Defendants have a duty to exercise reasonable care under the

circumstances. This includes a duty not to cause foreseeable harm to others. In addition, these

Defendants, having engaged in conduct that created an unreasonable risk of harm to others, had,

and still have, a duty to exercise reasonable care to prevent the threatened harm.

        424.    All the Defendants are part of a limited class of registrants authorized to legally

market, sell, distribute, and dispense controlled substances, which places them in a position of

great trust and responsibility vis a vis Plaintiff. Their duty cannot be delegated.




                                                  137
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 269 of 275




        425.   In addition, Manufacturer Defendants, Distributor Defendants, and Pharmacy

Defendants each had a duty under New Mexico law, which incorporates the federal Controlled

Substances Act, to maintain effective controls against diversion of prescription opioids, to report

suspicious orders of opioids, to not to fill suspicious orders unless and until due diligence had

eliminated the suspicion, and to not fill prescriptions issued outside the usual course of medical

practice and for other than a legitimate medical purpose.

       426.    Upon information and belief, each of these Defendants repeatedly and

intentionally breached its duties.

       427.    All Defendants acted with wanton and reckless disregard for the rights and safety

of other persons, and said actions have a great probability of causing substantial harm.

       428.    The foreseeable harm from a breach of these duties is the sale, use, abuse, and

diversion of prescription opioids.

       429.    The foreseeable harm from a breach of these duties also includes abuse, addiction,

morbidity and mortality in the City’s communities.

       430.    Reasonably prudent manufacturers and distributors of prescription opioids would

have anticipated that the scourge of opioid addiction would wreak havoc on communities and the

significant costs which would be imposed upon the governmental entities associated with those

communities. Indeed, it is a violation of New Mexico law for Manufacturer Defendants, and

Distributor Defendants not to report suspicious orders and exercise due diligence not to ship such

orders unless and until the suspicion has been removed. The closed system of opioid distribution

whereby wholesale distributors are the gatekeepers between manufacturers and pharmacies, and

wherein all links in the chain have a duty to prevent diversion, exists for the purpose of




                                                138
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 270 of 275




controlling dangerous substances such as opioids and preventing diversion and abuse to prevent

precisely these types of hams.

        431.    Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain by misrepresenting the risks and

benefits of such use would result in the severe ham of addiction, foreseeably causing patients to

seek increasing levels of opioids and to turn to the illegal drug market as a result of a drug

addiction that was foreseeable to the Manufacturer Defendants.                  Reasonably prudent

manufacturers would know that failing to report suspicious prescribing, particularly while

assuring the public of their commitment to fighting the opioid epidemic, would exacerbate

problems of diversion and non-medical use of prescription opioids.

        432.   Reasonably prudent distributors would know that failing to report suspicious

orders would lead to diversion of the opioids they shipped. Reasonably prudent distributors

would also know that filling such orders without first exercising due diligence would create an

environment in which diversion would occur.

       433.    Reasonably prudent pharmacies would know that filling a prescription presented

with unresolvable red flags of diversion would lead directly to diversion of opioid controlled

substances.

       434.    Reasonably prudent health care practitioners would know that dispensing

prescriptions for dangerous and highly-abused opioid controlled substances would lead directly

to abuse, misuse, diversion into illicit channels, addiction, and potentially death.

       435.    The City seeks economic losses (direct, incidental, or consequential pecuniary

losses) and punitive damages resulting from the gross negligence of all Defendants. The City




                                                 139
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 271 of 275




does not seek damages for the wrongful death, physical personal injury, serious emotional

distress, or any physical damage to property caused these Defendants’ actions.

         436.   All Defendants’ conduct as described in this complaint constitutes an intentional

failure to perform a manifest duty in reckless disregard of the consequences as affecting the life

or property of another, including the City, and also implies a thoughtless disregard of the

consequences without the exertion of any effort to avoid them. All Defendants have acted

wantonly and willfully by inflicting injury intentionally or, alternatively, they have been utterly

indifferent to the rights of others, including the City, that they acted as if such rights did not

exist.

         437.   All Defendants conduct as described in this Count demonstrates wanton and

willful disregard for others, including the City, and justifies an award of punitive damages.

         438.   These Defendants’ breach of the duties described in this Count directly and

proximately resulted in the injuries and damages alleged by the City.

         439.   The misconduct alleged in this case is ongoing and persistent.

         WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

judgment for monetary damages, injunctive relief, compensatory and punitive damages, and all

damages allowed by law to be paid by Defendants, attorney fees and costs, and pre- and post­

judgment interest and such other relief as this Court deems just and equitable.


                                           COUNT VII
                                       Unjust Enrichment
                                     (Against All Defendants)

         440.   The City incorporates the allegations within all prior paragraphs within this

Complaint as if they were fully set forth herein.




                                               . 140
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 272 of 275




        441.    To prevail on a claim for unjust enrichment under New Mexico law, a plaintiff

must show that another has been knowingly benefitted at one’s expense in a manner such that

allowance of the other to retain the benefit would be unjust. City of Rio Rancho v. Amrep Sw.

Inc., 201 l-NMSC-037, K 54, 150 N.M. 428, 260 P.3d 414, 429 (citation omitted).

        442.    As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from opioid purchases made by the City.

         443. Unjust enrichment arises not only where an expenditure by one party adds to the

property of another, but also where the expenditure saves the other from expense or loss.

         444. The City has expended substantial amounts of money in an effort to remedy or

mitigate the societal harms caused by Defendants’ conduct.

         445. These expenditures include the provision of healthcare services and treatment

services to people who use opioids.

         446. These expenditures have helped sustain Defendants’ businesses.

         447. The City has conferred a benefit upon Defendants by paying for the cost of the

harms caused by Defendants’ improper marketing and distribution practices.

         448. Defendants were aware of these obvious benefits, and their retention of the

benefit is unjust.

         449. The City has paid for the cost of the harms caused by Defendants’ improper

marketing and distribution practices, and Defendants have benefited from those payments

because they allowed them to continue providing customers with a high volume of opioid

products. Because of their deceptive marketing of prescription opioids, Manufacturer Defendants

obtained enrichment they would not otherwise have obtained. Because of their conscious failure




                                               141
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 273 of 275




to exercise due diligence in preventing diversion, all Defendants obtained enrichment they would

not otherwise have obtained. The enrichment was without justification.

        450. Defendants have unjustly retained benefits to the detriment of the City, and

Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and

good conscience.

        451. Defendants’ misconduct alleged in this case is ongoing and persistent.

        452. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is

not part of the noimal and expected costs of a local government’s existence.

        453. The City has incurred expenditures for special programs over and above

Plaintiffs ordinary public services.

       WHEREFORE, the City seeks all legal and equitable relief as allowed by law, including

disgorgement of Defendants’ unjust enrichment, benefits, and ill-gotten gains, plus interest,

acquired as a result of the unlawful or wrongful conduct alleged herein pursuant to common law

and such other relief as this Court deems just and equitable.

                                       PRAYER FOR RELIEF

       WHEREFORE, the City of Albuquerque, New Mexico requests the following relief:

                 a.    A finding that by the acts alleged herein, Defendants have created a public,
                       nuisance;

                 b.    For an injunction permanently enjoining Defendants from engaging the
                       acts and practices that caused the public nuisance;

                 c.    For an order directing Defendants to abate and pay damages for the public
                       nuisance;

                 d.    For a finding that Defendants were negligent and grossly negligent;




                                                142
  Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 274 of 275




              e.      For compensatory damages in an amount sufficient to fairly and
                      completely compensate for all damages alleged herein;

              f.      For treble actual damages;

              g-      For punitive damages;

              h.      For restitution or disgorgement of Defendants’ unjust enrichment,
                      benefits, and ill-gotten gains, plus interest, acquired as a result of the
                      unlawful or wrongful conduct alleged herein pursuant to common law;

              1.      For costs, filing fees, pre and post judgment interest, and reasonable
                      attorney’s fees; and

              J-      For all other and further relief to which this Court finds it is entitled.




DATED: July 9, 2019


                                        The City of Albuquerque, New Mexico


                                              /s/ Pia Salazar
                                              Pia Salazar
                                              Patrick Sullivan
                                              Salazar, Sullivan & Jasionowski
                                              100 Gold Avenue SW, Suite 201
                                              Albuquerque, New Mexico 87102
                                              Tel. (505)314-1414
                                              Fax. (505) 31401419
                                              pia@salazar-sullivanlaw.com

                                              Matthew R. McCarley*
                                              Fears Nachawati, PLLC
                                              4925 Greenville Avenue, Suite 715
                                              Dallas, Texas 75206
                                              Tel. (214) 890-0711
                                              Fax. (214) 890-0712
                                              mccarley@fhlawfirm.com




                                                143
Case 1:19-cv-01168-JB-JHR Document 1-1 Filed 12/11/19 Page 275 of 275




                                Matthew S. Daniel*
                                Ferrer Poirot & Wansbrough
                                2603 Oak Lawn Ave. Ste. 300
                                Dallas, Texas 75219
                                Tel. (214)521-4412
                                mcdaniel@lawyerworks.com

                                * indicates Pro Hcic Vice to be submitted

                               Attorneys for Plaintiff, the City ofAlbuquerque,
                               New Mexico




                                 144
